Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

dated as of

April 27, 2017

among

ENDO INTERNATIONAL PLC,

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L.,

ENDO LLC,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

and

CITIGROUP CAPITAL MARKETS INC.,

as Syndication Agent

and

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS CAPITAL INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE

BANK SECURITIES INC., GOLDMAN SACHS BANK USA, MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR

FUNDING, INC. AND RBC CAPITAL MARKETS1,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

  

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

 

DEFINITIONS

 

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Classification of Loans and Borrowings

     73  

Section 1.03

 

Terms Generally

     73  

Section 1.04

 

Accounting Terms; GAAP; Pro Forma Calculations

     74  

Section 1.05

 

Status of Obligations and Secured Obligations

     79  

Section 1.06

 

Special Luxembourg Provisions

     79  

Section 1.07

 

Criminal Code (Canada)

     79  

Section 1.08

 

Quebec Matters

     80  

Section 1.09

 

Cashless Rollovers

     80  

ARTICLE II

 

THE CREDITS

 

Section 2.01

 

Commitments and Loans

     81  

Section 2.02

 

Loans and Borrowings

     82  

Section 2.03

 

Requests for Borrowings

     83  

Section 2.04

 

Determination of Dollar Amounts

     84  

Section 2.05

 

Swingline Loans

     84  

Section 2.06

 

Letters of Credit.

     86  

Section 2.07

 

Funding of Borrowings

     92  

Section 2.08

 

Interest Elections

     93  

Section 2.09

 

Termination and Reduction of Commitments

     95  

Section 2.10

 

Repayment and Amortization of Loans; Evidence of Debt

     96  

Section 2.11

 

Prepayment of Loans

     97  

Section 2.12

 

Fees

     101  

Section 2.13

 

Interest

     102  

Section 2.14

 

Alternate Rate of Interest

     103  

Section 2.15

 

Increased Costs

     104  

Section 2.16

 

Break Funding Payments

     105  

Section 2.17

 

Taxes

     106  

Section 2.18

 

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

     109  

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     112  

Section 2.20

 

Incremental Credit Extensions

     113  

Section 2.21

 

Judgment Currency

     115  

Section 2.22

 

Defaulting Lenders

     116  

Section 2.23

 

Extensions of Loans and Commitments

     118  

 

i



--------------------------------------------------------------------------------

Section 2.24

 

Loan Repurchases

     122  

Section 2.25

 

Refinancing Amendment

     124  

Section 2.26

 

Illegality

     125  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01

 

Organization; Powers; Subsidiaries

     126  

Section 3.02

 

Authorization; Enforceability

     126  

Section 3.03

 

Governmental Approvals; No Conflicts

     127  

Section 3.04

 

Financial Condition; No Material Adverse Change

     127  

Section 3.05

 

Properties

     127  

Section 3.06

 

Litigation, Environmental and Labor Matters

     127  

Section 3.07

 

Compliance with Laws and Agreements

     128  

Section 3.08

 

Investment Company Status

     128  

Section 3.09

 

Taxes

     128  

Section 3.10

 

Benefit Plans

     129  

Section 3.11

 

Disclosure

     129  

Section 3.12

 

Federal Reserve Regulations

     129  

Section 3.13

 

Security Interest in Collateral

     129  

Section 3.14

 

Solvency

     130  

Section 3.15

 

USA Patriot Act

     130  

Section 3.17

 

EEA Financial Institutions

     131  

Section 3.18

 

Luxembourg Regulatory Matters

     131  

ARTICLE IV

 

CONDITIONS

 

Section 4.01

 

Closing Date

     131  

Section 4.02

 

Each Credit Event

     134  

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.01

 

Financial Statements and Other Information

     135  

Section 5.02

 

Notices of Material Events

     138  

Section 5.03

 

Existence; Conduct of Business

     138  

Section 5.04

 

Payment of Obligations

     139  

Section 5.05

 

Maintenance of Properties; Insurance

     139  

Section 5.06

 

Books and Records; Inspection Rights

     139  

Section 5.07

 

Compliance with Laws and Material Contractual Obligations

     140  

Section 5.08

 

Use of Proceeds

     140  

Section 5.09

 

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

     141  

Section 5.10

 

Designation of Subsidiaries

     143  

 

ii



--------------------------------------------------------------------------------

Section 5.11

 

Ratings

     144  

Section 5.12

 

Post-Closing Obligations

     144  

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.01

 

Indebtedness

     144  

Section 6.02

 

Liens

     150  

Section 6.03

 

Fundamental Changes and Asset Sales

     154  

Section 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     157  

Section 6.05

 

Swap Agreements

     160  

Section 6.06

 

Transactions with Affiliates

     161  

Section 6.07

 

Restricted Payments

     161  

Section 6.08

 

Restrictive Agreements

     163  

Section 6.09

 

Amendments to Subordinated Indebtedness

     164  

Section 6.10

 

Sale and Leaseback Transactions

     165  

Section 6.11

 

Financial Covenant.

     165  

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01

 

Events of Default

     165  

Section 7.02

 

Right to Cure.

     169  

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01

 

Notices

     175  

Section 9.02

 

Waivers; Amendments

     176  

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     179  

Section 9.04

 

Successors and Assigns

     181  

Section 9.05

 

Survival

     190  

Section 9.06

 

Counterparts; Integration; Effectiveness

     190  

Section 9.07

 

Severability

     190  

Section 9.08

 

Right of Setoff

     190  

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process; Foreign Process
Agent

     191  

Section 9.10

 

WAIVER OF JURY TRIAL

     192  

Section 9.11

 

Headings

     192  

Section 9.12

 

Confidentiality

     192  

 

iii



--------------------------------------------------------------------------------

Section 9.13

 

Release of Liens and Guarantees

     193  

Section 9.14

 

USA Patriot Act

     194  

Section 9.15

 

Appointment for Perfection

     194  

Section 9.16

 

No Fiduciary Relationship

     194  

Section 9.17

 

Interest Rate Limitation

     195  

Section 9.18

 

Additional Borrowers and Co-Borrower.

     195  

Section 9.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institution.

     197  

Section 9.20

 

Collateral Trust Agreement

     197  

ARTICLE X

 

PARENT GUARANTY

 

Section 10.01

 

Guaranty

     198  

Section 10.02

 

Obligations Unconditional

     198  

Section 10.03

 

Reinstatement

     199  

Section 10.04

 

Certain Additional Waivers

     199  

Section 10.05

 

Remedies

     199  

Section 10.06

 

Rights of Contribution

     200  

Section 10.07

 

Guarantee of Payment; Continuing Guarantee

     200  

SCHEDULES:

Schedule 1.01A – Agreed Security Principles

Schedule 2.01 – Commitments

Schedule 2.06 – Existing Letters of Credit

Schedule 3.01 – Subsidiaries

Schedule 3.06 – Material Litigation

Schedule 3.07 – Compliance with Laws

Schedule 5.12 – Post-Closing Obligations

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Additional Borrower Joinder

Exhibit B-1 – Form of Assignment and Assumption

Exhibit B-2 – Form of Affiliated Lender Assignment and Assumption

Exhibit C – Auction Procedures

Exhibit D – Form of Letter of Credit Request

Exhibit E – Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 27, 2017, among Endo
International PLC, a company incorporated in the Republic of Ireland (Registered
Number 534814) (“Parent”), Endo Luxembourg Finance Company I S.à r.l., a société
à responsabilité limitée (private limited liability company) incorporated under
the laws of Luxembourg, having its registered office at 2a, rue Nicolas Bové,
L-1253 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B182645 (the “Lux Borrower”), Endo LLC, a limited
liability company organized under the laws of Delaware (the “Co-Borrower”), the
LENDERS from time to time party hereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Additional Borrowers” means, collectively, the Restricted Subsidiaries which
are designated as Borrowers by Parent pursuant to Section 9.18(a).

“Additional Borrower Joinder” means a joinder agreement substantially in the
form of Exhibit A.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank N.A. (or the appropriate
affiliate thereof, including JPMorgan Europe Limited), in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of
Parent (other than (a) Parent or any Subsidiary, (b) any Debt Fund Affiliate or
(c) any natural person) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 9.04(g).

“Affiliated Lender Cap” has the meaning specified in Section 9.04(g).

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Aggregate Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Revolving Credit Exposure of all
the Lenders at such time.

“Agreed Currencies” means (i) Dollars, (ii) euros, (iii) Japanese Yen,
(iv) Pounds Sterling, (v) Canadian Dollars and (vi) any other Foreign Currency
agreed to by the Administrative Agent and each of the Multicurrency Tranche
Lenders.

“Agreed Security Principles” means the Agreed Security Principles set forth on
Schedule 1.01A. For the avoidance of doubt, the Agreed Security Principles shall
only apply to Guarantees proposed to be granted by, assets of, and Equity
Interests in, Foreign Subsidiaries (other than Foreign Subsidiaries organized
under the laws of Canada or any Province, territory or subdivision thereof).

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) solely in the case of Initial Term Loans, 1.75% (b) the Prime Rate in
effect on such day, (c) the NYFRB Rate in effect on such day plus 1/2 of 1% and
(d) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Excess Cash Flow Percentage” means 50%, with a step down to 25% upon
the achievement and maintenance of a Total Net Leverage Ratio of less than or
equal to 4.50:1.00 and a further step down to 0% upon the achievement and
maintenance of a Total Net Leverage Ratio of less than or equal to 4.00:1.00.

 

2



--------------------------------------------------------------------------------

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Percentage” means, (a) with respect to any Multicurrency Tranche
Lender in respect of a Multicurrency Tranche Credit Event, its Multicurrency
Tranche Percentage, (b) with respect to any Dollar Tranche Lender in respect of
a Dollar Tranche Credit Event, its Dollar Tranche Percentage and (c) with
respect to any Term Lender, a percentage equal to a fraction the numerator of
which is the outstanding principal amount of such Lender’s Term Loans and the
denominator of which is the aggregate outstanding amount of the Term Loans of
all Term Lenders. When references herein to the “Applicable Percentage” refer to
the aggregate outstandings hereunder, the Applicable Percentage of each Lender
shall be determined in a manner consistent with the foregoing, but taking into
account all of their relevant Revolving Commitments (or related Revolving Credit
Exposures) and outstanding Term Loans hereunder. In making the foregoing
determinations, if any of the relevant amounts are denominated in a currency
other than Dollars, the Dollar Amounts thereof (as determined by the
Administrative Agent in good faith) shall be utilized. If the context indicates
that the “Applicable Percentage” is to be determined for a relevant Class or
Tranche, then only the respective Class or Tranche shall be included as
otherwise provided above in determining the relevant Applicable Percentages.

“Applicable Rate” means, for any day, (a) with respect to any Eurocurrency
Revolving Loan, any CDOR Loan, any Canadian Prime Rate Loans, any ABR Revolving
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency/CDOR Spread for Revolving Loans”, “ABR/Canadian Prime Rate Spread
for Revolving Loans” or “Commitment Fee Rate”, as the case may be, based upon
the Total Net Leverage Ratio applicable on such date:

 

     Total Net
Leverage Ratio:    Commitment
Fee Rate     Eurocurrency/
CDOR
Spread for
Revolving Loans     ABR/Canadian
Prime Rate
Spread for
Revolving
Loans  

Category 1:

   < 2.25x      0.30 %      1.50 %      0.50 % 

Category 2:

   ³ 2.25x but < 2.75x      0.35 %      1.75 %      0.75 % 

Category 3:

   ³ 2.75x but < 3.50x      0.35 %      2.00 %      1.00 % 

Category 4:

   ³ 3.50x but < 4.50x      0.50 %      2.25 %      1.25 % 

Category 5:

   ³ 4.50x but 5.50 <      0.50 %      2.50 %      1.50 % 

Category 6:

   ³ 5.50x      0.625 %      3.00 %      2.00 % 

and (b) with respect to (x) any Eurocurrency Initial Term Loan, 4.25% per annum
and (y) any ABR Initial Term Loan, 3.25% per annum.

For purposes of the foregoing clause (a),

(i) if at any time Parent fails to deliver the Financials on or before the date
the Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period

 

3



--------------------------------------------------------------------------------

commencing three (3) Business Days after the required date of delivery and
ending on the date which is three (3) Business Days after the Financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 5 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for
Parent’s fiscal quarter ending June 30, 2017 and adjustments to the Category
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Approved Intercreditor Agreement” means (i) with respect to Indebtedness
secured on a pari passu basis with the Secured Obligations, the Collateral Trust
Agreement (or any other collateral trust agreement or intercreditor agreement
reasonably acceptable to the Administrative Agent) and (ii) with respect to any
Indebtedness secured on a junior basis to the Secured Obligations, an
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of liens or arrangements
relating to the distribution of payments, as applicable, at the time the
intercreditor agreement is proposed to be established in light of the type of
Indebtedness subject thereto.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property in respect of which either the fair market value of such property or
the Disposition Consideration payable to Parent or any of its Restricted
Subsidiaries exceeds $5,000,000.

“Asset Sale Step Down” has the meaning set forth in Section 2.11(c).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B-1 or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means the principal amount of
Indebtedness (other than any subordinated Indebtedness owing by a Receivables
Entity to a Receivables Seller or a Receivables Seller to another Receivables
Seller in connection with the transfer, sale and/or pledge of Permitted
Receivables Facility Assets) which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement or other similar agreement,
constitutes the principal amount of such Indebtedness or (ii) if a Permitted
Receivables Facility is structured as a purchase agreement or other similar
agreement, would be outstanding at such time under such Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement or such other similar agreement.

“Auction Manager” has the meaning assigned to such term in Section 2.24(a).

 

4



--------------------------------------------------------------------------------

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit C hereto.

“Auto Renewal Letter of Credit” has the meaning assigned to such term in Section
2.06(c).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date with respect to the Revolving
Commitments (or with respect to any Extended Revolving Commitments, the Maturity
Date with respect thereto) and the date of termination of all of the Revolving
Commitments.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a)    the sum of:

(i)    $200,000,000; plus

(ii)    50.0% of the Consolidated Net Income of Parent and the Restricted
Subsidiaries for the period (taken as one accounting period) commencing on
January 1, 2017 to the end of the most recently ended fiscal quarter for which
Financials of Parent have been delivered, or in the case such Consolidated Net
Income for such period is a deficit, minus 100.0% of such deficit; plus

(iii)    100.0% of the aggregate Net Proceeds and the fair market value (as
determined in good faith by Parent) of marketable securities or other property
received by Parent and its Restricted Subsidiaries since the Closing Date from
any capital contributions to, or the sale or issuance of Equity Interests of
Parent (other than (i) Disqualified Equity Interests, (ii) Equity Interests
issued or sold to a Restricted Subsidiary or an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by Parent or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination, (iii) Equity Interests the Net Proceeds of which
are used to repay long-term Indebtedness for borrowed money (other than
(x) revolving loans or (y) Indebtedness of a Person, or Indebtedness secured by
a Lien on the assets, being acquired in connection with acquisitions permitted
hereunder for which Parent issues Equity Interests as consideration) and
(iv) any exercise of the cure rights set forth in 7.02); plus

(iv)    100% of the Net Proceeds of Indebtedness and Disqualified Equity
Interests of Parent and its Restricted Subsidiaries, in each case, issued after
the Closing Date, which have been exchanged or converted into Equity Interests
(other than of Disqualified Equity Interests) of Parent, together with any cash
and Permitted Investments and the fair market value (as determined in good faith
by Parent) of any assets that are received by Parent or any Restricted
Subsidiary upon such exchange or conversion; plus

 

5



--------------------------------------------------------------------------------

(v)    100% of the aggregate Net Proceeds and the fair market value of
marketable securities or other property received by Parent and its Restricted
Subsidiaries since the Closing Date from Dispositions of Investments made using
the Available Amount; plus

(vi)    100% of the returns, profits, distributions and similar amounts received
in cash or Permitted Investments by Parent and its Restricted Subsidiaries on
Investments made using the Available Amount (including Investments in
Unrestricted Subsidiaries); plus

(vii)    100% of (x) the Investments of Parent and its Restricted Subsidiaries
made using the Available Amount in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
with or into Parent or any of its Restricted Subsidiaries (up to the fair market
value (as determined in good faith by Parent) of the Investments of Parent and
its Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
re-designation or merger or consolidation) and (y) the fair market value (as
determined in good faith by Parent) of the assets of any Unrestricted Subsidiary
acquired by such Unrestricted Subsidiary with the proceeds of Investments of
Parent and its Restricted Subsidiaries made using the Available Amount in such
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed to Parent and its Restricted Subsidiaries (up to the fair market
value (as determined in good faith by Parent) of the Investments of Parent and
its respective Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such transfer, conveyance or other distribution); plus

(viii)    100% of the aggregate amount of any Declined Prepayment Amounts;
minus, without duplication,

(b)    an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.07(j), plus (ii) Investments made pursuant to Section 6.04(cc), in
each case, after the Closing Date and prior to such time or contemporaneously
therewith.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitments of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule

 

6



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
Parent or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrowers
or any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of Parent or any
other Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, and any successor thereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, examiner, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Bermuda Security Documents” means the following Bermuda law governed
agreements: (i) a Debenture, dated the Closing Date, between the Loan Parties
formed under the laws of Bermuda and the Collateral Trustee on behalf of the
Secured Parties (as defined in the Collateral Trust Agreement) and (ii) a share
charge, dated as of the Closing Date, among the Collateral Trustee on behalf of
the Secured Parties (as defined in the Collateral Trust Agreement) and the Loan
Parties as of the Closing Date which directly hold Equity Interests (excluding
Excluded Equity Interests and subject to the Agreed Security Principles) issued
by any Restricted Subsidiary formed under the laws of Bermuda.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an assignee
may have information regarding Parent, any Borrower and any Subsidiary of
Parent, their ability to perform the Obligations or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term

 

7



--------------------------------------------------------------------------------

Loans to such assignee pursuant to Sections 9.04(g) and 9.04(k) notwithstanding
its lack of knowledge of the Excluded Information and (4) such Lender waives and
releases any claims it may have against the Administrative Agent, such assignee,
Parent, any Borrower and the Subsidiaries of Parent with respect to the
nondisclosure of the Excluded Information; or otherwise in form and substance
reasonably satisfactory to such assignee, the Administrative Agent and assigning
Lender.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Lux Borrower and any Additional Borrower (subject to
Section 9.18).

“Borrower Materials” has the meaning assigned to such term in the final
paragraph of Section 5.01.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Term Loans of the same
Class and Type made on the same date and, in the case of (x) Eurocurrency Loans
or (y) CDOR Loans, in each case meeting the foregoing requirements, as to which
a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with an ABR Loan, a
Eurocurrency Loan, a Canadian Prime Rate Loan or a CDOR Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in the
relevant Agreed Currency in the London interbank market or the principal
financial center of the country of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).

“Canadian Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision”, as that term is defined in subsection 147.1(1) of
the ITA.

“Canadian Dollar Revolving Loans” means Multicurrency Tranche Revolving Loans
denominated in Canadian Dollars. Each Canadian Dollar Revolving Loan shall be a
CDOR Loan.

“Canadian Dollars”, “CAD” or “CAD$” refers to the lawful currency of Canada
(expressed in Canadian dollars).

“Canadian Domiciled Loan Party” means each Loan Party incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

 

8



--------------------------------------------------------------------------------

“Canadian Pension Event” shall mean (a) failure to make required contributions
in a timely manner to any Canadian Pension Plan in accordance with its terms and
applicable laws; (b) termination in whole or in part of any Canadian Defined
Benefit Plan; (c) the occurrence of any event which constitutes grounds under
applicable pension standards legislation for the applicable pension regulator to
terminate in whole or in part any Canadian Defined Benefit Plan or to remove the
administrator of any Canadian Pension Plan; (d) commencement of proceedings by
the applicable pension regulator to terminate in whole or in part any Canadian
Defined Benefit Plan; (e) withdrawal by Parent or any Restricted Subsidiary from
a “multi-employer pension plan”, as such term is defined in the Pension Benefits
Act (Ontario) or any similar plan under pension standards legislation in another
jurisdiction in Canada; or (f) the revocation of the registration under the ITA
of any Canadian Pension Plan.

“Canadian Pension Plan” shall mean a “registered pension plan”, as that term is
defined in subsection 248(1) of the ITA, which is sponsored, administered or
contributed to by Parent or any of its Subsidiaries or under which Parent or any
of its Subsidiaries has any liability, contingent or otherwise.

“Canadian Prime Rate” means, for any day, the rate of interest per annum
expressed on the basis of a 365-day or 366-day year (as applicable) equal to the
greater of (i) the per annum rate of interest quoted or established as the
“prime rate” of JPMorgan which it quotes or establishes for such day as its
reference rate of interest in order to determine interest rates for commercial
loans made in Canadian Dollars in Canada to its Canadian borrowers and (ii) the
30-day CDOR Rate plus 100 basis points per annum, in each instance, as of such
day, adjusted automatically with each quoted or established change in such rate,
all without the necessity of any notice to Parent, any Borrower or any other
Person. Any change in the Canadian Prime Rate due to a change in the “prime
rate” or the average rate for Canadian Dollar bankers’ acceptances shall be
effective as of the opening of business on the effective day of such change in
the “prime rate” or the average rate for Canadian Dollar bankers’ acceptances,
respectively.

“Canadian Prime Rate Loans” means any Canadian Dollar Revolving Loan during the
period which it bears interest at a rate determined by reference to the Canadian
Prime Rate.

“Canadian Security Agreement” means that certain pledge and security agreement
(including any and all supplements thereto), dated as of the Closing Date, by
and among each Canadian Domiciled Loan Party, certain other parties party
thereto and the Collateral Trustee for the benefit of the Collateral Trustee and
the other Secured Parties (as defined in the Collateral Trust Agreement).

“Canadian Security Documents” means, collectively, those certain deeds of
moveable and immoveable hypothec and such other security documents, in each
case, dated on or prior to the Closing Date, initially between, as applicable,
Lux Finco II, the Canadian Domiciled Loan Parties and the Collateral Trustee,
for the benefit of the Collateral Trustee and the other Secured Parties (as
defined in the Collateral Trust Agreement) and the Canadian Security Agreement.

“Canadian Statutory Liens” means any Lien in respect of any property or assets
of a Canadian Domiciled Loan Party created by or arising pursuant to any
applicable legislation in

 

9



--------------------------------------------------------------------------------

favour of any Person (such as but not limited to a Governmental Authority),
including, without limitation, a Lien for the purpose of securing such Canadian
Domiciled Loan Party’s obligation to deduct and remit employee source deductions
and goods and services tax pursuant to the Income Tax Act (Canada), the Excise
Tax Act (Canada), the Canada Pension Plan (Canada), the Employment Insurance Act
(Canada) and any legislation in any jurisdiction similar to or enacted in
replacement of the foregoing from time to time.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Parent and its Restricted
Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, all obligations of any Person that are or would have been
treated as operating leases (including for avoidance of doubt, any network lease
or any Operating IRU) for purposes of GAAP prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update (the “ASU”) shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purpose of
this Agreement (whether or not such operating lease obligations were in effect
on such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capital Lease Obligations in the financial statements to be
delivered pursuant to Section 5.01.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Captive Insurance Subsidiary” means any Subsidiary of Parent that is subject to
regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateralized” means, with respect to any Letter of Credit, as of any
date, that the applicable Borrower shall have deposited in the LC Collateral
Account, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 103% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon pursuant to such documentation and
arrangements as are reasonably satisfactory to the Administrative Agent. “Cash
Collateralize” shall have the correlative meaning.

“CBCA” means the Canada Business Corporations Act and all regulations made
thereunder.

 

10



--------------------------------------------------------------------------------

“CDOR Loan”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the CDOR Rate.

“CDOR Rate” means, on any day, the greater of (i) 0.00% and (ii) the per annum
rate of interest which is the rate determined as being the arithmetic average of
the rates (expressed as an annual percentage rounded upwards to the nearest
fifth decimal point) applicable to Canadian Dollar bankers’ acceptances having a
term equal or comparable maturity dates as the applicable CDOR Loans, as the
case may be, proposed to be incurred by the applicable Borrower displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service as at approximately
10:15 A.M. (Toronto Time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent in good faith after 10:15 A.M. (Toronto Time) to reflect
any error in a posted rate of interest or in the posted average annual rate of
interest); provided, however, if such a rate does not appear on such CDOR Page,
then the CDOR Rate, on any day, shall be the discount rate quoted to the
Administrative Agent (determined as of 10:15 A.M. (Toronto Time)) on such day at
which the Administrative Agent would purchase its own bankers’ acceptances in a
comparable face amount and with comparable maturity dates to the CDOR Loans,
proposed to be incurred by the applicable Borrower on such day, or if such day
is not a Business Day, then on the immediately preceding Business Day.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Parent; (b) the occurrence of a change of
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (c) any Borrower ceasing to be a direct or indirect wholly-owned
subsidiary of Parent. Notwithstanding the foregoing, a transaction will not be
deemed to constitute a Change in Control if (1) Parent becomes a direct or
indirect wholly-owned Subsidiary of a holding company and (2)(A) the direct or
indirect holders of the voting stock of such holding company immediately
following that transaction are substantially the same as the holders of such
voting stock immediately prior to that transaction or (B) immediately following
that transaction no Person (other than a holding company satisfying the
requirements of this sentence) is the beneficial owner, directly or indirectly,
of more than 35% of the voting stock of such holding company.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation

 

11



--------------------------------------------------------------------------------

thereof shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented and (ii) all reports, notes, guidelines, rules,
requests and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law”
regardless of the date enacted, adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Loans of a particular
Tranche; provided that any Loans within a Tranche having different Maturity
Dates, currency of denomination (except pursuant to a Class of revolving
commitments allowing extensions of credit thereunder in multiple currencies),
interest rates, repayments or other terms shall be regarded as separate Classes
of Loans and Borrowings for purposes of this Agreement, (b) any Commitment,
refers to whether such Commitment is a Commitment of a particular Tranche;
provided that any Commitments within a Tranche having different Maturity Dates,
currency of denomination (except pursuant to a Class of revolving commitments
allowing extensions of credit thereunder in multiple currencies), interest
rates, repayments or other terms shall be regarded as separate Classes of
Commitments for purposes of this Agreement and (c) any Lender, refers to whether
such Lender is a Lender of a particular Tranche; provided that any Lender
holding Loans or Commitments within a Tranche having different Maturity Dates,
currency of denomination (except pursuant to a Class of revolving commitments
allowing extensions of credit thereunder in multiple currencies), interest
rates, repayments or other terms shall be regarded as a Lender with respect to
separate Classes of Loans and/or Commitments (as applicable) for purposes of
this Agreement.

“Closing Date” means the date of the first Credit Event.

“Co-Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets of a Loan Party covered by the Collateral
Documents, but only so long as the Collateral Documents are then in effect, and
any and all other assets of any Loan Party, now existing or hereafter acquired
and wherever located, that may at any time be or become subject to a security
interest or Lien in favor of Collateral Trustee, on behalf of itself and the
Secured Parties (as defined in the Collateral Trust Agreement), to secure the
Secured Obligations (as defined in the Collateral Trust Agreement); provided
that Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the US Security Agreement, the US
Share Pledge Agreement, the Collateral Trust Agreement, each Irish Security
Document, each Lux Security Document, each Canadian Security Document, each
Bermuda Security Document, each Cyprus Security Document, the Dutch Security
Agreement, each UK Security Document, the Mortgages and all other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the Secured Obligations
(as defined in the Collateral Trust Agreement), and shall also include, without

 

12



--------------------------------------------------------------------------------

limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements,
intercreditor agreements, pledges and each of the other agreements, instruments
or documents that creates, perfects or evidences, or purports to create, perfect
or evidence a Lien in favor of the Collateral Trustee for the benefit of the
Secured Parties (as defined in the Collateral Trust Agreement).

“Collateral Trust Agreement” means the Collateral Trust Agreement, dated as of
the Closing Date, among the Collateral Trustee, the Administrative Agent, the
Loan Parties and the 2017 Senior Secured Notes Trustee.

“Collateral Trustee” means Wilmington Trust Company in its capacity as
collateral trustee for the Secured Parties (as defined in the Collateral Trust
Agreement).

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Commitment, Dollar Tranche Commitment, Term Loan
Commitment, Incremental Revolving Commitment, Other Refinancing Revolving
Commitment and Incremental Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies Act” means the Companies Act 1963 of Ireland.

“Compliance Certificate” means a certificate of a Financial Officer of Parent
required to be delivered with the Financials pursuant to Section 5.01(c).

“Computation Date” has the meaning assigned to such term in Section 2.04(c).

“Consolidated Current Assets” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Permitted Investments) that would, in accordance with GAAP,
be classified on a consolidated balance sheet of Parent and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
(i) assets held for sale, (ii) permitted loans to third parties, (iii) Plan
assets, (iv) deferred bank fees, and (v) derivative financial instruments).

“Consolidated Current Liabilities” means, with respect to Parent and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Parent and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (i) the current portion of
any Indebtedness, (ii) the current portion of interest, (iii) accruals for
current or deferred Taxes based on income or profits, (iv) accruals of any costs
or expenses related to restructuring reserves, (v) the aggregate amount of
outstanding Revolving Loans and Swingline Loans and LC Exposure and (vi) the
current portion of pension liabilities.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
intangible assets, deferred

 

13



--------------------------------------------------------------------------------

financing fees, debt issuance costs, commissions, fees and expenses and the
amortization of Capitalized Software Expenditures of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period:

(a)    increased (without duplication) by the following, in each case (other
than clauses (x) and (xiv)) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:

(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on Swap Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such Swap Obligations or such derivative instruments, and
bank and letter of credit fees, letter of guarantee and bankers’ acceptance fees
and costs of surety bonds in connection with financing activities, together with
items excluded from the definition of “Consolidated Interest Expense”; plus

(ii)    provision for taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, excise, value added and
similar taxes, property taxes and similar taxes, and foreign withholding taxes
paid or accrued during such period (including any future taxes or other levies
that replace or are intended to be in lieu of taxes, and any penalties and
interest related to taxes or arising from tax examinations) and the net tax
expense associated with any adjustments made pursuant to the definition of
“Consolidated Net Income,” plus

(iii)    Consolidated Depreciation and Amortization Expense for such period;
plus

(iv)    any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations; plus

(v)    any cost, expense or other charge (including any legal fees and expenses)
associated with or payment of any actual legal settlement, fine, judgment or
order, including all settlement payments paid to Governmental Authorities in
connection with any investigation of the United States Department of Health and
Human Services, Office of Inspector General (OIG) or the United States
Department of Justice and all payments paid (A) pursuant to the Impax Settlement
Agreement, (B) to Governmental Authorities in connection with state drug price
claims brought by Governmental Authorities and (C) in respect of mesh device
claims, in each case as further described in Endo’s public filings with the SEC;
plus

(vi)    Milestone Payments and Upfront Payments; plus

 

14



--------------------------------------------------------------------------------

(vii)    minority interest expense, the amount of any non-controlling interest
consisting of income attributable to non-controlling interests of third parties
in any non-wholly-owned Restricted Subsidiary, excluding cash distributions in
respect thereof, and the amount of any reductions in arriving at Consolidated
Net Income resulting from the application of Accounting Standards Codification
Topic No. 810, Consolidation; plus

(viii)    (i) the amount of board of director or similar fees and (ii) the
amount of payments made to optionholders of such Person in connection with, or
as a result of, any distribution being made to equityholders of such Person,
which payments are being made to compensate such optionholders as though they
were equityholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted hereunder; plus

(ix)    the amount of loss or discount on sale of any Receivables Assets to any
Restricted Subsidiary or Receivables Entity in connection with a Permitted
Receivables Facility; plus

(x)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any prior period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (b) below
for any previous period and not added back; plus

(xi)    any costs or expenses incurred pursuant to any management equity plan,
stock option plan or any other management or employee benefit plan, agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of such
Person or net cash proceeds of an issuance of Equity Interests of such Person
(other than Disqualified Equity Interest); plus

(xii)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus

(xiii)    [reserved]; plus

(xiv)    the amount of “run-rate” cost savings, synergies and operating expense
reductions related to restructurings, cost savings initiatives or other
initiatives that are projected by Parent in good faith to result from actions
either taken or with respect to which substantial steps have been taken or are
expected to be taken within 12 months after the end of such period, calculated
as though such cost savings, synergies and operating expense reductions had been
realized on the first day of such period and net of the amount of actual
benefits received during

 

15



--------------------------------------------------------------------------------

such period from such actions; provided that (A) any such pro forma adjustments
in respect of such cost savings, synergies and operating expense reductions
shall not exceed 15% of Consolidated EBITDA (prior to giving effect to such pro
forma adjustment) for the period of four (4) consecutive fiscal quarters ending
as of the last day of the most recent fiscal quarter for which Financials have
been delivered at such time, (B) such cost savings and synergies are reasonably
expected and factually supportable in the good faith judgment of Parent and
(C) no cost savings or synergies shall be added pursuant to this clause (xiv) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period (it is understood and agreed that “run rate” means the full
recurring benefit that is associated with any action taken or with respect to
which substantial steps have been taken or are expected to be taken, whether
prior to or following the Closing Date) (which adjustments may be incremental to
(but not duplicative of) pro forma cost savings, synergies or operating expense
reduction adjustments made pursuant to Section 1.04); provided that such cost
savings, synergies and operating expenses are reasonably identifiable and
factually supportable; plus

(xv)    the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income during such period (including all reserves
taken during such period on account of contingent cash payments that may be
required in a future period) and

(b)    decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:

(1)    any cash payments made during such period in respect of items described
in clause (xv) above subsequent to the period in which the relevant non-cash
expenses or losses were incurred;

(2)    any non-recurring income or gains directly as a result of discontinued
operations;

(3)    any unrealized income or gains in respect of Swap Agreements; and

(4)    the amount of any loss attributable to non-controlling interests of third
parties in any non-wholly owned Restricted Subsidiary added to (and not deducted
from) Consolidated Net Income in such period.

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.04.

“Consolidated First Lien Secured Debt” means, as of any date of determination,
the aggregate principal amount of Indebtedness of Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting only of Indebtedness for borrowed money,
Capital Lease Obligations and purchase money Indebtedness, in each case secured
by a first priority lien on any asset or property of

 

16



--------------------------------------------------------------------------------

Parent or any other Loan Party; provided, Consolidated First Lien Secured Debt
will not include Non-Recourse Indebtedness, undrawn amounts under revolving
credit facilities and Indebtedness in respect of any (1) letter of credit, bank
guarantees and performance or similar bonds, except to the extent of obligations
in respect of drawn standby letters of credit which have not been reimbursed
within two (2) Business Days and (2) Swap Obligations.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of Parent
and its Restricted Subsidiaries calculated on a consolidated basis for such
period with respect to (a) all outstanding Indebtedness of Parent and its
Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs and benefits under interest rate Swap Agreements to the extent
such net costs and benefits are allocable to such period in accordance with
GAAP) and (b) the interest component of all Attributable Receivables
Indebtedness of Parent and its Restricted Subsidiaries for such period.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding (and
excluding the effect of), without duplication,

(1)    extraordinary, non-recurring or unusual gains, losses, fees, costs,
charges or expenses (including relating to any strategic initiatives and
accruals and reserves in connection with such gains, losses, charges or
expenses); restructuring costs, charges, accruals or reserves; severance and
relocation costs and expenses, one-time compensation costs and expenses,
consulting fees, signing, retention or completion bonuses, and executive
recruiting costs; costs and expenses incurred in connection with strategic
initiatives; transition costs and duplicative running costs; costs incurred in
connection with acquisitions (or purchases of assets) prior to or after the
Closing Date (including integration costs); business optimization expenses;
operating expenses attributable to the implementation of cost-savings
initiatives;

(2)    the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies during such
period whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with GAAP;

(3)    Transaction Expenses;

(4)    any gain (loss) on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business);

 

17



--------------------------------------------------------------------------------

(5)    the net income for such period of any Person that is an Unrestricted
Subsidiary and, solely for the purpose of determining the amount available for
Restricted Payments under clause (a)(vii) of the definition of “Available
Amount”, the net income for such period of any Person that is not a Subsidiary
or that is accounted for by the equity method of accounting, in each case except
to the extent of any dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or to the extent converted into
cash or Permitted Investments) to such Person or a Restricted Subsidiary thereof
in respect of such period;

(6)    solely for the purpose of determining the amount available for Restricted
Payments under clause (a)(vii) of the definition of “Available Amount”, the net
income for such period of any Restricted Subsidiary (other than any Guarantor)
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of a Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash or Permitted Investments
(or to the extent converted into cash or Permitted Investments), or the amount
that could have been paid in cash or Permitted Investments without violating any
such restriction or requiring any such approval, to such Person or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;

(7)    effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) related to the application
of recapitalization accounting or purchase accounting (including in the
inventory, property and equipment, software, goodwill, intangible assets, in
process research and development, deferred revenue and debt line items);

(8)    income (loss) from the early extinguishment or conversion of
(a) Indebtedness, (b) Swap Obligations or (c) other derivative instruments;

(9)    any impairment charge or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP;

 

18



--------------------------------------------------------------------------------

(10)    (a) any equity based or non-cash compensation charge or expense,
including any such charge or expense arising from grants of stock appreciation,
equity incentive programs or similar rights, stock options, restricted stock or
other rights to, and any cash charges associated with the rollover, acceleration
or payout of, Equity Interests by management of such Person or of a Restricted
Subsidiary, (b) noncash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock Compensation
or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
Non-Employees, and (c) any income (loss) attributable to deferred compensation
plans or trusts;

(11)    any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to the offering and issuance
of the 2017 Senior Secured Notes), issuance of Equity Interests,
recapitalization, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of the Existing
Senior Notes, the 2017 Senior Secured Notes and other securities and this
Agreement) and including, in each case, any such transaction whether consummated
on, after or prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or nonrecurring merger costs incurred during such
period as a result of any such transaction, in each case whether or not
successful or consummated (including, for the avoidance of doubt, the effects of
expensing all transaction related expenses in accordance with Accounting
Standards Codification Topic No. 805, Business Combinations);

(12)    accruals and reserves that are established or adjusted in connection
with the Transactions, an Investment or an acquisition that are required to be
established or adjusted as a result of the Transactions, such Investment or such
acquisition, in each case in accordance with GAAP;

(13)    any expenses, charges or losses to the extent covered by insurance that
are, directly or indirectly, reimbursed or reimbursable by a third party, and
any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days);

(14)    any non-cash gain (loss) attributable to the mark to market movement in
the valuation of Swap Obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification Topic 815—Derivatives and Hedging or mark
to market movement of other financial instruments pursuant to FASB Accounting
Standards Codification Topic 825—Financial Instruments;

 

19



--------------------------------------------------------------------------------

(15)    any net unrealized gain or loss (after any offset) resulting in such
period from currency transaction or translation gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from (a) Swap Obligations for currency exchange risk and
(b) resulting from intercompany indebtedness) and any other foreign currency
transaction or translation gains and losses, to the extent such gain or losses
are non-cash items;

(16)    any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;

(17)    any non-cash rent expense;

(18)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures; and

(19)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the amount of proceeds received or receivable from business interruption
insurance, the amount of any expenses or charges incurred by such Person or its
Restricted Subsidiaries during such period that are, directly or indirectly,
reimbursed or reimbursable by a third party, and amounts that are covered by
indemnification or other reimbursement provisions in connection with any
acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted hereunder only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
in the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days).

For the avoidance of doubt, Consolidated Net Income shall be calculated,
including pro forma adjustments, in accordance with Section 1.04.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of
Parent and its Restricted Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets, all computed on a consolidated basis in
accordance with GAAP.

“Consolidated Secured Debt” means, the aggregate principal amount of
Indebtedness of Parent and its Restricted Subsidiaries outstanding on such date,
determined on a

 

20



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP, consisting only of Indebtedness for
borrowed money, Capital Lease Obligations and purchase money Indebtedness, in
each case secured by a lien on any asset or property of Parent or any other Loan
Party; provided, Consolidated Secured Debt will not include Non-Recourse
Indebtedness, undrawn amounts under revolving credit facilities and Indebtedness
in respect of any (1) letter of credit, bank guarantees and performance or
similar bonds, except to the extent of obligations in respect of drawn standby
letters of credit which have not been reimbursed within two (2) Business Days
and (2) Swap Obligations.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Parent and its Restricted Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of such date (and, in the case of any
determination relating to any Specified Transaction, on a pro forma basis
including any property or assets being acquired in connection therewith).

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting only of Indebtedness for borrowed money,
Capital Lease Obligations and purchase money Indebtedness; provided,
Consolidated Total Indebtedness will not include Non-Recourse Indebtedness,
undrawn amounts under revolving credit facilities and Indebtedness in respect of
any (1) letter of credit, bank guarantees and performance or similar bonds,
except to the extent of obligations in respect of drawn standby letters of
credit which have not been reimbursed within two (2) Business Days and (2) Swap
Obligations.

“Consolidated Working Capital” means, at any time, Consolidated Current Assets
(but excluding therefrom all cash and Permitted Investments) less Consolidated
Current Liabilities at such time; provided that increases or decreases in
Consolidated Working Capital shall be calculated without regard to any changes
in Consolidated Current Assets or Consolidated Current Liabilities as a result
of (x) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (y) the effects of purchase
accounting or (z) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Swap Agreements.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.15(a).

“Controlled Foreign Corporation” means any Subsidiary of the Lux Borrower or any
Additional Borrower (i) which is a “controlled foreign corporation” within the
meaning of Section 957 of the Code or (ii) substantially all of the assets of
which are Equity Interests of Persons described in clause (i); provided that,
for purposes of this Agreement, no Subsidiary of the Lux Borrower or any
Additional Borrower which was not a Controlled Foreign Corporation on the
Closing Date (or, if later, on the date Lux Borrower or such Additional Borrower
first acquired (directly or indirectly) Equity Interests representing more than
50% of the voting power or value of such Person) shall constitute a Controlled
Foreign Corporation at any time thereafter for purposes hereof.

 

21



--------------------------------------------------------------------------------

“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into, or exchange for, Equity Interests (other than Disqualified
Equity Interests) of Parent, cash in lieu thereof and/or a combination of such
Equity Interests and cash in lieu thereof.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans or Revolving Commitments (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Refinancing Revolving
Commitments, the unused portion of such Other Refinancing Revolving Commitments)
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Commitments, Incremental
Revolving Commitments, Extended Revolving Commitments or Other Refinancing
Revolving Commitments, the amount thereof) except by an amount equal to unpaid
accrued interest and premium (including tender premium) thereon plus reasonable
upfront fees and original issue discount (“OID”) on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus other reasonable and
customary fees and expenses in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension, (ii) such
Indebtedness has a later maturity date than, and, except in the case of Other
Refinancing Revolving Commitments, a Weighted Average Life to Maturity equal to
or greater than, the Refinanced Debt, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness in any material respect, than
those applicable to the Loans or Commitments being refinanced (as determined in
good faith by Parent), or, except with respect Indebtedness incurred pursuant to
a Refinancing Amendment pursuant to clause (d) above, are otherwise current
market terms (in each case except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness); (iv) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained in accordance with
Section 2.11(c)(2) and (v) such Indebtedness may be incurred in the form of a
bridge or other interim credit facility intended to be refinanced with long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clause (ii) of this definition so long as (x) such credit facility
includes customary “rollover” provisions and (y) assuming such credit facility
were to be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (ii) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, clause (iii) in this definition shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions.

 

22



--------------------------------------------------------------------------------

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Cyprus Security Documents” means the following Cyprus law governed agreements:
(i) a Debenture, dated the Closing Date, between the Loan Party formed under the
laws of Cyprus and the Collateral Trustee on behalf of the Secured Parties (as
defined in the Collateral Trust Agreement) and (ii) a share charge, dated as of
the Closing Date, among the Collateral Trustee on behalf of the Secured Parties
(as defined in the Collateral Trust Agreement) and the Loan Party as of the
Closing Date which directly holds Equity Interests (excluding Excluded Equity
Interests and subject to the Agreed Security Principles) issued by a Restricted
Subsidiary formed under the laws of Cyprus.

“Debt Fund Affiliate” means any Affiliated Lender that that is a bona fide debt
fund or an investment vehicle that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of its business and with respect to which none
of the Borrowers or Parent or any Affiliate of the Borrowers or Parent makes
investment decisions or has the power, directly or indirectly, to direct or
cause the direction of such Affiliated Lender’s investment decisions.

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Prepayment Amount” has the meaning assigned to such term in Section
2.11(f).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified Parent or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement

 

23



--------------------------------------------------------------------------------

(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized signatory of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent (d) has become the subject of a
Bankruptcy Event or (e) become the subject of a Bail-In Action.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Designated Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted First Lien Indebtedness or Permitted
Junior Secured Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance
or other discharge of such Indebtedness, in any such case in whole or in part.

“Disposition” means a sale, transfer, lease, disposition or Exclusive License.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the aggregate fair market value of any assets sold,
transferred, leased or otherwise disposed of and (b) for any Exclusive License,
the aggregate cash payment paid to Parent or any Restricted Subsidiary on or
prior to the consummation of the Exclusive License (and which, for the avoidance
of doubt, shall not include any royalty, earnout, contingent payment or any
other deferred payment that may be payable thereafter).

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person or of Parent that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests),
whether pursuant to a sinking fund obligation or otherwise;

(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person or of Parent that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests); or

 

24



--------------------------------------------------------------------------------

(c)    is or may be redeemable (other than solely for Equity Interests in such
Person or of Parent that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) or is or may be
required to be repurchased by such Person or any of its Affiliates (other than,
at the option of such Person, solely for Equity Interests in such Person or of
Parent that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), in whole or in part, at the option
of the holder thereof;

in each case, on or prior to the date that occurs 91 days after the Latest
Maturity Date; provided that (i) any Equity Interests that would constitute
Disqualified Equity Interests solely because the holders thereof have the right
to require Parent to repurchase such Disqualified Equity Interests upon the
occurrence of a change of control or asset sale shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests (and all
securities into which it is convertible or for which it is ratable or
exchangeable) provide that Parent may not repurchase or redeem any such Equity
Interests (and all securities into which it is convertible or for which it is
ratable or exchangeable) pursuant to such provision unless the Obligations are
fully satisfied simultaneously therewith and (ii) only the portion of the Equity
Interests meeting one of the foregoing clauses (a) through (c) prior to the date
that is ninety-one (91) days after the Latest Maturity Date will be deemed to be
Disqualified Equity Interests. Notwithstanding the preceding sentence, (A) if
such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case in the ordinary course of
business of Parent or any Restricted Subsidiary, such Equity Interest shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Equity Interest held by any future, present
or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of
Parent (or any Subsidiary) shall be considered Disqualified Equity Interests
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment, if any, of such Dollar Tranche Lender to make Dollar Tranche
Revolving Loans and to acquire participations in Dollar Tranche Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Dollar Tranche Lender’s Dollar Tranche Commitment as of the
Closing Date is set forth on Schedule 2.01, or in the Assignment and Assumption
(or other documentation contemplated by this Agreement) pursuant to which such
Dollar Tranche Lender shall have assumed its Dollar Tranche Commitment, as
applicable. The aggregate principal amount of the Dollar Tranche Commitments on
the Closing Date is $0.

 

25



--------------------------------------------------------------------------------

“Dollar Tranche Credit Event” means a Dollar Tranche Revolving Borrowing of any
Class, the issuance of a Dollar Tranche Letter of Credit, an LC Disbursement
with respect to a Dollar Tranche Letter of Credit or any of the foregoing.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrowers at such time. The Dollar Tranche LC Exposure of
any Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of
the total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Letter of Credit” means any standby or trade letter of credit
issued under the Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” the percentage equal to a fraction the numerator of
which is such Lender’s Dollar Tranche Commitment and the denominator of which is
the aggregate Dollar Tranche Commitments of all Dollar Tranche Lenders (if the
Dollar Tranche Commitments of any Class have terminated or expired, the Dollar
Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments of such Class most recently in effect, giving effect to any
assignments).

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans of any Class.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure and its Swingline Exposure at such time.

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(b). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lender” means any Lender which is not a Foreign Lender.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

26



--------------------------------------------------------------------------------

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.

“Dutch Security Agreement” means a Netherlands law governed security agreement,
dated the Closing Date, between the Loan Party formed under the laws of the
Netherlands and the Collateral Trustee on behalf of the Secured Parties (as
defined in the Collateral Trust Agreement).

“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans as reasonably determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices, all recurring fees and other fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the life of
such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding (i) any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the Lenders thereunder and (ii) any customary consent
fees paid generally to consenting Lenders; provided that differences in the
Effective Yield of Loans denominated in Dollars from loans denominated in other
currencies shall be calculated by the Administrative Agent in good faith but
ignoring differences due to the currency differences or underlying base rates
employed (so long as reasonably equivalent in nature) (but giving effect to any
differences in interest rate margins, spreads or upfront fees or floors as
otherwise required above).

“Eligible Transferee” has the meaning assigned to such term in Section
9.04(b)(i).

“Endo” means Endo Health Solutions Inc., a Delaware corporation.

“Enterprise Transformative Event” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or Disposition, in any such case by
Parent, any Borrower

 

27



--------------------------------------------------------------------------------

or any Restricted Subsidiary that is either (a) not permitted by the terms of
any Loan Document immediately prior to the consummation of such transaction or
(b) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such transaction, would not provide Parent, the Borrowers and
the Restricted Subsidiaries with adequate flexibility under the Loan Documents
for the continuation or expansion of their combined operations following such
consummation, as reasonably determined by Parent acting in good faith.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment, including management or reclamation of natural
resources, and the management, Release or threatened Release of any Hazardous
Material or to occupational health and safety matters, as such occupational
health and safety matters relate to exposure or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Convertible Debt
Securities or Permitted Convertible Debt Hedge Transactions.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant

 

28



--------------------------------------------------------------------------------

to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Parent or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan other than the PBGC
premiums due but not delinquent under Section 4007 of ERISA; (e) a determination
that any Plan is, or is expected to be considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (f) the receipt by
Parent or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by Parent or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of Parent or any of its ERISA Affiliates from any Multiemployer Plan; (h) the
receipt by Parent or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent or any ERISA Affiliate of any notice, concerning
the imposition upon Parent or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA; (i) the receipt by Parent or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Parent or any ERISA Affiliate of any notice, that a Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; (j) the occurrence of any event which would trigger the full or partial
wind up of any occupational pension scheme (within the meaning of section 2 of
the Irish Pension Act 1990 (as amended) (the “Pensions Act”)) sponsored by
Parent or its Subsidiaries (an “Irish Pension Scheme”); (k) the failure by an
Irish Pension Scheme to meet the minimum funding standard prescribed by Part IV
of the Pensions Act; (l) where any funding proposal (within the meaning of
section 49 of the Pensions Act) which has been put in place to address a deficit
within an Irish Pension Scheme goes off track (within the meaning of the Irish
Pensions Board’s prescribed guidance under section 49 of the Pensions Act); (m)
where a prosecution for an offence is brought under section 3 of the Pensions
Act against the sponsoring employer, trustees, administrator or other agent
concerning an Irish Pension Scheme or where the Irish Pensions Board brings
proceedings before the Irish High Court concerning an Irish Pension Scheme under
Part IX of the Pensions Act; (n) where the Irish Pensions Board commences an
investigation of or appoints an authorised officer over an Irish Pension Scheme
in accordance with its powers under Part II of the Pensions Act; (o) where the
Irish Pensions Ombudsman either makes a determination against or brings
enforcement proceedings against the sponsoring employer, trustees, administrator
or other agent concerning an Irish Pension Scheme; (p) where any arbitration
proceedings or proceedings before the Irish High Court are initiated relating to
a dispute between the sponsoring employer and the trustees and/or members of an
Irish Pension Scheme; or (q) the occurrence of any Canadian Pension Event.

“Escrow Debt” means Indebtedness incurred in connection with any transaction
permitted hereunder for so long as proceeds thereof have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

29



--------------------------------------------------------------------------------

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
(other than Canadian Dollars) and when used in reference to any Loan or
Borrowing, means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency/CAD Payment Office” of the Administrative Agent shall mean, for
each Foreign Currency, the office, branch, affiliate or correspondent bank of
the Administrative Agent for such currency as specified from time to time by the
Administrative Agent to Parent and each Lender.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, the remainder (if positive) of (a) the
sum of, without duplication, (i) Consolidated Net Income for such period,
(ii) the decrease, if any, in Consolidated Working Capital from the first day to
the last day of such period (other than any such decreases arising from
Permitted Acquisitions or Dispositions of any person by Parent or any of its
Restricted Subsidiaries), (iii) the amount of expenses for Taxes paid or accrued
to the extent same reduced Consolidated Net Income for such period, (iv) any
expense related to Swap Agreements which decreased Consolidated Net Income for
such period, (v) non-cash charges, losses or expenses deducted in calculating
Consolidated Net Income such period, (vi) cash charges or expenses reducing
Consolidated Net Income during such period in respect of expenditures for which
a deduction from Excess Cash Flow was made in a prior period and (vii) items not
included in Excess Cash Flow in a previous period as items that were committed
to be spent in a future period which are not actually spent during the
subsequent period, minus (b) the sum of, without duplication, (i) the aggregate
amount of all Capital Expenditures, Capitalized Software Expenditures or
acquisitions of intellectual property in cash made by Parent and its Restricted
Subsidiaries not expensed during such period (except to the extent made with
proceeds of long-term Indebtedness (other than any Indebtedness under any
revolving credit facilities)), (ii) the aggregate amount of permanent principal
repayments of Indebtedness of Parent and its Restricted Subsidiaries (including
(x) the principal component of payments made on Capital Lease Obligations of
Parent and its Restricted Subsidiaries during such period and (y) the aggregate
principal amount of any mandatory prepayment of Term Loans pursuant to Section
2.11(c)(1), to the extent required due to the circumstances described in clauses
(a) or (b) of the definition of “Prepayment Event” that resulted in an increase
to Consolidated Net Income and not in excess of such increase), but excluding
(A) all repayments and prepayments of Term Loans (other than payments required
pursuant to Section 2.10 and mandatory prepayments described in clause (y) of
the foregoing parenthetical), (B) all repayments and prepayments of Revolving
Loans, Swingline Loans or loans under any Incremental Revolving Commitment or
other revolving credit or similar facility unless such prepayments are
accompanied by a corresponding permanent reduction of the related revolving or
similar commitments and (C) any such repayments and prepayments to the extent
made with proceeds of long-term Indebtedness (other than any Indebtedness under
any revolving credit facilities), (iii) the increase, if any, in Consolidated
Working Capital from the first day to the last day of such period (other than
any such increase in Consolidated Working Capital arising from a Permitted
Acquisition or

 

30



--------------------------------------------------------------------------------

Disposition of any person by Parent and/or any of its Restricted Subsidiaries),
(iv) to the extent included or not deducted in calculating Consolidated Net
Income, the aggregate amount of all cash payments made in respect of all
Permitted Acquisitions and other Investments (including earn-out obligations,
Milestone Payments, working capital or similar adjustments paid in connection
therewith and in connection with acquisitions or Investments consummated prior
to the Closing Date) permitted by Section 6.04 consummated (or committed or
budgeted to be consummated in the next succeeding period) by Parent and its
Restricted Subsidiaries (other than intercompany Investments among Parent and
its Restricted Subsidiaries or Investments in cash or Permitted Investments)
during such period or prior to the applicable Excess Cash Payment Date, except
to the extent financed with long-term Indebtedness (other than any Indebtedness
under any revolving credit facilities), (v) to the extent not expensed or not
deducted in calculating Consolidated Net Income, the aggregate amount of any
premium, make-whole or penalty payments actually paid, except to the extent
financed with long-term Indebtedness (other than any Indebtedness under any
revolving credit facilities) during such period that are required to be made in
connection with any prepayment of Indebtedness, (vi) cash payments by Parent and
its Restricted Subsidiaries during such period in respect of long-term
liabilities of Parent and its Restricted Subsidiaries other than Indebtedness,
except to the extent financed with long-term Indebtedness (other than any
Indebtedness under any revolving credit facilities), (vii) cash expenditures for
costs and expenses in connection with acquisitions or Dispositions and the
issuance of Equity Interests or Indebtedness or amendments or modifications to
any Indebtedness to the extent not deducted in arriving at such Consolidated Net
Income (in each case, including any such transactions consummated prior to the
Closing Date or transactions undertaken but not completed), except to the extent
financed with long-term Indebtedness (other than any Indebtedness under any
revolving credit facilities), (viii) the aggregate amount of expenditures
actually made by Parent and its Restricted Subsidiaries in cash during such
period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such period, (ix) any payment of
cash to be amortized or expensed over a future period and recorded as a
long-term asset (so long as any related amortization or expense in a future
period shall be added back in the calculation of Excess Cash Flow in such future
period), (x) reimbursable or insured expenses incurred during such fiscal year
to the extent that reimbursement has not yet been received (in which case the
respective reimbursement shall increase Excess Cash Flow in the period in which
it is received), (xi) the aggregate amount of Taxes actually paid or payable by
Parent and its Restricted Subsidiaries in cash during such period, (xii) to the
extent not expensed or not deducted in calculating Consolidated Net Income, the
aggregate amount of any permitted Restricted Payments actually made in cash
during such period by Parent and by any Restricted Subsidiary to any Person
other than Parent or the Restricted Subsidiaries, in each case, pursuant to
Section 6.07, except to the extent financed with long term Indebtedness (other
than any Indebtedness under any revolving credit facilities), (xiii) cash
expenditures made in respect of Swap Agreements during such period, (xiv) the
aggregate net amount of non-cash gains, non-cash income and non-cash credits
included in calculating Consolidated Net Income during such period and cash
losses, charges, expenses, costs and fees excluded by virtue of the definition
of “Consolidated Net Income”, (xv) without duplication of amounts deducted from
Excess Cash Flow in other periods, and at the option of Parent, (1) the
aggregate consideration required to be paid in cash by Parent or any of its
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period and (2) any planned
cash expenditures by Parent or any of its Restricted Subsidiaries (the

 

31



--------------------------------------------------------------------------------

“Planned Expenditures”), in the case of each of the preceding clauses (1) and
(2), relating to Permitted Acquisitions or other Investments, Capital
Expenditures, Restricted Payments, acquisitions of intellectual property and any
scheduled payment of Indebtedness that was permitted by the terms of this
Agreement to be incurred and paid, in each case, to be consummated or made, as
applicable, during the period of four consecutive fiscal quarters of Parent
following the end of such period (except to the extent financed with the
proceeds of long-term Indebtedness (other than revolving credit facilities));
provided that to the extent that the aggregate amount of internally generated
cash flow actually utilized to finance such Permitted Acquisitions or other
Investments, Capital Expenditures, Restricted Payments, acquisitions of
intellectual property or permitted scheduled payments of Indebtedness that were
permitted by the terms of this Agreement to be incurred and paid during such
following period of four consecutive fiscal quarters is less than the Contract
Consideration and Planned Expenditures, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters, (xvi) any fees, expenses or charges incurred during
such period, in connection with any acquisition, Investment, Disposition,
incurrence or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument and
including, in each case, any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful, and (xvii) at the option of
Parent, any amounts in respect of Capital Expenditures, Investments, Permitted
Acquisitions, Indebtedness and Restricted Payments which could have been
deducted if made in such period, but which are made after the end of such period
and prior to the Excess Cash Payment Date (which amounts, if so deducted in
accordance with this clause (xvii), shall not affect the calculation of Excess
Cash Flow in any future period). Notwithstanding anything in the definition of
any term used in the definition of Excess Cash Flow to the contrary, all
components of Excess Cash Flow shall be computed for Parent and its Restricted
Subsidiaries on a consolidated basis.

“Excess Cash Payment Date” means the date occurring five (5) Business Days after
the date on which Parent’s annual audited financial statements are required to
be delivered pursuant to Section 5.01(a) (commencing with the fiscal year of
Parent ended December 31, 2018).

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, displayed by
ICE Data Services as the “ask price” at approximately 11:00 a.m., Local Time, on
such date for such Foreign Currency. In the event that such rate does not appear
on any Reuters World Currency Page, the Exchange Rate with respect to such
Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with Parent, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

32



--------------------------------------------------------------------------------

“Excluded Accounts” (i) any Deposit Account of a Loan Party that is used by such
Loan Party solely as a payroll account for the employees of such Loan Party,
(ii) Deposit Accounts consisting of withheld income taxes and federal, state or
local employment taxes in such amounts as are required in the reasonable
judgment of the Loan Party in the ordinary course of business to be paid to the
Internal Revenue Service or state or local government agencies with respect to
current or former employees of any of the Loan Parties, (iii) Deposit Accounts
consisting of amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, (iv) any Deposit Account the maximum
daily balance of which does not exceed $1,000,000 individually, or in the
aggregate, together with the maximum daily balance of all such other Deposit
Accounts excluded pursuant to this clause (iv) at any time, $3,000,000 and
(v) zero balance accounts so long as the balance in such account is zero at the
end of each Business Day.

“Excluded Assets” means (a) motor vehicles, aircraft and other assets subject to
certificates of title, (b) leasehold interests in real property (except
leasehold interests of the kind described in Section (E)1(y) of the Agreed
Security Principles), (c) any fee-owned real property with an appraised value of
less than $20,000,000 (it being understood there shall be no requirement to
obtain any landlord or other third party waivers, estoppels or collateral access
letters) or any fixtures affixed to any real property to the extent (A) such
real property does not constitute Collateral and (B) a security interest in such
fixtures may not be perfected by a UCC, PPSA or similar financing statement in
the jurisdiction of organization of the applicable Loan Party, (d) any assets to
the extent a security interest in such assets would result in material adverse
Tax consequences as reasonably determined by Parent in consultation with the
Administrative Agent; (e) any lease, license, contract, property right or
agreement, or any property subject to a purchase money security interest,
capital lease obligation or similar arrangement, in each case to the extent that
a grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money or similar arrangement or create a right
of termination in favor of any other party thereto (other than Parent or any of
its Subsidiaries) or otherwise require consent thereunder (other than from
Parent or a Restricted Subsidiary) after giving effect to the applicable
anti-assignment provisions of the UCC or PPSA, as applicable, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or PPSA, as applicable, notwithstanding such
prohibition; (f) any Excluded Equity Interests, (g) any assets to the extent
expressly excluded pursuant to the Agreed Security Principles, (h) any Margin
Stock, (i) any applications for trademarks or service marks filed in the United
States Patent and Trademark Office or any successor thereto (the “PTO”) on the
basis of the applicant’s intent-to-use such trademark or service mark, prior to
the filing of an amendment with the PTO under 15 U.S.C. §1051(c) that brings the
application into conformity with 15 U.S.C. §1051(a) or the filing of a verified
statement of use with the PTO under 15 U.S.C. §1051(d) that has been examined
and accepted by the PTO, (j) any Excluded Accounts, (k) commercial tort claims
that, in the reasonable determination of Parent, are not expected to result in a
judgment in excess of $1,000,000, (l) letter of credit rights (other than to the
extent consisting of supporting obligations that can be perfected solely by the
filing of a UCC, PPSA or similar financing statement (it being understood that
no actions shall be required to perfect a security interest in letter of credit
rights other than filing of a UCC, PPSA or similar financing statement)), (m)
any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby
(excluding any prohibition or restriction that is

 

33



--------------------------------------------------------------------------------

ineffective under the UCC or PPSA, as applicable), (n) assets to the extent the
pledge thereof or grant of security interests therein (x) is prohibited or
restricted by applicable law, rule or regulation, (y) would cause the
destruction, invalidation or abandonment of such asset under applicable law,
rule or regulation, or (z) requires any consent, approval, license or other
authorization of any third party or Governmental Authority (excluding any
prohibition or restriction that is ineffective under the UCC or PPSA, as
applicable), (o) assets where the cost of obtaining a security interest therein
is excessive in relation to the practical benefit to the Lenders afforded
thereby as reasonably determined between Parent and the Administrative Agent,
(p) acquired property (including property acquired through acquisition or merger
of another entity) if at the time of such acquisition the granting of a security
interest therein or the pledge thereof is prohibited by any contract or other
agreement (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge (excluding any prohibition or restriction that is ineffective under
the UCC or PPSA, as applicable) and (q) Permitted Receivables Facility Assets.

“Excluded Equity Interests” means (a) any portion of the issued and outstanding
Equity Interests of a Pledge Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with Section
5.09(b), (b) Equity Interests in non-wholly-owned Subsidiaries or in entities
where a Loan Party holds 50% or less of the outstanding Equity Interests of such
entity, to the extent a pledge of such Equity Interests is prohibited by the
organizational documents, or agreements with the other equity holders, of such
entity, (c) Equity Interests in any Excluded Subsidiary (other than an Excluded
Subsidiary that is a Guarantor and except to the extent a security interest
therein can be perfected by filing a Uniform Commercial Code financing statement
(or PPSA or similar filing statements)), (d) Equity Interests of (i) a
Controlled Foreign Corporation in excess of 65% of the total combined voting
power of all classes of Equity Interests of such Controlled Foreign Corporation
entitled to vote, and (ii) solely with respect to the Collateral securing the US
Borrowings, a Specified Controlled Foreign Corporation in excess of 65% of the
total combined voting power of all classes of Equity Interests of such Specified
Controlled Foreign Corporation entitled to vote, (e) any other Equity Interests
(or any portion thereof) to the extent expressly excluded pursuant to the Agreed
Security Principles, and (f) to the extent reasonably agreed to by the
Administrative Agent, any Equity Interests or membership interests in an
unlimited liability company.

“Excluded Subsidiary” means:

(a)    any Subsidiary that is not a wholly-owned Subsidiary of Parent,

(b)    any Subsidiary, including any regulated entity that is subject to net
worth or net capital or similar capital and surplus restrictions, that is
prohibited or restricted by applicable law, accounting policies or by
contractual obligation existing on the Closing Date (or, with respect to any
Subsidiary acquired by Parent or a Restricted Subsidiary after the Closing Date
(and so long as such contractual obligation was not incurred in contemplation of
such acquisition), on the date such Subsidiary is so acquired) from providing a
Guaranty, or if such Guaranty would require governmental (including regulatory)
or third party consent, approval, license or authorization (except to the extent
that such consent, approval, license or authorization has been obtained),

(c)    any Receivables Entity,

 

34



--------------------------------------------------------------------------------

(d)    any special purpose vehicle (or similar entity),

(e)    any Captive Insurance Subsidiary,

(f)    any not for profit Subsidiary,

(g)    any Immaterial Subsidiary,

(h)    any Unrestricted Subsidiary,

(i)    any Restricted Subsidiary acquired with Indebtedness assumed pursuant to
Section 6.01(f) to the extent such Restricted Subsidiary would be prohibited
from providing a Guaranty or consent would be required (that has not been
obtained), pursuant to the terms of such Indebtedness,

(j)    any Subsidiary with respect to which the Guaranty would result in
material adverse Tax consequences as reasonably determined by Parent, and

(k)    any other Subsidiary with respect to which the Administrative Agent and
Parent reasonably agree that the burden or cost of providing the Guaranty shall
outweigh the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. For purposes of this definition, “Swap Obligation” means, with
respect to any Guarantor, any obligation of Parent or any Restricted Subsidiary
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Excluded Taxes” means, with respect to any payments made to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrowers hereunder, (a) income,
franchise or branch profits taxes imposed on (or measured by) its net income by
the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which it carries on a trade or business or is
or is deemed to be a resident or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Parent or a Borrower under Section 2.19(b)), any U.S. federal
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply

 

35



--------------------------------------------------------------------------------

with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.17(a), (c) any Taxes
attributable to such Person’s failure to comply with Section 2.17(e) or Section
2.17(f) and (d) any United States federal withholding tax that is imposed
pursuant to FATCA.

“Exclusive License” means any license with a term greater than five (5) years
and made on an exclusive basis. “Exclusively License” shall have the correlative
meaning.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 28, 2014, as amended by Amendment No. 1 to Credit Agreement, dated as of
June 12, 2015, Incremental Amendment, dated as of September 25, 2015 and
Amendment No. 2 to Credit Agreement, dated as of January 31, 2107, by and among
Irish Holdco, Endo Management Limited, a company duly incorporated under the
laws of the Republic of Ireland (Registered Number 538432), Endo Luxembourg
Holding Company S.à r.l, a company incorporated under the laws of the Duchy of
Luxembourg, and the Borrowers, the lenders party thereto, Deutsche Bank AG New
York Branch, as administrative agent, collateral agent, issuing bank and
swingline lender.

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).

“Existing Senior Notes” means 2011 Senior Notes, the 2013 Senior Notes, the 2014
Senior Notes and the 2015 Senior Notes.

“Extended Commitments” means the Extended Term Loan Commitment and the Extended
Revolving Commitment.

“Extended Loans” means the Extended Term Loans and the Extended Revolving Loans.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extended Revolving Loans” means Revolving Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.23.

“Extended Term Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.23, to make Extended Term Loans to a Borrower.

“Extended Term Loans” shall have the meaning given to such term in Section
2.23(a).

“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extending Term Lender” shall have the meaning given to such term in Section
2.23(a).

 

36



--------------------------------------------------------------------------------

“Extension” shall have the meaning given to such term in Section 2.23(a).

“Extension Amendment” means any amendment entered into pursuant to Section
2.23(c).

“Extension Offer” shall have the meaning given to such term in Section 2.23(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the greater of (i) 0.00% or
(ii) the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means, collectively, (a) that certain amended and restated
engagement letter, dated as of April 25, 2017, by and among Parent, JPMorgan
Chase Bank, N.A. and Citigroup Global Markets Inc., (b) that certain amended and
restated agency fee letter, dated as of April 25, 2017, by and among Parent and
the Administrative Agent and (c) those certain fee letters, dated as of
April 25, 2017, by and among Parent and the financial institutions party
thereto.

“Financial Covenant” means the covenant in Section 6.11.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Parent.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of Parent and its Subsidiaries
required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Financing SPV” means a limited purpose vehicle (whether or not a Restricted
Subsidiary) created in connection with an issuance of any securities that are
convertible into or exchangeable for, or with reference to, the Equity Interests
of Parent.

“First Lien Net Leverage Ratio” means the ratio of (a) Consolidated First Lien
Secured Debt minus the aggregate amount of cash and Permitted Investments of
Parent and its Restricted Subsidiaries on such date that (x) would not appear as
“restricted” on a consolidated balance sheet of Parent and its Restricted
Subsidiaries or (y) are restricted or secured in favor of the Indebtedness
incurred under this Agreement or other Indebtedness secured by a pari passu or
junior Lien on the Collateral as permitted under this Agreement to
(b) Consolidated EBITDA of Parent and its Restricted Subsidiaries for such
Reference Period, in each case on a pro forma basis with such pro forma
adjustments as are appropriate and consistent with Section 1.04.

 

37



--------------------------------------------------------------------------------

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance
Reform Act of 2012, as now or hereafter in effect or any successor statute
thereto, in each case, together with all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing or interpreting
any of the foregoing, as amended or modified from time to time.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Parties” means Parent and each Foreign Subsidiary that is a
Subsidiary Guarantor.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the federal and state governments of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, agency, tribunal, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(f).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of

 

38



--------------------------------------------------------------------------------

guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by Parent in good faith.

“Guarantor” means Parent and the Subsidiary Guarantors.

“Guaranty” means the Subsidiary Guaranty and the Guarantee set forth in Article
X.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of similar nature regulated pursuant to any Environmental
Law.

“Headquarters Transaction” means the Build to Suit Lease Agreement dated as of
October 28, 2011 among the RT/TC Atwater LP, as landlord, Endo Pharmaceuticals
Inc., as tenant, and Endo, as guarantor, in respect of Endo’s headquarters
located at 1400 Atwater Drive, Malvern, Pennsylvania 19355.

“Holding Company” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Immaterial Asset Sale” means any Disposition of property or series of related
Dispositions of in respect of which the fair market value of such property and
the Disposition Consideration payable to Parent or any of its Restricted
Subsidiaries is equal to or less than $5,000,000.

“Immaterial Subsidiary” means any Restricted Subsidiary that is not a Material
Subsidiary.

 

39



--------------------------------------------------------------------------------

“Impax Settlement Agreement” means the June 2010 Settlement and License
Agreement between Endo Pharmaceuticals Inc. and Impax Laboratories, Inc., as in
effect on the Closing Date.

“Incremental Amendment” means an Incremental Amendment among the applicable
Borrowers, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders entered into pursuant to Section 2.20.

“Incremental Amount” means, at any time, an amount not to exceed
(a) $1,000,000,000 plus (b) if the First Lien Net Leverage Ratio, at the time of
incurrence of such Incremental Amount (subject to 1.04) and after giving effect
thereto on a pro forma basis in accordance with Section 1.04, is less than or
equal to 2.50 to 1.00 (assuming for purposes of such calculation that any
Incremental Revolving Commitments being incurred at the time of such calculation
are fully drawn and without netting cash proceeds of any Incremental Loans or
Incremental Equivalent Debt), an unlimited amount; provided that, if the First
Lien Net Leverage Ratio set forth in clause (b) is satisfied on such date on a
pro forma basis, any such Indebtedness may, at the sole discretion of the
applicable Borrower, be incurred under clause (b) regardless of whether there is
capacity to incur such Indebtedness under clause (a).

“Incremental Commitments” means the Incremental Term Loan Commitment and the
Incremental Revolving Commitment.

“Incremental Equivalent Debt” is defined in Section 6.01(w).

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

“Incremental Revolving Commitment” means any increase to an existing Class of
Revolving Commitments provided pursuant to Section 2.20.

“Incremental Revolving Lender” means a Lender with a Revolving Commitment or an
outstanding Revolving Loan as a result of an Incremental Revolving Commitment.

“Incremental Revolving Loans” means additional Revolving Loans made by one or
more Lenders to the Borrowers pursuant to Section 2.20.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
applicable Borrower.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
applicable Borrower, pursuant to Section 2.20. Incremental Term Loans may be
made in the form of additional Term Loans or, to the extent permitted by
Section 2.20 and provided for in the relevant Incremental Amendment, Other Term
Loans.

 

40



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) accounts payable not
more than 60 days overdue incurred in the ordinary course of business,
(ii) deferred compensation and (iii) any purchase price adjustment, royalty,
earnout, contingent payment or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the amount of such Indebtedness and (ii) fair
market value of such property at the time of determination (in Parent’s good
faith estimate), (i) all Guarantees by such Person of Indebtedness of others,
(j) all Attributable Receivables Indebtedness of such Person and (k) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Equity Interests; provided that,
Indebtedness shall not include Escrow Debt. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means Taxes imposed on or with respect to any payments made
by or on account of any obligation of the Borrowers hereunder other than
(i) Excluded Taxes and (ii) Other Taxes.

“Information Memorandum” means any confidential information memorandum or lender
presentation relating to Parent and its Subsidiaries and the loans and
commitments hereunder.

“Initial Term Lender” means, as of any date of determination, each Lender that
holds Initial Term Loan Commitments or Initial Term Loans.

“Initial Term Loan Commitments” means, with respect to each Initial Term Lender,
the commitment, if any, of such Initial Term Lender to make Initial Term Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The amount of each
Initial Term Lender’s Initial Term Loan Commitment as of the Closing Date is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such

 

41



--------------------------------------------------------------------------------

Initial Term Lender shall have assumed its Initial Term Loan Commitment, as
applicable. The aggregate principal amount of the Initial Term Loan Commitments
on the Closing Date is $3,415.0 million.

“Initial Term Loans” means (i) the term loans made by the Initial Term Lenders
to the Lux Borrower on the Closing Date pursuant to Section 2.01(a) and (ii) any
Incremental Term Loans (which do not constitute Other Term Loans) made from time
to time pursuant to Section 2.20. Each Initial Term Loan shall be a Eurocurrency
Loan denominated in Dollars or an ABR Loan denominated in Dollars.

“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any voluntary or involuntary case or proceeding under any Debtor Relief Law
with respect to any such Person, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, examinership or other similar case or
proceeding or private or judicial foreclosure with respect to any such Person or
with respect to all or any material portion of its assets, (c) any liquidation,
dissolution, reorganization or winding up of any such Person whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of all or any
material part of the assets and liabilities of any such Person. In addition, in
respect of the Lux Borrower or any Luxembourg Guarantor, “Insolvency or
Liquidation Proceeding” shall also mean a Luxembourg Insolvency Event.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Canadian
Prime Rate Loan (other than a Swingline Loan), the last Business Day of each
March, June, September and December and the applicable Maturity Date, (b) with
respect to any Eurocurrency Loan or any CDOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the applicable Maturity Date and (c) with respect to any Swingline Loan, the
day that such Loan is required to be repaid and the latest Maturity Date with
respect to any Revolving Commitments.

“Interest Period” means with respect to any Eurocurrency Borrowing or any
Borrowing of CDOR Loans, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or, if acceptable to all Lenders, twelve
months thereafter), as the applicable Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing or any Borrowing of CDOR Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing or any Borrowing of CDOR
Loans that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last

 

42



--------------------------------------------------------------------------------

calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Intermediate Parent Entity” means any direct or indirect parent company of the
Lux Borrower that is a Restricted Subsidiary of Parent.

“Investment” has the meaning assigned to such term in Section 6.04.

“Irish Debenture” means that certain Irish law debenture (including any and all
supplements thereto), dated as of the Closing Date, among Parent and each
Subsidiary Guarantor incorporated under the laws of the Republic of Ireland
party thereto and the Collateral Trustee, for the benefit of the Collateral
Trustee and the other Secured Parties (as defined in the Collateral Trust
Agreement).

“Irish Holdco” means Endo Designated Activity Company, a company duly
incorporated under the laws of the Republic of Ireland (Registered Number
534651).

“Irish Pension Scheme” has the meaning assigned to such term in the definition
of “ERISA Event”.

“Irish Security Documents” means the Irish Debenture and any other pledge or
security agreement governed by the laws of the Republic of Ireland entered into
by any other Loan Party (as required by this Agreement or any other Loan
Document), or any other Person.

“Issuing Bank” means (a) solely with respect to standby Letters of Credit,
JPMorgan Chase Bank, N.A. and (b) each other Lender designated by the Borrowers
as an “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as the
issuer of one or more Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i), in each case so long as such Person
shall remain an Issuing Bank hereunder; provided that, solely with respect to
the Existing Letters of Credit, each issuer thereof shall be deemed to be an
Issuing Bank (and each reference in this Agreement to the “Issuing Bank” solely
when made in respect of the Existing Letters of Credit, shall be deemed to refer
to each issuer thereof). All references contained in this Agreement and the
other Loan Documents to the “Issuing Bank” shall be deemed to apply equally to
each of the institutions referred to in the foregoing sentence of this
definition in their respective capacities as issuers of any and all Letters of
Credit issued by each such institution. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Other Refinancing Term
Commitment, any Other Refinancing Revolving Commitment, any Other Term Loan, any
Extended Term Loan, any Extended Commitment, any Incremental Term Loan or any
Incremental Revolving Commitments, in each case as extended in accordance with
this Agreement from time to time.

 

43



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., Barclays Capital Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc. and RBC Capital Markets.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20, Section 2.25 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“LIBO Rate” means, for any Interest Period (a) with respect to any Term Loan
that is a Eurocurrency Borrowing, the greater of (i) 0.75% and (ii) the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
on such screen) at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period, as the rate for deposits in the relevant Agreed
Currency in the London interbank market with a maturity comparable to such
Interest Period (the “Eurocurrency Base Rate”) and (b) with respect to any other
Eurocurrency Borrowing, the greater of (i) 0.00% and (ii) the Eurocurrency Base
Rate. In the event that the Eurocurrency Base Rate is not available at such time
for any reason, then the “Eurocurrency Base Rate” shall be determined by
reference to such other publicly available service displaying interest rates
applicable to deposits in such Agreed Currency in the London interbank market as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which deposits in such Agreed Currency
in reasonable market size and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period.

 

44



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
statutory lien, pledge, hypothecation, encumbrance, charge or security interest
in, on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

“Limited Condition Transactions” means (i) any Permitted Acquisition or other
investment permitted hereunder by Parent or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third-party financing and (2) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness requiring irrevocable
notice in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(f) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, any Incremental Amendment,
Extension Amendment or Refinancing Amendment and any intercreditor agreements
and subordination agreements, and all written notices and certificates executed
and/or delivered to the Administrative Agent pursuant to this Agreement. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, Parent, the Borrowers and the other
Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that (x) such local time shall mean London, England time, unless
otherwise notified by the Administrative Agent.

“Lux Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Lux Finco II” means Endo Luxembourg Finance Company II S.à r.l., a société à
responsabilité limitée (private limited liability company) organized under the
laws of Luxembourg, having its registered office at 2a, rue Nicolas Bové, L-1253
Luxembourg and registered with the Luxembourg Companies Register under number
B182794.

“Lux Receivables Pledge Agreements” means the Receivables Pledge Agreements,
dated as of the Closing Date, among the Collateral Trustee on behalf of the
Secured Parties (as defined in the Collateral Trust Agreement) and the Loan
Parties formed under the laws of the Duchy of Luxembourg.

 

45



--------------------------------------------------------------------------------

“Lux Security Documents” means the following Luxembourg law governed agreements:
(i) Lux Receivables Pledge Agreements, dated the Closing Date, between the Loan
Parties formed under the laws of the Duchy of Luxembourg and the Collateral
Trustee on behalf of the Secured Parties (as defined in the Collateral Trust
Agreement) and (ii) the Lux Share Pledge Agreements.

“Lux Share Pledge Agreements” means the Share Pledge Agreements, dated as of the
Closing Date, among the Collateral Trustee on behalf of the Secured Parties (as
defined in the Collateral Trust Agreement) and the Loan Parties as of the
Closing Date which directly hold Equity Interests (excluding Excluded Equity
Interests and subject to the Agreed Security Principles) issued by the Lux
Borrower or a Luxembourg Guarantor.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg).

“Luxembourg Guarantor” means any Guarantor incorporated and existing under the
Duchy of Luxembourg, or whose registered office or place of effective management
is located in Luxembourg.

“Luxembourg Insolvency Event” means, in relation to each of the Lux Borrower and
each Luxembourg Guarantor or any of its assets, any corporate action, legal
proceedings or other procedure or step in relation to bankruptcy (faillite),
insolvency, judicial or voluntary liquidation (liquidation judiciaire ou
volontaire), composition with creditors (concordat préventif de faillite),
moratorium or reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (action paulienne), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally.

“Majority in Interest” means, at any time (i) in the case of any Class of
Revolving Lenders, Lenders having Revolving Credit Exposures with respect to
such Class of Revolving Loans and unused Revolving Commitments with respect to
such Class of Revolving Loans representing more than 50% of the sum of the
aggregate Revolving Credit Exposures with respect to such Class of Revolving
Loans and the unused aggregate Revolving Commitments with respect to such
Class of Revolving Loans at such time and (ii) in the case of the Term Lenders
of any Class, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time; provided
that the unused Commitments of, and the portion of the Revolving Credit Exposure
or Term Loans, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Majority in
Interest; provided, further, that, to the same extent specified in Section
9.04(h) with respect to determination of Required Lenders, the Loans of any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Majority in Interest unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Lenders. In making the above calculations, the Dollar Amounts (as
determined in good faith by the Administrative Agent) of all amounts denominated
in currencies other than Dollars shall be utilized. If the context indicates
that the “Majority in Interest” is to be determined for a relevant Class or
Tranche, then only the respective Class or Tranche shall be included as
otherwise provided above in determining the applicable Majority in Interest.

 

46



--------------------------------------------------------------------------------

“Mandatory Convertible Preferred Stock” means an equity security mandatorily
convertible or exchangeable into Equity Interests of Parent.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of Parent and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Parent and its Restricted Subsidiaries in an aggregate principal amount
exceeding $150,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Parent or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the aggregate amount (giving
effect to any netting agreements) that Parent or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Restricted Subsidiary (i) which, as of the most
recent fiscal quarter of Parent, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than five percent (5%) of Parent’s
Consolidated EBITDA for such period or (ii) which contributed greater than five
percent (5%) of Parent’s Consolidated Total Assets as of such date; provided
that, if at any time the aggregate amount of Consolidated EBITDA or Consolidated
Total Assets attributable to all Restricted Subsidiaries that are not Material
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA of Parent and its
Restricted Subsidiaries for any such period or ten percent (10%) of Consolidated
Total Assets of Parent and its Restricted Subsidiaries as of the end of any such
fiscal quarter, Parent (or, in the event Parent has failed to do so within
forty-five (45) days, the Administrative Agent) shall designate sufficient
Restricted Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Restricted Subsidiaries shall for all purposes of this Agreement
constitute Material Subsidiaries. For purposes of determining whether any entity
is a “Material Subsidiary,” (i) all intercompany balances and activity between
the entity being tested and its subsidiaries, on the one hand, and Parent and
its subsidiaries, on the other hand, shall be excluded and (ii) any assets held
by the entity being tested that would be classified as “restricted” on a
consolidated balance sheet of such entity with its subsidiaries and which are
intended to fund payments related to mesh device related claims shall be
excluded. Notwithstanding anything to the contrary contained herein, each of the
Borrowers, the Co-Borrower and the Notes Issuers shall be deemed at all times to
be Material Subsidiaries.

“Maturity Date” means (i) (a) with respect to the Initial Term Loans that have
not been extended pursuant to Section 2.23, the date occurring seven years after
the Closing Date; provided that (1) if the 7.25% senior notes due January 15,
2022 and the 5.75% senior notes due

 

47



--------------------------------------------------------------------------------

January 15, 2022 are not each refinanced (and the maturity date of such
refinanced notes is no earlier than 91 days after the date that is seven years
after the Closing Date) or repaid in full prior to the date that is 91 days
prior to the stated maturity date thereof, the Initial Term Loans shall mature
on such date, (2) if the 5.375% senior notes due January 15, 2023 are not
refinanced (and the maturity date of such refinanced notes is no earlier than 91
days after the date that is seven years after the Closing Date) or repaid in
full prior to the date that is 91 days prior to the stated maturity date
thereof, the Initial Term Loans shall mature on such date and (3) if the 6.00%
senior notes due July 15, 2023 are not refinanced (and the maturity date of such
refinanced notes is no earlier than 91 days after the date that is seven years
after the Closing Date) or repaid in full prior to the date that is 91 days
prior to the stated maturity date thereof, the Initial Term Loans shall mature
on such date and (b) with respect to the Revolving Commitments of the Revolving
Lenders that have not been extended pursuant to Section 2.23, the date occurring
five years after the Closing Date; provided that if the 7.25% senior notes due
January 15, 2022 and the 5.75% senior notes due January 15, 2022 are not each
refinanced (and the maturity date of such refinanced notes is no earlier than 91
days after the date that is five years after the Closing Date) or repaid in full
prior to the date that is 91 days prior to the stated maturity date thereof,
such Revolving Commitments shall mature on such date and (ii) with respect to
any other tranche of Term Loans or Revolving Commitments (including any Extended
Term Loans, Other Term Loans, Other Refinancing Term Commitments, Extended
Revolving Commitments, Incremental Revolving Commitments and Other Refinancing
Revolving Commitments), the maturity dates specified therefor in the applicable
Incremental Amendment, Extension Amendment or Refinancing Amendment; provided
that if any such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Closing Date or contractual
arrangements arising thereafter, in each case in connection with any Permitted
Acquisition to sellers (or licensors) of the assets or Equity Interests acquired
(or licensed) therein based on the achievement of specified revenue, profit or
other performance targets (financial or otherwise).

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.23(b).

“Minimum Tranche Amount” shall have the meaning given to such term in Section
2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Collateral Trustee, for the benefit of the
Collateral Trustee and the Secured Parties (as defined in the Collateral Trust
Agreement), on real property of a Loan Party, including any amendment,
restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are reasonably requested by, and in form and substance reasonably acceptable
to, the Administrative Agent from time to time.

 

48



--------------------------------------------------------------------------------

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment, if any, of such Multicurrency Tranche Lender to
make Multicurrency Tranche Revolving Loans and to acquire participations in
Multicurrency Tranche Letters of Credit hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Multicurrency Tranche Lender’s
Multicurrency Tranche Commitment as of the Closing Date is set forth on Schedule
2.01, or in the Assignment and Assumption (or other documentation contemplated
by this Agreement) pursuant to which such Multicurrency Tranche Lender shall
have assumed its Multicurrency Tranche Commitment, as applicable. The aggregate
principal Dollar Amount of the Multicurrency Tranche Commitments on the Closing
Date is $1,000,000,000.

“Multicurrency Tranche Credit Event” means a Multicurrency Tranche Revolving
Borrowing of any Class, the issuance of a Multicurrency Tranche Letter of
Credit, an LC Disbursement with respect to a Multicurrency Tranche Letter of
Credit or any of the foregoing.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Letter of Credit” means any standby or trade letter of
credit issued under the Multicurrency Tranche Commitments pursuant to this
Agreement.

“Multicurrency Tranche Percentage” the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments of any
Class have terminated or expired, the Multicurrency Tranche Percentages shall be
determined based upon the Multicurrency Tranche Commitments of such Class most
recently in effect, giving effect to any assignments).

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans of any Class.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
at such time.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(c). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency (subject to
the limitation set forth in Section 2.01(c)(iv)) or an ABR Loan denominated in
Dollars.

 

49



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
that are directly attributable to such event (as determined reasonably and in
good faith by a Financial Officer); provided that on the date on which such
reserve is no longer required to be maintained, the remaining amount of such
reserve shall then be deemed to be Net Proceeds.

“Non-Recourse Indebtedness” means Indebtedness:

(1)    as to which neither Parent nor any of the Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise; and

(2)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of Parent or any of the Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary).

“Non-USD Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any Multicurrency Tranche Lender at any time, such Multicurrency Tranche
Lender’s Multicurrency Tranche Revolving Credit Exposure with respect to
Multicurrency Tranche Revolving Loans and Multicurrency Tranche Letters of
Credit, in each case denominated in Agreed Currencies other than Dollars.

“Non-USD Multicurrency Tranche Sublimit” means $500,000,000.

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund and any Canadian Pension Plan) or other similar program
established, contributed to (regardless of whether through direct contributions
or through employee withholding) or maintained outside the United States of
America by Parent or any one or more of

 

50



--------------------------------------------------------------------------------

its Subsidiaries primarily for the benefit of employees of Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Notes Issuers” means Irish Holdco, Endo Finance LLC and Endo Finco Inc.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership, examinership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
Parent, the Borrowers and the other Loan Parties to any of the Lenders, the
Administrative Agent, the Collateral Trustee, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Closing Date or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Applicable Indebtedness” means Indebtedness permitted hereunder that is
secured on a pari passu basis with the Obligations.

“Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as
determined in accordance with the documentation governing Other Applicable
Indebtedness.

“Other Refinancing Commitments” means the Other Refinancing Revolving
Commitments and the Other Refinancing Term Commitments.

“Other Refinancing Loans” means the Other Refinancing Revolving Loans and the
Other Refinancing Term Loans.

“Other Refinancing Revolving Commitments” means one or more Classes of Revolving
Commitments hereunder or Extended Revolving Commitments that result from a
Refinancing Amendment.

 

51



--------------------------------------------------------------------------------

“Other Refinancing Revolving Loans” means the Revolving Loans made pursuant to
any Other Refinancing Revolving Commitment.

“Other Refinancing Term Commitments” means one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

“Other Refinancing Term Loans” means one or more Classes of Term Loans that
result from a Refinancing Amendment.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, other than
Luxembourg registration duties (droits d’enregistrement) payable due to a
registration, submission or filing by the Administrative Agent, a Lender or an
Issuing Bank of any Loan Document, except if such registration, submission or
filing is required to maintain, establish, enforce or preserve the rights of the
Administrative Agent, a Lender or Issuing Bank under such Loan Document.

“Other Term Loans” has the meaning set forth in Section 2.20(a).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time, and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as an overnight bank funding rate (from and
after such date as the Federal Reserve Bank of New York shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” has the meaning set forth in the Preamble.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

52



--------------------------------------------------------------------------------

“Permitted Acquisition” means the purchase or other acquisition by Parent or any
Restricted Subsidiary of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of), any Person, or any Exclusive
License of rights to a drug or other product line, in a single transaction or a
series of related transactions if (a) (i) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person (including each
subsidiary of such Person to the extent such subsidiary was owned by such Person
immediately prior to the purchase or acquisition), upon the consummation of such
purchase or acquisition, will be a Restricted Subsidiary or (ii) in the case of
any purchase, license or other acquisition of other assets, such assets will be
owned and/or licensed by Parent or a Restricted Subsidiary; and (b) at the time
of and immediately after giving effect (including pro forma effect) to any such
purchase, license or other acquisition (subject to 1.04), no Event of Default
shall have occurred and be continuing.

“Permitted Acquisition Consideration” means the sum of the cash purchase price
for any Permitted Acquisition payable at or prior to the closing date of such
Permitted Acquisition (and which, for the avoidance of doubt, shall not include
any purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition.

“Permitted Bond Hedge” means any Swap Agreement that (i) is settled (after
payment of any premium or any prepayment thereunder) through the delivery of
cash and/or Equity Interests (other than Disqualified Equity Interests) of
Parent or (ii) initially is settled (after payment of any premium or any
prepayment thereunder) through the delivery of cash and/or Equity Interests of
any entity acquired in an acquisition permitted hereunder and in each case is
entered into in connection with any Convertible Debt Securities or securities
that became Convertible Debt Securities as a result of such acquisition, one of
the purposes of which is, together with any Permitted Warrant entered into
concurrently therewith, to provide for an effectively higher conversion premium.

“Permitted Convertible Debt Hedge Transaction” means (i) any Permitted Bond
Hedge and any Permitted Warrant or (ii) any capped call or similar transaction
having substantially the same economic effect as the foregoing.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes that are not yet due or payable or are
being contested in compliance with Section 5.04 and Liens for unpaid utility
charges;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations;

 

53



--------------------------------------------------------------------------------

(d)    deposits and other liens to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01 or securing appeal or surety bonds
related to such judgments;

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of Parent or any Restricted Subsidiary;

(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness;

(h)    Liens arising by virtue of UCC financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by Parent
and the Restricted Subsidiaries in the ordinary course of business;

(i)    Canadian Statutory Liens in respect of any amount which may be overdue
but the validity of which is being contested in good faith and in respect of
which adequate reserves have been established in accordance with GAAP;

(j)    Liens or rights of distress reserved in or exercisable under any lease
for rent not at the time overdue or for compliance with the terms of such lease
not at the time in default;

(k)    any obligations or duties affecting any Land due to any public utility or
to any municipality or government, or to any statutory or public authority, with
respect to any lease, franchise, grant, license or permit in good standing and
any defects in title to structures or other facilities arising solely from the
fact that such structures or facilities are constructed or installed on Land
under government permits, leases or other grants in good standing; which
obligations, duties and defects in the aggregate do not materially impair the
use of such property, structures or facilities for the purpose for which they
are held; and

(l)    the reservations, limitations, provisions and conditions, if any,
expressed in any original grant from Her Majesty in Right of Canada or any
province thereof of any real property located in Canada, provided they do not
reduce the value of the assets of the Person or materially interfere with the
use of such assets in the operation of the business of the Person.

 

54



--------------------------------------------------------------------------------

“Permitted Exchange” means an exchange of real property of Parent or any
Restricted Subsidiary which qualifies as a like kind exchange pursuant to and in
compliance with Section 1031 of the Code.

“Permitted First Lien Indebtedness” means Indebtedness secured on a pari passu
first lien basis with the Secured Obligations that is incurred after the Closing
Date by Parent or any of its Restricted Subsidiaries (and may in any case be
co-borrowed or co-issued by any Borrower on a joint and several basis); provided
that (i) both immediately prior to and after giving effect (including pro forma
effect) thereto (subject to Section 1.04), no Event of Default shall exist or
result therefrom, (ii) such Indebtedness shall not have a Weighted Average Life
to Maturity that is less than the Weighted Average Life to Maturity of the then
outstanding Class of Term Loans with the Latest Maturity Date that are secured
on a pari passu basis with the Secured Obligations, (iii) such Indebtedness is
not guaranteed by Parent or any Restricted Subsidiary other than the Loan
Parties, (iv) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness (subject to Section 1.04), the First Lien Net
Leverage Ratio on a pro forma basis shall not be greater than 2.50 to 1.00,
(v) the holders of such Indebtedness or their Designated Representative shall
have entered into an Approved Intercreditor Agreement, (vi) if such Indebtedness
consists of term loans, then the applicable Borrower shall comply with the “most
favored nation” pricing provision in the proviso in Section 2.20(c)(vi) as if
such Indebtedness were Other Term Loans incurred under Section 2.20 (to the
extent then applicable) and (vii) such Indebtedness may be incurred in the form
of a bridge or other interim credit facility intended to be refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (ii) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such credit
facility were to be extended pursuant to such “rollover” provisions, such
extended credit facility would comply with clause (ii) above) and in which case,
on or prior to the first anniversary of the incurrence of such “bridge” or other
interim credit facility, nothing in this definition shall prohibit the inclusion
of customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions. Permitted First Lien
Indebtedness will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Indebtedness” means Indebtedness (including Subordinated
Indebtedness) that is incurred after the Closing Date by Parent or any
Restricted Subsidiary (and may in any case be co-borrowed or co-issued by any
Borrower on a joint and several basis); provided that (i) both immediately prior
to and after giving effect (including pro forma effect) thereto (subject to
Section 1.04), no Event of Default shall exist or result therefrom, (ii) such
Indebtedness shall not have a Weighted Average Life to Maturity that is less
than the Weighted Average Life to Maturity of the then outstanding Class of Term
Loans with the Latest Maturity Date, (iii) such Indebtedness is not guaranteed
by Parent or any Restricted Subsidiary other than the Loan Parties, (iv) the
aggregate principal amount of Indebtedness permitted to be issued or incurred
under this definition during such time as the Total Net Leverage Ratio would
exceed 6.50 to 1.00 (whether prior to or after giving effect (including pro
forma effect) thereto and subject to Section 1.04), shall be limited to the
greater of (x) together with the aggregate amount of all Indebtedness incurred
pursuant to Section 6.01(t), $500,000,000 and (y) 10% of Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending as of the last day of
the most recent fiscal quarter for which Financials have been delivered at such
time (it being understood and agreed that, for the avoidance of doubt,
Indebtedness incurred during such

 

55



--------------------------------------------------------------------------------

time when the Total Net Leverage Ratio is no greater than 6.50 to 1.00 (whether
prior to or after giving effect (including pro forma effect subject to
Section 1.04) thereto) shall be excluded from the limitation in this clause
(iv)), (v) if such Indebtedness is to be secured, (A) the Secured Net Leverage
Ratio shall not be greater than 3.50 to 1.00 (whether prior to or after giving
effect (including pro forma effect) thereto and subject to Section 1.04) and
(B) the holders of such Indebtedness or their Designated Representative shall
have entered into an Approved Intercreditor Agreement and (vi) such Indebtedness
may be incurred in the form of a bridge or other interim credit facility
intended to be refinanced with long-term indebtedness (and such bridge or other
interim credit facility shall be deemed to satisfy clause (ii) of this
definition so long as (x) such credit facility includes customary “rollover”
provisions and (y) assuming such credit facility were to be extended pursuant to
such “rollover” provisions, such extended credit facility would comply with
clause (ii) above) and in which case, on or prior to the first anniversary of
the incurrence of such “bridge” or other interim credit facility, nothing in
this definition shall prohibit the inclusion of customary terms for “bridge”
facilities, including customary mandatory prepayment, repurchase or redemption
provisions; provided that the aggregate principal amount of Permitted
Indebtedness incurred by Restricted Subsidiaries which are not Loan Parties,
together with the aggregate principal amount of Indebtedness under Section
6.01(q) incurred in each case by such Restricted Subsidiaries, shall not exceed
$100,000,000 at any time outstanding. Permitted Indebtedness will include any
Registered Equivalent Notes issued in exchange therefor. For the avoidance of
doubt, any provision requiring an offer to purchase such Indebtedness as a
result of a change of control, delisting, or asset sale or any provision
permitting holders to convert such Indebtedness shall be deemed not to violate
clause (ii).

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of P-2 (or
higher) according to Moody’s or A-2 (or higher) according to S&P (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

56



--------------------------------------------------------------------------------

(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f)    in the case of Parent or any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of Parent or
such Foreign Subsidiary for cash management purposes;

(g)    investments in auction rate securities to the extent held by Parent or
any Restricted Subsidiary on the Closing Date; and

(h)    any other cash equivalent investments permitted by Parent’s investment
policy as such policy is in effect and as disclosed to the Administrative Agent
prior to the Closing Date and as such policy may be amended, restated,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred after the Closing Date by Parent or any Loan Party (and may in any case
be co-borrowed or co-issued by any Borrower on a joint and several basis) in the
form of one or more series of junior lien notes or junior lien loans; provided
that (i) such Indebtedness is secured by all or a portion of the Collateral on a
junior-priority basis with the Obligations and is not secured by any property or
assets of Parent, Parent or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default, in each case subject to and after
giving effect to such offers and rights under this Agreement) prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by Parent
or any of its Subsidiaries other than the Loan Parties, (vi) a Designated
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of an Approved
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred after the Closing Date, then
Parent, the Borrowers, the Subsidiary Guarantors, the Administrative Agent and
the Designated Representative for such Indebtedness shall have executed and
delivered an Approved Intercreditor Agreement and (vii) such Indebtedness may be
incurred in the form of a bridge or other interim credit facility intended to be
refinanced with long-term indebtedness (and such bridge or other interim credit
facility shall be deemed to satisfy clause (iii) of this definition so long as
(x) such credit facility includes customary “rollover” provisions and
(y) assuming such credit facility were to be extended pursuant to such
“rollover” provisions, such extended credit

 

57



--------------------------------------------------------------------------------

facility would comply with clause (iii) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, clauses (ii) and (iii) of this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions. Permitted Junior
Secured Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred after the Closing Date by Parent or any Loan Party in the form of one
or more series of senior secured notes or senior secured loans; provided that
(i) such Indebtedness is secured by all or a portion of the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Obligations
and is not secured by any property or assets of Parent or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default, in
each case subject to and after giving effect to such offers and rights under
this Agreement) prior to the Latest Maturity Date at the time such Indebtedness
is incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by Parent or any of its Subsidiaries other than the Loan Parties,
(vi) a Designated Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of an Approved Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Refinancing Debt incurred after the
Closing Date, then Parent, the Borrowers, the Subsidiary Guarantors, the
Administrative Agent and the Designated Representative for such Indebtedness
shall have executed and delivered an Approved Intercreditor Agreement and
(vii) such Indebtedness may be incurred in the form of a bridge or other interim
credit facility intended to be refinanced with long-term indebtedness (and such
bridge or other interim credit facility shall be deemed to satisfy clause
(iii) of this definition so long as (x) such credit facility includes customary
“rollover” provisions and (y) assuming such credit facility were to be extended
pursuant to such “rollover” provisions, such extended credit facility would
comply with clause (iii) above) and in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other interim credit facility,
clauses (ii) and (iii) of this definition shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions. Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Receivables Facility” means any Receivables Facility (1) that meets
the following conditions: (a) the Receivables Seller will have determined in
good faith that such Receivables Facility (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to such Receivables Seller and (b) the sale, transfer,
contribution or pledge of Receivables Assets to the applicable Person or
Receivables Entity is made at fair market value (as reasonably determined in
good faith by Parent) or (2) constituting a receivables financing facility.

 

58



--------------------------------------------------------------------------------

“Permitted Receivables Facility Assets” means any Receivables Assets sold,
transferred, contributed or pledged in connection with a Permitted Receivables
Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, as such documents and agreements may be amended, modified,
supplemented, refinanced or replaced from time to time.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), (b) the final maturity
date of such Permitted Refinancing Indebtedness is no earlier than the maturity
date applicable to the Indebtedness being Refinanced (it being understood that,
in each case, any provision requiring an offer to purchase such Indebtedness as
a result of a change of control, delisting, asset sale or similar provision or
any provision permitting holders to convert such Indebtedness shall not violate
the foregoing restriction), (c) if the Indebtedness (including any Guarantee
thereof) being Refinanced is by its terms subordinated in right of payment to
the Secured Obligations, such Permitted Refinancing Indebtedness (including any
Guarantee thereof) shall be subordinated in right of payment to the Secured
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined in good faith by the board of directors of Parent), (d) such
Permitted Refinancing Indebtedness contains mandatory redemption (or similar
provisions), if any, covenants, if any, and events of default, if any, and is
benefited by guarantees, if any, which are customary for Indebtedness of such
type (reasonably determined in good faith by the board of directors of Parent),
(e) no Permitted Refinancing Indebtedness shall have direct obligors or
contingent obligors that were not the direct obligors or contingent obligors (or
that would not have been required to become direct obligors or contingent
obligors) in respect of the Indebtedness being Refinanced, (f) if the
Indebtedness being Refinanced is secured, such Permitted Refinancing
Indebtedness may be secured on terms no less favorable, taken as a whole, to the
Secured Parties than those contained in the documentation (including any
intercreditor agreement or collateral trust agreement) governing the
Indebtedness being Refinanced (reasonably determined in good faith by Parent),
(g) if the Indebtedness being refinanced was subject to an Approved
Intercreditor Agreement, and if the respective Permitted Refinancing
Indebtedness is to be secured by the Collateral, the Permitted Refinancing
Indebtedness shall likewise be subject to Approved Intercreditor Agreement and
(h) such Indebtedness may be incurred in the form of a bridge or other interim
credit facility intended to be refinanced with long-term indebtedness (and such
bridge or other interim credit facility shall be deemed to satisfy clause (b) of
this definition so long as (x) such credit facility includes customary
“rollover” provisions and (y) assuming such credit facility were to be extended
pursuant to such “rollover” provisions, such extended credit facility would
comply with clause (b) above) and in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other interim credit facility,
clause (d) of this definition shall not prohibit the inclusion of customary
terms for “bridge” facilities, including customary mandatory prepayment,
repurchase or redemption provisions.

 

59



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
after the Closing Date by Parent or any Loan Party (and may in any case be
co-borrowed or co-issued by any Borrower on a joint and several basis) in the
form of one or more series of unsecured notes or loans; provided that (i) such
Indebtedness is not secured by any property or assets of Parent or any
Subsidiary, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization prior to the Latest Maturity Date at the time such Indebtedness is
incurred (other than customary offers to repurchase upon a change of control or
asset sale and customary acceleration rights after an event of default, in each
case subject to and after giving effect to such offers and rights under this
Agreement) (iv) such Indebtedness is not guaranteed by Parent or any of its
Subsidiaries other than the Loan Parties and (v) such Indebtedness may be
incurred in the form of a bridge or other interim credit facility intended to be
refinanced with long-term indebtedness (and such bridge or other interim credit
facility shall be deemed to satisfy clause (iii) of this definition so long as
(x) such credit facility includes customary “rollover” provisions and
(y) assuming such credit facility were to be extended pursuant to such
“rollover” provisions, such extended credit facility would comply with clause
(iii) above) and in which case, on or prior to the first anniversary of the
incurrence of such “bridge” or other interim credit facility, clauses (ii) and
(iii) of this definition shall not prohibit the inclusion of customary terms for
“bridge” facilities, including customary mandatory prepayment, repurchase or
redemption provisions. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Warrant” means (i) one or more call options settled through the
delivery of cash and/or Parent’s Equity Interests (not constituting Disqualified
Equity Interests) or (ii) one or more call options initially settled through the
delivery of cash and/or the Equity Interests of any entity acquired in an
acquisition permitted hereunder, in each case, sold concurrently with the entry
into one or more Permitted Bond Hedges and having an initial strike or exercise
price (howsoever defined) that is greater than the strike or exercise price
(howsoever defined) of such Permitted Bond Hedge.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in the final paragraph of
Section 5.01.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and each Foreign
Subsidiary organized under the laws of Canada (or any province, territory or
subdivision thereof)

 

60



--------------------------------------------------------------------------------

and (ii) subject to the Agreed Security Principles, each Foreign Subsidiary
(other than any Foreign Subsidiary organized under the laws of Canada (or any
province, territory or subdivision thereof)).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“PPSA” means, as applicable, the Personal Property Security Act (Ontario) or the
equivalent legislation in any other province or territory of Canada, including
the Civil Code of Quebec.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

“Prepayment Event” means:

(a)    any Asset Sale described in Sections 6.03(a)(xix), 6.03(a)(xx) or
6.03(xxiii) (other than the Net Proceeds which, together with the aggregate
amount of Net Proceeds received from all such sales, transfers or other
dispositions occurring in the same fiscal year of Parent, do not exceed
$100,000,000); or

(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Parent or any Restricted Subsidiary with a fair market value
immediately prior to such event greater than $100,000,000; or

(c)    the incurrence by Parent or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (excluding
Credit Agreement Refinancing Indebtedness required to be applied towards the
prepayment of any Obligations pursuant to Section 2.11(c)(2)) or permitted by
the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Process Agent” has the meaning assigned to such term in Section 9.09(e).

“Public Lender” has the meaning assigned to such term in in the final paragraph
of Section 5.01.

“Purchase Offer” has the meaning assigned to such term in Section 2.24(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For
purposes of this definition, “Swap Obligation” has the meaning set forth in the
definition of Excluded Swap Obligation.

 

61



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Receivables” means accounts receivable, royalty or other revenue streams,
including contract rights, lockbox accounts, records with respect to such
accounts receivable, royalty or other revenue streams and other rights to
payment and other assets related thereto created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

“Receivables Assets” means Receivables, the proceeds thereof and other revenue
streams and other rights to payment customarily sold, transferred, contributed
or pledged together with such Receivables in connection with a Receivables
Facility.

“Receivables Entity” means in connection with a Receivables Facility, any
special purpose vehicle formed for the purpose of entering into a Receivables
Facility and performing its duties and obligations (and exercising its rights)
under the related Permitted Receivables Facility Documents, and that is not used
for any other purpose or to engage in any other business or activity. For the
avoidance of doubt, there may be more than one “Receivables Entity” with respect
to any single Receivables Facility.

“Receivables Facility” means a public or private transfer, sale, financing or
pledge of Receivables Assets by which any Receivables Entity directly or
indirectly securitizes a pool of specified Receivables Assets or pledges such
specified Receivables Assets in a secured financing.

“Receivables Facility Indebtedness” means (i) Indebtedness of any Receivables
Entity that is incurred pursuant to an off- or on-balance sheet Receivables
Facility and (ii) Indebtedness consisting of advances (which may be
distributions or dividends) made to any Receivables Entity based upon securities
issued by a Receivables Entity under a Receivables Facility.

“Receivables Sellers” means Parent and those Subsidiaries that are from time to
time party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

“Reference Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of Parent ended on or prior to such time (taken as
one accounting period) in respect of which, subject to Section 1.04, financial
statements for each quarter or fiscal year in such period have been or are
required to be delivered pursuant to Section 5.01(a) or (b), as applicable;
provided that, prior to the first date that financial statements have been or
are required to be delivered pursuant to Section 5.01(a) or (b), the Reference
Period in effect shall be the period of four consecutive full fiscal quarters of
Parent ended prior to the Closing Date for which financial statements would have
been required to be delivered hereunder had the Closing Date occurred prior to
the end of such period.

 

62



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness”.

“Refinancing” means the following refinancing transactions (a) all Indebtedness
of Parent and its Subsidiaries under the Existing Credit Agreement (other than
any Existing Letters of Credit that are (or are deemed to be) Letters of Credit
issued hereunder) shall have been repaid in full, together with all accrued but
unpaid interest, fees and other amounts owing thereon, (b) all commitments,
security interests and guaranties in connection with the Indebtedness to be
refinanced pursuant to clause (a) above shall have been terminated and released,
all to the reasonable satisfaction of the Administrative Agent and (c) the
payment of all fees and expenses related to the foregoing transactions.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) Parent and the Borrowers, (b) the Administrative Agent,
(c) the Issuing Bank (in the case of Other Refinancing Revolving Commitments or
Other Refinancing Revolving Loans) and (d) each Refinancing Lender and Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.25.

“Refinancing Lender” means, at any time, any bank, other financial institution
or institutional investor that, in any case, is not an existing Lender (and that
is not Parent or any of its Subsidiaries or Affiliates) and that agrees to
provide any portion of any Credit Agreement Refinancing Indebtedness pursuant to
a Refinancing Amendment in accordance with Section 2.25; provided that each
Refinancing Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent and the Issuing Bank (in the case of Other
Refinancing Revolving Commitments or Other Refinancing Revolving Loans) (such
approval not to be unreasonably withheld or delayed), in each case to the extent
any such consent would be required from the Administrative Agent and the Issuing
Bank (in the case of Other Refinancing Revolving Commitments or Other
Refinancing Revolving Loans) under Section 9.04(b)(i) for an assignment of Loans
or Commitments to such Refinancing Lender.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an indemnified person means (a) any controlling
person or controlled affiliate of such indemnified person, (b) the respective
directors, officers, or employees of such indemnified person or any of its
controlling persons or controlled affiliates and (c) the respective agents of
such indemnified person or any of its controlling persons or

 

63



--------------------------------------------------------------------------------

controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Loans.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, groundwater and surface or subsurface strata).

“Repricing Event” means (a) the prepayment or refinancing of any of the Term
Loans with the incurrence by any Loan Party of any Indebtedness incurred for the
primary purpose (as reasonably determined by Parent) of lowering the Effective
Yield of the applicable Term Loans or (b) any effective reduction in the
Effective Yield of any Term Loans (e.g., by way of amendment or waiver);
provided that in no event shall any prepayment or repayment of Term Loans in
connection with a (i) Change in Control or (ii) an Enterprise Transformative
Event constitute a Repricing Event.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the unused Term
Loan Commitment and unused Revolving Commitment of, and the portion of the
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders; provided, further,
that the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders unless the action in
question affects such Affiliated Lender in a disproportionately adverse manner
than its effect on the other Lenders. For all purposes of determining the
Required Lenders hereunder, if any relevant Credit Exposures or unused
Commitments are denominated in currencies other than Dollars, the respective
Dollar Amounts (as determined in good faith by the Administrative Agent) thereof
shall be utilized.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, an executive vice president, senior vice president, manager,
director, duly appointed attorney-in-fact or a Financial Officer. Unless
otherwise specified, a Responsible Officer refers to a Responsible Officer of
Parent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Parent or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in Parent or any
Restricted Subsidiary. For the avoidance of doubt, any interest payments with
respect to Convertible Debt Securities shall not constitute Restricted Payments.

 

64



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment, as the context may require, and “Revolving Commitments”
means, collectively, the Dollar Tranche Commitments and the Multicurrency
Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Multicurrency Tranche Revolving Loans and Dollar Tranche Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Facility” means the Revolving Commitments from time to time and the
extensions of credit made thereunder.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan, as the context may require, and “Revolving Loans” means,
collectively, the Dollar Tranche Revolving Loans and the Multicurrency Tranche
Revolving Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, the United
Nations Security Council, the European Union, any Member State of the European
Union, or the United Kingdom (irrespective of its status vis-à-vis the European
Union), (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any person owned in the aggregate 50% or more or controlled by any such
person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those

 

65



--------------------------------------------------------------------------------

administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom.

“Scheduled Bank” means a bank that is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

“Scheduled Principal Repayment Dates” means the last day of each March, June,
September and December and the applicable Maturity Date.

“SEC” means the United States Securities and Exchange Commission.

“Secured Net Leverage Ratio” means the ratio of (a) Consolidated Secured Debt
minus the aggregate amount of cash and Permitted Investment of Parent and its
Restricted Subsidiaries on such date that (x) would not appear as “restricted”
on a consolidated balance sheet of Parent and its Restricted Subsidiaries or
(y) are restricted or secured in favor of the Indebtedness incurred under this
Agreement or other Indebtedness secured by a pari passu or junior Lien on the
Collateral as permitted under this Agreement to (b) Consolidated EBITDA of
Parent and its Restricted Subsidiaries for such Reference Period, in each case
on a pro forma basis with such pro forma adjustments as are appropriate and
consistent with Section 1.04.

“Secured Obligations” means all Obligations, together with (i) all Swap
Obligations owing to any Person that is the Administrative Agent, a Lead
Arranger, a Lender or an Affiliate of any of the foregoing or was the
Administrative Agent, a Lead Arranger, a Lender or an Affiliate of any of the
foregoing at the time the applicable Swap Agreement was entered into (excluding,
in case of any Guarantor that is not an ECP, any Excluded Swap Obligations) and
(ii) Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Collateral
Trustee, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of Parent and each Restricted Subsidiary of
every type and description arising under or in connection with this Agreement or
any other Loan Document, (iii) with respect to any Swap Agreement, each Person
that is the Administrative Agent, a Lead Arranger, a Lender or an Affiliate of
any of the foregoing or was the Administrative Agent, a Lead Arranger, a Lender
or an Affiliate of any of the foregoing at the time such Swap Agreement was
entered into with such Person by Parent or any Restricted Subsidiary, (iv) each
Lender and Affiliate of such Lender in respect of Banking Services Agreements
entered into with such Person by Parent or any Restricted Subsidiary, (v) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (vi) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

 

66



--------------------------------------------------------------------------------

“Series” means, with respect to the Existing Senior Notes, each of (i) the 2011
Senior Notes (ii) the 2013 Senior Notes, (iii) the 2014 Senior Notes, and
(iv) the 2015 Senior Notes.

“SPC” has the meaning assigned to such term in Section 9.04(f).

“Specified Controlled Foreign Corporation” means any Subsidiary of the Lux
Borrower or any Additional Borrower (i) which is a “controlled foreign
corporation” within the meaning of Section 957 of the Code or (ii) substantially
all of the assets of which are Equity Interests of Persons described in clause
(i).

“Specified Transaction” means:

(1)    solely for the purposes of determining the applicable cash balance, any
contribution of capital, including as a result of an issuance of Equity
Interests, to Parent, in each case, in connection with an acquisition or
Investment,

(2)    any designation of operations or assets of Parent or a Restricted
Subsidiary as discontinued operations (as defined under GAAP),

(3)    any Investment that results in a Person becoming a Restricted Subsidiary,

(4)    any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement,

(5)    any purchase or other acquisition of a business of any Person, of assets
constituting a business unit, line of business or division of any Person,

(6)    any Asset Sale (without regard to any de minimis thresholds set forth
therein) (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Parent or (b) of a business, business unit, line of business or division of
Parent or a Restricted Subsidiary, in each case whether by merger, amalgamation,
consolidation or otherwise,

(7)    any operational changes identified by Parent that have been made by the
Borrower or any Restricted Subsidiary during the Reference Period,

(8)    any borrowing of Incremental Loans or Incremental Equivalent Debt (or
establishment of Incremental Commitments), or

(9)    or any Restricted Payment or other transaction that by the terms of this
Agreement requires a financial ratio to be calculated on a pro forma basis.

 

67



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of Parent or any Restricted
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held.

“Subsidiary” means any subsidiary of Parent (unless a contrary intention appears
herein).

“Subsidiary Guarantor” means each wholly-owned Material Subsidiary (or any other
Restricted Subsidiary designated by Parent as a Subsidiary Guarantor) that is
party to the Subsidiary Guaranty from time to time. Notwithstanding anything
herein or in any other Loan Document to the contrary, no Receivables Entity or
Excluded Subsidiary shall be required to be a Subsidiary Guarantor.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Closing Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, including any modification thereto or any separate Guarantee executed
and delivered by any Foreign Loan Party in accordance with Section 5.09 and the
Agreed Security Principles.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value

 

68



--------------------------------------------------------------------------------

or any similar transaction or any combination of these transactions; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Parent or the Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of Parent or any Restricted
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with the Administrative Agent, a Lead Arranger, a Lender or an
Affiliate of any of the foregoing or a Person that was the Administrative Agent,
a Lead Arranger, a Lender or an Affiliate of any of the foregoing at the time
such Swap Agreement was entered into, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Dollar Tranche Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Citigroup Capital Markets Inc. in its capacity as
syndication agent.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Lender” means any Term Lender, any Incremental Term Lender and any
Extending Term Lender.

“Term Loan Commitments” means the Initial Term Loan Commitments and any
Incremental Term Loan Commitments.

“Term Loans” means the Initial Term Loans, any Incremental Term Loan (including
any Other Term Loan), any Other Refinancing Term Loans of the applicable
Class or any Extended Term Loan.

“TEU” means a security (or combination of securities) that is composed of a
prepaid stock purchase contract relating to the Equity Interest of Parent and an
amortizing note.

 

69



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means the ratio of (i) Consolidated Total
Indebtedness minus the aggregate amount of cash and Permitted Investments of
Parent and its Restricted Subsidiaries on such date that (x) would not appear as
“restricted” on a consolidated balance sheet of Parent and its Restricted
Subsidiaries or (y) are restricted or secured in favor of the Indebtedness
incurred under this Agreement or other Indebtedness secured by a pari passu or
junior Lien on the Collateral as permitted under this Agreement to
(ii) Consolidated EBITDA of Parent and its Restricted Subsidiaries for such
Reference Period, in each case on a pro forma basis with such pro forma
adjustments as are appropriate and consistent with Section 1.04.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans and
Multicurrency Tranche Letters of Credit, (b) Dollar Tranche Commitments, Dollar
Tranche Revolving Loans, Dollar Tranche Letters of Credit and Swingline Loans
and (c) Term Loan Commitments and Term Loans.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, (c) the execution, delivery and
performance by the applicable Loan Parties of the 2017 Senior Secured Notes
Indenture and the issuance of 2017 Senior Secured Notes pursuant thereto,
(d) the granting of Liens pursuant to the Collateral Documents, (e) the
Refinancing, (f) any other transactions related to or entered into in connection
with any of the foregoing and (g) the payment of the fees and expenses incurred
in connection with any of the foregoing.

“Transaction Expenses” means any fees, expenses, costs or charges incurred or
paid by Parent, any Borrower or any other Restricted Subsidiary in connection
with the Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to Loans or
Borrowings in a single currency and whether the rate of interest on such Loan,
or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate, the Alternate Base Rate, the Canadian Prime Rate or the CDOR
Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Security Documents” means the following English-law governed documents:
(i) a Debenture, dated the Closing Date, between the Loan Parties formed under
the laws of the United Kingdom and the Collateral Trustee on behalf of the
Secured Parties (as defined in the Collateral Trust Agreement) and (ii) a share
charge, dated as of the Closing Date, among the Collateral Trustee on behalf of
the Secured Parties (as defined in the Collateral Trust Agreement) and any Loan
Party as of the Closing Date which directly hold Equity Interests (excluding
Excluded Equity Interests and subject to the Agreed Security Principles) issued
by any Restricted Subsidiary (other than any Excluded Equity Interests)
incorporated in England and Wales.

 

70



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (a) each Subsidiary on the Closing Date which is
noted on Schedule 3.01 hereof, (b) after the Closing Date, any additional
Subsidiaries of Parent designated by the board of directors of Parent as an
“Unrestricted Subsidiary” pursuant to Section 5.10, and (c) any Subsidiary of
any of the foregoing.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Closing Date or arising thereafter in connection
with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“US Borrower” means any Borrower (other than the Co-Borrower) that is a “United
States Person” as defined in Section 7701(a)(30) of the Code.

“US Borrowings” means any Borrowing of a US Borrower.

“US Share Pledge Agreement” means that certain Share Pledge Agreement (including
any and all supplements thereto), dated as of the Closing Date, initially
between Parent, the Lux Borrower and each Foreign Subsidiary that is a
Subsidiary Guarantor and the Collateral Trustee, for the benefit of the
Collateral Trustee and the other Secured Parties (as defined in the Collateral
Trust Agreement), and any other pledge or security agreement entered into after
the Closing Date by any other Loan Party that is a Foreign Subsidiary (as
required by this Agreement or any other Loan Document) with the Collateral
Trustee.

“US Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the Closing Date,
initially between the Lux Borrower and each Domestic Subsidiary that is a
Subsidiary Guarantor and the Collateral Trustee, for the benefit of the
Collateral Trustee and the other Secured Parties (as defined in the Collateral
Trust Agreement), and any other pledge or security agreement entered into after
the Closing Date by any other Loan Party that is a Domestic Subsidiary (as
required by this Agreement or any other Loan Document) with the Collateral
Trustee.

“USA Patriot Act” has the meaning assigned to such term in Section 9.14.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

71



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“2011 Senior Notes” means, collectively, (i) the $3,720,000 7.25% senior notes
due January 15, 2022 and (ii) any Registered Equivalent Notes in respect of any
of the foregoing, in each case issued pursuant to the 2011 Senior Notes
Indenture.

“2011 Senior Notes Indentures” means each of the Indentures dated as of June 8,
2011, among Endo, the Subsidiaries of Endo party thereto as guarantors and Wells
Fargo Bank, National Association, as trustee, under which the 2011 Senior Notes
are outstanding.

“2013 Senior Notes” means the 5.75% senior notes due January 15, 2022 issued
pursuant to the 2013 Senior Notes Indenture.

“2013 Senior Notes Indenture” means the Indenture dated as of December 19, 2013
by Endo Finance LLC and Wells Fargo Bank, National Association, as trustee.

“2013 Senior Notes Issuer” means Endo Finance LLC, a limited liability company
organized under the laws of Delaware.

“2014 Senior Notes” means, collectively, (i) the $481,894,000 7% senior notes
due July 15, 2019, (ii) the $396,280,000 7.25% senior notes due January 15,
2022, (iii) the $392,963,000 7% senior notes due December 15, 2020 and (iv) the
$750,000,000 5.375% senior notes due 2023, in each case issued pursuant to the
applicable 2014 Senior Notes Indentures.

“2014 Senior Notes Indentures” means the indenture dated as of June 30, 2014 by
and among Endo Finance LLC, Endo Finco Inc., the guarantors named therein and
Wells Fargo Bank, National Association, as trustee.

“2015 Senior Notes” means, collectively, (i) the $1,200,000,000 6% senior notes
due 2025 and (ii) the $1,635,000,000 6% senior notes due 2023, in each case
issued pursuant to the applicable 2015 Senior Notes Indenture.

“2015 Senior Notes Indenture” means the (i) the indenture dated as of
January 27, 2015 by and among Irish Holdco, Endo Finance LLC, Endo Finco Inc.,
the guarantors named therein and Wells Fargo Bank, National Association, as
trustee and (ii) the indenture dated as of July 9, 2015 by and among Irish
Holdco, Endo Finance LLC, Endo Finco Inc., the guarantors named therein and
Wells Fargo Bank, National Association, as trustee.

“2017 Senior Secured Notes” means the 5.875% senior secured notes due
October 15, 2024 issued pursuant to the 2017 Senior Secured Notes Indenture.

 

72



--------------------------------------------------------------------------------

“2017 Senior Secured Notes Indenture” means the Indenture dated as of April 27,
2017 among Irish Holdco, Endo Finance LLC, Endo Finco Inc., the guarantors named
therein and Wells Fargo Bank, National Association, as trustee (the “2017 Senior
Secured Notes Trustee”).

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

Section 1.03    Terms Generally. (i) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any references in this Agreement or any other Loan
Document to “Permitted Encumbrances” is not intended to subordinate or postpone,
and shall not be interpreted as subordination or postponing, or as any agreement
to subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Encumbrance.

(ii)    For purposes of determining compliance with any Section of Article VI,
in the event that any Lien, Investment, Indebtedness, Asset Sale, Restricted
Payment or affiliate transaction meets the criteria of one or more of the
categories of transactions permitted pursuant to any clause of any one of such
Sections, such transaction (or portion thereof) at any time, shall be permitted
under one or more of such clauses of such Section as determined by the
applicable Borrower in its sole discretion at

 

73



--------------------------------------------------------------------------------

such time. For purposes of determining compliance with the incurrence of any
Credit Agreement Refinancing Indebtedness, Permitted Pari Passu Secured
Refinancing Debt, Permitted Junior Secured Refinancing Debt, Permitted
Refinancing Indebtedness and Permitted Unsecured Refinancing Debt that restricts
the amount of such Indebtedness relative to the amount of Refinanced Debt, the
Borrowers may incur an incremental principal amount of such Credit Agreement
Refinancing Indebtedness, Permitted Pari Passu Secured Refinancing Debt,
Permitted Junior Secured Refinancing Debt, Permitted Refinancing Indebtedness or
Permitted Unsecured Refinancing Debt to the extent that the excess portion of
such Credit Agreement Refinancing Indebtedness, Permitted Pari Passu Secured
Refinancing Debt, Permitted Junior Secured Refinancing Debt, Permitted
Refinancing Indebtedness or Permitted Unsecured Refinancing Debt would otherwise
be permitted to be incurred in accordance with this Agreement. For purposes of
determining compliance with the incurrence of any Indebtedness under Revolving
Commitments in reliance on compliance with any ratio, if on the date such
Revolving Commitments are established, the applicable ratio is satisfied after
giving pro forma effect to the incurrence of the entire committed amount of then
proposed Indebtedness thereunder, then such committed amount under such
Revolving Commitments may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without further compliance with any ratio.

(iii)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement under a restrictive covenant (including
Section 2.20) that does not require compliance with a financial ratio or test
(including, without limitation, any First Lien Net Leverage Ratio test, any
Secured Net Leverage Ratio test or any Total Net Leverage Ratio test) (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement in the same restrictive covenant (including
Section 2.20) that requires compliance with any such financial ratio or test
(any such amounts, the “Incurrence Based Amounts”), it is understood and agreed
that the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in
the calculation of the financial ratio or test applicable to the Incurrence
Based Amounts in connection with such substantially concurrent incurrence.

Section 1.04    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if Parent notifies the Administrative Agent that Parent
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies Parent
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. At any time after
the Closing Date, Parent may elect (by written notice to the Administrative
Agent) to change its financial reporting (both hereunder and for its audited
financial statements generally) from GAAP to

 

74



--------------------------------------------------------------------------------

International Financial Reporting Standards (as issued by the International
Accounting Standards Board and the International Financial Reporting Standards
Interpretations Committee and/or adopted by the European Union (“IFRS”)) , as in
effect from time to time, in which case all references herein to GAAP (except
for historical financial statements theretofore prepared in accordance with
GAAP) shall instead be deemed references to the IFRS and the related accounting
standards as shown in the first set of audited financial statements prepared in
accordance therewith and delivered pursuant to this Agreement; provided that, if
Parent notifies the Administrative Agent that Parent requests an amendment to
any provision hereof to eliminate the effect of any change occurring as a result
of the adoption of IFRS or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies Parent that the
Administrative Agent or the Required Lenders request an amendment to any
provision hereof for such purpose), then such provision shall be interpreted on
the basis of GAAP as otherwise required above (and without regard to this
sentence) until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value”,
as defined therein, (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income”, without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

(b)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio and the Total Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.04; provided that notwithstanding anything to the
contrary in clauses (c), (d), (e) or (f) of this Section 1.04, when calculating
the Total Net Leverage Ratio for purposes of (i) the definition of “Applicable
Rate,” (ii) the Applicable Excess Cash Flow Percentage for the purposes of the
mandatory prepayment required by clause (3) of Section 2.11(c) and (iii) the
Financial Covenant (other than for the purpose of determining pro forma
compliance therewith), the events described in this Section 1.04 that occurred
subsequent to the end of the applicable Reference Period shall not be given pro
forma effect; provided however that voluntary prepayments made pursuant to
Section 2.11(a) during any fiscal year (without duplication of any prepayments
in such fiscal year that reduced the amount of Excess Cash Flow required to be
repaid pursuant to Section 2.11(c) for any prior fiscal year) shall be given pro
forma effect after such fiscal year-end and prior to the time any mandatory
prepayment pursuant to Section 2.11(c) is due for purposes of calculating the
Total Net Leverage Ratio for purposes of determining the Applicable Excess Cash
Flow Percentage for such mandatory prepayment, if any. In addition, whenever a
financial ratio or test is to be calculated on a pro forma basis, (1) the
reference to “Reference Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based

 

75



--------------------------------------------------------------------------------

on, the most recently ended Reference Period for which Financials of Parent have
been (or are required to be) delivered (it being understood that for purposes of
determining pro forma compliance with the Financial Covenant, if no Reference
Period with an applicable level cited in the Financial Covenant has passed, the
applicable level shall be the level for the first Reference Period cited in the
Financial Covenant with an indicated level and (2) such calculation shall not
net the cash proceeds of any Indebtedness being incurred at the time of such
calculation.

(c)    For purposes of calculating any financial ratio or test (or Consolidated
EBITDA or Consolidated Total Assets), Specified Transactions (and, subject to
clause (e) below, the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (a) during the applicable Reference Period or
(b) subsequent to such Reference Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Reference Period (or, in the case of Total
Assets, on the last day of the applicable Reference Period). If since the
beginning of any applicable Reference Period any Person that subsequently became
a Restricted Subsidiary or was merged, amalgamated or consolidated with or into
Parent or any Restricted Subsidiary since the beginning of such Reference Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.04, then such financial ratio or test (or
Consolidated EBITDA or Consolidated Total Assets) shall be calculated to give
pro forma effect thereto in accordance with this Section 1.04.

(d)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Financial Officer of
Parent and may include, for the avoidance of doubt, the amount of “run-rate”
cost savings, operating expense reductions and synergies projected by Parent in
good faith to result from or relating to any Specified Transaction (including
the Transactions and, for the avoidance of doubt, acquisitions occurring prior
to the Closing Date) which is being given pro forma effect that have been
realized or are expected to be realized and for which the actions necessary to
realize such cost savings, operating expense reductions and synergies are taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of Parent)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements), whether prior to or following the Closing Date, net of the amount
of actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios or tests and during any subsequent Reference Period in which
the effects thereof are expected to be realized) relating to such Specified
Transaction; provided that (a) such amounts are reasonably identifiable and
factually supportable in the

 

76



--------------------------------------------------------------------------------

good faith judgment of Parent, (b) such actions are taken, committed to be taken
or with respect to which substantial steps have been taken or are expected to be
taken no later than twelve (12) months after the date of such Specified
Transaction (or actions undertaken or implemented prior to the consummation of
such Specified Transaction), any such pro forma adjustments in respect of cost
savings, synergies and operating expense reductions shall not exceed 15% of
Consolidated EBITDA (prior to giving effect to such pro forma adjustments) for
the period of four (4) consecutive fiscal quarters ending as of the last day of
the most recent fiscal quarter for which Financials have been delivered at such
time and (c) no amounts shall be added to the extent duplicative of any amounts
that are otherwise added back in computing Consolidated EBITDA (or any other
components thereof), whether through a pro forma adjustment or otherwise, with
respect to such period.

(e)    In the event that Parent or any Restricted Subsidiary incurs (including
by assumption or guarantees), issues or repays (including by redemption,
repurchase, repayment, retirement, discharge, defeasance or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit unless such Indebtedness has been permanently
repaid and not replaced) included in the calculations of any financial ratio or
test, (i) during the applicable Reference Period or (ii) subsequent to the end
of the applicable Reference Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made, then such financial ratio
or test shall be calculated giving pro forma effect to such incurrence,
issuance, repayment or redemption of Indebtedness to the extent required, as if
the same had occurred on the last day of the applicable Reference Period.

(f)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Swap Agreement applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of
Parent to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as Parent or applicable Restricted Subsidiary may
designate.

(g)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Reference Period most recently ended for which Financials
of Parent have been delivered on or prior to the relevant date of determination.

(h)    Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (a) calculating any applicable ratio, Consolidated Net Income or
Consolidated EBITDA in connection with the incurrence of Indebtedness, the
creation of Liens, the making of any Asset Sale, the making of an Investment or
the making of a Restricted Payment, (b) determining compliance with any
provision of this Agreement which requires that no Event of Default has
occurred, is continuing or would result therefrom, (c) determining compliance
with any provision of this Agreement which requires

 

77



--------------------------------------------------------------------------------

compliance with any representation or warranties set forth herein or
(d) determining the satisfaction of all other conditions precedent to the
incurrence of Indebtedness, the creation of Liens, the making of any Asset Sale,
the making of an Investment or the making of a Restricted Payment, in each case
in connection with a Limited Condition Transaction, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom, determination of
compliance with any representations or warranties or the satisfaction of any
other conditions shall, at the option of Parent (Parent’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election,” which LCT Election may be in respect of one or more of clauses (a),
(b), (c) and (d) above), be deemed to be the date the definitive agreements (or
other relevant definitive documentation) for such Limited Condition Transaction
are entered into (the “LCT Test Date”). If on a pro forma basis after giving
effect to such Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence or issuance of
Indebtedness, and the use of proceeds thereof), with such ratios and other
provisions calculated as if such Limited Condition Transaction or other
transactions had occurred at the beginning of the most recent Reference Period
ending prior to the LCT Test Date for which Financials have been (or are
required to be) delivered, Parent could have taken such action on the relevant
LCT Test Date in compliance with the applicable ratios or other provisions, such
provisions shall be deemed to have been complied with, unless an Event of
Default pursuant to Section 7.01(a), or, solely with respect to any Borrower,
Section 7.01(h) shall be continuing on the date such Limited Condition
Transaction is consummated. For the avoidance of doubt, (i) if, following the
LCT Test Date, any of such ratios or other provisions are exceeded or breached
as a result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA or other components of such ratio) or other provisions at or
prior to the consummation of the relevant Limited Condition Transactions, such
ratios and other provisions will not be deemed to have been exceeded or failed
to have been satisfied as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Transaction is permitted hereunder and
(ii) such ratios and compliance with such conditions shall not be tested at the
time of consummation of such Limited Condition Transaction or related Specified
Transactions, unless, other than if an Event of Default pursuant to Section
7.01(a), or, solely with respect to any Borrower, Section 7.01(h), shall be
continuing on such date, Parent elects, in its sole discretion, to test such
ratios and compliance with such conditions on the date such Limited Condition
Transaction or related Specified Transactions is consummated. If Parent has made
an LCT Election for any Limited Condition Transaction, then in connection with
any subsequent calculation of any ratio, basket availability or compliance with
any other provision hereunder (other than actual compliance with the Financial
Covenant) on or following the relevant LCT Test Date and prior to the earliest
of the date on which such Limited Condition Transaction is consummated, the date
that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition Transaction
or the date Parent makes an election pursuant to clause (ii) of the immediately
preceding sentence, any such ratio, basket or compliance with any other
provision hereunder shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence or issuance of Indebtedness or Disqualified Equity
Interests, and the use of proceeds thereof) had been consummated on the LCT Test
Date.

 

78



--------------------------------------------------------------------------------

Section 1.05    Status of Obligations and Secured Obligations. In the event that
Parent or any other Loan Party shall at any time issue or have outstanding any
other Subordinated Indebtedness, Parent shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

Section 1.06    Special Luxembourg Provisions. Without prejudice to the
generality of any provision of this Agreement, to the extent this Agreement
relates to the Lux Borrower or any Luxembourg Guarantor, a reference to: (a) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, administrative
receiver, administrator, trustee, custodian, sequestrator, conservator or
similar officer appointed for the reorganization or liquidation of the business
of a Person includes, without limitation, a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur; (c) a lien or security interest includes any hypothèque, nantissement,
gage, privilège, sûreté réelle, droit de rétention and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation de paiements; (e) creditors
process means an executory attachment (saisie exécutoire) or conservatory
attachment (saisie conservatoire); (f) a guarantee includes any garantie which
is independent from the debt to which it relates and excludes any suretyship
(cautionnement) within the meaning of Articles 2011 and seq. of the Luxembourg
Civil Code; (g) by-laws or constitutional documents includes its up-to-date
(restated) articles of association (statuts coordonnés) and (h) a director
includes an administrateur or a gérant.

Section 1.07    Criminal Code (Canada). If any provision of this Agreement would
oblige any Canadian Domiciled Loan Party to make any payment of interest or
other amount payable to any Lender or Issuing Bank in an amount or calculated at
a rate which would be prohibited by law or would result in a receipt by such
Lender or Issuing Bank of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
such Lender or Issuing Bank of “interest” at a “criminal rate”, such adjustment
to be effected, to the extent necessary (but only to the extent necessary), as
follows:

(a)    first, by reducing the amount or rate of interest; and

 

79



--------------------------------------------------------------------------------

(b)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

Section 1.08    Quebec Matters. For purposes of any assets, liabilities or
entities located in the Province of Quebec and for all other purposes pursuant
to which the interpretation or construction of this Agreement or any other Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) “personal
property” shall include “movable property”; (b) “real property” or “real estate”
shall include “immovable property”; (c) “tangible property” shall include
“corporeal property”; (d) “intangible property” shall include “incorporeal
property”; (e) “security interest”, “mortgage” and “lien” shall include a
“hypothec”, “right of retention”, “prior claim” and a resolutory clause; (f) all
references to filing, perfection, priority, remedies, registering or recording
under the Code or a Personal Property Security Act shall include publication
under the Civil Code of Quebec; (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” hypothec, lien or security interest as against third
parties; (h) any “right of offset”, “right of setoff” or similar expression
shall include a “right of compensation”; (i) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities; (j) an “agent” shall include a “mandatary”, except where
the Administrative Agent is concerned; (k) “construction liens” shall include
“legal hypothecs”; (l) “joint and several” shall include “solidary”; (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”; (n) “beneficial ownership” shall include “ownership on behalf of another
as mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; and (t) “accounts” shall include “claims”. The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux presentes confirment que c’est leur
volonte que cette convention et les autres documents de credit soient rediges en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisages par cette convention et les autres documents peuvent etre rediges en
langue anglaise seulement.

Section 1.09    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Extended Loans or Other
Refinancing Loans or loans incurred under a new credit facility, in each case,
to the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement.

 

80



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01    Commitments and Loans. Subject to the terms and conditions set
forth herein:

(a)    each Initial Term Lender agrees, severally and not jointly, to make an
Initial Term Loan to the Lux Borrower on the Closing Date in a principal amount
not to exceed its Initial Term Loan Commitment listed on Schedule 2.01(a);

(b)    each Dollar Tranche Lender agrees to make Dollar Tranche Revolving Loans
to the Lux Borrower or, subject to Section 9.18(a), any other Borrower, in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Dollar Tranche
Revolving Credit Exposure exceeding such Lender’s Dollar Tranche Commitment,
(ii) the sum of the total Dollar Tranche Revolving Credit Exposures exceeding
the aggregate Dollar Tranche Commitments or (iii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments; and

(c)    each Multicurrency Tranche Lender agrees to make Multicurrency Tranche
Revolving Loans to the Lux Borrower or, subject to Section 9.18(a), any other
Borrower, in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Multicurrency Tranche
Revolving Credit Exposure exceeding such Lender’s Multicurrency Tranche
Commitment, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Multicurrency Tranche Revolving Credit Exposures exceeding
the aggregate Multicurrency Tranche Commitments, (iii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the Non-USD
Multicurrency Tranche Revolving Credit Exposures exceeding the Non-USD
Multicurrency Tranche Sublimit.

Within the foregoing limits and subject to the terms and conditions set forth
herein, any Borrower may borrow, prepay and reborrow Dollar Tranche Revolving
Loans and Multicurrency Tranche Revolving Loans. The full amount of each
Class of Term Loan Commitments must be drawn in a single drawing on the closing
date thereof and amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

Each Lender may, at its option, make any Loan available to the applicable
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan (in which case such branch or Affiliate shall be treated as
the “Lender” with respect to such Loan for all purposes of this Agreement);
provided that (x) any exercise of such option shall not affect the obligation of
the applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and (y) if the respective branch or Affiliate is a Foreign Lender, the
same shall be capable of making the representation contained in the last
sentence of Section 2.17(j) on the date it first becomes such a “Lender”.

 

81



--------------------------------------------------------------------------------

Section 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made under a single Tranche and shall be made by the Lenders of
such Class under such Tranche ratably in accordance with their respective
Commitments in respect of the applicable Class and in respect of the applicable
Tranche. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required. Any Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.05. The
Term Loans shall amortize as set forth in Section 2.10.

(b)    Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing (other than a Borrowing of Canadian
Dollar Revolving Loans) and each Term Loan Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrowers may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the respective Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c)    Each Canadian Dollar Revolving Loan shall be incurred and maintained as,
and/or converted into one or more Borrowings of CDOR Loans, in each case on the
terms and conditions provided for herein.

(d)    At the commencement of each Interest Period for any Borrowing of
Eurocurrency Revolving Loans and each Borrowing of CDOR Loans, such Borrowing
shall be in an aggregate amount that is an integral multiple of $500,000 (or CAD
$500,000) (or, if such Borrowing is denominated in a Foreign Currency, 500,000
units of such currency other than Japanese Yen and ¥50,000,000 in the case of
Japanese Yen) and not less than $2,000,000 (or CAD $2,000,000) (or, if such
Borrowing is denominated in a Foreign Currency, 2,000,000 units of such currency
other than Japanese Yen and ¥200,000,000 in the case of Japanese Yen). At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Dollar
Tranche Commitments of the relevant Class or the aggregate Multicurrency Tranche
Commitments of the relevant Class, as the case may be, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000. Borrowings of more than one Type and
Class and under more than one Tranche may be outstanding at the same time;
provided that (x) there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding and (y) there shall not at any
time be more than a total of 8 Borrowings of CDOR Loans outstanding.

 

82



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Maturity Date of such Class.

Section 2.03    Requests for Borrowings. To request a Borrowing, a Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by such Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 10:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by such Borrower) not later than three (3) Business Days (in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency or a Borrowing of
CDOR Loans), in each case before the date of the proposed Borrowing (or, with
respect to Borrowings to be made on the Closing Date, such shorter time as the
Administrative Agent may agree in its sole discretion) or (b) by telephone in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(a)    the aggregate amount of the requested Borrowing;

(b)    the date of such Borrowing, which shall be a Business Day;

(c)    the Class of such Borrowing and whether such Borrowing is to be an ABR
Borrowing, a Eurocurrency Borrowing or a Borrowing of CDOR Loans and, if such
Borrowing is a Revolving Borrowing, whether such Borrowing is to be a Dollar
Tranche Revolving Borrowing or Multicurrency Tranche Revolving Borrowing;

(d)    in the case of a Eurocurrency Borrowing, the Agreed Currency (which shall
comply with the limitation set forth in Section 2.01(c)(iv)) and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(e)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Borrowing is specified, then, (x) in the case
of a Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing and (y) in the case of a Borrowing denominated in Canadian Dollars,
the requested Borrowing shall be a Borrowing of CDOR Loans. If no Interest
Period is specified with respect to any requested Eurocurrency

 

83



--------------------------------------------------------------------------------

Borrowing or a Borrowing of CDOR Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each applicable Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a)    each Multicurrency Tranche Revolving Borrowing and each Borrowing of CDOR
Loans utilizing Revolving Commitments, in each case as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any such Borrowing as a Multicurrency Tranche
Revolving Borrowing or a Borrowing of CDOR Loans (as the case may be),

(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

(c)    all outstanding Revolving Credit Exposure on and as of the last Business
Day of each calendar quarter and, during the continuation of an Event of
Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

Section 2.05    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
(as such amount may be increased from time to time, but not above $75,000,000,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) and the Swingline Lender), (ii) the Dollar Amount of the
total Dollar Tranche Revolving Credit Exposures exceeding the aggregate Dollar
Tranche Commitments or (iii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b)    To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
a Borrower. The Swingline Lender shall

 

84



--------------------------------------------------------------------------------

make each Swingline Loan available to the applicable Borrower by means of a
credit to the general deposit account of such Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Dollar Tranche Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Dollar Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Dollar Tranche Lender, specifying in such notice
such Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Dollar Tranche Lender’s Dollar Tranche Percentage
(after giving effect to the reallocation provisions of paragraph (d) below) of
such Swingline Loan or Loans. Each Dollar Tranche Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph in an amount equal to its Dollar Tranche Percentage thereof is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Dollar Tranche Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Dollar Tranche Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Dollar Tranche Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Dollar Tranche
Lenders. The Administrative Agent shall notify the Borrowers of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from a Borrower (or other party on behalf of such Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the applicable Dollar
Tranche Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

(d)    Reallocations and Extensions. If the Maturity Date shall have occurred in
respect of any Class of Revolving Commitments at a time when another Tranche or
Tranches of any other Class of Revolving Commitments is or are in effect with a
longer

 

85



--------------------------------------------------------------------------------

Maturity Date, then on the earliest occurring Maturity Date all then-outstanding
Swingline Loans shall be repaid in full (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
earliest Maturity Date); provided, however, that if on the occurrence of such
earliest Maturity Date (after giving effect to any repayments of Revolving Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.06(k)), there shall exist sufficient unutilized Revolving Commitments
of any other Class or Classes or Extended Revolving Commitments so that the
respective outstanding Swingline Loans could be incurred pursuant to such
Revolving Commitments of such other Class or Classes or Extended Revolving
Commitments which will remain in effect after the occurrence of such earliest
Maturity Date, then there shall be an automatic adjustment on such date of the
risk participations of each Revolving Lender holding Revolving Commitments of
such other Class or Classes or that is an Extending Revolving Lender and such
outstanding Swingline Loans shall be deemed to have been incurred solely
pursuant to the relevant Revolving Commitments of such other Class or Classes or
Extended Revolving Commitments and such Swingline Loans shall not be so required
to be repaid in full on such earliest Maturity Date.

Section 2.06    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrowers may request the issuance of Multicurrency Tranche Letters of Credit
denominated in Agreed Currencies and Dollar Tranche Letters of Credit
denominated in Dollars, in each case for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. Any letters of credit issued
(or deemed to be issued) by any Lender party hereto on the Closing Date pursuant
to the Existing Credit Agreement and outstanding as of the Closing Date (the
“Existing Letters of Credit”, each of which is described on Schedule 2.06
hereto) shall be deemed to be “Letters of Credit” (constituting (x) Dollar
Tranche Letters of Credit, if denominated in Dollars and (y) Multicurrency
Tranche Letters of Credit, if denominated in any Agreed Currency) issued on the
Closing Date for all purposes of the Loan Documents. Parent shall provide the
Administrative Agent and each Issuing Bank with written notice of each Existing
Letter of Credit no later than three Business Days prior to the Closing Date (or
such shorter time as the Administrative Agent may agree in its sole discretion),
with such notice specifying the face amount, number, expiry date, account party
and beneficiary of each such Existing Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by such Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of, but not less than five
(5) Business Days prior to, the requested date of issuance, amendment, renewal
or extension) a notice in the form of Exhibit D requesting the issuance

 

86



--------------------------------------------------------------------------------

of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.06), the amount of such Letter of Credit, the Agreed Currency
applicable thereto (subject to compliance with the limitation set forth in
Section 2.01(c)(iv)), whether such Letter of Credit is a Multicurrency Tranche
Letter of Credit or a Dollar Tranche Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. A Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form and
related documents in connection with any request for a Letter of Credit and in
connection with any request for a Letter of Credit to be amended, renewed,
modified or extended. A Letter of Credit shall be issued, amended, renewed or
extended only (A) if (and upon issuance, amendment, renewal or extension of each
Letter of Credit each Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $50,000,000 (as such amount may be increased from time to time,
but not above $75,000,000, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and each Issuing Bank (other than an
Issuing Bank solely with respect to Existing Letters of Credit)), (ii) subject
to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
Multicurrency Tranche Commitments, (iii) the sum of the Dollar Tranche Revolving
Credit Exposure shall not exceed the aggregate Dollar Tranche Commitments and
(iv) the sum of the total Revolving Credit Exposures shall not exceed the
aggregate Revolving Commitments and (B) in accordance with the Issuing Bank’s
usual and customary practices from time to time.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date with respect to the Revolving
Commitments pursuant to which issued (or if any Extended Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments are
outstanding, the last Maturity Date applicable thereto (so long as the aggregate
amount of such Letters of Credit are not in excess of such commitments));
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the respective Borrower and the Issuing Bank pursuant
to which the expiration date of such Letter of Credit (an “Auto Renewal Letter
of Credit”) shall automatically be extended for consecutive periods of up to
twelve (12) months (but not to a date later than the date set forth in clause
(ii) above) (it being understood and agreed that no Existing Letter of Credit
will be so renewed unless the respective issuer has agreed to the renewal of
such Existing Letter of Credit prior to the Closing Date); provided that any
such Auto Renewal Letter of Credit must permit the Issuing Bank to prevent any
such renewal at least once in each twelve month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Issuing Bank, the respective Borrower shall not be required to make a specific
request to the Issuing Bank for any such renewal. Once an Auto Renewal

 

87



--------------------------------------------------------------------------------

Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than such Maturity Date.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Applicable Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage (after giving effect to the reallocation
provisions of paragraph (k) below) of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section 2.06, or of any reimbursement payment required to
be refunded to the Borrowers for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the respective Borrower shall reimburse such LC
Disbursement by paying to the Issuing Bank in Dollars the Dollar Amount equal to
such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the respective Borrower, in such other Agreed Currency which was paid
by the Issuing Bank pursuant to such LC Disbursement in an amount equal to such
LC Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if a Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by a Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that a Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrowers’ obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Applicable Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Applicable Lender shall pay to the

 

88



--------------------------------------------------------------------------------

Administrative Agent its Applicable Percentage (after giving effect to the
reallocation provisions of paragraph (k) below) of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Applicable Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligations to
reimburse such LC Disbursement. If the Borrowers’ reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrowers
shall, at their option, either (x) pay the amount of any such tax requested by
the Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f)    Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrowers’ obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the respective Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrowers to

 

89



--------------------------------------------------------------------------------

the extent permitted by applicable law) suffered by the respective Borrower that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the respective Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligations
to reimburse the Issuing Bank and the Applicable Lenders with respect to any
such LC Disbursement.

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section 2.06, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Applicable Lender
pursuant to paragraph (e) of this Section 2.06 to reimburse the Issuing Bank
shall be for the account of such Applicable Lender to the extent of such
payment.

(i)    Replacement of Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to

 

90



--------------------------------------------------------------------------------

refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 103% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrowers are not late in reimbursing shall be deposited in the applicable
Foreign Currencies in the actual amounts of such undrawn Letters of Credit and
LC Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the either Borrower described in clause (h) or
(i) of Section 7.01. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrowers. The
Borrowers also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrowers hereby grant the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in the LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
a Majority in Interest of the Revolving Lenders), be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers as and to the extent
that, after giving effect to such return, the aggregate Revolving Credit
Exposures would not exceed the aggregate Revolving Commitments and no Default
shall have occurred and be continuing.

 

91



--------------------------------------------------------------------------------

(k)    Reallocations and Extensions. If the Maturity Date in respect of any
Class of Revolving Commitments occurs prior to the expiration of any Letter of
Credit, then (i) if Extended Revolving Commitments or one or more other Tranches
of Revolving Commitments of any other Class or Classes in respect of which the
Maturity Date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section
2.06(e)) under (and ratably participated in by Revolving Lenders pursuant to)
Extended Revolving Commitments or the Revolving Commitments of such other
Class or Classes in respect of such non-terminating Extended Revolving
Commitments or Tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Extended Revolving Commitments or Revolving
Commitments of such other Class or Classes thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the respective Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.06(j). Except to the extent of
reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
Class of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such Maturity Date.

(l)    Issuing Bank Agreements. Each Issuing Bank (other than the Administrative
Agent or its affiliates) agrees that, unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrowers fail to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request, as
to the Letters of Credit issued by such Issuing Bank.

Section 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by

 

92



--------------------------------------------------------------------------------

notice to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency/CAD Payment Office for such currency and at such Eurocurrency/CAD
Payment Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the respective Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of the applicable Borrower maintained
with the Administrative Agent in New York City or Chicago and designated by such
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in Dollars and (y) an account of the applicable Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of a Borrower, the interest rate
applicable to the relevant Class of ABR Loans. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

Section 2.08    Interest Elections. (a) Each Borrowing initially shall be of the
Type, and under the applicable Tranche, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing or a Borrowing of CDOR
Loans, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, subject to clause (e) below, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing or a Borrowing of CDOR
Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.08 shall not apply to Swingline Loans, which
may not be converted or continued. Notwithstanding any other provision of this
Section 2.08, the applicable Borrower shall not be permitted to change the
Tranche or Class of any Borrowing.

 

93



--------------------------------------------------------------------------------

(b)    To make an election pursuant to this Section 2.08, the applicable
Borrower shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice in the case of a Borrowing denominated in Dollars or
by irrevocable written notice (via an Interest Election Request in a form
approved by the Administrative Agent and signed by such Borrower) in the case of
a Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and Class resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any contrary provision herein, this Section 2.08 shall not be
construed to permit the Borrowers to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or CDOR Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments or the Tranche pursuant to
which such Borrowing was made.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or a Borrowing of CDOR Loans and if such Borrowing is a
Revolving Borrowing, whether the resulting Borrowing is to be a Dollar Tranche
Borrowing or a Multicurrency Tranche Revolving Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing or a Borrowing of
CDOR Loans, the Interest Period and Agreed Currency (which shall comply with the
limitation set forth in Section 2.01(c)(iv)) to be applicable thereto after
giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or a
Borrowing of CDOR Loans but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

94



--------------------------------------------------------------------------------

(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or a Borrowing of CDOR Loans
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing, (ii) in the case of a Borrowing denominated in
Canadian Dollars, such Borrowing shall be converted into a Canadian Prime Rate
Borrowing and (iii) in the case of a Borrowing denominated in a Foreign Currency
(other than Canadian Dollars) in respect of which such Borrower shall have
failed to deliver an Interest Election Request prior to the third (3rd) Business
Day preceding the end of such Interest Period, such Borrowing shall
automatically continue as a Eurocurrency Borrowing in the same Agreed Currency
with an Interest Period of one month unless such Eurocurrency Borrowing is or
was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing or a Borrowing of CDOR Loans and (ii) unless repaid, (A) each
Eurocurrency Borrowing shall be converted to an ABR Borrowing (and any such
Eurocurrency Borrowing denominated in a Foreign Currency shall be redenominated
in Dollars, based on the Dollar Amounts thereof, at the time of such conversion)
at the end of the Interest Period applicable thereto and (B) each Borrowing of
CDOR Loans shall be converted at the end of the Interest Period applicable
thereto to a Canadian Prime Rate Borrowing.

Section 2.09    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Revolving Commitment of each Revolving Lender shall
automatically and permanently terminate on the relevant Maturity Date and
(ii) the Initial Term Loan Commitments (other than any Initial Term Loan
Commitments that constitute Incremental Term Loan Commitments) of each Initial
Term Lender shall automatically and permanently terminate on the Closing Date
(after giving effect to the incurrence of such Term Loans on such date).

(b)    The Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of such Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 and (ii) the Borrowers shall not terminate or reduce any
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans of such Class in accordance with Section 2.11, the Dollar
Amount of the sum of the total Revolving Credit Exposures in respect of such
Class would exceed the aggregate Revolving Commitments of such Class.

(c)    The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section 2.09 at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section 2.09 shall be irrevocable;

 

95



--------------------------------------------------------------------------------

provided that a notice of termination of the Commitments of any Class delivered
by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities or one or more other events specified
therein, in which case such notice may be revoked by each applicable Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.

Section 2.10    Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date in the currency of such Loan, (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Latest Maturity Date with respect to any Revolving
Commitments and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Dollar Tranche
Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding.

(b)    Beginning September 30, 2017, the Lux Borrower shall repay principal of
outstanding Initial Term Loans on each Scheduled Principal Repayment Date
described below in the aggregate principal amount described opposite such
Scheduled Principal Repayment Date (as adjusted from time to time pursuant to
Sections 2.11(a), 2.11(d)(i), 2.20, 2.24, 2.25, 9.04(g) and 9.04(k)):

 

Scheduled Principal Repayment Dates    Amount

Each Scheduled Principal Repayment Date

   0.25% of the aggregate principal amount of Initial Term Loans incurred on the
Closing Date

Maturity Date

   All remaining outstanding principal of Initial Term Loans

To the extent not previously repaid, all unpaid Initial Term Loans shall be paid
in full in Dollars by the relevant Borrower on the applicable Maturity Date. To
the extent specified in the applicable Extension Offer, amortization payments
with respect to Extended Term Loans for periods prior to the then current
Maturity Date for any applicable Term Loans may be reduced (but not increased)
and amortization payments required with respect to Extended Term Loans for
periods after such applicable Maturity Date shall be as specified in the
applicable Extension Offer.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

96



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Tranche under which it was made,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the respective Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

Section 2.11    Prepayment of Loans. (a) The respective Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (except as set forth in Section 2.12(d)) but
subject to break funding payments required by Section 2.16, subject to prior
notice in accordance with the provisions of this Section 2.11(a); The applicable
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing or any Borrowing of CDOR Loans, not later than 11:00 a.m., Local Time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the applicable Tranche prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or one or more events specified therein, in which case such notice
may be revoked by each applicable Borrower by notice to the Administrative Agent
on or prior to the specified effective date if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing, each
voluntary prepayment of a Term Loan Borrowing shall be applied as directed by
the Borrowers and each

 

97



--------------------------------------------------------------------------------

mandatory prepayment of a Term Loan Borrowing shall be applied as directed by
the Borrowers (subject to Section 2.11(d)). Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b)    If at any time, (i) solely as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Multicurrency Tranche Revolving Credit Exposures (calculated, with respect to
those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds 105% of the
aggregate Multicurrency Tranche Commitments, (ii) the sum of the aggregate
principal Dollar Amount of all Non-USD Multicurrency Tranche Revolving Credit
Exposure (calculated as of the most recent Computation Date) exceeds 105% of the
aggregate Non-USD Multicurrency Tranche Sublimit or (iii) for any other reason,
the sum of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures of any Class (so calculated) exceeds the aggregate Commitments of such
Class, the Borrowers shall in each case immediately repay the applicable
Borrowings or Cash Collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) of each Class to be less than or
equal to the aggregate Commitments of such Class (or, in the case of preceding
clause (ii), cause the aggregate principal Dollar Amount of all Non-USD
Multicurrency Tranche Revolving Credit Exposure to be less than or equal to the
Non-USD Multicurrency Tranche Sublimit).

(c)    (1) In the event and on each occasion that any Net Proceeds are received
by or on behalf of Parent or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrowers shall, within five (5) Business Days after
such Net Proceeds are received, prepay (x) the Obligations and (y) Other
Applicable Indebtedness (to the extent and if required by the terms of the
documentation governing such Other Applicable Indebtedness), in each case, as
set forth in Section 2.11(d)(i) below in an aggregate amount equal to 100% (with
a step down to 50% (such step down, the “Asset Sale Step Down”) based upon the
achievement of a Total Net Leverage Ratio of less than or equal to 4.00:1.00) of
such Net Proceeds; provided that no prepayment shall be required pursuant to
this clause (c) in connection with the receipt by or on behalf of Parent or any
of its Restricted Subsidiaries of Net Proceeds of less than $5,000,000 in
respect of any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Parent or any Restricted Subsidiary; provided, further, that in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if Parent shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that Parent or its relevant
Restricted Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 360 days after receipt of
such Net Proceeds, to consummate a Permitted Acquisition or to otherwise acquire
(or replace or rebuild) real property, equipment or other tangible assets
(excluding inventory) to be used in the business of Parent and/or its Restricted
Subsidiaries, and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate; provided, further,
that to the extent of any such Net Proceeds therefrom that have not been so
applied by the end of such 360 day period (or

 

98



--------------------------------------------------------------------------------

committed to be applied by the end of the 360 day period and applied within 180
days after the end of such 360 day period), at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so applied,
(2) in the event and on each occasion that any Borrower incurs, issues or
obtains any Credit Agreement Refinancing Indebtedness (other than solely by
means of extending or renewing then existing Credit Agreement Refinancing
Indebtedness without resulting in any Net Proceeds), the Borrowers shall, on the
date on which such Credit Agreement Refinancing Indebtedness is incurred, issued
or obtained, prepay the applicable Refinanced Debt as set forth in Section
2.11(d)(ii) below in an aggregate amount equal to 100% of the Net Proceeds of
such Credit Agreement Refinancing Indebtedness and (3) on each Excess Cash
Payment Date the Borrowers shall prepay the Obligations as set forth in Section
2.11(d)(i) below in an amount equal to the Applicable Excess Cash Flow
Percentage of the Excess Cash Flow for the applicable fiscal year (but only if
such amount exceeds $25,000,000 in the aggregate); provided that repayments of
principal of Loans made as a voluntary prepayment pursuant to Section 2.11(a)
(other than with the proceeds of long-term Indebtedness) (but in the case of a
voluntary prepayment of Revolving Loans or Swingline Loans, only to the extent
accompanied by a voluntary reduction to the Revolving Commitments in an amount
equal to such prepayment) during the applicable fiscal year shall reduce on a
dollar-for-dollar basis the amount of such mandatory repayment otherwise
required on the applicable Excess Cash Payment Date pursuant to this clause (3).

(d)    Subject to Sections 2.11(e) and 2.11(f) below and except as set forth in
the applicable Incremental Amendment, Extension Amendment and Refinancing
Amendment, (i) all such amounts pursuant to Sections 2.11(c)(1) and 2.11(c)(3)
shall be applied to each Class of Term Loans on a pro rata basis and to the
scheduled payments of each such Class as directed by Parent (and absent such
direction, in direct order of maturity); provided that, if at the time that
prepayment would be required pursuant to Sections 2.11(c)(1) and 2.11(c)(3),
Parent or any Restricted Subsidiary is required to prepay or offer to redeem or
repurchase any Other Applicable Indebtedness pursuant to the terms of the
documentation governing such Other Applicable Indebtedness with such amounts,
then Parent or such Restricted Subsidiary may apply such amounts on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and such Other Applicable Indebtedness at such time) to prepay
the Term Loans and prepay, redeem or repurchase such Other Applicable
Indebtedness; provided, further, that (A) any prepayment, redemption or
repurchase of such Other Applicable Indebtedness shall be at par (or less than
par), (B) the portion of such prepayment amount allocated to such Other
Applicable Indebtedness shall not exceed the amount required to be allocated to
such Other Applicable Indebtedness pursuant to the terms thereof, (C) the amount
of prepayment of the Term Loans that would otherwise have been required pursuant
to this clause (d) shall be reduced accordingly and (D) to the extent the
holders of such Other Applicable Indebtedness decline to have such Indebtedness
prepaid, redeemed or repurchased, the declined amount shall promptly (and in any
event within ten (10) Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof and (ii) all such
amounts pursuant to Section 2.11(c)(2) shall be applied to prepay an aggregate
principal amount of the applicable Refinanced Debt equal to the Net Proceeds of
the applicable Credit Agreement Refinancing Indebtedness (and to the extent the
applicable Refinanced Debt is not repaid in full, such Net Proceeds shall reduce
the remaining scheduled principal repayments of such Refinanced Debt on a pro
rata basis).

 

99



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provisions of this Section 2.11 to the
contrary, with respect to any prepayment required pursuant to Section
2.11(c)(1), if at the time of such prepayment, the Restricted Subsidiary
receiving the Net Proceeds is prohibited, restricted or delayed by applicable
local law from repatriating such Net Proceeds to Parent or the Borrowers, the
portion of such Net Proceeds so affected will not be required to be applied to
repay Term Loans at the times provided in Section 2.11(c)(1) but may be retained
by the applicable Restricted Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to Parent or the Borrowers,
and once such repatriation of any of such affected Net Proceeds is permitted
under the applicable local law, such repatriation will be effected and such
repatriated Net Proceeds will be promptly applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to Section 2.11(d) to the extent provided therein or (ii) cannot
repatriate such funds to Parent or the Borrowers without (in the good faith
determination of Parent) the repatriation of such Net Proceeds (or a portion
thereof) that would otherwise be required to be applied pursuant to Section
2.11(c)(1) resulting in material adverse tax consequences, the Net Proceeds (or
portion thereof) so affected may be retained by the applicable Restricted
Subsidiary (Parent and the Borrowers hereby agreeing to cause the applicable
Restricted Subsidiary to promptly use commercially reasonable efforts to take
all actions within the reasonable control of Parent and the Borrowers that are
reasonably required to eliminate such tax effects) until such time as such
material adverse costs would not apply to the repatriation thereof, at which
time the mandatory prepayments otherwise required by Section 2.11(c)(1) with
respect to such Net Proceeds shall be made.

(f)    The Borrowers shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.11(c)(1) or 2.11(c)(3) at least three (3) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage of each relevant
Tranche of the Term Loans). Any Term Lender (a “Declining Term Lender,” and any
Term Lender which is not a Declining Term Lender, an “Accepting Term Lender”)
may elect, by delivering written notice to the Administrative Agent and the
applicable Borrower no later than 5:00 p.m. one (1) Business Day after the date
of such Term Lender’s receipt of notice from the Administrative Agent regarding
such prepayment, that the full amount of any mandatory prepayment otherwise
required to be made with respect to the Term Loans held by such Term Lender
pursuant to Section 2.11(c)(1) or 2.11(c)(3) not be made (the aggregate amount
of such prepayments declined by the Declining Term Lenders, the “Declined
Prepayment Amount”). If a Term Lender fails to deliver notice setting forth such
rejection of a prepayment to the Administrative Agent within the time frame
specified above or such notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. In the event that the
Declined Prepayment Amount related to a prepayment under Section 2.11(c)(1) is
greater than $0, the Administrative Agent will

 

100



--------------------------------------------------------------------------------

promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s Applicable Percentage in
respect of the and Term Loans (excluding the Applicable Percentage of Declining
Term Lenders), as applicable). In the event that the Declined Prepayment Amount
related to a prepayment under Section 2.11(c)(3) is greater than $0, the
Administrative Agent will promptly notify each Accepting Term Lender of the
amount of such Declined Prepayment Amount and of any such Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount (based on such
Lender’s Applicable Percentage in respect of the Term Loans (excluding the
Applicable Percentage of Declining Term Lenders), as applicable). Any such
Accepting Term Lender may elect, by delivering, no later than 5:00 p.m. (New
York time) one (1) Business Day after the date of such Accepting Term Lender’s
receipt of notice from the Administrative Agent regarding such additional
prepayment, a written notice, that such Accepting Term Lender’s ratable portion
of such Declined Prepayment Amount not be applied to repay such Accepting Term
Lender’s Term Loans, in which case the portion of such Declined Prepayment
Amount which would otherwise have been applied to such Term Loans of the
Declining Term Lenders shall instead be retained by the Borrowers. For the
avoidance of doubt, the Borrowers may, at their option, apply any amounts
retained in accordance with the immediately preceding sentence to prepay loans
in accordance with Section 2.11(a) above.

Section 2.12    Fees. (a) The Borrowers jointly and severally agree to pay to
the Administrative Agent for the account of each Revolving Lender a commitment
fee, which shall accrue at the Applicable Rate on the daily amount of the
Available Revolving Commitment of such Revolving Lender during the period from
and including the Closing Date to but excluding the date on which the last of
the Revolving Commitments (or Extended Revolving Commitments) of such Revolving
Lender terminates. Accrued commitment fees shall be payable in arrears on the
last Business Day of March, June, September and December of each year and on the
date on which the last of the Revolving Commitments terminate, commencing on the
first such date to occur after the Closing Date; provided that any commitment
fees accruing after the date on which such Revolving Commitments terminate shall
be payable on demand. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which the last of such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate per annum separately agreed upon by the Borrowers and
the Issuing Bank (including, for the avoidance of doubt, with respect to any
Existing Letters of Credit) on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank

 

101



--------------------------------------------------------------------------------

during the period from and including the Closing Date to but excluding the later
of the date of termination of the last of the Revolving Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the last of the Revolving Commitments
terminate and any such fees accruing after the date on which the such Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d)    If any Repricing Event occurs prior to the date occurring twelve months
after the Closing Date, the Borrowers agree to pay to the Administrative Agent,
for the ratable account of each Lender with Term Loans that are subject to such
Repricing Event (including any Lender which is replaced pursuant to
Section 9.02(e) as a result of its refusal to consent to an amendment giving
rise to such Repricing Event), a fee in an amount equal to 1.00% of the
aggregate principal amount of the Term Loans subject to such Repricing Event.
Such fees shall be earned, due and payable upon the date of the occurrence of
the respective Repricing Event.

(e)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Revolving Lenders.
Fees paid shall not be refundable under any circumstances.

Section 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. The Loans comprising each Borrowing of Canadian Prime Rate
Loans shall bear interest at the Canadian Prime Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)    The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

102



--------------------------------------------------------------------------------

(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans (or the Canadian Prime Rate, in the case of Canadian
Prime Rate Loans) as provided in paragraph (a) of this Section 2.13.

(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the applicable Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan of any
Class (other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan or CDOR Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate, as well as all
Canadian Dollar denominated Loans, shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and (ii) for Borrowings denominated in
Pounds Sterling, interest shall be computed on the basis of a year of 365 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, CDOR Rate, Canadian Prime Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(g)    Notwithstanding anything to the contrary set forth herein, the Borrowers
shall not be permitted to request a CDOR Loan at any time a Default has occurred
and is continuing (and upon such event, any outstanding CDOR Loans shall be
converted into Canadian Prime Rate Loans on the maturity thereof).

Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or a CDOR Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or CDOR Rate, as
applicable, for such Interest Period; or

(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate, the LIBO Rate or CDOR Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such

 

103



--------------------------------------------------------------------------------

Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period:

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies such
Borrower and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid on the last day of the then current Interest Period applicable
thereto, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing (and if any Borrowing
Request requests a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective) provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.15    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank;

(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii)    subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes
(including any change in the rate of Excluded Taxes)) with respect to this
Agreement, or any Loan made by it or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or the Issuing Bank hereunder, whether of principal, interest
or otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

104



--------------------------------------------------------------------------------

(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)    A certificate of a Lender or the Issuing Bank setting forth, in
reasonable detail, the basis and calculation of the amount or amounts necessary
to compensate such Lender or the Issuing Bank or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section 2.15 shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the applicable Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e)    Notwithstanding anything contained herein to the contrary, a Lender shall
not be entitled to any compensation pursuant to this Section 2.15 unless such
Lender certifies in its reasonable good faith determination that it is imposing
such charges or requesting such compensation from borrowers (similarly situated
to the Borrowers hereunder) under comparable syndicated credit facilities as a
matter of general practice and policy pursuant to a certificate delivered to the
applicable Borrower.

Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment

 

105



--------------------------------------------------------------------------------

pursuant to Section 2.11), (b) the conversion of any Eurocurrency Loan or CDOR
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan or
CDOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
or CDOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.19, then,
in any such event, the Borrowers shall compensate each Lender for the actual
loss, cost and expense attributable to such event. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.16 for any
amounts under this Section 2.16 incurred more than 180 days prior to the date
that such Lender notifies the Borrower of such amount and of such Lender’s
intention to claim compensation therefor.

Section 2.17    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers or Guarantors, as the case may be, hereunder shall
be made free and clear of and without deduction for any Taxes except as required
by applicable law; provided that if any Borrower, Guarantor or the
Administrative Agent, as the case may be, shall be required to deduct any Taxes
from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) the Administrative Agent, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower or Guarantor, as the case may
be, shall make such deductions and (iii) the applicable Borrower or Guarantor,
as the case may be, shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)    In addition, each Borrower or Guarantor, as the case may be, shall pay
any Other Taxes imposed on or incurred by the Administrative Agent, a Lender or
the Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

(c)    Each Borrower or Guarantor, as the case may be, shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of a Borrower or Guarantor, as the case may be, hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and calculation of such payment or liability
delivered to the applicable Borrower or Guarantor, as the case may be, by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

 

106



--------------------------------------------------------------------------------

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower or Guarantor, as the case may be, to a Governmental
Authority, such Borrower or Guarantor, as the case may be, shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder shall deliver to the
Borrowers or Guarantors and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or Guarantors or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or Guarantors or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or Guarantors or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or Guarantors or the
Administrative Agent as will enable the Borrowers or Guarantors or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements or reasonably requested
by such Borrower, at such Borrower’s expense, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower as will permit such payments to be made without withholding or at
a reduced rate. Upon the reasonable request of any Domestic Subsidiary, any
Lender that would be entitled to an exemption from or reduction of withholding
tax under the law of the United States with respect to payments made by such
Domestic Subsidiary under any lending arrangement related to this Agreement,
shall deliver to such Domestic Subsidiary, at the expense of such Domestic
Subsidiary, such properly completed and executed documentation (including, for
the avoidance of doubt, U.S. Internal Revenue Service Forms W-8BEN and W-9 or
any successor forms) as would permit such payments to be made without
withholding or at a reduced rate. Notwithstanding anything to the contrary in
the preceding three sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(f)    Each Lender and Administrative Agent that is a United States Person, as
defined in section 7701(a)(30) of the Code (other than Persons that are
corporations or otherwise exempt from United States backup withholding Tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law
or reasonably requested by the Co-Borrower, to the Co-Borrower and the
Administrative Agent (as applicable), a properly completed and duly executed
United States Internal Revenue Form W-9 or any successor form, certifying that
such Person is exempt from United States backup withholding Tax on payments made
hereunder.

 

107



--------------------------------------------------------------------------------

(g)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or Guarantor, as the case may be,
or with respect to which any Borrower or Guarantor, as the case may be, have
paid additional amounts pursuant to this Section 2.17, it shall pay over such
refund to the applicable Borrower or Guarantor (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower or
Guarantor under this Section 2.17 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Borrower or Guarantor, as the case may be,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Borrower or Guarantor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.17 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to any Borrower, any Guarantor or any
other Person.

(h)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Borrower or Guarantor, as the case may be, have not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of each Borrower and Guarantor to do so) and
each Borrower and Guarantor, as the case may be, for any Excluded Taxes, in each
case attributable to such Lender that are paid or payable by the Administrative
Agent or any Borrower or Guarantor, as the case may be, in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.17(h)
shall be paid within ten (10) days after the Administrative Agent or a Borrower
or Guarantor (as applicable) delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent or
such Borrower or Guarantor (as applicable). Such certificate shall be conclusive
of the amount so paid or payable absent manifest error.

(i)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers or Guarantors and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by a Borrower or Guarantor the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by a Borrower or Guarantor or the Administrative Agent as may be
necessary for the Borrowers or Guarantors and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.17(i), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

 

108



--------------------------------------------------------------------------------

(j)    EACH FOREIGN LENDER LISTED ON SCHEDULE 2.01 REPRESENTS AND WARRANTS THAT,
AS OF THE CLOSING DATE, ASSUMING COMPLIANCE WITH PROCEDURAL FORMALITIES, AMOUNTS
PAYABLE TO SUCH FOREIGN LENDER BY A DOMESTIC SUBSIDIARY PURSUANT TO THIS
AGREEMENT WOULD BE EXEMPT FROM U.S. FEDERAL WITHHOLDING TAX. EACH FOREIGN LENDER
WHICH BECOMES A LENDER AFTER THE CLOSING DATE HEREBY REPRESENTS AND WARRANTS
THAT, ON THE DATE SUCH FOREIGN LENDER FIRST BECAME A LENDER HEREUNDER, ASSUMING
COMPLIANCE WITH PROCEDURAL FORMALITIES, AMOUNTS PAYABLE TO SUCH FOREIGN LENDER
BY A DOMESTIC SUBSIDIARY PURSUANT TO THIS AGREEMENT WOULD BE EXEMPT FROM U. S.
FEDERAL WITHHOLDING TAX OR WOULD BE SO EXEMPT BUT FOR ONE OR MORE CHANGES IN LAW
WHICH HAVE OCCURRED AFTER THE CLOSING DATE.

(k)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency/CAD Payment Office for such currency, in each case on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 S. Dearborn, Chicago, IL 60603,
(Telecopy No. (312-732-4754)) or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto, or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency/CAD Payment Office for such currency, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the

 

109



--------------------------------------------------------------------------------

foregoing provisions of this Section 2.18, if, after the making of any Credit
Event in any Foreign Currency, currency control or exchange regulations are
imposed in the country which issues such currency with the result that the type
of currency in which the Credit Event was made (the “Original Currency”) no
longer exists or the respective Borrower is not able to make payment to the
Administrative Agent for the account of the applicable Lenders in such Original
Currency, then all payments to be made by the respective Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the respective Borrower takes all risks
of the imposition of any such currency control or exchange regulations.

(b)    Subject to the provisions of the Collateral Trust Agreement and
applicable law, any proceeds of Collateral received by the Administrative Agent
(whether as a result of any realization on the Collateral, any setoff rights,
any distribution in connection with any proceedings or other action of any Loan
Party in respect of Debtor Relief Laws or otherwise and whether received in cash
or otherwise) (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied, subject to Sections 2.24, 9.04(g) and 9.04(k), on a pro rata basis
among the relevant Lenders under the Class of Loans being prepaid as specified
by the Borrowers) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11), (ii) after an Event of Default (other than an
Event of Default described in Sections 7.01(h) or (i)) has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct or (iii) after the acceleration of all or part of the Obligations
pursuant to Section 7.01 (or the occurrence of an Event of Default described in
Sections 7.01(h) or (i)), such proceeds shall be applied ratably in the
following order: first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and any Issuing Bank from
the Borrowers, second, to pay any fees or expense reimbursements then due to the
Lenders (in their capacities as such) from the Borrowers, third, to pay interest
(including post-petition interest, whether or not an allowed claim in any
Insolvency or Liquidation Proceeding) then due and payable on the Loans ratably,
fourth, (w) to repay principal on the Loans and unreimbursed LC Disbursements,
(x) to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit, to be held as cash collateral for such Obligations, (y) to pay
amounts owing with respect to Banking Services Obligations and (z) to pay
amounts owing with respect to Swap Obligations to the Secured Parties in
proportion to the amounts described in this clause fourth held by such Secured
Parties; provided that amounts which would otherwise be applied to cash
collateralize outstanding Letters of Credit shall, unless all Revolving Loans
and Swingline Loans have been paid in full, instead be utilized to repay such
outstandings, and fifth, to pay any other Secured Obligation due to any Secured
Party by the Borrowers in proportion to the amounts described in this clause
fifth held by such Secured Party on the date of distribution. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
respective Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan or CDOR Loan of a Class, except (a) on the expiration date
of the Interest Period or maturity date (as applicable) applicable to any such
Eurocurrency Loan or CDOR Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans or Canadian Prime Rate Loans (as applicable)
of the same Class and, in any event, the Borrowers shall pay the break

 

110



--------------------------------------------------------------------------------

funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such received proceeds and payments to any
portion of the Secured Obligations.

(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums due and payable under the Loan Documents, may be
paid from the proceeds of Borrowings made hereunder pursuant to Section 2.02.

(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest,
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement, any Incremental Amendment, Extension Amendment or
Refinancing Amendment or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than, except as provided in Sections 2.24, 9.04(g) or
9.04(k), to Parent or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply) and (iii) nothing in this Section 2.18(d) shall be
construed to limit the applicability of Section 2.18(b) in the circumstances
where Section 2.18(b) is applicable in accordance with its terms. The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the applicable Borrower in the amount of such
participation.

(e)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Bank hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to

 

111



--------------------------------------------------------------------------------

the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f)    Subject to Section 2.22, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section 2.18
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section 2.18; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

Section 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, if the Borrowers are required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or if any Lender delivers a
notice pursuant to Section 2.26, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment would (i) eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrowers hereby jointly and
severally agree to pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.15, or (ii) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
if any Lender delivers a notice pursuant to Section 2.26, or (iii) any Lender
becomes a Defaulting Lender, then the respective Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the respective Borrowers shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including any amounts

 

112



--------------------------------------------------------------------------------

under Section 2.16), from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or each applicable Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments and (iv) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

Section 2.20    Incremental Credit Extensions. (a) Any Borrower, may, by written
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders) from time to time after the
Closing Date, request Incremental Term Loan Commitments and/or Incremental
Revolving Commitments, as applicable, in each case denominated in Dollars and in
an aggregate amount not to exceed (when aggregated with any Incremental
Equivalent Debt) the Incremental Amount from one or more Incremental Term
Lenders and/or Incremental Revolving Lenders (which, in each case, may include
any existing Lender, but shall be required to be Persons which would qualify as
assignees of a Lender in accordance with Section 9.04) willing to provide such
Incremental Term Loans and/or Incremental Revolving Commitments, as the case may
be, in their own discretion. Each notice provided pursuant to this Section 2.20
shall set forth (i) the amount of the Incremental Term Loan Commitments and/or
Incremental Revolving Commitments being requested (which shall be in minimum
increments of $10,000,000 and a minimum amount of $25,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective, (iii) in the case of Incremental Revolving Commitments, whether such
Incremental Revolving Commitments are to constitute an increase to the Dollar
Tranche Commitments or Multicurrency Tranche Commitments; provided that, where
multiple Classes of Revolving Commitments exist with different Maturity Dates,
any Incremental Revolving Commitments shall constitute and increase to the
Class of Revolving Commitments with the Latest Maturity Date and (iv) in the
case of Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are commitments to make term loans with the same interest rates,
amortization, maturity and other terms as the Initial Term Loans made on the
Closing Date or commitments to make term loans with interest rates and/or
amortization and/or maturity and/or other terms different from the Initial Term
Loans (“Other Term Loans”).

(b)    [reserved].

(c)    The applicable Borrower and each Incremental Term Lender shall execute
and deliver to the Administrative Agent an Incremental Amendment and such
customary other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Term Loan Commitment of such Incremental
Term Lender. Each Incremental Amendment providing for Incremental Term Loans
shall specify the terms of the applicable Incremental Term Loans; provided that
(i) except as to pricing, amortization, mandatory prepayments and final maturity
date (which shall, subject to clause (ii), (iii), (iv) and (vi) of this proviso,
be determined by such Borrower and the Incremental Term Lenders in their sole
discretion), the Other Term Loans shall have (x) the same terms as the Initial

 

113



--------------------------------------------------------------------------------

Term Loans or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Other Term Loan shall
be no earlier than the Latest Maturity Date with respect to then-existing Term
Loans, (iii) such Class of Other Term Loans shall be denominated in Dollars or
Canadian Dollars, (iv) the Weighted Average Life to Maturity of any Other Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans with the Latest Maturity Date, (v) the prepayment
provisions of any Other Term Loans shall not be more favorable than the
prepayment provisions applicable to the Term Loans that will remain outstanding
after giving effect to the incurrence of such Other Term Loans and use of
proceeds thereof and (vi) the Effective Yield of any Other Term Loans may exceed
the Effective Yield then applicable to the Initial Term Loans; provided that the
Effective Yield for the Initial Term Loans shall be increased to the extent
necessary (without any further action by any party or any amendment hereto) so
that the Effective Yield for such Initial Term Loans is not less than the
Effective Yield of any such Other Term Loans minus 0.50%. The Incremental Term
Loans shall rank pari passu or junior in right of payment and of security with
the Term Loans and shall not be (x) secured by any property or assets of Parent
or any Restricted Subsidiary other than the Collateral or (y) guaranteed by
Parent or any of its Restricted Subsidiaries other than the Guarantors; provided
that, if such Other Term Loans rank junior in right of security with the Term
Loans, such Other Term Loans will be established as a separate Tranche from the
Term Loans. In the case of any junior lien Incremental Term Loans, such
Indebtedness shall be subject to the terms of an Approved Intercreditor
Agreement.

(d)    The Borrowers and each Incremental Revolving Lender shall execute and
deliver to the Administrative Agent an Incremental Amendment and such other
customary documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Commitment of such Incremental Revolving
Lender. Any Incremental Revolving Commitment established hereunder shall have
terms identical to (and shall form part of) such Class of Revolving Commitments
with the Latest Maturity Date existing on the Closing Date, it being understood
that the Borrowers and the Administrative Agent may make (without the consent of
or notice to any other party) any amendment to reflect such increase in the
Revolving Commitments.

(e)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.20
unless, subject to Section 1.04, at the time that any such Incremental Term Loan
or Incremental Revolving Commitment is made (and after giving effect thereto),
(A) no Event of Default shall exist or would exist after giving effect thereto
(including on a pro forma basis) and (B) the representations and warranties of
the Borrowers set forth in this Agreement shall be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case, such representations and warranties
shall be true and correct); provided that, in the event that the tranche of
Incremental Term Loans is used to finance an acquisition or other Investment
permitted by this Agreement and to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (B) shall be limited to customary “specified representations” and those
representations included in the agreement related to such acquisition or other
Investment that are material to the interests of the Lenders and only to the
extent that Parent or its applicable Subsidiary has the right to terminate its
obligations

 

114



--------------------------------------------------------------------------------

under such agreement as a result of a breach of such representations. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Commitments evidenced thereby. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrowers’ consent
(not to be unreasonably withheld, delayed or conditioned) and furnished to the
other parties hereto. Each Incremental Amendment shall be delivered to the
Administrative Agent, together with such documents (including local law
confirmations as to Collateral) and legal opinions substantially consistent with
those delivered on the Closing Date (other than changes to such legal opinions
resulting from a Change in Law, change in fact or change to counsel’s form of
opinion) as to such matters as are reasonably requested by the Administrative
Agent.

(f)    The Incremental Amendment may, without the consent of the Administrative
Agent, the Collateral Trustee or Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.20, including those required by the Incremental
Term Loan Lenders or Incremental Revolving Lenders, as applicable (and not
adverse to any existing Lender after giving effect to the Incremental Loans made
pursuant to such amendment). The Borrowers will use the proceeds of the
Incremental Term Loans and Incremental Revolving Loans for their general
corporate purposes (including loans and other Investments in Parent and its
Subsidiaries as permitted herein). Incremental Term Loans and Incremental
Revolving Commitments may be made by any existing Lender (but no existing Lender
will have any obligation to make or provide any portion of any Incremental Term
Loan or Incremental Revolving Commitments) or by any other bank or other
financial institution; provided that any bank or financial institution
(including any new or existing Lenders) providing Incremental Revolving
Commitments shall be reasonably satisfactory to the Administrative Agent, each
Issuing Bank and the Borrowers. No Lender shall be obligated to provide any
Incremental Term Loans or Incremental Revolving Commitments, unless it so
agrees.

(g)    This Section 2.20 shall supersede any provisions in Section 2.18 or 9.02
to the contrary.

Section 2.21    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in

 

115



--------------------------------------------------------------------------------

such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
applicable Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

Section 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)    the unused Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby under Section 9.02;

(c)    if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:

(i)    so long as no Default has occurred and is continuing: all or any part of
the Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Dollar Tranche Lenders in accordance with their respective Dollar
Tranche Percentages (after giving effect to the reallocation provisions of
Sections 2.05(d) and 2.06(k)) but only to the extent (A) the sum of all
non-Defaulting Lenders’ Dollar Tranche Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Commitments and (B) each
non-Defaulting Lender’s Dollar Tranche Revolving Credit Exposure in respect of
any Class does not exceed such non-Defaulting Lender’s Dollar Tranche Commitment
in respect of such Class; and all or any part of the Dollar Tranche LC Exposure
of such Defaulting Lender shall be reallocated among the non-Defaulting Dollar
Tranche Lenders in accordance with their respective Dollar Tranche Percentages
(after giving effect to the reallocation provisions of Sections 2.05(d) and
2.06(k)) but only to the extent (C) the sum of all non-Defaulting Lenders’
Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s Dollar
Tranche LC Exposure does not exceed the total of all non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Commitments and (D) each non-Defaulting Lender’s
Dollar Tranche Revolving Credit

 

116



--------------------------------------------------------------------------------

Exposure in respect of any Class does not exceed such non-Defaulting Lender’s
Dollar Tranche Commitment in respect of such Class; and all or any part of the
Multicurrency Tranche LC Exposure of such Defaulting Lender shall be reallocated
among the non-Defaulting Multicurrency Tranche Lenders in accordance with their
respective Multicurrency Tranche Percentages but only to the extent (E) the sum
of all non-Defaulting Lenders’ Multicurrency Tranche Revolving Credit Exposures
plus such Defaulting Lender’s Multicurrency Tranche LC Exposure does not exceed
the total of all non-Defaulting Multicurrency Tranche Lenders’ Multicurrency
Tranche Commitments and (F) each non-Defaulting Lender’s Multicurrency Tranche
Revolving Credit Exposure in respect of any Class does not exceed such
non-Defaulting Lender’s Multicurrency Tranche Commitment in respect of such
Class;

(ii)    if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the respective Borrower shall within one (1) Business
Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Bank only the respective Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period (and to
the extent) such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (ii) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages (after giving effect to the
reallocation provisions of Sections 2.05(d) and 2.06(k)); and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

117



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a Holding Company of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of any Class (other
than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of any
Class of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; provided, further, that, subject to
Section 9.19, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Section 2.23    Extensions of Loans and Commitments. (a) Notwithstanding
anything to the contrary in this Agreement, pursuant to one or more offers
(each, an “Extension Offer”) made from time to time by the applicable
Borrower(s) to all Term Lenders of Term Loans with a like Maturity Date, all
Incremental Term Lenders of Incremental Term Loans with a like Maturity Date,
all Lenders of Other Term Loans with a like Maturity Date, all Lenders of Other
Refinancing Term Loans with a like Maturity Date, all Incremental Revolving
Lenders of Incremental Revolving Commitments with a like Maturity Date, all
Revolving Lenders with Revolving Commitments with a like Maturity Date or all
Lenders with Other Refinancing Revolving Commitments with a like Maturity Date,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or the aggregate amount of the Commitments with
the same Maturity Date, as the case may be, and using Dollar Amounts in the case
of any amounts denominated in an Agreed Currency other than Dollars) and on the
same terms to each such Lender, the Borrowers may from time to time offer to
extend the Maturity Date for any such Term Loans, Incremental Term Loans, Other
Term Loans, Other Refinancing Term Loans, Revolving Commitments, Incremental
Revolving Commitments and/or Other Refinancing Revolving Commitments and
otherwise modify the terms of such Loans and/or Commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans and/or Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Loans)

 

118



--------------------------------------------------------------------------------

(each, an “Extension”, and each group of Loans or Commitments, as applicable, in
each case of a given Tranche as so extended, as well as the original Loans and
Commitments of the original respective Tranche (in each case not so extended),
shall (for the avoidance of doubt) be part of a single Tranche; and any Extended
Term Loans, extended Incremental Term Loans or extended Other Term Loans shall
constitute a separate Class of Term Loans from the Class of Term Loans from
which they were converted, and any Extended Revolving Commitments shall
constitute a separate Class of Revolving Commitments from the Class of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied:

(i)    no Event of Default shall have occurred and be continuing at the time an
Extension Offer is delivered to the Lenders or at the time of the Extension;

(ii)    except as to interest rates, fees and final maturity (which shall,
subject to the requirements of this Section 2.23, be determined by Borrowers and
set forth in the relevant Extension Offer), the Revolving Commitment, the
Incremental Revolving Commitment or Other Refinancing Revolving Commitment of
any Revolving Lender (an “Extending Revolving Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment, Incremental Revolving Commitment or Other
Refinancing Revolving Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolving Commitments of the same Class, the
Incremental Revolving Commitments or Other Refinancing Revolving Commitments
(and related outstandings); provided that (x) subject to the provisions of
Sections 2.05(d) and 2.06(k) to the extent dealing with Letters of Credit and
Swingline Loans which mature or expire after a Maturity Date when there exist
Extended Revolving Commitments with a longer Maturity Date, all Letters of
Credit and Swingline Loans shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and Incremental Revolving Commitments in
accordance with their pro rata share of the aggregate Revolving Commitments and
Incremental Revolving Commitments (and except as provided in Sections 2.05(d)
and 2.06(k), without giving effect to changes thereto on an earlier Maturity
Date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued) and all borrowings under Revolving Commitments of such Class and any
related Incremental Revolving Commitments or Extended Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the Maturity Date for the
non-extending Revolving Commitments of the same Class, or any related
Incremental Revolving Commitments or Extended Revolving Commitments) and (y) at
no time shall there be Revolving Commitments, Extended Revolving Commitments,
Incremental Revolving Commitments and/or Other Refinancing Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than three different Maturity Dates;

(iii)    [reserved];

(iv)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall,

 

119



--------------------------------------------------------------------------------

subject to the succeeding clauses (v), (vi) and (vii), be determined by the
applicable Borrower and set forth in the relevant Extension Offer), the Term
Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Tranche of
Term Loans subject to such Extension Offer;

(v)    the final maturity date for any Extended Term Loans shall be no earlier
than the then Latest Maturity Date for Term Loans, respectively, hereunder and
the amortization schedules applicable to Extended Term Loans pursuant to Section
2.10(b) for periods prior to the applicable Maturity Date may not be increased;

(vi)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

(vii)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(viii)    if the aggregate principal amount of applicable Term Loans (calculated
on the face amount thereof), Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments, as the case may be, in
respect of which applicable Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans, Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments, as
the case may be, offered to be extended by the Borrowers pursuant to such
Extension Offer, then the applicable Term Loans, Revolving Loans, Incremental
Revolving Loans or Other Refinancing Loans, as the case may be, of the
applicable Term Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Lenders, as the case may be, have accepted such
Extension Offer;

(ix)    all documentation in respect of such Extension shall be consistent with
the foregoing,

(x)    the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrowers shall deliver to the
Administrative Agent one or more legal opinions reasonably satisfactory to the
Administrative Agent and a certificate of an authorized officer of each Loan
Party dated the applicable date of the Extension and executed by an authorized
officer of such Loan Party certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such Extension and (y) the conditions
set forth in Section 4.02 shall be satisfied (with all references in such
Section 4.02 to any Credit Event being deemed to be references to the Extension
on the applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by a Financial Officer of Parent;

 

120



--------------------------------------------------------------------------------

(xi)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrowers; and

(xii)    the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section 2.23, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (A) the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Borrowers’ sole discretion and may be waived by Borrowers) of Term
Loans, Other Refinancing Term Loans or Revolving Commitments, Incremental
Revolving Commitments or Other Refinancing Revolving Commitments (as applicable)
of any or all applicable Tranches and Classes be tendered and (B) no Tranche of
Extended Loans shall be in an amount (taking the Dollar Amount of any amounts
denominated in Agreed Currencies other than Dollars) of less than $100,000,000
(the “Minimum Tranche Amount”), unless such Minimum Tranche Amount is waived by
the Administrative Agent. Subject to compliance with the terms of this
Section 2.23, the Administrative Agent, the Issuing Bank and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.23 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.11 and 2.18) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.

(c)    No consent of any Lender, the Issuing Bank or the Administrative Agent
shall be required to effectuate any Extension, other than the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans
of any Class, Other Refinancing Term Loans, Revolving Commitments of any Class,
Incremental Revolving Commitments and/or Other Refinancing Revolving Commitments
(or a portion thereof); provided that the consent of the Issuing Bank shall be
required to effect an Extension of Revolving Commitments. All Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Secured Obligations under this Agreement and the other Loan Documents
that are secured by all or a portion of the Collateral on a pari passu or junior
lien basis with all other applicable Obligations under this Agreement and the
other Loan Documents; provided that, if such Extended Term Loans or Extended
Revolving Commitments rank junior in right of security with any other
Obligations, such Extended Term Loans or Extended Revolving Commitments will be
subject to the terms of an Approved Intercreditor Agreement. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement

 

121



--------------------------------------------------------------------------------

and the other Loan Documents with the Borrowers as may be necessary in order to
establish new Tranches or sub-tranches in respect of Revolving Commitments or
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new Tranches or
subtranches, in each case on terms consistent with this Section 2.23. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the then Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

(d)    In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.

(e)    Notwithstanding anything to the contrary contained herein, no Lender
shall be required to accept an Extension Offer.

Section 2.24    Loan Repurchases. (a) (1) So long as no Event of Default has
occurred and is continuing, the applicable Borrower may purchase its outstanding
Term Loans on a pro rata basis through open market purchases (subject to
9.04(k)) and (2) subject to the terms and conditions set forth or referred to
below, the applicable Borrower may from time to time, at its discretion, conduct
modified Dutch auctions in order to purchase its Term Loans of one or more
Classes (as determined by the applicable Borrower) (each, a “Purchase Offer”),
each such Purchase Offer to be managed exclusively by the Administrative Agent
(or such other financial institution chosen by Parent and reasonably acceptable
to the Administrative Agent) (in such capacity, the “Auction Manager”), so long
as the following conditions are satisfied:

(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.24 and the Auction Procedures;

(ii)    no Event of Default shall have occurred and be continuing on the date of
the delivery of each notice of an auction and at the time of (and immediately
after giving effect to) the purchase of any Term Loans in connection with any
Purchase Offer;

(iii)    the principal amount (calculated on the face amount thereof) of each
and all Classes of Term Loans that the applicable Borrower offers to purchase in
any such Purchase Offer shall be no less than U.S. $25,000,000 (unless another
amount is agreed to by the Administrative Agent) (across all such Classes);

(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the
Borrowers shall automatically be cancelled and retired by the Borrowers on the
settlement date of the relevant purchase (and may not be resold), and in no
event shall the Borrowers be entitled to any vote hereunder in connection with
such Term Loans;

 

122



--------------------------------------------------------------------------------

(v)    no more than one Purchase Offer with respect to any Class may be ongoing
at any one time;

(vi)    any Purchase Offer with respect to any Class shall be offered to all
Term Lenders holding Term Loans of such Class on a pro rata basis; and

(vii)    no purchase of any Term Loans shall be made from the proceeds of any
Revolving Loan or Swingline Loan.

(b)    The applicable Borrower must terminate any Purchase Offer if it fails to
satisfy one or more of the conditions set forth above which are required to be
met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to such Purchase Offer. If the applicable Borrower commences any
Purchase Offer (and all relevant requirements set forth above which are required
to be satisfied at the time of the commencement of such Purchase Offer have in
fact been satisfied), and if at such time of commencement the applicable
Borrower reasonably believes that all required conditions set forth above which
are required to be satisfied at the time of the consummation of such Purchase
Offer shall be satisfied, then the applicable Borrower shall have no liability
to any Term Lender for any termination of such Purchase Offer as a result of its
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Purchase Offer, and any such failure shall not result in
any Event of Default hereunder. With respect to all purchases of Term Loans of
any Class or Classes made by the applicable Borrower pursuant to this
Section 2.24, (x) the applicable Borrower shall pay on the settlement date of
each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
applicable Borrower and the cancellation of the purchased Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.11 hereof.

(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.24; provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.16, 2.18 and 9.04 will not apply to the
purchases of Term Loans made pursuant to and in accordance with the provisions
of this Section 2.24. The Auction Manager acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Section 9.03 to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

 

123



--------------------------------------------------------------------------------

(d)    This Section 2.24 shall supersede any provisions in Section 2.18 or 9.02
to the contrary.

Section 2.25    Refinancing Amendment. At any time after the Closing Date, the
Borrowers may obtain, from any Lender or any Refinancing Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
or Commitments of such Borrowers then outstanding under this Agreement (which
for purposes of this Section 2.25 will be deemed to include any then outstanding
Other Refinancing Loans, Other Refinancing Commitments, Incremental Loans,
Incremental Commitments, Extended Loans or Extended Commitments), in the form of
Other Refinancing Loans or Other Refinancing Commitments in each case pursuant
to a Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu or junior in right of payment and of
security with the other Loans and Commitments hereunder; provided that, if such
Credit Agreement Refinancing Indebtedness ranks junior in right of security with
any other Loans or Commitments hereunder, such Credit Agreement Refinancing
Indebtedness will be subject to the terms of an Approved Intercreditor
Agreement, (ii) will have such pricing, premiums and optional prepayment or
redemption terms as may be agreed by the Borrower and the Lenders thereof;
(iii) will have a maturity date no earlier than, and will have a Weighted
Average Life to Maturity equal to or greater than, the Loans or Commitments
being refinanced and (iv) will have terms and conditions that are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Credit Agreement Refinancing Indebtedness than those
applicable to the Loans or Commitments being refinanced; provided, further, that
the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the applicable Borrower
and the Lenders thereof and applicable only during periods after the Latest
Maturity Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Any Other Refinancing Loans or
Other Refinancing Commitments, as applicable, may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Refinancing Amendment. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
generally consistent with those delivered on the Closing Date pursuant to
Sections 4.01(b) and (f) (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent). Each Credit Agreement
Refinancing Indebtedness incurred under this Section 2.25 shall be in an
aggregate principal amount that is not less than $100,000,000. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Refinancing Loans and/or Other Refinancing
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.25. This Section 2.25 shall supersede any provisions in Section 2.18
or 9.02 to the contrary.

 

124



--------------------------------------------------------------------------------

Section 2.26    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate or the CDOR Rate, or
to determine or charge interest rates based upon the LIBO Rate or the CDOR Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market or Canadian Dollars in the interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurocurrency Loans or CDOR
Loans (as applicable) or to convert ABR Loans to Eurocurrency Loans or CDOR
Loans to Canadian Prime Rate Loans (as applicable) shall be suspended, (ii) if
such notice asserts the illegality of such Lender making or maintaining ABR
Loans the interest rate of which is determined by reference to the Adjusted LIBO
Rate component of the Alternate Base Rate, the interest rate for ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate and (iii) if such notice asserts the illegality of such
Lender making or maintaining Canadian Prime Rate Loans the interest rate of
which is determined by reference to clause (ii) of the definition of Canadian
Prime Rate, the interest rate for Canadian Prime Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to clause (ii) of such definition, in
each case until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the applicable Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert (A) all Eurocurrency Loans of such Lender to ABR Loans (the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loan and/or (B) all CDOR
Loans of such Lender to Canadian Prime Rate Loans (the interest rate on which
Canadian Prime Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to
clause (ii) of the definition of Canadian Prime Rate), on the maturity date
therefor, if such Lender may lawfully continue to maintain such CDOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such CDOR Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

125



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to (A) enter into
this Agreement on the Closing Date and (B) make each Loan or other extension of
credit to be made hereunder on each applicable Credit Event, each of Parent and
the Borrowers represents and warrants to the Administrative Agent and Lenders
that, on the Closing Date and on the date of each other Credit Event, that each
of the following statements are true and correct in all material respects:

Section 3.01    Organization; Powers; Subsidiaries. Each of Parent and its
Material Subsidiaries is duly organized, incorporated (in the case of Parent and
each Material Subsidiary incorporated under the laws of the Republic of Ireland)
and validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and (to the extent the concept is
applicable in such jurisdiction) is in good standing in, every jurisdiction
where such qualification is required. Schedule 3.01 hereto identifies each
Subsidiary (other than Subsidiaries in respect of which Parent and its
Subsidiaries own less than 50% of the Equity Interests thereof) as of the
Closing Date, noting whether such Subsidiary is a Material Subsidiary, whether
such Subsidiary is a Guarantor, whether such Subsidiary is an Unrestricted
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by Parent and the Subsidiaries
and, if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. All of the
outstanding shares of capital stock and other equity interests of each Material
Subsidiary are validly issued and outstanding and fully paid and non-assessable
and all such shares and other equity interests owned by Parent or any Material
Subsidiary are owned, beneficially and of record, by Parent or such Material
Subsidiary free and clear of all Liens, other than Liens created under the Loan
Documents and Liens permitted by Section 6.02. As of the Closing Date, there are
no outstanding commitments or other obligations of any Material Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Material
Subsidiary.

Section 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by shareholders, members or equity holders. The Loan Documents
to which each Loan Party is a party have been duly executed and delivered by
such Loan Party and constitute a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

126



--------------------------------------------------------------------------------

Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings or registrations
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any applicable law or regulation (except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect) or the charter, by-laws or other constitutional or
organizational documents of Parent or any of its Material Subsidiaries or any
order of any Governmental Authority, (c) will not violate in any material
respect or result in a default under any indenture, material agreement or other
material instrument binding upon Parent or any of its Material Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by Parent or any of its Material Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of Parent or any of its Material
Subsidiaries, other than Liens created under the Loan Documents and under the
2017 Senior Secured Notes Indenture.

Section 3.04    Financial Condition; No Material Adverse Change. (a) Parent has
heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2016, reported on by PricewaterhouseCoopers LLP.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b)    Since December 31, 2016, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of Parent and
its Subsidiaries, taken as a whole.

Section 3.05    Properties. (a) Each of Parent and its Material Subsidiaries has
good title to, or (to the knowledge of Parent and the Borrowers) valid leasehold
interests in, all its real and personal property (excluding intellectual
property, which is considered in Section 3.05(b)) material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b)    Each of Parent and its Restricted Subsidiaries owns, or is licensed (or
otherwise has the rights) to use, all trademarks, tradenames, copyrights,
patents and other intellectual property used in or necessary to its business,
and the use thereof by Parent and its Restricted Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements (or
ownership or license issues) that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06    Litigation, Environmental and Labor Matters. (a) Except as set
forth in Schedule 3.06 hereto, Parent’s Annual Report on Form 10-K for the year
ended December 31, 2016, Parent’s Quarterly Reports on Form 10-Q for the fiscal
quarter ended September 31, 2016 and Parent’s 8-K filings on April 11, 2017,
there are no actions, suits, proceedings or investigations by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Parent, threatened against or affecting Parent or any of its Restricted
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

(b)    Except with respect to matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
Parent nor any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability or (iii) has received notice of any claim with respect
to any Environmental Liability.

(c)    There are no strikes, lockouts or slowdowns against Parent or any of its
Restricted Subsidiaries pending or, to their knowledge, threatened that have
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect. The hours worked by and payments made to employees of Parent and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law relating to
such matters that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. All material payments due from Parent or any of its
Restricted Subsidiaries, or for which any claim may be made against Parent or
any of its Restricted Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of Parent or such Restricted Subsidiary except to the extent that
the failure to do so has not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement under which Parent
or any of its Material Subsidiaries is bound.

Section 3.07    Compliance with Laws and Agreements. Except as set forth in
Schedule 3.07 hereto, each of Parent and its Restricted Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.08    Investment Company Status. Neither Parent nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.09    Taxes. Each of Parent and its Restricted Subsidiaries has timely
filed or caused to be filed all federal Tax returns and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which Parent or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Endo LLC is treated for United
States federal income tax purposes as disregarded as separate from a Person that
is not a “United States person” within the meaning of Section 7701(a)(30).

 

128



--------------------------------------------------------------------------------

Section 3.10    Benefit Plans.

(a)    No ERISA Event has occurred or is reasonably expected to occur that, in
each case, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b)    Each Non-U.S. Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a Material Adverse Effect. All contributions required to
be made with respect to a Non-U.S. Plan have been timely made, except as would
not reasonably be expected to result in a Material Adverse Effect. Neither
Parent nor any of its Restricted Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date, there are no Canadian Pension Plans.

Section 3.11    Disclosure. As of the Closing Date, all written or formally
presented information, including any Information Memorandum, other than any
projections and information of a general economic or general industry nature,
furnished by or on behalf of, Parent or any Subsidiary to the Administrative
Agent, any of its Affiliates or any Lender pursuant to or in connection with
this Agreement or any other Loan Document, taken as a whole together with all
other written information so delivered on or prior to the Closing Date, together
with all information contained in regular or periodic reports filed by or on
behalf of Parent or the Borrowers with the SEC or any similar Governmental
Authority on or prior to such date is complete and correct in all material
respects and does not contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made; provided that, with respect to forecasts or projected
financial information, Parent and each Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished (it being understood by the
Administrative Agent and the Lenders that any such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Parent or its Subsidiaries, that no assurances can be given that such
projections will be realized and that actual results may differ materially from
such projections).

Section 3.12    Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 3.13    Security Interest in Collateral. To the extent the US Security
Agreement and the Canadian Security Documents have been executed and delivered
by the parties thereto and are then in effect, such Loan Document will create in
favor of the Collateral Trustee, for the benefit of the Secured Parties (as
defined in the Collateral Trust Agreement), a valid and enforceable security
interest in the Collateral covered thereby and (i) when the Collateral
constituting certificated securities (as defined in the UCC or the Securities
Transfer Act, 2006

 

129



--------------------------------------------------------------------------------

(Ontario), as applicable or other equivalent legislation) is delivered to the
Collateral Trustee, together with instruments of transfer duly endorsed in
blank, the Liens under such Loan Document will constitute a fully perfected
security interest in all right, title and interest of the pledgors thereunder in
such Collateral, prior and superior in right to any other Person, and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under such Loan Document will constitute
a fully perfected security interest in all right, title and interest of the Loan
Parties in the remaining Collateral to the extent perfection can be obtained by
filing UCC or PPSA, as applicable, financing statements, prior and superior to
the rights of any other Person, except, in each case, for (x) Liens permitted by
Section 6.02 and Liens securing the obligations under the 2017 Senior Secured
Notes and (y) any requirement under Luxembourg law, including the foreign lex
rei sitae, referred to under Luxembourg international private law, with respect
to any Collateral which (1) under Luxembourg law, would be located or deemed
located in Luxembourg or (2) would be granted by a Loan Party formed under the
laws of the Duchy of Luxembourg. As to any Collateral, the representations and
the warranties with respect thereto contained in the relevant Collateral
Documents shall be true and correct.

Section 3.14    Solvency. As of the Closing Date, (a) the fair value of the
assets of Parent and its Subsidiaries on a consolidated basis will exceed their
consolidated debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of Parent and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) Parent and its Subsidiaries on a consolidated
basis will not have incurred any debts and liabilities, subordinated, contingent
or otherwise, that they do not believe that they will be able to pay as such
debts and liabilities become absolute and matured; and (d) Parent and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.

Section 3.15    USA Patriot Act; Sanctions; Anti-Corruption. (a) Neither Parent
nor any of its Restricted Subsidiaries or, to the knowledge of Parent, any of
its Affiliates over which any of the foregoing exercises management control
(each, a “Controlled Affiliate”) is a Sanctioned Person, and Parent, its
Restricted Subsidiaries and, to the knowledge of Parent, such Controlled
Affiliates are in compliance in all material respects with all applicable
orders, rules and regulations of OFAC.

(b)    Neither Parent nor any of its Restricted Subsidiaries or, to the
knowledge of Parent, any of its Controlled Affiliates: (i) is targeted by
Sanctions currently in force or (ii) is a Sanctioned Person.

(c)    Parent and its Restricted Subsidiaries and, to the knowledge of Parent
and its Restricted Subsidiaries and with respect to the business of Parent and
its Restricted Subsidiaries, their respective officers, directors and employees
are in compliance with Anti-Corruption Laws in all material respects.

Section 3.16     Section 3.16[Reserved].

 

130



--------------------------------------------------------------------------------

Section 3.17    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 3.18    Luxembourg Regulatory Matters. The Lux Borrower and each
Luxembourg Guarantor is in compliance with all requirements of the Luxembourg
legislation and regulations on the domiciliation of companies, and in particular
with the Luxembourg Act dated May 31, 1999 on the domiciliation of companies, as
amended from time to time, except where failure to comply with any such
requirement could not reasonably be expected to result in a Material Adverse
Effect. Neither Lux Borrower nor any Luxembourg Guarantor has filed a request
with any competent court seeking that the Lux Borrower or such Luxembourg
Guarantor, as applicable, be declared subject to bankruptcy (faillite), general
settlement or composition with creditors (concordat préventif de faillite)
controlled management (gestion contrôlèe), reprieve from payment (sursis de
paiement), judicial or voluntary liquidation (liquidation judiciaire ou
volontaire), such other proceedings listed at Article 13, items 2 to 12 and 14
of the Luxembourg Act dated December 19, 2002 on the Register of Commerce and
Companies, on Accounting and on Annual Accounts of the Companies (as amended
from time to time) (and which include foreign court decisions as to faillite,
concordat or analogous procedures according to Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings as amended). The head
office (administration centrale), the place of effective management (siège de
direction effective) and (for the purposes of the Council Regulation (EC) N°
1346/2000 of May 29, 2000 on insolvency proceedings as amended) the center of
main interests (centre des intérets principaux) of each of the Lux Borrower and
the Luxembourg Guarantors in Luxembourg is located at the place of its
registered office (siège statutaire) in Luxembourg. In addition, the Lux
Borrower and the Luxembourg Guarantors are in compliance with any reporting
requirements applicable to it pursuant to the Central Bank of Luxembourg
regulation 2011/8 or Regulation (EU) N°648/2012 of the European Parliament and
of the Council dated 4 July 2012 on OTC derivatives, central counterparties and
trade repositories, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

ARTICLE IV

CONDITIONS

Section 4.01    Closing Date. The obligations of the Lenders to extend Loans in
respect of the Commitments on the date of the first Credit Event hereunder are
subject to the satisfaction (or waiver) of the following conditions precedent:

(a)    Execution. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by one or more duly authorized officers,
managers, directors or duly appointed attorneys-in-fact of Parent, the Lux
Borrower and the Co-Borrower, (ii) the Subsidiary Guaranty, executed and
delivered by each Subsidiary required to become a Subsidiary Guarantor,
(iii) the US Security Agreement and the US Share Pledge Agreement, executed and
delivered by one or more duly authorized officers, managers, directors or duly
appointed attorneys-in-fact of the Lux Borrower and each applicable Loan Party,
(iv) the Irish Debenture, executed and delivered as a deed by a duly authorized
attorney of Parent and each Subsidiary Guarantor which is incorporated under the
laws of the

 

131



--------------------------------------------------------------------------------

Republic of Ireland, (v) each Lux Security Document, executed and delivered by
one or more duly authorized officers, managers or directors of the Lux Borrower,
each Luxembourg Guarantor and each other applicable Loan Party, (vi) the
Canadian Security Documents, executed and delivered by a duly authorized officer
of the applicable Canadian Domiciled Loan Parties party thereto and each other
applicable Loan Party, (vii) each Bermuda Security Document, executed and
delivered by a duly authorized officer, manager or director of each Loan Party
organized under the laws of Bermuda and each other applicable Loan Party,
(viii) the Dutch Security Agreement, executed and delivered by a duly authorized
officer, manager or director of the Loan Party organized under the laws of the
Netherlands, (ix) each Cyprus Security Document, executed and delivered by a
duly authorized officer, manager or director of the Loan Party organized under
the laws of Cyprus and each other applicable Loan Party and (x) each UK Security
Document, executed and delivered by a duly authorized officer, manager or
director of each Loan Party organized under the laws of England and Wales, but
excluding, in each case of the above (other than clause (i)) any obligation
identified on Schedule 5.12).

(b)    Organizational Documents and Necessary Consents. The Administrative Agent
shall have received (i) a copy of the certificate or articles of incorporation
or other formation documents, including all amendments thereto, of each Loan
Party as of the Closing Date, certified (to the extent available and customary
in any non-U.S. jurisdiction, provided that no such certification shall be
required to the extent the applicable Loan Party is formed or incorporated in
Canada or a province or territory thereof) as of a recent date by the Secretary
of State of the state of its organization (or similar Governmental Authority in
any foreign jurisdiction with respect to any such Loan Party organized outside
the United States of America) or, in the case of any such Loan Party
incorporated in Luxembourg, by a notary public, and (to the extent available and
customary in a non-U.S. jurisdiction) a certificate as to the good standing of
each such Loan Party as of a recent date, from such Secretary of State (or
similar Governmental Authority in any foreign jurisdiction (to the extent
available in that foreign jurisdiction) with respect to any Loan Party organized
outside the United States of America (including, in the case of any Irish Loan
Party, a certificate of status from the Irish Companies Registration Office));
(ii) a certificate of the secretary or assistant secretary (to the extent
customary in a non-U.S. jurisdiction) of each Loan Party as of the Closing Date
(or, of a manager or director, if applicable and customary, in the case of any
Foreign Loan Party) dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws (or similar governing
documentation) of such Loan Party as in effect on the Closing Date and at all
times since the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or similar governing body of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party, (in the case of each Borrower) the borrowings hereunder, (in the
case of each such Loan Party) the granting of the Liens contemplated to be
granted by it under the Collateral Documents and (in the case of each Guarantor)
the Guaranteeing of the Secured Obligations as contemplated by this Agreement or
the Subsidiary Guaranty, as applicable, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) if
applicable, that the certificate or articles of incorporation or other formation
documents of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good

 

132



--------------------------------------------------------------------------------

standing furnished pursuant to clause (i) above or where a certificate of good
standing is not applicable in its jurisdiction of incorporation that attach a
true, up to date and correct copy of the certificate or articles of
incorporation or other formation documents of each Loan Party duly certified as
being true, up to date and correct and (D) unless delivery is not customary in
the jurisdiction of any Foreign Loan Party, as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary (or manager or director, if applicable)
executing the certificate pursuant to (ii) above.

(c)    USA Patriot Act. Each Person which shall become a Loan Party on the
Closing Date shall have provided the documentation and other information to the
Lenders (to the extent requested by the Lenders at least ten Business Days prior
to the Closing Date) that are required by regulatory authorities under the
applicable “know-your-customer” rules and regulations and anti-money laundering
rules and regulations, including the USA Patriot Act.

(d)    Guarantees; Collateral. (i) The Guaranty with respect to Parent and each
Subsidiary Guarantor (and any confirmation thereof) shall have been executed and
be in full force and effect, and (ii) all documents and instruments required to
perfect the Collateral Trustee’s security interest in (A) all of the issued and
outstanding Equity Interests of each Subsidiary Guarantor and (B) subject to the
Agreed Security Principles (in the case of any Foreign Subsidiary, other than
any Foreign Subsidiary organized under the laws of Canada or any province or
territory thereof), substantially all of the assets of each Subsidiary Guarantor
(in each case, to the extent included in the Collateral) shall have been
executed and delivered and, if applicable, be in proper form for filing
(excluding, in any event, any obligations identified on Schedule 5.12 and
Mortgages).

(e)    Guarantees; Collateral (Additional Requirements for Luxembourg Entities).

(i)    The Administrative Agent shall have received, in respect of the Lux
Borrower and each Luxembourg Guarantor, a manager’s certificate dated as of the
Closing Date and signed by a manager of the Lux Borrower or the Luxembourg
Guarantor, as applicable, certifying the following items: (i) an electronic
certified excerpt of the Luxembourg Companies Register dated on the Closing Date
or at the earliest one Business Day before the Closing Date and (ii) a certified
true certificate of non-registration of judgments (certificat de non-inscription
d’une décision judiciaire) dated on the Closing Date or at the earliest one
Business Day before the Closing Date, issued by the Luxembourg Companies
Register.

(ii)    The Administrative Agent shall have received the updated shareholders
registers of each of the Lux Borrower and each Luxembourg Guarantor reflecting
the registration of the pledges under the executed Lux Share Pledge Agreements.

 

133



--------------------------------------------------------------------------------

(f)    Opinions of Counsel. Except as otherwise set forth on Schedule 5.09(h),
the Administrative Agent shall have received, on behalf of itself, the Lenders
and the Issuing Bank, a written opinion of (i) Skadden, Arps, Slate, Meagher &
Flom LLP, New York counsel for the Loan Parties, in form and substance
reasonably acceptable to the Administrative Agent, (ii) A&L Goodbody, Irish
counsel for the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent, (iii) (a) Elvinger, Hoss & Prussen, Luxembourg counsel for
the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent and (b) NautaDutilh Avocats Luxembourg, Luxembourg counsel
for the Administrative Agent and the Lenders, (iv) Torys LLP, Ontario counsel
for the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent, (v) Lavery de Billy LLP, Quebec counsel for the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent, (vi) Appleby (Bermuda) Limited, Bermuda counsel for the Loan Parties,
(vii) Elias Neocleous & Co LLC, Cyprus counsel for the Administrative Agent and
the Lenders, (viii) NautaDutilh N.V., Netherlands counsel for the Administrative
Agent and the Lenders and (ix) Latham & Watkins, United Kingdom counsel for the
Administrative Agent and the Lenders.

(g)    Solvency Certificate. The Administrative Agent shall have received a
certificate of Parent, signed by an authorized signatory of Parent, in
substantially the form attached hereto as Exhibit E.

(h)    Process Agent. The Administrative Agent shall have received a copy of a
letter appointing CT Corporation System as Process Agent pursuant to Section
9.09(e) in form and substance satisfactory to the Administrative Agent.

(i)    Fees. To the extent invoiced at least two Business Days prior to the
Closing Date, all costs, fees, expenses (including, without limitation, legal
fees and expenses) and other compensation contemplated by the Fee Letter or as
otherwise agreed by the parties thereto, payable to each Lead Arranger, each
Agent and the Lenders, shall have been paid to the extent due.

(j)    Refinancing. The Refinancing shall have been consummated, or shall be
consummated, substantially concurrently with the initial funding of the Term
Loans hereunder.

Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit, in each case on the Closing Date shall be deemed to constitute a
representation and warranty by Parent and the Borrowers on such date as to the
satisfaction of the matters specified above in this Section 4.01 (except that no
representation shall be deemed made as to whether any item is required to be
acceptable or satisfactory to the Administrative Agent is acceptable or
satisfactory to it).

Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

134



--------------------------------------------------------------------------------

(a)    Subject to Sections 1.04 and 2.20(e), the representations and warranties
of Parent and the Borrowers set forth in this Agreement shall be true and
correct in all material respects (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case, such representations
and warranties shall be true and correct) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects,
other than to the extent qualified by materiality or “Material Adverse Effect”,
in which case such representation and warranty shall be true and correct on and
as of such earlier date.

(b)    Subject to Sections 1.04 and 2.20(e), at the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Parent and
the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, Parent and
each Borrower covenants and agrees with the Lenders that:

Section 5.01    Financial Statements and Other Information. Parent will furnish
to the Administrative Agent, on behalf of each Lender:

(a)    within ninety (90) days after the end of each fiscal year of Parent,
(i) an audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for Parent and its consolidated Subsidiaries
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year (if any), with such audited
balance sheet and related consolidated financial statements reported on by
PricewaterhouseCoopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit, except
to the extent solely due to the scheduled occurrence of a Maturity Date within
one year from the date of such audit or the potential inability to satisfy the
Financial Covenant) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Parent and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied and (ii) a consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
for

 

135



--------------------------------------------------------------------------------

Parent and its consolidated Restricted Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year certified by one of Parent’s Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Parent, (i) a consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows for
Parent and its consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year and (ii) a consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for Parent and its consolidated Restricted
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, in each case all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Parent and its
consolidated Subsidiaries (or Parent and its consolidated Restricted
Subsidiaries, as applicable) on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above (other than with respect to the financial statements delivered
for the fiscal quarter ending June 30, 2017), a certificate of a Financial
Officer of Parent (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) if the Financial Covenant is
required to be tested pursuant to Section 6.11, setting forth reasonably
detailed calculations demonstrating compliance with the Financial Covenant
(including compliance on a consolidated basis without giving effect to the
Unrestricted Subsidiaries) and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d)    [reserved];

(e)    concurrently with the delivery of the certificate of a Financial Officer
of Parent under clause (c) above, an updated version of Exhibit B to the US
Security Agreement and the Canadian Security Agreement (provided that if there
have been no changes to any such exhibits since the previous updating required
thereby, Parent shall indicate that there has been “no change” to the applicable
exhibit(s));

(f)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

136



--------------------------------------------------------------------------------

(g)    as soon as available, but in any event not more than ninety (90) days
after the end of each fiscal year of Parent, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of Parent for each month of the fiscal year following such
fiscal year in form reasonably satisfactory to the Administrative Agent (without
giving effect to any Unrestricted Subsidiaries);

(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent or any
Restricted Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed by Parent to its respective shareholders generally, as
the case may be; and

(i)    promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of Parent or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as may be
reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(h) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section 5.01 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
Parent shall deliver, promptly after such restated financial statements become
available, revised compliance certificates required by clause (c) of this
Section 5.01 with respect to the periods covered thereby that give effect to
such restatement, signed by a Financial Officer of Parent.

Parent and each Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of Parent and the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent, the Borrowers or
their respective Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Parent and each Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Parent and each
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Parent, Parent, each Borrower or
their respective securities for purposes of United States Federal and state

 

137



--------------------------------------------------------------------------------

securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

Section 5.02    Notices of Material Events. Parent and each Borrower will, upon
knowledge thereof by a Responsible Officer, furnish to the Administrative Agent
prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent or any
Subsidiary or Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d)    (i) any contribution required to be made with respect to a Non-U.S. Plan
has not been timely made; (ii) Parent or any Restricted Subsidiary has incurred
any obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan; or (iii) Parent or any Restricted Subsidiary may incur any
material liability pursuant to any Non-U.S. Plan, in each case, to the extent
that such event could reasonably be expected to result in a Material Adverse
Effect; and

(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of Parent setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto. Information required to be delivered pursuant to
clause (b) of this Section 5.02 shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other periodic reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section 5.02 may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

Section 5.03    Existence; Conduct of Business. Parent will, and will cause its
Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in

 

138



--------------------------------------------------------------------------------

which its business is conducted; provided that (i) the foregoing shall not
prohibit any merger, amalgamation, consolidation, liquidation or dissolution
permitted under Section 6.03 and (ii) neither Parent nor its Material
Subsidiaries shall be required to preserve any right, license, permit,
privilege, franchise, patent, copyright, trademark, trade name or other
intellectual property rights if Parent or such Material Subsidiary shall
determine, in its reasonable judgment, that the preservation thereof is no
longer desirable in the conduct of business of Parent or such Material
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to Parent, such Material Subsidiary or the Lenders.

Section 5.04    Payment of Obligations. Parent will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) Parent
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. Endo LLC shall retain its status for United States federal
income tax purposes as disregarded as separate from a Person that is not a
“United States person” within the meaning of Section 7701(a)(30).

Section 5.05    Maintenance of Properties; Insurance. Parent will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all tangible
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. Parent will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. Parent shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Collateral
Trustee as lender loss payee, and (y) to all general liability and other
liability policies naming the Administrative Agent an additional insured. In the
event Parent or any of its Material Subsidiaries at any time or times hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

Section 5.06    Books and Records; Inspection Rights. Parent will, and will
cause each of the Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and
applicable law are made of all material financial dealings and transactions in
relation to its business and activities. Parent will, and will cause each of its
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent), at

 

139



--------------------------------------------------------------------------------

reasonable times upon reasonable prior notice (but not more than once annually
if no Event of Default shall exist), to visit and inspect its properties, to
examine and make extracts from its books and records, including examination of
its environmental assessment reports and Phase I or Phase II studies, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Parent acknowledges that the Administrative Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain reports
pertaining to Parent and its Material Subsidiaries’ assets for internal use by
the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary in this Section 5.06, none of Parent or any of its Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement (not entered into in
contemplation hereof) or (c) is subject to attorney-client or similar privilege
or constitutes attorney work product.

Section 5.07    Compliance with Laws and Material Contractual Obligations.
Parent will, and will cause each of its Restricted Subsidiaries to, (i) comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws) and (ii) perform in all material respects its obligations under material
agreements to which it is a party, in each case except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.08    Use of Proceeds. (a) The Lux Borrower shall use the proceeds of
the Initial Term Loans funded on the Closing Date solely to consummate the
Refinancing, to pay the Transaction Expenses and for general corporate purposes.

(b)    The proceeds of the Revolving Loans will be used for working capital,
capital expenditures and general corporate purposes (including Permitted
Acquisitions) of Parent and its Subsidiaries.

(c)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X, (iii) in violation of the Trading with the Enemy Act (50
U.S.C. App. 1 et seq.), the USA PATRIOT Act or the foreign assets control
regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as amended), (iv)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
to the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States,
Canada or in a European member state or (v) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

 

140



--------------------------------------------------------------------------------

Section 5.09    Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances. (a) As promptly as possible but in any event within forty-five
(45) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person becomes a Material Subsidiary or any Subsidiary qualifies
independently as, or is designated by Parent as a Material Subsidiary (or as a
Subsidiary Guarantor), Parent shall provide the Administrative Agent with
written notice thereof and shall (subject to the Agreed Security Principles, in
the case of any Foreign Subsidiary (other than any Foreign Subsidiary organized
under the laws of Canada or any province, territory or subdivision thereof))
cause each such Material Subsidiary to deliver to the Administrative Agent a
supplement to the Subsidiary Guaranty and the US Security Agreement and/or each
other applicable Collateral Document (in each case in the form contemplated
thereby and modified as required in order to comply with local laws in
accordance with the Agreed Security Principles, if applicable) pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof, the
Subsidiary Guaranty, the US Security Agreement and/or other applicable
Collateral Document, as applicable, to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions as may be
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent and its counsel.

(b)    Subject to the Agreed Security Principles (where applicable) and Section
5.09(f), Parent will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed
but excluding Excluded Assets) to be subject at all times to perfected Liens in
favor of the Collateral Trustee for the benefit of the Secured Parties to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents on a first priority basis, subject to no other Liens other
than Liens permitted by Section 6.02. Without limiting the generality of the
foregoing, and subject to the Agreed Security Principles (where applicable) and
Section 5.09(f), Parent (i) will cause the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by the Borrowers or any other
Loan Party (other than Excluded Assets) to be subject at all times to a first
priority, perfected Lien in favor of the Collateral Trustee to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
other Loan Party to, deliver Mortgages and Mortgage Instruments with respect to
real property (excluding Excluded Assets) owned by the Borrowers or such Loan
Party to the extent, and within such time period as is, reasonably required by
the Administrative Agent.

(c)    Without limiting the foregoing, but subject to the Agreed Security
Principles (except in the case of any Loan Party organized under the laws of the
United States or Canada (or any States, provinces, territories or subdivisions
thereof)) and Section 5.09(f), Parent will, and will cause each other Loan Party
to, execute and deliver, or cause to be executed and delivered, to the
Collateral Trustee such documents, agreements and instruments, and will take or
cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, Mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or

 

141



--------------------------------------------------------------------------------

intended to be created by the Collateral Documents, all at the expense of the
Borrowers; provided that, in connection with any real property subject to this
Section 5.09(c), the Borrowers will comply with the National Flood Insurance
Reform Act of 1994 and related legislation and regulations.

(d)    Subject to the Agreed Security Principles (except in the case of any Loan
Party organized under the laws of the United States or Canada (or any States,
provinces, territories or subdivisions thereof) and Section 5.09(f), other than
with respect to such Loan Parties as expressly provided in the final proviso to
the definition of Agreed Security Principles), if any assets (including any real
property or improvements thereto or any interest therein) are acquired by a Loan
Party (other than Excluded Assets and assets constituting Collateral that become
subject to the Lien in favor of the Administrative Agent upon acquisition
thereof), Parent will notify the Administrative Agent thereof, and, if requested
by the Administrative Agent, Parent will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (b) of this Section 5.09, all at the expense of Parent.

(e)    Concurrently with the designation of any Subsidiary as a guarantor under
any other Material Indebtedness of the Borrowers after the Closing Date, the
Borrowers shall cause each such Subsidiary to deliver to the Administrative
Agent a duly executed copy of the Subsidiary Guaranty (or supplement thereto)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
of the Subsidiary Guaranty in the case of a Foreign Subsidiary, modified as
required in order to comply with local laws in accordance with the Agreed
Security Principles (other than any Foreign Subsidiary organized under the laws
of Canada (or any provinces or territories thereof)), and such Subsidiary
Guaranty (or supplement thereto) shall be accompanied by appropriate officer’s
certificates, resolutions, organizational documents and legal opinions of
counsel as the Administrative Agent may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(f)    (i) Notwithstanding anything in this Agreement to the contrary, in no
event shall any Mortgage be required to be executed and delivered with respect
to any real property constituting Collateral, unless and until the
Administrative Agent has so requested (and the conditions set forth in this
Section 5.09(f) and in Section 5.09(c) have been met). The Administrative Agent
shall not deliver such request with respect to any such real property located in
the United States and its territories until (x) a date that is at least 45
Business Days after the Administrative Agent has delivered to the Lenders
(A) written notice of its intention to request delivery and execution of the
applicable Mortgage and (B) (1) a completed standard “life of loan” flood hazard
determination form and such other documents as any Lender may reasonably request
to complete its flood insurance due diligence with respect to the applicable
real property; (2) if the improvements to the applicable real property are
determined to have special flood hazards by the Federal Emergency Management
Agency, a notification to the applicable Loan Party (“Loan Party Notice”) and
(if applicable) notification to the applicable Loan Party that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the

 

142



--------------------------------------------------------------------------------

community where such real property is located does not participate in the NFIP;
(3) documentation evidencing the applicable Loan Party’s receipt of the Loan
Party Notice; and (4) if the Loan Party Notice is required to be given and, to
the extent flood insurance is required by any applicable requirement of law or
any Lender’s written regulatory or compliance procedures and flood insurance is
available in the community in which such real property is located, evidence of a
flood insurance policy in compliance with the Flood Insurance Laws (including
without limitation, in an amount required under the Flood Insurance Laws) and
(y) all Lenders shall have consented to the making of such request; provided
that a Lender shall be deemed to have so consented unless such Lender objects to
the execution and delivery of such Mortgage in writing to the Administrative
Agent no later than 45 Business Days after delivery of the documentation and
written notice described in clauses (x)(A) and (B) above.

(ii)    Within 120 days of the satisfaction of the conditions set forth in
clause (i) above (which may be extended in the Administrative Agent’s sole
discretion) with respect to a parcel of real property constituting Collateral
located in the United States owned by any Domestic Subsidiary that is a Loan
Party, Parent shall procure the execution and delivery of, and deliver to the
Administrative Agent, Mortgages and Mortgage Instruments related thereto
reasonably required by the Administrative Agent.

(g)    Notwithstanding anything to the contrary herein or in any other Loan
Document, no Loan Party shall have any obligation to (i) perfect through control
agreements or “control” with respect to any assets (other than in respect of
promissory notes in excess of $10,000,000 and certificated Equity Interests
constituting Collateral that are required to be pledged pursuant to the
Collateral Documents), (ii) perfect any security interest or lien in any
intellectual property included in the Collateral in any jurisdiction other than
in the United States or Canada, (iii) enter into any Guarantees governed by the
laws of any non-U.S. jurisdiction, (iv) obtain any landlord waivers, estoppels
or collateral access letters, and (v) perfect a security interest in any letter
of credit rights (other than by the filing of a UCC, PPSA or similar financing
statement).

(h)    Parent will, and will cause each other Loan Party to, take each of the
actions set forth on Schedule 5.09(h) within the time period prescribed therefor
on such schedule (as such time period may be extended by the Administrative
Agent in its sole discretion exercised reasonably).

Section 5.10    Designation of Subsidiaries. Parent may, at any time from and
after the Closing Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation (including giving effect on a pro forma basis subject
to Section 1.04), the Total Net Leverage Ratio shall be no greater than 6.50 to
1.00 and (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated as an Unrestricted Subsidiary
pursuant to this Section 5.10. The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary after the Closing Date shall constitute an Investment
by the applicable Loan Party therein at the date of designation in

 

143



--------------------------------------------------------------------------------

an amount equal to the fair market value of the applicable Loan Party’s (or any
of its Restricted Subsidiaries’) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the applicable Loan Party in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s Investment in such
Subsidiary. Notwithstanding the foregoing, no Borrower nor any parent company of
any Borrower shall be permitted to be an Unrestricted Subsidiary.

Section 5.11    Ratings. Until the Term Loans are paid in full and terminated in
accordance with this Agreement, Parent shall use commercially reasonable efforts
to cause (x) S&P and Moody’s to issue, and maintain, ratings for the Term Loans,
(y) Moody’s to issue, and maintain, a corporate family rating (or the equivalent
thereof) of Parent and (z) S&P to issue, and maintain, a corporate credit rating
(or the equivalent thereof) of Parent (it being understood, in each case, that
such obligation shall not require Parent to maintain a specific rating).

Section 5.12    Post-Closing Obligations. As soon as practicable but in any
event within the time periods set forth on Schedule 5.12 (or such later date
that the Administrative Agent in its reasonable discretion may permit), Parent
shall take or cause its Restricted Subsidiaries to take the actions set forth on
Schedule 5.12. Notwithstanding anything in this Agreement or in the other Loan
Documents to the contrary, to the extent any representation and warranty in any
Loan Document would not be true because the actions set forth on Schedule 5.12
were not taken on the Closing Date, the respective representation and warranty
shall not be required to be true and correct in all material respects until the
time the respective action is taken (or was required to be taken) in accordance
with Schedule 5.12.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been Cash Collateralized and
all LC Disbursements shall have been reimbursed, Parent and each Borrower
covenants and agrees with the Lenders that:

Section 6.01    Indebtedness. Parent and each Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(a)    the Secured Obligations;

(b)    Indebtedness existing on the Closing Date and, with respect to any item
of Indebtedness in an aggregate outstanding principal amount in excess of
$5.0 million, set forth in Schedule 6.01 and any refinancing, extensions,
renewals or replacements of any such Indebtedness that does not increase the
outstanding principal amount thereof (other than with respect to unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Indebtedness);

 

144



--------------------------------------------------------------------------------

(c)    Indebtedness (i) under the Existing Senior Notes and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(d)    Indebtedness of Parent to any Restricted Subsidiary and of any Restricted
Subsidiary to Parent or any other Restricted Subsidiary; provided that
(x) Indebtedness of any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d) and
(y) any Indebtedness owing by any Loan Party to a Restricted Subsidiary which is
not a Loan Party shall be unsecured and subordinated in right of payment to the
Secured Obligations on a basis, and pursuant to an agreement, reasonably
satisfactory to the Administrative Agent;

(e)    Guarantees by Parent or any Restricted Subsidiary of Indebtedness or
other obligations of Parent or any Restricted Subsidiary; provided that the
aggregate amount of Indebtedness and other payment obligations (other than in
respect of any overdrafts and related liabilities arising in the ordinary course
of business from treasury, depository and cash management services or in
connection with any automated clearing house transfer of funds) of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be subject to the limitations set forth in Section 6.04(d);

(f)    Indebtedness (1) of Parent or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness incurred under this clause (f) shall not
exceed, on a pro forma basis in accordance with Section 1.04, immediately after
giving effect to the issuance or incurrence of such Indebtedness the greater of
(x) $125,000,000 and (y) 10% of Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending as of the last day of the most recent
fiscal quarter for which Financials have been delivered or (2) constituting
Permitted Refinancing Indebtedness in respect of Indebtedness theretofore
outstanding (and permitted to be outstanding) pursuant to this clause (f);

(g)    Indebtedness of Parent or any Restricted Subsidiary as an account party
in respect of trade letters of credit;

(h)    Indebtedness owed in respect of any Banking Services and any other
netting services, overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds;

(i)    Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by Parent or any of its Restricted
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;

 

145



--------------------------------------------------------------------------------

(j)    Swap Agreements permitted under Section 6.05;

(k)    Indebtedness of Restricted Subsidiaries that are not Loan Parties, and
guarantees thereof by other such Restricted Subsidiaries, in respect of local
lines of credit, letters of credit, bank guarantees and similar extensions of
credit; provided that the aggregate principal amount of such Indebtedness shall
not exceed, on a pro forma basis in accordance with Section 1.04, immediately
after giving effect to the issuance or incurrence of such Indebtedness the
greater of (x) $100,000,000 and (y) 10% of Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered;

(l)    Guarantees of Indebtedness of directors, officers, employees, agents and
advisors of Parent, or any of its Restricted Subsidiaries in respect of expenses
of such Persons in connection with relocations and other ordinary course of
business purposes; provided that the aggregate amount of Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of loans and
advances then outstanding under Section 6.04(u), shall not at any time exceed
$20,000,000;

(m)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Parent or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions or permitted Dispositions;

(n)    Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

(o)    Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of Parent and its Restricted Subsidiaries incurred in the ordinary
course of business or existing on the Closing Date;

(p)    unsecured Indebtedness arising out of judgments not constituting an Event
of Default;

(q)    unsecured Indebtedness of Parent or any of its Restricted Subsidiaries
incurred in connection with a Permitted Acquisition, so long as (i) subject to
Section 1.04, no Event of Default shall have occurred and be continuing or would
exist immediately after giving effect (including giving effect on a pro forma
basis) to such incurrence, (ii) such Indebtedness is not scheduled to mature
prior to the date that is 91 days after the Latest Maturity Date and
(iii) immediately prior to and after giving effect thereto (including on a pro
forma basis subject to Section 1.04) the Total Net Leverage Ratio shall be no
greater than 6.50 to 1.00; provided that the aggregate principal amount of
Indebtedness incurred under this clause (q) by Restricted Subsidiaries which are
not Loan Parties, together with the aggregate principal amount of Permitted
Indebtedness incurred by such Restricted Subsidiaries, shall not exceed
$100,000,000 at any time outstanding;

 

146



--------------------------------------------------------------------------------

(r)    Indebtedness (x) of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Subsidiary that is merged or consolidated with or
into a Restricted Subsidiary in a transaction permitted hereunder) after the
Closing Date (except by way of designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition; provided that (A) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired, and
(B) immediately prior to and after giving effect (including giving effect on a
pro forma basis subject to Section 1.04), to the assumption of such Indebtedness
or making of such Guarantee, as the case may be, the Total Net Leverage Ratio
shall be no greater than 6.50 to 1.00 or (y) constituting Permitted Refinancing
Indebtedness in respect of Indebtedness theretofore outstanding (and permitted
to be outstanding) pursuant to this clause (r);

(s)    Permitted Indebtedness and Permitted First Lien Indebtedness and any
Permitted Refinancing Indebtedness in respect thereof;

(t)    other Indebtedness of Parent and its Subsidiaries; provided that the
aggregate outstanding principal amount of such Indebtedness shall not at any
time exceed the greater of (x) $250,000,000 and (y) 13.5% of Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending as of the last day
of the most recent fiscal quarter for which Financials have been delivered;

(u)    Indebtedness incurred in connection with the Headquarters Transaction in
an aggregate outstanding principal amount not in excess of $90,000,000;

(v)    (i) Permitted Pari Passu Secured Refinancing Debt, (ii) Permitted Junior
Secured Refinancing Debt and (iii) Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing Indebtedness in respect thereof;

(w)    Indebtedness (x) of the Lux Borrower or any other Loan Party in respect
of (1) one or more series of senior unsecured notes or senior secured notes that
will be secured by all or a portion of the Collateral on a pari passu or junior
basis with the Secured Obligations, and/or (2) one or more series of term loans
that will be unsecured or secured by all or a portion of the Collateral on a
pari passu or junior basis with the Secured Obligations, in each case that are
issued or made in lieu of Incremental Revolving Loans and/or Incremental Term
Loans; provided that (A) such Indebtedness is not scheduled to mature prior to
the Latest Maturity Date, (B) the aggregate principal amount of all such
Indebtedness issued or incurred pursuant to this sub-clause (x) shall not, when
aggregated with all Incremental Revolving Loans and Incremental Term Loans,
exceed the Incremental Amount, (C) such Indebtedness shall not be subject to any
Guarantee by Parent or any Restricted Subsidiary other than a Loan Party, (D) in
the case of any such Indebtedness that is secured, the obligations in respect
thereof shall not be secured by any Lien on any asset of Parent or any of its
Restricted Subsidiaries other than any asset constituting Collateral, (E) on a
pro forma basis, subject to Section 1.04, at the time of the incurrence of such
Indebtedness

 

147



--------------------------------------------------------------------------------

(to the extent incurred under clause (b) of the definition of “Incremental
Amount”) and after giving effect thereto (i) if such Indebtedness is secured on
a junior basis with the Secured Obligations, the Secured Net Leverage Ratio
shall be no greater than 3.50 to 1.00, (ii) if such Indebtedness is secured on a
pari passu basis with the Secured Obligations, the First Lien Net Leverage Ratio
shall be no greater than 2.50 to 1.00 and (iii) if such Indebtedness is
unsecured, the Total Net Leverage Ratio shall be no greater than 6.50 to 1.00,
(F) if such Indebtedness is secured, the security agreements relating to such
Indebtedness shall be substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(G) no Event of Default shall have occurred and be continuing or would exist
immediately after giving effect (including giving effect on a pro forma basis)
to such incurrence (subject to Section 1.04), (H) if such Indebtedness is
secured, such Indebtedness shall be subject to an Approved Intercreditor
Agreement, (I) if such Indebtedness consists of term loans secured on a pari
passu basis with the Secured Obligations hereunder, then the applicable Borrower
shall comply with the “most favored nation” pricing provision in the proviso in
Section 2.20(c)(vi) as if such Indebtedness were Other Term Loans incurred
pursuant to Section 2.20 (to the extent then applicable), (J) the terms and
conditions of such Indebtedness (excluding pricing, fees, prepayment or
redemption premiums and terms) are (in the reasonable judgment of Parent), when
taken as a whole, (1) not materially more favorable to the lenders or holders
providing such Indebtedness than those applicable to the Obligations when taken
as a whole (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness)
or (2) otherwise on current market terms for such type of Indebtedness and
(K) such Indebtedness may be incurred in the form of a bridge or other interim
credit facility intended to be refinanced with long-term indebtedness (and such
bridge or other interim credit facility shall be deemed to satisfy clause (A) of
this definition so long as (x) such credit facility includes customary
“rollover” provisions and (y) assuming such credit facility were to be extended
pursuant to such “rollover” provisions, such extended credit facility would
comply with clause (A) above) and in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other interim credit facility,
clause (J) in this definition shall not prohibit the inclusion of customary
terms for “bridge” facilities, including customary mandatory prepayment,
repurchase or redemption provisions; and (y) Permitted Refinancing Indebtedness
in respect of Indebtedness previously incurred pursuant to, and then outstanding
pursuant to, this clause (w) (with any Indebtedness outstanding pursuant to this
clause (w) from time to time being herein called the “Incremental Equivalent
Debt”);

(x)    Indebtedness of Parent or any Restricted Subsidiary incurred pursuant to
Permitted Receivables Facilities, provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $600,000,000 at
any time outstanding;

(y)    Indebtedness in an aggregate outstanding principal amount not to exceed
100% of the amount of Net Proceeds received by Parent from the issuance or sale
of Equity Interests (other than Disqualified Equity Interests) to the extent the
relevant Net Proceeds was not previously (and is not concurrently being) applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was or is (or may have been) contingent on receipt of
such amount or utilization of such amount for a specified purpose, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

 

148



--------------------------------------------------------------------------------

(z)    customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(aa)    Indebtedness in respect of any letter of credit or bank guarantee issued
in favor of any Issuing Bank to support any Defaulting Lender’s participation in
Letters of Credit issued;

(bb)    the incurrence of Indebtedness by Parent or any Restricted Subsidiary
undertaken in connection with cash management (including netting services,
automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and related or similar services or activities) with respect to
Parent, any Subsidiaries or any joint venture in the ordinary course of business
or consistent with industry practice;

(cc)    Indebtedness of Parent or any Restricted Subsidiary to the extent that
100% of such Indebtedness is supported by any Letter of Credit; and

(dd)    the 2017 Senior Secured Notes and any Permitted Refinancing Indebtedness
in respect thereof.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

For purposes of determining compliance with this Section 6.01:

(1)    in the event that an item of Indebtedness (or any portion thereof) at any
time, whether at the time of incurrence or upon the application of all or a
portion of the proceeds thereof or subsequently, meets the criteria of more than
one of the categories of permitted Indebtedness described in clauses (a) through
(dd) above, Parent, in its sole discretion, may divide and classify and may
subsequently redivide and reclassify, such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness (or a portion thereof) in such of the above clauses (a) through
(dd) under Section 6.01 as determined by Parent at such time;

 

149



--------------------------------------------------------------------------------

provided that all Indebtedness (x) incurred or established hereunder on the
Closing Date and (y) represented by the 2017 Senior Secured Notes and related
Guarantees on the Closing Date will, at all times, be treated as incurred on the
Closing Date under Sections 6.01(a) and (dd), respectively, and may not be
reclassified;

(2)    Parent is entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in Sections 6.01(a) through
(dd), subject to the proviso to the preceding clause (1);

(3)    the principal amount of Indebtedness outstanding under any clause of this
Section 6.01 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness; and

(4)    guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness will not be included in the determination of
such amount of Indebtedness; provided that the incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was
incurred in compliance with this Section 6.01.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Parent dated such date prepared in
accordance with GAAP.

Section 6.02    Liens. Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)    Liens created pursuant to any Loan Document;

(b)    Permitted Encumbrances;

(c)    any Lien on any property or asset of Parent or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of Parent or any Restricted Subsidiary other than
improvements thereon or proceeds from the disposition of such asset and
(ii) such Lien shall secure only those obligations which it secures on the
Closing Date and any refinancings, extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof (other than as
permitted by Section 6.01);

(d)    any Lien existing on any property or asset prior to the acquisition
thereof by Parent or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time

 

150



--------------------------------------------------------------------------------

such Person becomes a Restricted Subsidiary and any modifications, replacements,
renewals or extensions thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of Parent or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and any refinancing, extensions, renewals or replacements
thereof that do not increase the outstanding principal amount thereof (other
than as permitted by Section 6.01);

(e)    Liens on fixed or capital assets acquired, constructed or improved by
Parent or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are initially incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of Parent or any Restricted Subsidiary
other than improvements thereon or proceeds from the disposition of such
property or assets except that individual financings provided by a Person or its
Affiliates may be cross collateralized to other financings provided by such
Person or its Affiliates;

(f)    in connection with the sale or transfer of any assets in a transaction
permitted under Section 6.03, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(g)    any encumbrance or restriction (including put, call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Equity
Interests of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

(h)    any interest or title of a lessor under any lease or sublease entered
into by Parent or any Restricted Subsidiary in the ordinary course of its
business and other statutory and common law landlords’ liens under leases;

(i)    any interest or title of a licensor under any license or sublicense
entered into by Parent or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the Closing Date or (B) in the ordinary course of its business;

(j)    licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03 or otherwise existing on or prior to the date of
this Agreement;

(k)    Liens on earnest money deposits of cash or cash equivalents made in
connection with any Permitted Acquisition or other Investment permitted pursuant
to Section 6.04;

 

151



--------------------------------------------------------------------------------

(l)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with Parent or any Restricted Subsidiaries in the
ordinary course of business;

(m)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Parent or any
Restricted Subsidiary in the ordinary course of business in accordance with the
past practices of Parent or such Restricted Subsidiary;

(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(o)    Liens on the assets and equity interests of Foreign Subsidiaries that are
not Loan Parties provided that such Liens shall secure only Indebtedness or
other obligations of such Foreign Subsidiaries permitted hereunder;

(p)    Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 6.01(n);

(q)    Dispositions and other sales of assets permitted under Section 6.03;

(r)    Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by Parent or its Restricted
Subsidiaries to a seller after the consummation of a Permitted Acquisition;

(s)    Liens on the real property (including any improvements thereto and
fixtures thereon) leased by Parent and/or the Restricted Subsidiaries pursuant
to, and securing Indebtedness incurred in connection with,
the Headquarters Transaction;

(t)    Liens on all or a portion of the Collateral securing Permitted
Indebtedness; provided that (i) such Liens are junior to the Liens securing the
Secured Obligations, (ii) such Indebtedness shall not be secured by any Lien on
any asset of Parent or any of its Restricted Subsidiaries other than any asset
constituting Collateral, (iii) the security agreements relating to such
Indebtedness shall be substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(iv) such Indebtedness shall be subject to an Approved Intercreditor Agreement;
and Liens securing Permitted Refinancing Indebtedness in respect of the
foregoing, in accordance with the definition of Permitted Refinancing
Indebtedness contained herein;

(u)    Liens securing Permitted Pari Passu Secured Refinancing Debt, Permitted
Junior Secured Refinancing Debt and Indebtedness incurred under Section 6.01(w),
and any Permitted Refinancing Indebtedness in respect thereof;

(v)    Liens securing Permitted First Lien Indebtedness; provided that (i) such
Indebtedness may be secured by all or a portion of the Collateral on a pari
passu basis (except as otherwise provided in the Collateral Trust Agreement)
with the Secured

 

152



--------------------------------------------------------------------------------

Obligations, (ii) such Indebtedness shall not be secured by any Lien on any
asset of Parent or any of its Restricted Subsidiaries other than any asset
constituting Collateral, (iii) the security agreements relating to such
Indebtedness shall be substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(iv) such Indebtedness shall be subject to an Approved Intercreditor Agreement;
and Liens securing Permitted Refinancing Indebtedness in respect of the
foregoing, in accordance with the definition of Permitted Refinancing
Indebtedness contained herein;

(w)    Liens on deposits or other amounts held in escrow to secure payments
(contingent or otherwise) payable by Parent or any of its Restricted
Subsidiaries with respect to settlements related to any litigation disclosed in
public filings;

(x)    Liens on Permitted Receivables Facility Assets of Parent and its
Restricted Subsidiaries arising under Permitted Receivables Facilities;

(y)    Liens on assets of Parent and its Restricted Subsidiaries not otherwise
permitted above; provided that the aggregate amount of obligations subject to
any such Liens shall not immediately after giving effect to the incurrence of
such obligations exceed the greater of (x) $50,000,000 and (y) 10% of
Consolidated Net Tangible Assets at the end of the most recent fiscal quarter of
Parent for which Financials have been delivered (or, prior to the first delivery
of any such financial statements, calculated based on the financial statements
of Parent filed with the SEC);

(z)    Liens securing obligations in respect of Indebtedness or other
obligations of a Restricted Subsidiary owing to Parent or another Restricted
Subsidiary permitted to be incurred in accordance with Section 6.01;

(aa)    Liens on equipment or vehicles of Parent or any Restricted Subsidiary
granted in the ordinary course of business or consistent with industry practice;

(bb)    receipt of progress payments and advances from customers in the ordinary
course of business or consistent with industry practice to the extent the same
creates a Lien on the related inventory and proceeds thereof and Liens on
property or assets under construction arising from progress or partial payments
by a third party relating to such property or assets;

(cc)    Liens on the proceeds of Escrow Debt and any interest thereof, securing
the applicable Escrow Debt; and

(dd)    Liens securing Indebtedness permitted under 6.01(dd) (subject to an
Approved Intercreditor Agreement).

For purposes of determining compliance with this Section 6.02, (A) a Lien need
not be incurred solely by reference to one category described in this
Section 6.02, but is permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Liens permitted hereunder, Parent will, in its sole discretion, be entitled to
divide, classify or reclassify, in whole or in part, any such Lien (or any
portion thereof) among

 

153



--------------------------------------------------------------------------------

one or more of such categories or clauses in any manner. The expansion of Liens
by virtue of accretion or amortization of original issue discount, the payment
of dividends in the form of Indebtedness, and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an incurrence of Liens for purposes of
this Section 6.02.

Section 6.03    Fundamental Changes and Asset Sales. (a) Parent will not, and
will not permit any Restricted Subsidiary to, merge into, amalgamate with or
consolidate with any other Person, or permit any other Person to merge into,
amalgamate with or consolidate with it, or sell, transfer, lease, Exclusively
License or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate, dissolve or
wind-up, except that:

(i)    any Person (other than any Borrower) may merge into, amalgamate with or
consolidate with Parent in a transaction in which Parent is the surviving
corporation;

(ii)    (x) any Person (other than Parent, any Borrower or any Intermediate
Parent Entity) may merge into, amalgamate with or consolidate with any
Restricted Subsidiary of Parent in a transaction in which the surviving entity
is a Restricted Subsidiary, (y) any Person (including any Intermediate Parent
Entity) may merge into, amalgamate with or consolidate with any other
Intermediate Parent Entity in a transaction in which the surviving entity is an
Intermediate Parent Entity and (z) any Borrower may merge into, amalgamate with
or consolidate with Parent, any Intermediate Parent Entity or any other
Restricted Subsidiary so long as such Borrower is the surviving entity or the
surviving entity assumes all the obligations of such Borrower under this
Agreement and the other Loan Documents and the successor Borrower is organized
in (x) the same jurisdiction as such Borrower, (y) the same jurisdiction as a
co-Borrower on the same Class of Loan or (z) a jurisdiction reasonably agreed to
by the Administrative Agent and each materially and adversely affected Lender;

(iii)    any Restricted Subsidiary (other than any Borrower or any Intermediate
Parent Entity) may merge into, amalgamate with or consolidate with any Person in
a transaction permitted under clauses (xv), (xix) and (xx) hereunder in which
the surviving entity is not a Subsidiary;

(iv)    (x) any Restricted Subsidiary (other than any Borrower or any
Intermediate Parent Entity) may dispose of all or all of its assets (upon
voluntary liquidation, dissolution, winding-up or otherwise) to Parent or any
other Restricted Subsidiary of Parent; provided that the foregoing shall not
permit the voluntary liquidation, dissolution of winding up of any Borrower and
(y) any Intermediate Parent Entity may dispose of any or all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Intermediate Parent Entity or to Parent;

(v)    any Restricted Subsidiary (other than any Borrower) may liquidate,
dissolve or wind-up if Parent determines in good faith that such liquidation or
dissolution is in the best interests of Parent and is not materially
disadvantageous to the Lenders;

 

154



--------------------------------------------------------------------------------

(vi)    sales, transfers and other dispositions of inventory, used, worn out,
obsolete or surplus property, cash and Permitted Investments in the ordinary
course of business and the assignment, cancellation, abandonment or other
disposition of intellectual property that is, in the reasonable judgment of
Parent, no longer economically practicable to maintain or useful in the conduct
of the business of Parent and the Restricted Subsidiaries, taken as a whole;

(vii)    Dispositions (or any license or sublicense of intellectual property) to
Parent or any Restricted Subsidiary; provided that any such Disposition (or any
license or sublicense of intellectual property) made by a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.04;

(viii)    the discount or sale, in each case without recourse and in the
ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(ix)    leases, subleases, non-Exclusive Licenses or sublicenses of property to
other Persons in the ordinary course of business not materially interfering with
the business of Parent and the Restricted Subsidiaries taken as a whole;

(x)    Liens incurred in compliance with Section 6.02;

(xi)    Investments permitted by Section 6.04;

(xii)    subject to Section 2.11(c)(1), dispositions of property as a result of
a casualty event involving such property or any disposition of real property to
a Governmental Authority as a result of a condemnation of such real property;

(xiii)    Permitted Exchanges;

(xiv)    Dispositions of investments in joint ventures, to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;
provided that the consideration received shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Parent);

(xv)    sales or other Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that such sales shall be consummated within 360 days of
such Permitted Acquisition; provided, further, that (i) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Parent) and
(ii) no less than 75% of the consideration received for such assets shall be
paid in cash or Permitted Investments (provided that, for purposes of satisfying
the requirements of this clause (ii), Parent shall

 

155



--------------------------------------------------------------------------------

be permitted to designate, pursuant to a certificate executed by a Financial
Officer of Parent and delivered to the Administrative Agent, non-cash
consideration received for any such Disposition as cash consideration in an
amount not to exceed $10,000,000 for each such Disposition);

(xvi)    any Immaterial Asset Sale;

(xvii)    any lease or sublease by Endo of a portion of its interest in its
headquarters located in Malvern, Pennsylvania;

(xviii)    Parent or any Restricted Subsidiary may transfer, sell and/or pledge
Receivables and Permitted Receivables Facility Assets under Permitted
Receivables Facilities;

(xix)    Dispositions of assets that are not permitted by any other clause of
this Section 6.03; provided that the Disposition Consideration of all assets
sold, transferred, leased or otherwise disposed of, and of all assets
Exclusively Licensed in reliance on this clause (xix) shall not at the time of
and immediately after giving effect to any such transaction exceed in any fiscal
year 15% of Consolidated Total Assets at the end of the immediately preceding
fiscal year of Parent;

(xx)    Dispositions of assets (but not Equity Interests in any Restricted
Subsidiary unless such Restricted Subsidiary is not a Borrower (or a direct or
indirect holding company thereof)) that are not permitted by any other clause of
this Section 6.03; provided that (x) the Disposition Consideration of all assets
sold, transferred, leased or otherwise disposed of, and of all assets
Exclusively Licensed in reliance on this clause (xx) shall not at the time of
and immediately after giving effect to any such transaction exceed in the
aggregate for all Dispositions effected pursuant to this clause (xx) (including
the Disposition being made) 30% of Consolidated Total Assets at the end of the
immediately preceding fiscal year of Parent, (y) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Parent) and
(z) no less than 75% of the consideration received for such assets shall be paid
in cash or Permitted Investments (provided that, for purposes of satisfying the
requirements of this clause (z), Parent shall be permitted to designate,
pursuant to a certificate executed by a Financial Officer of Parent and
delivered to the Administrative Agent, non-cash consideration received for any
such Disposition as cash consideration in an amount not to exceed, in the
aggregate for all such Dispositions, the greater of (1) $100,000,000 and (2)
1.5% of Consolidated Total Assets as of the end of the most recent fiscal
quarter of Parent for which Financials have been delivered (or, prior to the
first delivery of any such financial statements, as set forth in Parent’s
consolidated financial statements filed with the SEC));

(xxi)    the issuance of Equity Interests by a Restricted Subsidiary that
represents all or a portion of the consideration paid by Parent or a Restricted
Subsidiary in connection with any Investment permitted by Section 6.04,
including in connection with the formation of a joint venture with a Person
other than a Restricted Subsidiary;

 

156



--------------------------------------------------------------------------------

(xxii)    Dispositions of Equity Interests (I) deemed to occur upon the exercise
of stock options, warrants or other equity derivatives or settlement of
convertible securities if such Equity Interests represent (i) a portion of the
exercise price thereof or (ii) withholding incurred in connection with such
exercise or (II) upon the exercise of any Permitted Warrant; and

(xxiii)    Dispositions of the Equity Interests of, or the assets or securities
of, Unrestricted Subsidiaries.

(b)    Parent will not, and will not permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by Parent and its Restricted Subsidiaries on the Closing Date and
businesses reasonably related thereto or similar or complementary thereto or
reasonable extensions thereof (including, but not limited to the business of
diagnostics, medical devices, delivery technologies and biotechnology).

(c)    Parent will not change its fiscal year from the basis applicable to
Parent prior to the Closing Date.

Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions.
Parent will not, and will not permit any Restricted Subsidiary to, (i) purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior to such merger)
any capital stock, evidence of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
(ii) purchase or otherwise acquire (in one transaction or a series of
transactions) substantially all the assets of any Person or any assets of any
other Person constituting a business unit, division, product line (including
rights in respect of any drug or other pharmaceutical product) or line of
business of such Person, or (iii) acquire an exclusive long-term license of
rights to a drug or other product line of any Person (each, an “Investment”)
except:

(a)    cash and Permitted Investments;

(b)    Permitted Acquisitions;

(c)    Investments by Parent and its Restricted Subsidiaries existing on the
Closing Date and set forth on Schedule 6.04 and any modification, replacement,
renewal or extension thereof to the extent not involving any additional
Investment;

(d)    Investments made by Parent in or to any Restricted Subsidiary and made by
any Restricted Subsidiary in or to Parent or any other Restricted Subsidiary and
Guarantees by Parent or any Restricted Subsidiary of obligations of any other
Restricted Subsidiary, provided that the amount of any Investment by a Loan
Party to a Restricted Subsidiary which is not a Loan Party or constituting a
Guarantee of obligations of any Restricted Subsidiary that is not a Loan Party
shall not exceed, together with the aggregate amount of all other Investments
pursuant to this proviso and Section 6.04(aa) below, $750,000,000 at any time
outstanding;

 

157



--------------------------------------------------------------------------------

(e)    Guarantees constituting Indebtedness permitted by Section 6.01;

(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(g)    Investments made as a result of the receipt of non-cash consideration
from a Disposition, of any asset in compliance with Section 6.03;

(h)    Investments in the form of Swap Agreements permitted by Section 6.05;

(i)    payroll, travel and similar advances to directors, officers and employees
of Parent or any Restricted Subsidiary that are made in the ordinary course of
business;

(j)    extensions of trade credit in the ordinary course of business;

(k)    Investments to the extent the consideration paid therefor consists of
Equity Interests (other than Disqualified Equity Interests) of Parent;

(l)    Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m)    transfers of rights with respect to one or more products or technologies
under development to joint ventures with third parties or to other entities
where Parent or a Restricted Subsidiary retains rights to acquire such joint
ventures or other entities or otherwise repurchase such products or
technologies;

(n)    any customary upfront milestone, marketing or other funding payment in
the ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(o)    [reserved];

(p)    Exclusive Licenses from a Foreign Subsidiary to Parent or a Domestic
Subsidiary of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses acquired by
such Foreign Subsidiary in an acquisition permitted by Section 6.03;

(q)    Investments in joint ventures and acquisitions of Equity Interests that
would constitute Permitted Acquisitions but for the fact that Persons in which
such Equity Interests are acquired do not become wholly owned Subsidiaries of
Parent; provided that the sum of the aggregate amount of such Investments, plus
the aggregate consideration paid in all such acquisitions, made under this
clause (q) shall not exceed the greater of (x) $100,000,000 and (y) 10% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of the last day of the most recent fiscal quarter for which Financials
have been delivered, in each case, at any time outstanding;

 

158



--------------------------------------------------------------------------------

(r)    any Investment made by any Restricted Subsidiary that is not a Loan Party
to the extent that such Investment is financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
permitted under this Agreement;

(s)    [Reserved];

(t)    Investments consisting of Liens made in accordance with Section 6.02;

(u)    loans or advances to directors and employees of Parent or any Restricted
Subsidiary made in the ordinary course of business; provided that the aggregate
outstanding amount of such loans and advances, when aggregated with the
Guarantees then outstanding under Section 6.01(l), at any time shall not exceed
$20,000,000;

(v)    any Investment in an aggregate amount, when aggregated with the aggregate
amount of Restricted Payments made pursuant to Section 6.07(g), not to exceed at
any time the aggregate amount of net cash proceeds received by Parent from sales
or issuances of Equity Interests of Parent (other than Disqualified Equity
Interests) after the Closing Date;

(w)    (i) Investments made by any Restricted Subsidiary in or to any
Unrestricted Subsidiary and (ii) any purchase or other acquisition by any
Restricted Subsidiary of all or substantially all of the assets constituting a
business unit, division, product line (including rights in respect of any drug
or other pharmaceutical product) or line of business of any Unrestricted
Subsidiary; provided that (x) any such Investment, purchase or other acquisition
shall be made on terms and conditions (A) not materially less favorable to such
Restricted Subsidiary than it would obtain on an arm’s-length basis from a
Person that is not an Affiliate or (B) otherwise reasonably acceptable to the
Administrative Agent, and (y) the aggregate fair market value of all such
Investments, purchases and other acquisitions made pursuant to this clause (w),
or the consideration payable in connection therewith, shall not exceed
$100,000,000;

(x)    Parent or any Restricted Subsidiary may make contributions of Permitted
Receivables Facility Assets to any Receivables Seller, Receivables Entity or
other Person in connection with a Permitted Receivables Facility;

(y)    any Investment made solely in exchange for the substantially
contemporaneous issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent;

(z)    Investments (i) in Restricted Subsidiaries in connection with
reorganizations or other activities related to tax planning; provided that,
after giving effect to any such reorganization or other activity related to tax
planning, the security interest of the Administrative Agent in the Collateral,
taken as a whole, is not materially impaired and (ii) by any Loan Party in any
non-Loan Party consisting of the contribution of Equity Interests of any Person
that is not a Loan Party;

 

159



--------------------------------------------------------------------------------

(aa)    any other Investments so long as the aggregate amount of all such
Investments, when aggregated with the aggregate amount of Investments made
pursuant to Section 6.04(d) above, does not exceed $750,000,000 at any time
outstanding. For purposes of clause (q) and this clause (aa), the aggregate
consideration payable for any Investment shall be the cash amount (and the fair
market value of any non-cash consideration, as determined in good faith by
Parent) paid on or prior to the consummation of such Investment and, except in
the case of Milestone Payments, shall not include any purchase price adjustment,
royalty, earnout, contingent payment or any other deferred payment of a similar
nature that may be payable in connection therewith;

(bb)    Investments made to fund the settlement of mesh device related claims,
litigation, arbitration or other disputes and judgments, orders, fees and
expenses related thereto;

(cc)    any other Investments in an amount not to exceed the Available Amount on
such date; so long as immediately prior to and after giving effect (including
giving effect on a pro forma basis subject to Section 1.04) the Total Net
Leverage Ratio shall be no greater than 5.50 to 1.00; and

(dd)    any other Investments so long as (i) on a pro forma basis after giving
effect thereto (subject to Section 1.04) the Total Net Leverage Ratio is no
greater than 4.50:1.00 and (ii) subject to Section 1.04, no Event of Default has
occurred and is continuing or would arise after giving effect (including pro
forma effect) thereto.

For purposes of covenant compliance with this Section 6.04, (A) the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment and (B) in the event that an Investment (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Investments (or any portion thereof) described in Sections 6.04(a)
through (dd), Parent may, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify (as if made at such later time), such
Investment (or any portion thereof) in any manner that complies with this
Section 6.04 and will be entitled to only include the amount and type of such
Investment (or any portion thereof) in one or more (as relevant) of the above
clauses (or any portion thereof) and such Investment (or any portion thereof)
shall be treated as having been made or existing pursuant to only such clause or
clauses (or any portion thereof); provided, that all Investments described in
Section 6.04(b), Schedule 6.04 and Section 6.04(d) shall be deemed outstanding
under Section 6.04(b), 6.04(c) and Section 6.04(d), respectively.

Section 6.05    Swap Agreements. Parent will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which Parent or any
Restricted Subsidiary has actual or anticipated exposure (other than those in
respect of Equity Interests of Parent or any of its Restricted Subsidiaries but
without giving effect to any other Indebtedness convertible into

 

160



--------------------------------------------------------------------------------

Equity Interests in Parent), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Parent or any
Restricted Subsidiary, (c) any Swap Agreement constituting part of a TEU and
(d) Permitted Convertible Debt Hedge Transactions.

Section 6.06    Transactions with Affiliates. Parent will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than Parent or any Restricted Subsidiary) involving aggregate
payments or consideration in excess of $25,000,000, except (a) transactions that
are on terms and conditions not materially less favorable to Parent or such
Restricted Subsidiary than it would obtain on an arm’s-length basis from a
Person that is not an Affiliate or, if in the good faith judgment of the board
of directors of Parent no comparable transaction is available with which to
compare such transaction, such transaction is otherwise fair to Parent or such
Restricted Subsidiary from a financial point of view, (b) any Restricted Payment
permitted by Section 6.07, (c) customary fees and indemnifications paid to
directors of Parent and its Restricted Subsidiaries, (d) transactions undertaken
in good faith for the purpose of improving the consolidated tax efficiency of
Parent and its Subsidiaries and not for the purpose of circumventing any
covenant set forth in this Agreement, (e) compensation and indemnification of,
and other employment agreements and arrangements, employee benefit plans, and
stock incentive plans with directors, officers and employees of Parent or any
Restricted Subsidiary entered in the ordinary course of business,
(f) intellectual property licenses to Restricted Subsidiaries in existence on
the Closing Date, (g) loans and advances and other transactions to the extent
permitted by Sections 6.01 and 6.04, (h) leases or subleases of property in the
ordinary course of business not materially interfering with the business of
Parent and the Restricted Subsidiaries taken as a whole, (i) transactions
between or among Parent and/or any Restricted Subsidiary and any entity that
becomes a Restricted Subsidiary as a result of such transaction,
(j) transactions permitted by Section 6.03(a)(xvii), (k) transactions in the
ordinary course of business between or among Parent and/or any Restricted
Subsidiary and any Unrestricted Subsidiary, (l) sales or issuances of Equity
Interests of Parent to Affiliates of Parent which are otherwise permitted or not
restricted by the Loan Documents; (m) any agreement between any Person and an
Affiliate of such Person existing at the time such Person is acquired by or
merged into such Parent or its Restricted Subsidiaries pursuant to the terms of
this Agreement; provided that such agreement was not entered into in
contemplation of such acquisition or merger, or any amendment thereto (so long
as any such amendment is not disadvantageous to the Lenders in any material
respect in the good faith judgment of Parent when taken as a whole as compared
to such agreement as in effect on the date of such acquisition or merger), (n)
any other transactions with an Affiliate, which is approved by a majority of
disinterested members of the board of directors (or equivalent governing body)
of Parent in good faith and (o) the Transactions.

 

161



--------------------------------------------------------------------------------

Section 6.07    Restricted Payments. Parent will not, and will not permit any of
its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

(a)    Parent may declare and pay dividends or make other Restricted Payments
with respect to its Equity Interests payable solely in additional Equity
Interests of Parent (other than Disqualified Equity Interests);

(b)    Parent may repurchase its Equity Interests (i) upon the exercise of stock
options, warrants or other equity derivatives or settlement of convertible
securities if such Equity Interests represent a portion of the exercise price of
such options, warrants or other equity derivatives or the settlement price of
such convertible securities or (ii) upon the exercise of any Permitted Bond
Hedge;

(c)    Parent may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in Parent;

(d)    Restricted Subsidiaries may (x) make Restricted Payments ratably with
respect to their Equity Interests; provided that any payments to other
Restricted Subsidiaries or Persons may be made on a greater than ratable basis
to the extent such payments would not be materially adverse to the Lenders and
(y) make Restricted Payments to Parent and any other Restricted Subsidiaries;

(e)    Parent may make any dividend or other distribution (whether in cash,
securities or other property) with respect to its Equity Interests or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in Parent
or any option, warrant or other right to acquire any such Equity Interests in
Parent pursuant to and in accordance with stock incentive plans or other
employee benefit plans for directors, officers or employees of Parent and its
Restricted Subsidiaries;

(f)    Parent may purchase Equity Interests from future, present or former
employees, directors, officers, members of management, consultants or
independent contractors (or their respective Affiliates or immediate family
members or any permitted transferees thereof) of Parent or any Subsidiary upon
the death, disability, retirement or termination of employment or service of
such officer, director or employee, in an aggregate amount not exceeding
$10,000,000 in any fiscal year of Parent;

(g)    Parent may make Restricted Payments in an aggregate amount not to exceed,
when aggregated with the aggregate amount of Investments made pursuant to
Section 6.04(v), the aggregate amount of net cash proceeds received from sales
or issuances of Equity Interests of Parent (other than Disqualified Equity
Interests) after the Closing Date;

(h)    repurchase of Equity Interests deemed to occur upon the non-cash exercise
of Equity Interests to pay taxes;

(i)    the payment of any dividend or distribution, or the consummation of any
irrevocable redemption, within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at such date of declaration or redemption notice such dividend, distribution
or redemption, as the case may be, would have complied with this Section 6.07;

 

162



--------------------------------------------------------------------------------

(j)    Parent and its Restricted Subsidiaries may make any other Restricted
Payment after the Closing Date in an amount not to exceed the Available Amount
on such date, so long as (i) subject to Section 1.04, no Event of Default has
occurred and is continuing prior to making such Restricted Payment or would
arise after giving effect thereto and (ii) immediately prior to and after giving
effect thereto (including giving effect on a pro forma basis subject to
Section 1.04) the Total Net Leverage Ratio shall be no greater than 5.50 to
1.00;

(k)    Restricted Payments made (A) in connection with (including, without
limitation, purchases of) any Permitted Convertible Debt Hedge Transaction
(B) to settle any Permitted Warrant (i) by delivery of common stock of Parent or
any of its direct or indirect parent companies, (ii) by set-off against the
related Permitted Bond Hedge or (iii) with cash payments in an aggregate amount
not to exceed the aggregate amount of any payments received pursuant to the
settlement of any related Permitted Bond Hedge (subject to any increase in the
price of the underlying common stock since the settlement of such Permitted Bond
Hedge) or (C) to terminate any Permitted Warrant;

(l)    any other Restricted Payments so long as (i) after giving pro forma
effect thereto (including pro forma effect in accordance with Section 1.04), the
Total Net Leverage Ratio shall be no greater than 3.75:1.00 and (ii) subject to
Section 1.04, no Event of Default shall have occurred and be continuing or would
exist immediately after giving effect (including giving effect on a pro forma
basis) to such incurrence; and

(m)    may make Restricted Payments in an aggregate amount not to exceed the
greater of $250,000,000 and 1.75% of Consolidated Total Assets as of the end of
the most recent fiscal quarter of Parent for which Financials have been
delivered.

Section 6.08    Restrictive Agreements. Parent will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Parent or any Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets to
the extent such Lien is required to be granted in favor of the Secured Parties
pursuant to the Loan Documents or (b) the ability of any Restricted Subsidiary
to pay dividends or other distributions to Parent or any Restricted Subsidiary
or to make or repay loans or advances to Parent or any other Restricted
Subsidiary or to Guarantee the Obligations; provided that (i) the foregoing
limitations in clauses (a) and (b) shall not apply to (A) restrictions and
conditions imposed any law, by any Loan Document, any Permitted Receivables
Facility Documents or any Swap Agreements to the extent permitted by
Section 6.05, (B) restrictions and conditions existing on the Closing Date
identified on Schedule 6.08, (C) restrictions and conditions imposed by
agreements relating to Indebtedness of any Restricted Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary and any
amendments or modifications thereof that do not materially expand the scope of
any such restriction or condition taken as a whole; provided that such
restrictions and conditions apply only to such Restricted Subsidiary, (D) any
agreement or other instrument of a Person, or

 

163



--------------------------------------------------------------------------------

relating to Indebtedness or Equity Interests of a Person, acquired by or merged,
amalgamated or consolidated with and into Parent or any Restricted Subsidiary or
an Unrestricted Subsidiary that is designated as a Restricted Subsidiary, or any
other transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation in existence at the time of such acquisition or at
the time it merges, amalgamates or consolidates with or into Parent or any
Restricted Subsidiary or an Unrestricted Subsidiary that is designated as a
Restricted Subsidiary or assumed in connection with the acquisition of assets
from such Person (but, in any such case, not created in contemplation thereof),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person so acquired and its
Subsidiaries, or the property or assets of the Person so acquired or designated
and its Subsidiaries or the property or assets so acquired or designated;
(E) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale to the extent such sale is permitted
hereunder, (F) any restriction arising under or in connection with any agreement
or instrument of any joint venture (including with respect to Equity Interests
therein), (G) customary restrictions and conditions contained in any agreement
relating to the Disposition of any property permitted by Section 6.03 pending
the consummation of such Disposition, (H) restrictions or conditions upon the
transfers of assets encumbered by a Lien permitted by Section 6.02, (I)
restrictions or conditions set forth in the Existing Notes and the 2017 Senior
Secured Notes (including, in each case, the indentures and other agreements and
documents related thereto), (J) customary restrictions or conditions set forth
in any agreement governing Indebtedness permitted by Section 6.01; provided that
such restrictions or conditions are no more restrictive, taken as a whole, than
the comparable restrictions and conditions set forth in this Agreement as
determined in the good faith judgment of Parent, (K) customary restrictions or
provisions restricting assignments of any agreement, (L) restrictions on cash or
other deposits (including escrowed funds) or net worth imposed under contracts
entered into in the ordinary course of business or consistent with industry
practice, (M) restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which Parent or any Restricted Subsidiary is a party entered into in the
ordinary course of business or consistent with industry practice; provided that
such agreement prohibits the encumbrance of solely the property or assets of
Parent or such Restricted Subsidiary that are subject to such agreement;
(N) restrictions or conditions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (N) of this Section 6.08; provided that such amendments or
refinancings do not materially expand the scope of any such restriction or
condition; and (ii) clause (a) of the foregoing shall not apply to
(1) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (2) customary
provisions in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business and (3) customary provisions in
purchase money obligations and capitalized lease obligations on the property
acquired pursuant thereto.

Section 6.09    Amendments to Subordinated Indebtedness. Parent will not, and
will not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under any agreement or instrument governing or evidencing any
Subordinated Indebtedness to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders unless the respective amendment, modification or waiver is reasonably
satisfactory to the Administrative Agent.

 

164



--------------------------------------------------------------------------------

Section 6.10    Sale and Leaseback Transactions. Neither Parent nor any
Restricted Subsidiary will enter into any Sale and Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted by
Section 6.03, (b) any Capital Lease Obligations arising in connection therewith
are permitted by Section 6.01 and (c) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations) are permitted by Section 6.02.

Section 6.11    Financial Covenant.

Parent covenants and agrees that, if on the last day of any Reference Period
(commencing with the fiscal quarter ending June 30, 2017) there are any
Revolving Loans or Letters of Credit outstanding (other than (a) undrawn Letters
of Credit in an amount not to exceed $20 million and (b) Letters of Credit to
the extent Cash Collateralized or backstopped (whether drawn or undrawn) on
terms reasonably acceptable to the applicable Issuing Bank), it will not permit
the Secured Net Leverage Ratio, determined as of the last date of any such
Reference Period, to exceed 3.50 to 1.00.

The provisions of this Section 6.11 are for the benefit of the Revolving Lenders
only and the Lenders holding a Majority in Interest in respect of the Revolving
Facility may amend, waive or otherwise modify this Section 6.11 or the defined
terms used in this Section 6.11 (solely in respect of the use of such defined
terms in this Section 6.11) or waive any Default or Event of Default resulting
from a breach of this Section 6.11 without the consent of any Lenders other than
the Lenders holdings a Majority in Interest in respect of the Revolving
Facility.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a)    a Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    a Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of
Parent or any other Loan Party in or in connection with this Agreement or any
other

 

165



--------------------------------------------------------------------------------

Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d)    Parent or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to the existence of Parent or a Borrower), 5.08, 5.09 or in Article VI; provided
that Parent’s failure to comply with the Financial Covenant (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Term Loans or Term Commitments unless and until Revolving Lenders
holding a Majority in Interest with respect to the Revolving Loans have actually
terminated the Revolving Commitments and/or declared all Obligations with
respect thereto to be immediately due and payable pursuant to this Section 7.01
as a result of such failure to comply (and such declaration has not been
rescinded as of the applicable date) (the occurrence of such termination and
declaration by Revolving Lenders holding such a Majority in Interest, a
“Financial Covenant Cross Default”); provided further that any Financial
Covenant Event of Default is subject to cure pursuant to Section 7.02;

(e)    Parent or any other Loan Party, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Section 7.01) or any
other Loan Document (other than those specified in clause (o) below), and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to Parent (which notice will be given at
the request of any Lender);

(f)    Parent or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
the expiration of any applicable grace period;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any redemption,
repurchase, conversion or settlement with respect to any Convertible Debt
Security pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default, or (iii) any early payment requirement or
unwinding or termination with respect to any Swap Agreement.

(h)    an involuntary case or application or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization,

 

166



--------------------------------------------------------------------------------

winding-up, dissolution, compromise, arrangement or other relief in respect of
Parent or any Material Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, receiver and manager, trustee, custodian,
sequestrator, conservator, examiner, liquidator or similar official for Parent
or any Material Subsidiary or for a substantial part of its assets, and, in any
such case, such case or application or proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)    Parent or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization winding-up,
dissolution, compromise, arrangement or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (except in a transaction expressly permitted by Section 6.03), (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, receiver and
manager, trustee, custodian, sequestrator, conservator or similar official for,
Parent or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j)    Parent or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 (or the equivalent amount in any other currency) shall be
rendered against Parent or any Restricted Subsidiary or any combination thereof
and the same shall remain unpaid or undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of, Parent or any Restricted Subsidiary to enforce any such judgment;
provided that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of, Parent or such Restricted Subsidiary
(but only if the applicable insurer shall have been advised of such judgment and
of the intent of Parent or such Restricted Subsidiary to make a claim in respect
of any amount payable by it in connection therewith and such insurer shall not
have disputed coverage);

(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m)    (i) a contribution required to be made with respect to a Non-U.S. Plan
has not been timely made, or Parent or any Restricted Subsidiary has incurred
liabilities pursuant to one or more Non-U.S. Plans; or that Parent or any
Restricted Subsidiary has incurred any obligation in connection with the
termination of, or withdrawal from, any

 

167



--------------------------------------------------------------------------------

Non-U.S. Plan; (ii) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (iii) with respect to clauses
(i) and (ii) above, such lien, security interest, contribution failure or
liability, individually, or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect;

(n)    a Change in Control shall occur;

(o)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement), which default continues beyond any period of grace therein
provided;

(p)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or Parent or any
other Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(q)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document or the Agreed Security Principles, or as a result of the gross
negligence or willful misconduct of the Administrative Agent so long as not
resulting from the breach or non-compliance with any Loan Document by any Loan
Party;

then, and in every such event (other than an event with respect to Parent or any
Borrower described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and (x) with respect to clause (i) below, at the request of a Majority in
Interest of Revolving Lenders of any Class, shall, and (y) with respect to
clause (ii) below, at the request of the Required Lenders shall, by notice to
the Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate the Revolving Commitments of such Class, and
thereupon such Revolving Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to Parent
or any Borrower described in clause (h) or (i) of this Section 7.01, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

168



--------------------------------------------------------------------------------

Section 7.02    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 7.01, but
subject to Sections 7.02(b) and (c), for the purpose of determining whether an
Event of Default under the Financial Covenant has occurred, Parent may on one or
more occasions designate any portion of the Net Proceeds from any sale or
issuance of any Equity Interests (other than Disqualified Equity Interests) of
Parent (or from any other contribution to capital or sale or issuance of any
other Equity Interests on terms reasonably satisfactory to the Administrative
Agent) (the “Cure Amount”) as an increase to Consolidated EBITDA of Parent for
the applicable fiscal quarter; provided that

(i)    such amounts to be designated are actually received by Parent (i) on and
after the first Business Day of the applicable fiscal quarter and (ii) on and
prior to the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”),

(ii)    such amounts to be designated do not exceed the maximum aggregate amount
necessary to cure any Event of Default under the Financial Covenant as of such
date and

(iii)    Parent will have provided notice to the Administrative Agent on the
date such amounts are designated as a “Cure Amount” (it being understood that to
the extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the amount of such Net Proceeds that is
designated as the Cure Amount may be lower than specified in such notice to the
extent that the amount necessary to cure any Event of Default under the
Financial Covenant is less than the full amount of such originally designated
amount).

The Cure Amount used to calculate Consolidated EBITDA for any fiscal quarter
will be used and included when calculating Consolidated EBITDA for each
Reference Period that includes such fiscal quarter. The parties hereby
acknowledge that this Section 7.02(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to the Financial
Covenant (and may not be included for purposes of determining pricing, mandatory
prepayments and the availability or amount permitted pursuant to any covenant
under Article VI) and may not result in any adjustment to any amounts (including
the amount of Indebtedness) or increase in cash with respect to the fiscal
quarter with respect to which such Cure Amount was received other than the
amount of the Consolidated EBITDA referred to in the immediately preceding
sentence (but for the avoidance of doubt may be applied to prepay Indebtedness
in a subsequent fiscal quarter). Notwithstanding anything to the contrary
contained in Section 7.01, (A) upon designation of the Cure Amount by Parent in
an amount necessary to cure any Event of Default under the Financial Covenant,
the Financial Covenant will be deemed satisfied and complied with as of the end
of the relevant fiscal quarter with the same effect as though there had been no
failure to comply with the Financial Covenant and no Event of Default under the

 

169



--------------------------------------------------------------------------------

Financial Covenant (and any other Default as a result thereof) will be deemed to
have occurred for purposes of the Loan Documents, (B) from and after the date
that Parent delivers a written notices to the Administrative Agent that it
intends to exercise its cure right under this Section 7.02 neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 7.01 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been designated and (C) the Loan Parties shall
not be able to obtain any Borrowing hereunder until receipt by the
Administrative Agent of the notice described in 7.02(a)(iii) from Parent.

(b)    In each period of four consecutive fiscal quarters, there shall be no
more than two (2) fiscal quarters in which the cure right set forth in Section
7.02(a) is exercised.

(c)    There shall be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 7.02(a) are exercised during the term of this
Agreement; provided that, so long as the Revolving Commitments incurred on the
Closing Date have matured or been terminated, there may be an additional fiscal
quarter after the Maturity Date applicable to such Revolving Commitments in
which the cure rights set forth in this Section 7.02 are exercised during the
term of any other Revolving Commitments.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its administrative agent and authorizes JPMorgan Chase Bank,
N.A. to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto, and JPMorgan Chase Bank, N.A. hereby
accepts such appointment.

The banks serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such banks
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Parent or any Subsidiary or other Affiliate
thereof as if they were not an Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the

 

170



--------------------------------------------------------------------------------

Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent or any of
its Subsidiaries that is communicated to or obtained by any bank serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or elsewhere in the Loan Documents) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by Parent or a Lender, and
no Administrative Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for Parent or the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise their
rights and powers by or through any one or more sub-agents appointed by the
respective Agent. The Administrative Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Any such resignation
by the Administrative Agent hereunder shall also constitute its resignation as
an Issuing Bank and the Swingline Lender, as applicable, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such

 

171



--------------------------------------------------------------------------------

resignation. Upon any such resignation, the Required Lenders shall have the
right (with the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed), provided that no consent of the Borrowers shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Section 7.01 has occurred and is continuing) to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Lead Arranger or
a Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as a Lead Arranger and/or Syndication Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York UCC. Each Lender authorizes the Collateral Trustee (and if applicable, the
Administrative Agent) to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such

 

172



--------------------------------------------------------------------------------

documents. Each Lender agrees that no Secured Party (other than the Collateral
Trustee) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Collateral Trustee for the
benefit of the Secured Parties upon the terms of the Collateral Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Collateral Trustee is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Collateral Trustee
on behalf of the Secured Parties. The Lenders hereby authorize the Collateral
Trustee to release any Lien granted to or held by the Collateral Trustee upon
any Collateral as described in Section 9.13 or the Collateral Trust Agreement
and the Administrative Agent is hereby authorized to provide confirmation of
such authorization if requested by the Collateral Trustee.

Each of the Collateral Trustee and, as applicable the Administrative Agent, is
hereby authorized to execute and deliver, any documents necessary or appropriate
to create and perfect the rights of pledge for the benefit of the Secured
Parties including a right of pledge with respect to the entitlements to profits
and the balance left after winding up and a conditional transfer of the voting
rights of Parent as ultimate parent of any subsidiary of the Borrowers which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of Parent
or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Collateral Trustee
(or Administrative Agent as applicable) in respect of the Parallel Debt will
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Secured Parties in satisfaction of the
Obligations shall conditionally upon such payment not subsequently being avoided
or reduced by virtue of any provisions or enactments relating to bankruptcy,
insolvency, preference, liquidation or similar laws of general application be
deemed as satisfaction of the corresponding amount of the Parallel Debt. The
parties hereto acknowledge and agree that, for purposes of a Dutch Pledge, any
resignation by an Collateral Trustee (or Administrative Agent if applicable) is
not effective until its rights under the Parallel Debt are assigned to the
successor Collateral Trustee (or Administrative Agent if applicable).

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of Parent or any relevant Subsidiary as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent or Collateral Trustee, as applicable,
shall (i) hold such parallel debt undertaking as fiduciary agent (Treuhaender)
and (ii) administer and hold as fiduciary agent (Treuhaender) any pledge created
under a German law governed Collateral Document which is created in favor of any
Secured Party or transferred to any Secured Party due to its accessory nature
(Akzessorietaet), in each case in its own name and for the account of the
Secured Parties. Each Lender, on its own behalf and on behalf of its affiliated
Secured Parties, hereby authorizes the Collateral Trustee to enter as

 

173



--------------------------------------------------------------------------------

its agent in its name and on its behalf into any German law governed Collateral
Document, to accept as its agent in its name and on its behalf any pledge under
such Collateral Document and to agree to and execute as agent in its name and on
its behalf any amendments, supplements and other alterations to any such
Collateral Document and to release any such Collateral Document and any pledge
created under any such Collateral Document in accordance with the provisions
herein and/or the provisions in any such Collateral Document.

For purposes of the laws of the Province of Quebec, the Secured Parties hereby
authorize the Administrative Agent to appoint on their behalf, pursuant to the
Collateral Trust Agreement, the Collateral Trustee as hypothecary representative
of the Secured Parties as contemplated hereby under Article 2692 of the Civil
Code of Quebec in order to hold hypothecs and security granted under the
Canadian Security Documents to be governed by the laws of the Province of
Quebec.

The Administrative Agent is authorized to enter into the Collateral Trust
Agreement and any Approved Intercreditor Agreement (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, and extensions, restructuring, renewals, replacements
of, such agreements) in connection with the incurrence by any Loan Party of any
Permitted First Lien Indebtedness, Permitted Junior Secured Refinancing Debt,
Permitted Pari Passu Secured Refinancing Debt or Permitted Refinancing
Indebtedness with respect thereto, or any other Indebtedness permitted by the
terms of this Agreement to be secured by the Collateral on a pari passu or
junior priority secured basis, in each case in order to permit such Indebtedness
to be secured by a valid, perfected Lien (with such priority as may be
designated by such Loan Party to the extent such priority is permitted by the
Loan Documents), and the parties hereto acknowledge that the Collateral Trust
Agreement and each Approved Intercreditor Agreement is (if entered into) binding
upon them. Each Lender (a) understands, acknowledges and agrees that Liens may
be created on the Collateral pursuant to the documentation relating to any
Indebtedness incurred as permitted by this Agreement which is (in accordance
with the terms hereof) to be secured thereby, on a pari passu, or junior,
secured basis to the Liens securing the Secured Obligations, which Liens
securing any such other Indebtedness shall be subject to the terms and
conditions of the Collateral Trust Agreement and each Approved Intercreditor
Agreement executed and delivered as required hereby, (b) hereby agrees that it
will be bound by and will take no actions contrary to the provisions of the
Collateral Trust Agreement and any Approved Intercreditor Agreement (if entered
into) and (c) hereby authorizes and instructs the Administrative Agent to enter
into the Collateral Trust Agreement and each Approved Intercreditor Agreement
(and any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements) in connection with
the incurrence by any Loan Party of any secured Indebtedness as contemplated
above, in order to permit such Indebtedness to be secured by a valid, perfected
Lien (with such priority as may be designated by the Borrowers or such Loan
Party, to the extent such priority is permitted by the Loan Documents), and to
subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof.

 

174



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)    if to the Co-Borrower, to it at 1400 Atwater Drive, Malvern, Pennsylvania
19355, Attention of Treasurer (Telecopy No. 484-216-3002; Telephone
No. 484-216-7909);

(ii)    if to Parent, to it at First Floor, Minerva House Ballsbridge,
Simmonscourt Road, Dublin 4, Ireland, Attention International Legal Counsel and
Company Secretary (Telecopy No. 484-216-3002; Telephone No. +353-1268-2006);

(iii)    if to the Lux Borrower, to it at 2a, rue Nicolas Bové L-1253
Luxembourg, Attention of the board of managers (Telecopy No. +352-2644-9167);

(iv)    if to the Administrative Agent, (1) JPMorgan Chase Bank, N.A., Ryan
Bowman, 10 S. Dearborn, Chicago, IL 60603 (Telecopy No. (312-732-4754), Facsmile
No. (844-490-5663), Email ryan.t.bowman@jpmorgan.com) and (2) J.P. Morgan Europe
Limited, Loan and Agency Group, 25 Bank Street, Canary Wharf, London E14 5JP
(Telecopy No. (+44 (0) 20 7742 1000), Facsimile No. (+44 (0)20 7777 2360),
Email: loan_and_agency_london@jpmorgan.com), or such other office or person as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto;

(v)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 S
Dearborn, Chicago, IL 60603 (Telecopy No. (312-732-4754), Email:
jpm.agency.cri@jpmorgan.com) or such other office or person as the Issuing Bank
may hereafter designate in writing as such to the other parties hereto;

(vi)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S
Dearborn, Chicago, IL 60603 (Telecopy No. (312-732-4754), Email:
jpm.agency.cri@jpmorgan.com) or such other office or person as the Swingline
Lender may hereafter designate in writing as such to the other parties hereto;
and

(vii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept

 

175



--------------------------------------------------------------------------------

notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties or any Lead
Arranger (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Parent’s or any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Parent or any
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Parent, the Borrowers or their respective
subsidiaries and its or their securities for purposes of United States Federal
or state securities laws.

Section 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Collateral Trustee, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Trustee, the Issuing Bank and the Lenders
hereunder and under the other Loan

 

176



--------------------------------------------------------------------------------

Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by either Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Collateral Trustee, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

(b)    Except as provided in Section 2.20 with respect to an Incremental
Amendment, Section 2.23 with respect to an Extension Amendment and Section 2.25
with respect to a Refinancing Amendment, and except as otherwise expressly
provided in Section 9.19, neither this Agreement, any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders (other than (x) with respect to any amendment or waiver
contemplated in clauses (viii) or (ix) below, which shall only require the
consent of the Lenders holding the Majority in Interest with respect to any
applicable Class, as applicable (and not the Required Lenders), (y) with respect
to amendments or waivers contemplated in clauses (ii), (iii) or (x) below, which
shall only require the consent of the Lenders expressly set forth therein and
not the Required Lenders and (z) as otherwise expressly set forth below) or by
the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby; provided that (x) any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any LC Disbursement or to
reduce any fee payable hereunder and (y) only the consent of the Required
Lenders (or, with respect to any default rate payable in respect of the
Revolving Facility, Majority in Interest of Revolving Lenders, shall be
necessary to waive any obligation of the Borrowers to pay interest at the
default rate) shall be necessary to reduce or waive any obligation of the
Borrowers to pay interest or fees at the applicable default rate set forth in
Section 2.13(d), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement (other than any reduction of the amount
of, or any extension of the payment date for, the mandatory prepayments required
under Section 2.11, in each case which shall only require the approval of the
Required Lenders), or any interest thereon (other than interest payable at the
applicable default rate of interest set forth in Section 2.13(d)), or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender directly and adversely
affected thereby, (v) change any of the provisions of this Section 9.02 or the
definitions of “Required Lenders” or “Majority in Interest” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that,

 

177



--------------------------------------------------------------------------------

solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the Term
Loans are included on the Closing Date), (vi) release all or substantially all
of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty without the written consent of each Lender, (vii) except as provided in
Section 9.13 or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender, (viii) amend, waive
or otherwise modify the Financial Covenant or any definition related thereto
(solely in respect of the use of such defined terms in the Financial Covenant)
or waive any Default or Event of Default resulting from a failure to perform or
observe the Financial Covenant (including any waiver of a Default or Event of
Default solely with respect to a Class of Revolving Lenders) without the written
consent of each affected Class of Revolving Lenders holding a Majority in
Interest with respect to the Revolving Loans and Commitments of such Class (and
in the case of multiple Classes which are affected, Majority in Interest with
respect to all such Classes shall consent together as one Class); provided,
however, that the amendments, waivers and other modifications described in this
clause (viii) shall not require the consent of any Lenders other than Revolving
Lenders holdings a Majority in Interest with respect to any affected Class of
Revolving Loans and Revolving Commitments, (ix) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class without the written consent of Lenders
representing a Majority in Interest of each adversely affected Class (and in the
case of multiple Classes which are affected, Majority in Interest with respect
to all such Classes shall consent together as one Class) or (x) modify or extend
the maturity date of any Letter of Credit to a date that is later than the
Maturity Date applicable to the Revolving Commitments, without the written
consent of each Revolving Lender; provided, further, that (i) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Trustee, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Collateral Trustee, the Issuing Bank or the Swingline Lender, as the case
may be and (ii) Section 9.04(f) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification.

(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Amendment, Extended Loans pursuant to an Extension Amendment and any
Credit Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment,
which, in each case, for the avoidance of doubt, shall not require the consent
of the Required Lenders) to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, the Term Loans, the Incremental Loans,
the Extended Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders, and for purposes of the
relevant provisions of Section 2.18(b).

 

178



--------------------------------------------------------------------------------

(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders or Lenders representing a Majority
in Interest of any Class directly affected, as applicable, is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrowers and the Administrative Agent) shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by each Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, (2) an amount, if any, equal
to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender and (3) any
amounts owing to such Lender pursuant to Section 2.12(d). A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

(e)    Notwithstanding anything to the contrary herein, (i) if following the
Closing Date, the Administrative Agent and any Loan Party shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the applicable Loan Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof and (ii) guarantees,
collateral security agreements, pledge agreements and related documents (if any)
executed by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and/or waived with the consent of the Administrative Agent at the
request of Parent or any Borrower without the input or need to obtain the
consent of any other Lenders if such amendment or waiver is delivered in order
(x) to comply with local law or advice of local counsel, (y) to cure
ambiguities, omissions or defects or (z) to cause such guarantees, collateral
security agreements, pledge agreement or other documents to be consistent with
this Agreement and the other Loan Documents.

Section 9.03    Expenses; Indemnity; Damage Waiver. (a) Parent and the Borrowers
shall (and hereby jointly and severally agree to) pay (i) all reasonable and
documented out-of-

 

179



--------------------------------------------------------------------------------

pocket expenses incurred by the Administrative Agent, the Lead Arrangers and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel (other than in-house counsel) for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section 9.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, however,
that in no event shall Parent or the Borrowers be required to reimburse the
Lenders for more than one counsel to the Administrative Agent (and up to one
local counsel in each applicable jurisdiction and regulatory counsel) and one
counsel for all of the other Lenders (and up to one local counsel in each
applicable jurisdiction and regulatory counsel), unless a Lender or its counsel
determines that it would create actual or potential conflicts of interest to not
have individual counsel, in which case each Lender may have its own counsel
which shall be reimbursed in accordance with the foregoing.

(b)    Except in respect of Indemnified Taxes or Other Taxes otherwise covered
by Section 2.17(c), Parent and the Borrowers shall, and jointly and severally
agree to, indemnify the Administrative Agent, the Lead Arrangers, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee (but excluding any Excluded Taxes), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to Parent or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether (x) any Indemnitee
is a party thereto or (y) such matter is initiated by a third party or by Parent
or any of its affiliates; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons.

 

180



--------------------------------------------------------------------------------

(c)    To the extent that Parent or any Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section 9.03, each Lender
severally agrees to pay to the Administrative Agent, as the case may be, and
each Revolving Lender severally agrees to pay to the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that any
Borrower’s failure to pay any such amount shall not relieve such Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

(d)    To the extent permitted by applicable law, neither Parent nor any
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Indemnified Persons, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e)    All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor.

Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) Parent and
the Borrowers may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender, except
in a transaction permitted by Section 6.03 (and any attempted assignment or
transfer by Parent or a Borrower without such consent shall be null and
void).    Subject to the terms and conditions set forth in Sections 9.04(b)
through (l) below, any Lender may assign to one or more assignees (other than
any Person that is not an Eligible Transferee) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section 9.04) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

181



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more “accredited investors” (as defined in
regulation D of the Securities Act)(other than (1) Parent and its Affiliates,
except to the extent permitted in Sections 2.24, 9.04(g) and 9.04(k), (2) any
natural Person, (3) any Defaulting Lender or (4) a Person that would be a
Foreign Lender but is not capable of making the representation contained in
Section 2.17(j) on the date it becomes a Lender ) (each, an “Eligible
Transferee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A)    the applicable Borrower (such consent not to be unreasonably withheld or
delayed); provided that such Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; provided, further, that no consent of the applicable Borrower
shall be required for (x) any assignment by any Agent or Lead Arranger (or any
affiliate thereof) of Term Loans or related commitments pursuant to the primary
syndication of such Term Loans and related commitments or (y) an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under clause (a), (b), (h), (i) or (j) of Section 7.01 has occurred and is
continuing, any other assignee;

(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C)    the Issuing Bank and the Swingline Lender (such consent not to be
unreasonably withheld or delayed); provided that no consent of the Issuing Bank
or the Swingline Lender shall be required for an assignment of all or any
portion of a Term Loan or any related commitment.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the applicable Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the applicable Borrower shall be required if an Event of Default has occurred
and is continuing;

 

182



--------------------------------------------------------------------------------

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Parent and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E)    without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the applicable Borrower described in Section 108(e)(4) of the Code; and

(F)    if, at the time of any assignment, the respective assignee would be
entitled to greater increased cost payments pursuant to Section 2.15 than those
that apply to the respective assignor, then the respective assignee shall not be
entitled to charge the Borrowers for any such increased costs which would
otherwise by owed to it pursuant to Section 2.15, but in each case only to the
extent in excess of those that would have applied to the respective assignor at
the time of such assignment.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.04 (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of clause (g) of this Section 9.04), from and after
the effective date specified in each Assignment and Assumption (or Affiliated
Lender Assignment and

 

183



--------------------------------------------------------------------------------

Assumption) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of and interest on the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes, notwithstanding notice to the contrary. The Register
shall be available for inspection by each Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    (i) Any Lender may, without the consent of the applicable Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (excluding (x) Parent and
its Affiliates and (y) any Person that is not an Eligible Transferee) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to

 

184



--------------------------------------------------------------------------------

the other parties hereto for the performance of such obligations, (C) Parent,
the Borrowers and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) without the prior written consent of the Administrative
Agent, no participation shall be sold to a prospective participant that bears a
relationship to the applicable Borrower described in Section 108(e)(4) of the
Code. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the applicable Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of such Borrower, to
comply with Section 2.17(e) as though it were a Lender (it being understood that
the documentation required under Section 2.17(e) shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal

 

185



--------------------------------------------------------------------------------

Reserve Bank or any other central bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e)    In the case of any assignment, transfer or novation by a Lender to a new
Lender, or any participation by such Lender in favor of a Participant, of all or
any part of such Lender’s rights and obligations under this Agreement or any of
the other Loan Documents, such Lender and the new Lender or Participant (as
applicable) hereby agree that, for the purposes of Article 1278 and/or Article
1281 of the Luxembourg Civil Code (to the extent applicable), any assignment,
amendment, transfer and/or novation of any kind permitted under, and made in
accordance with the provisions of, this Agreement or any agreement referred to
herein to which the Lux Borrower or any Luxembourg Guarantor is a party
(including any Collateral Document), any security created or guarantee given
under or in connection with this Agreement or any other Loan Document shall be
preserved and shall continue in full force and effect for the benefit of such
new Lender or Participant (as applicable).

(f)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
Parent (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to make all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) such SPC and
the applicable Loan or any applicable part thereof shall be appropriately
reflected in the Participant Register. Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Parent or any Subsidiary under the Loan Documents (including its
obligations under Sections 2.15 through 2.17), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable (and such Lender shall remain liable for such indemnity
or similar payment obligation on behalf of the SPC), and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the Lender
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of any Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500
(which processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

186



--------------------------------------------------------------------------------

(g)    Any Lender may, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all Lenders
on a pro rata basis in accordance with procedures determined by such Affiliated
Lender in its sole discretion or (y) open market purchase on a non-pro rata
basis, in each case subject to the following limitations:

(i)    Affiliated Lenders will not (A) receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or
(B) make any challenge to the Administrative Agent’s or any other Lender’s
attorney-client privilege on the basis of its status as a Lender;

(ii)    each Affiliated Lender that purchases any Loans this subsection
(g) shall identify itself as an Affiliated Lender;

(iii)    each Lender (other than any other Affiliated Lender) that assigns any
Loans to an Affiliated Lender pursuant to this subsection (g) shall deliver to
the Administrative Agent and Parent a customary Big Boy Letter;

(iv)    the aggregate principal amount of Term Loans of any Class under this
Agreement held by Affiliated Lenders at the time of any such purchase or
assignment shall not exceed 25% of the aggregate principal amount of Term Loans
of such Class outstanding at such time under this Agreement (such percentage,
the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Term
Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;

(v)    as a condition to each assignment pursuant to this subsection (g), the
Administrative Agent and Parent shall have been provided a notice in connection
with each assignment to an Affiliated Lender or a Person that upon effectiveness
of such assignment would constitute an Affiliated Lender pursuant to which such
Affiliated Lender (in its capacity as such) shall waive any right to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such; and

(vi)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit B-2 hereto (an “Affiliated Lender
Assignment and Assumption”).

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (g) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion

 

187



--------------------------------------------------------------------------------

thereof, plus all accrued and unpaid interest thereon, to a Borrower for the
purpose of cancelling and extinguishing such Term Loans. Upon the date of such
contribution, assignment or transfer, (x) the aggregate outstanding principal
amount of Term Loans shall reflect such cancellation and extinguishing of the
Term Loans then held by such Borrower and (y) such Borrower shall promptly
provide notice to the Administrative Agent of such contribution of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

Each Affiliated Lender agrees to notify the Administrative Agent and Parent
promptly (and in any event within ten (10) Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent and Parent promptly (and in any event within ten (10) Business Days) if it
becomes an Affiliated Lender. The Administrative Agent may conclusively rely
upon any notice delivered pursuant to the immediately preceding sentence or
pursuant to clause (v) of this subsection (g) and shall not have any liability
for any losses suffered by any Person as a result of any purported assignment to
or from an Affiliated Lender.

(h)    Notwithstanding anything in Section 9.02 or the definition of “Required
Lenders,” or “Majority of Interest” to the contrary, for purposes of determining
whether the Required Lenders and Majority of Interest in respect of a Class of
Loans have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 9.04(i), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and, except with respect to any
amendment, modification, waiver, consent or other action (x) in Section 9.02
requiring the consent of all Lenders, all Lenders directly and adversely
affected or specifically such Lender, (y) that alters an Affiliated Lender’s pro
rata share of any payments given to all Lenders, or (z) affects the Affiliated
Lender (in its capacity as a Lender) in a manner that is disproportionate to the
effect on any Lender in the same Class, the Loans held by an Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
any Lender vote (and shall be deemed to have been voted in the same percentage
as all other applicable Lenders voted if necessary to give legal effect to this
paragraph) (but, in any event, in connection with any amendment, modification,
waiver, consent or other action, shall be entitled to any consent fee,
calculated as if all of such Affiliated Lender’s Loans had voted in favor of any
matter for which a consent fee or similar payment is offered).

(i)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against Parent
or any other Loan Party at a time when such Lender is an Affiliated Lender, such
Affiliated Lender irrevocably authorizes and empowers the Administrative Agent
to vote on behalf of such Affiliated Lender with respect to the Term Loans held
by such Affiliated Lender in any manner in the

 

188



--------------------------------------------------------------------------------

Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed
treatment of similar Obligations held by Term Lenders that are not Affiliated
Lenders.

(j)    Although any Debt Fund Affiliate(s) shall be Eligible Transferees and
shall not be subject to the provisions of Section 9.04(g), (h) and (i), any
Lender may, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to a Person who is or will
become, after such assignment, a Debt Fund Affiliate only through (x) Dutch
auctions or other offers to purchase or take by assignment open to all Lenders
on a pro rata basis in accordance with Auction Procedures (for the avoidance of
doubt, without requiring any representation as to the possession of material
non-public information by such Affiliate) or (y) open market purchase on a
non-pro rata basis. Notwithstanding anything in Section 9.02 or the definition
of “Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans, Revolving Commitments and Revolving Loans held by Debt
Fund Affiliates, in the aggregate, may not account for more than 49.9% of the
Term Loans, Revolving Commitments and Revolving Loans of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 9.02.

(k)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to Parent or any Subsidiary
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis in accordance with Auction Procedures or (y) open market
purchases on a non-pro rata basis; provided that:

(i)    (a) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to Parent or
any Subsidiary shall be deemed automatically cancelled and extinguished on the
date of such contribution, assignment or transfer, (b) the aggregate outstanding
principal amount of Term Loans of the remaining Lenders shall reflect such
cancellation and extinguishing of such Term Loans and (c) Parent or a Borrower
shall promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register;

(ii)    each Person that purchases any Loans pursuant to this subsection (k)
shall identify itself as Parent or a Subsidiary of Parent;

 

189



--------------------------------------------------------------------------------

(iii)    each Lender (other than an Affiliated Lender) that assigns any Loans to
Parent, a Borrower or any Subsidiary of Parent pursuant to this subsection
(k) shall deliver to the Administrative Agent and Parent a customary Big Boy
Letter; and

(l)    purchases of Term Loans pursuant to this subsection (k) may not be funded
with the proceeds of Revolving Loans.

Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (except for
Unliquidated Obligations) or any Letter of Credit is outstanding (unless such
Letter of Credit has been Cash Collateralized) and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or “flex” rights constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective on the Closing
Date. Delivery of an executed counterpart of a signature page of this Agreement
by facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit

 

190



--------------------------------------------------------------------------------

or the account of Parent, any Borrower or any Subsidiary Guarantor against any
of and all of the Secured Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured; provided that any recovery by
any Lender or any Affiliate pursuant to its setoff rights under this
Section 9.08 is subject to the provisions of Section 2.18(d). The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process;
Foreign Process Agent. (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

(b)    Parent and each of the Borrowers hereby irrevocably and unconditionally
submit, for themselves and their property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document (other than any Collateral Documents which specify
a different jurisdiction), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c)    Parent and each of the Borrowers hereby irrevocably and unconditionally
waive, to the fullest extent they may legally and effectively do so, any
objection which they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in paragraph (b) of this
Section 9.09. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e)    Each of Parent and the Lux Borrower hereby irrevocably and
unconditionally appoints CT Corporation System, with an office on the date
hereof at 111 Eighth Avenue, 13th Floor, New York, NY 10011, and its successors
hereunder (the “Process Agent”), as its agent to receive on behalf of Parent and
the Lux Borrower and their respective property all writs, claims, process and
summonses in any action or proceeding brought

 

191



--------------------------------------------------------------------------------

against it in the State of New York. Such service may be made by mailing or
delivering a copy of such process to Parent or the Lux Borrower (as applicable)
in care of the Process Agent at the address specified above for the Process
Agent, and Parent and the Lux Borrower irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Failure by the Process Agent
to give notice to Parent or the Lux Borrower or failure of Parent or the Lux
Borrower to receive notice of such service of process shall not impair or affect
the validity of such service on the Process Agent or Parent or the Lux Borrower,
or of any judgment based thereon. Parent and the Lux Borrower each covenant and
agree that it shall take any and all reasonable action, including the execution
and filing of any and all documents, that may be necessary to continue the
delegation of the Process Agent above in full force and effect, and to cause the
Process Agent to act as such. Parent and the Lux Borrower hereto further
covenants and agrees to maintain at all times an agent with offices in New York
City to act as its Process Agent. Nothing herein shall in any way be deemed to
limit the ability to serve any such writs, process or summonses in any other
manner permitted by applicable law.

Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12    Confidentiality. Each of the Administrative Agent, the Swingline
Lender, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and its and their respective directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any

 

192



--------------------------------------------------------------------------------

other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap, derivative or other transaction relating to Parent
or its Restricted Subsidiaries and their obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating Parent or its
Subsidiaries or the facilities evidenced by this Agreement or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities evidenced by this
Agreement, (h) with the prior written consent of Parent or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 by the disclosing party or its Affiliates or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Parent or the
Borrowers. In addition, the Administrative Agent, the Swingline Lender, the
Issuing Bank and each of the Lenders may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. For the purposes of this
Section 9.12, “Information” means all information received from Parent or the
Borrowers relating to Parent the Borrowers or their respective businesses, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Parent or the Borrowers. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13    Release of Liens and Guarantees.

(a)    A Guarantor (other than Parent and any Borrower) shall automatically be
released from its obligations under the Loan Documents upon (i) the consummation
of any transaction permitted by this Agreement as a result of which such
Guarantor ceases to be a Restricted Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise or (ii) such
Guarantor becoming an Excluded Subsidiary; provided that Parent has elected for
such Excluded Subsidiary to be released from its Guaranty. Upon (a) the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than Unliquidated Obligations for which no claim has been
made), and the termination, expiration or Cash Collateralization of all Letters
of Credit, (b) any Disposition (other than any lease or license) by any Loan
Party (other than to Parent or any Restricted Subsidiary) of any Collateral
(i) in a transaction permitted under this Agreement or (ii) in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII or by the Collateral Trustee pursuant to the Collateral Trust
Agreement, (c) any Disposition by any Loan Party to a Receivables Entity of any
Permitted Receivables Facility Assets in connection with a Permitted Receivables
Facility, (d) any property of a Loan Party becoming an Excluded Asset or (e) the
effectiveness of any written consent to the release of the security interest

 

193



--------------------------------------------------------------------------------

created under any Collateral Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral shall be automatically
released. Any termination or release pursuant to this Section 9.13 shall not in
any manner discharge, affect or impair the Secured Obligations or any Liens upon
(or obligations of Parent or any Subsidiary in respect of) all interests
retained by Parent or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this
Section 9.13 shall be without recourse to or warranty by the Collateral Trustee.

(b)    The Collateral Trustee is irrevocably authorized to subordinate any Lien
on any property granted to or held by the Collateral Trustee under any Loan
Document to the holder of any Lien on such property that is permitted by clauses
(b), (d) or (h) of the definition of “Permitted Encumbrances” or Section
6.02(c), (d), (e), (h), (k), (m) (p), (r), (y) (to the extent that the relevant
Lien is of the type to which the Lien of the Collateral Trustee may otherwise be
required to be subordinated under this clause (b) pursuant to any of the other
exceptions to Section 6.02 that are expressly included in this clause (b)), (g),
(l), (o), (bb) or (cc).

Section 9.14    USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies each Loan Party that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the USA Patriot Act.

Section 9.15    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Secured Parties, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected by possession. Should any Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent and the Collateral Trustee
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Collateral Trustee or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

Section 9.16    No Fiduciary Relationship. Parent, on behalf of itself and its
Subsidiaries, agrees that, in connection with all aspects of the transactions
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) and any communications in
connection therewith: (i) (A) the arranging and other services regarding this
Agreement provided by the Lenders are arm’s-length commercial transactions
between Parent and its Affiliates, on the one hand, and the Lenders and their
Affiliates, on the other hand, (B) Parent has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Parent is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Parent, the Borrowers or any of their respective
Affiliates, or any other Person and (B) no Lender or any

 

194



--------------------------------------------------------------------------------

of its Affiliates has any obligation to Parent, the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except, in the case of a Lender, those obligations expressly set forth herein
and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent and its Affiliates, and no
Lender or any of its Affiliates has any obligation to disclose any of such
interests to Parent, the Borrowers or their respective Affiliates. To the
fullest extent permitted by law, Parent and the Borrowers hereby agree not to
assert any claims that they may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 9.17    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrowers. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 9.18    Additional Borrowers and Co-Borrower.

(a)    Parent may designate any wholly-owned Restricted Subsidiary as a Borrower
hereunder with respect to the Revolving Facility and/or any Incremental
Revolving Commitments (and Incremental Revolving Loans) or any Incremental Term
Loan Commitments or Incremental Term Loans (other than Incremental Term Loans
that are not Other Term Loans); provided, however, that such wholly-owned
Restricted Subsidiary shall be organized under the laws of (i) the same
jurisdiction under which any other Borrower is organized or (ii) otherwise, a
jurisdiction that is reasonably acceptable to the (x) Administrative Agent and
(y)(1) in the case of an Additional Borrower with respect to the Revolving
Facility, each of the Lenders under the Revolving Facility and (2) in the case
of an Additional Borrower with respect to any Incremental Term Loans that are
Other Term Loans, the Incremental Lenders with respect to such Incremental Term
Loans. Such wholly-owned Restricted Subsidiary shall become an Additional
Borrower and a party to this Agreement by delivering to the Administrative Agent
an Additional Borrower Joinder, and all references to the “Borrowers” shall also
include such Additional Borrower, as applicable, upon (a) the receipt by the
Administrative Agent of (i) copies, certified by the secretary or assistant
secretary of such Additional Borrower, of resolutions of the board of directors
or similar governing body of such Additional Borrower approving this Agreement
and any other Loan Documents to which such Additional Borrower is becoming a
party and performing the obligations thereunder and such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization and existence of such Additional Borrower; (ii) an
incumbency certificate, executed by the secretary or assistant

 

195



--------------------------------------------------------------------------------

secretary of such Additional Borrower, which shall identify by name and title
and bear the signature of the officers of such Additional Borrower authorized to
request Borrowings hereunder and sign this Agreement and the other Loan
Documents to which such Additional Borrower is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by Parent or such Additional Borrower,
as applicable; (iii) opinions of counsel to such Additional Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other customary matters as are reasonably requested by counsel to the
Administrative Agent and addressed to the Administrative Agent and the Lenders;
(iv) at least three (3) Business Days prior to such designation, any other
instruments and documents reasonably requested by the Administrative Agent and
each Lender under applicable “know your customer” or similar rules and
regulations, including the USA Patriot Act; and (v) a certificate from Parent
and such Additional Borrower certifying that as of the date of such joinder, the
conditions set forth in Section 4.02(a) and (b) shall be met as if a Credit
Event were to occur on such date and (b) the Lenders being provided with ten
(10) Business Days’ prior notice (or such shorter period of time as the
Administrative Agent shall reasonably agree) of any Additional Borrower being
proposed to be added pursuant to this Section 9.18(a). This Agreement may be
amended as necessary or appropriate, in the reasonable opinion of the
Administrative Agent and Parent to effect the provisions of or be consistent
with this Section 9.18(a). Notwithstanding any other provision of this Agreement
to the contrary, any such deemed amendment may be memorialized in writing by the
Administrative Agent with Parent’s consent, but without the consent of any other
Lenders and furnished to the other parties hereto.

(b)    Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto agree that any US Borrower shall only be jointly and severally
liable with respect to the US Borrowings and shall not be jointly and severally
liable with respect to any Loans and Obligations of any Borrower that is not a
US Borrower.

(c)    Notwithstanding anything to the contrary contained in this Agreement (but
subject to subsection (b) of this Section 9.18), the parties hereto agree that
the Co-Borrower shall be a co-borrower with respect to all Loans and other
Obligations of the Lux Borrower and any Additional Borrowers hereunder, and each
reference herein to the “Lux Borrower,” the “Additional Borrower(s)” or the
“Borrower(s)” with respect to any Loans (other than Revolving Loans and related
extensions of credit incurred directly by the Lux Borrower or any Additional
Borrower) or Obligations of the Lux Borrower or any Additional Borrower
hereunder shall be deemed to be a reference to each of the Lux Borrower, any
Additional Borrower and the Co-Borrower, jointly and severally. Subject to
subsection (b) of this Section 9.18, each of the Lux Borrower, any Additional
Borrower and the Co-Borrower shall be jointly and severally liable for all such
Loans and other Obligations, regardless of which Borrower actually receives the
benefit thereof or the manner in which they account for such Loans and
Obligations on their books and records. Upon the commencement and during the
continuation of any Event of Default, the Administrative Agent and the
applicable Lenders may (in accordance with the terms of this Agreement and the
other Loan Documents) proceed directly and at once, without notice, against any
of the Lux Borrower, any Additional Borrower or the Co-Borrower to collect and
recover the full

 

196



--------------------------------------------------------------------------------

amount, or any portion of, such Obligations, without first proceeding against
the other Borrower or any other Person, or any security or collateral for such
Obligations, subject, however, to subsection (b) of this Section 9.18. Each of
the Lux Borrower, each Additional Borrower and the Co-Borrower consents and
agrees that neither the Administrative Agent nor the Lenders shall be under any
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of such Obligations.

Section 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institution.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.20    Collateral Trust Agreement. Notwithstanding anything to the
contrary contained herein, the Administrative Agent, the Issuing Bank and each
Lender hereby acknowledges that the Liens and security interests securing the
Secured Obligations, the exercise of any right or remedy by the Collateral
Trustee under the Loan Documents or with respect thereto, and certain rights of
the parties thereto are subject to the provisions of the Collateral Trust
Agreement and any other applicable Approved Intercreditor Agreement that has
been entered into by the Administrative Agent pursuant to the terms hereof. In
the event of any conflict between the terms of the Collateral Trust Agreement or
any such Approved Intercreditor Agreement and the terms of this Agreement or any
other Loan Document with respect to the priority of any Liens granted to the
Collateral Trustee or the exercise of any rights and remedies of the Collateral
Trustee, the terms of the Collateral Trust Agreement and such applicable
Approved Intercreditor Agreements shall govern and control.

 

197



--------------------------------------------------------------------------------

ARTICLE X

PARENT GUARANTY

Section 10.01    Guaranty. Parent hereby guarantees to each Secured Party as
hereinafter provided, as primary obligor and not as surety, the payment of the
Secured Obligations in full in cash when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. Parent hereby further
agrees that if any of the Secured Obligations are not paid in full in cash when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), Parent will promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Secured Obligations, the
same will be promptly paid in full in cash when due (whether at extended
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Section 10.02    Obligations Unconditional. (a) The obligations of Parent under
Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Secured Obligations, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Secured Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full in cash of the Secured Obligations, other than
contingent indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made), it
being the intent of this Section 10.02 that the obligations of Parent hereunder
shall be absolute and unconditional under any and all circumstances. Parent
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against a Borrower or any other Guarantor for amounts paid under
this Article X until such time as the Secured Obligations have been paid in full
in cash and the Commitments have expired or terminated.

(b)    Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of Parent hereunder, which
shall remain absolute and unconditional as described above:

(i)    at any time or from time to time, without notice to Parent the time for
any performance of or compliance with any of the Secured Obligations shall be
extended, or such performance or compliance shall be waived;

(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Secured Obligations shall be done
or omitted;

 

198



--------------------------------------------------------------------------------

(iii)    the maturity of any of the Secured Obligations shall be accelerated, or
any of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Secured Obligations shall be waived or any other guarantee of
any of the Secured Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(iv)    any Lien granted to, or in favor of, the Collateral Trustee or any other
holder of the Secured Obligations as security for any of the Secured Obligations
shall fail to attach or be perfected; or

(v)    any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Parent) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Parent).

(c)    With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent, the Collateral Trustee or any
other holder of the Secured Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents or other documents
relating to the Secured Obligations, or against any other Person under any other
guarantee of, or security for, any of the Secured Obligations.

Section 10.03    Reinstatement. The obligations of Parent under this Article X
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings under any Debtor Relief Law,
and Parent agrees that it will indemnify the Administrative Agent and each
holder of the Secured Obligations on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such holder of the Secured
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any proceedings under any debtor relief law.

Section 10.04    Certain Additional Waivers. Parent further agrees that it shall
have no right of recourse to security for the Secured Obligations, except
through the exercise of rights of subrogation pursuant to Section 10.02 and
through the exercise of rights of contribution pursuant to Section 10.06.

Section 10.05    Remedies. Parent agrees that, to the fullest extent permitted
by law, as between Parent, on the one hand, and the Administrative Agent, the
Collateral Trustee and the other holders of the Secured Obligations, on the
other hand, the Secured Obligations may be declared to be forthwith due and
payable as provided in Section 7.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article VII)
for purposes of Section 10.01 notwithstanding any stay, injunction or other
prohibition

 

199



--------------------------------------------------------------------------------

preventing such declaration (or preventing the Secured Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Secured Obligations being deemed to have
become automatically due and payable), the Secured Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
Parent for purposes of Section 10.01. Parent acknowledges and agrees that its
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Secured Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

Section 10.06    Rights of Contribution. Parent agrees that, in connection with
payments made hereunder, Parent shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Secured Obligations have been paid in full in cash and
the Commitments have terminated.

Section 10.07    Guarantee of Payment; Continuing Guarantee. The guarantee given
by Parent, in this Article X is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Secured Obligations whenever
arising.

****

 

200



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written.

 

ENDO INTERNATIONAL PLC, as Parent By:  

/s/ Orla Dunlea

Name:   Orla Dunlea Title:   Secretary ENDO LLC, as Co-Borrower By:  

/s/ Karen A. Wallace

Name:   Karen A. Wallace Title:   Senior Vice President and Treasurer ENDO
LUXEMBOURG FINANCE COMPANY I S.À R.L., as Lux Borrower By:  

/s/ Francois-Xavier Goosens

Name:   Francois-Xavier Goosens Title:   Manager B/Authorized Signatory

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Term Loan Lender and
Revolving Lender

By:

 

/s/ Deborah R. Winkler

Name:

 

Deborah R. Winkler

Title:

 

Executive Director

 

CITIBANK, N.A.,

as a Revolving Lender

By:

 

/s/ Stuart G. Dickson

Name:

 

Stuart G. Dickson

Title:

 

Vice President

 

Barclays Bank PLC,

as a Revolving Lender

By:

 

/s/ May Huang

Name:

 

May Huang

Title:

 

Assistant Vice President

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as a Revolving Lender

By:

 

/s/ Christopher Day

Name:

 

Christopher Day

Title:

 

Authorized Signatory

By:

 

/s/ Tino Schaufelberger

Name:

 

Tino Schaufelberger

Title:

 

Authorized Signatory

 

DEUTSCHE BANK AG NEW YORK

BRANCH,

as a Revolving Lender

By:

 

/s/ Peter Cucchiara

Name:

 

Peter Cucchiara

Title:

 

Vice President

By:

 

/s/ Benjamin Souh

Name:

 

Benjamin Souh

Title:

 

Vice President

 

MORGAN STANLEY BANK, N.A.,

as a Revolving Lender

By:

 

/s/ Michael King

Name:

 

Michael King

Title:

 

Authorized Signatory

 

MORGAN STANLEY SENIOR

FUNDING, INC.,

as a Revolving Lender

By:

 

/s/ Michael King

Name:

 

Michael King

Title:

 

Authorized Signatory

 

Royal Bank of Canada,

as a Revolving Lender

By:

 

/s/ Kevin Bemben

Name:

 

Kevin Bemben

Title:

 

Authorized Signatory

 

Bank of America, N.A.,

as a Revolving Lender

By:

 

/s/ Yinghua Zhang

Name:

 

Yinghua Zhang

Title:

 

Director

 

GOLDMAN SACHS BANK USA,

as a Revolving Lender

By:

 

/s/ Annie Carr

Name:

 

Annie Carr

Title:

 

Authorized Signatory

 

GOLDMAN SACHS LENDING

PARTNERS LLC,

as a Revolving Lender

By:

 

/s/ Annie Carr

Name:

 

Annie Carr

Title:

 

Authorized Signatory

 

FIFTH THIRD BANK,

as a Revolving Lender

By:

 

/s/ Tamara M. Dowd

Name:

 

Tamara M. Dowd

Title:

 

Director

 

Sumitomo Mitsui Banking Corporation,

as a Revolving Lender

By:

 

/s/ James D. Weinstein

Name:

 

James D. Weinstein

Title:

 

Managing Director

 

SUNTRUST BANK,

as a Revolving Lender

By:

 

/s/ Katherine Bass

Name:

 

Katherine Bass

Title:

 

Director

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as a Revolving Lender

By:

 

/s/ Jaime Johnson

Name:

 

Jaime Johnson

Title:

 

Director



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL BORROWER JOINDER

[    ], 20    

This Additional Borrower Joinder is dated as of [    ] (this “Agreement”), and
is entered into by and among Endo International PLC, a company incorporated in
the Republic of Ireland (Registered Number 534814) (“Parent”), Endo Luxembourg
Finance Company I S.à r.l., a société à responsabilité limitée (private limited
liability company) incorporated under the laws of Luxembourg, having its
registered office at 2a, rue Nicolas Bové, L-1253 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B182645 (the “Lux
Borrower”), Endo LLC, a limited liability company organized under the laws of
Delaware (the “Co-Borrower”), [    ] (the “Additional Borrower”) and JPMorgan
Chase Bank, N.A., as administrative agent for the Credit Agreement referred to
below (in such capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement, dated as of April 27, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the effectiveness of this Agreement, the “Credit
Agreement”), among Parent, the Lux Borrower, Co-Borrower, the Lenders from time
to time party thereto, the Administrative Agent and the other parties party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 9.18(a) of the Credit Agreement, Parent designates the
Additional Borrower as a Borrower with respect to the [    ]1. [The Additional
Borrower shall only be jointly and severally liable with respect to US
Borrowings and shall not be jointly and severally liable with respect to any
Loans and Obligations of any Borrower that is not a US Borrower.]2 [The
Additional Borrower shall be jointly and severally liable for all Loans and
Obligations of each of the other Borrowers, regardless of whether such
Additional Borrower actually receives the benefit thereof or the manner in which
such Loans and Obligations are accounted for on the books and records of the
Borrowers.]3 Notwithstanding anything to the contrary contained in this
Agreement, the Co-Borrower shall be a co-borrower with respect to all Loans and
other Obligations of the Additional Borrower.

The Additional Borrower represents that (1) subject to Sections 1.04 and 2.20(e)
of the Credit Agreement, the representations and warranties set forth in Article
III of the Credit Agreement and in each other Loan Document to which it is a
party shall be true and correct in all material respects (other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case,
such representations and warranties shall be true and correct) on and as of the
date hereof, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all

 

1  Identify applicable Facility, Commitments or Loans (must be the Revolving
Facility, Incremental Revolving Commitments/Loans or Incremental Term
Loans/Commitments that constitute Other Term Loans) for which the Additional
Borrower will become a Borrower.

2  Include for joinder of an Additional Borrower organized under the laws of the
United States.

3 

Include for joinder of an Additional Borrower organized outside of the United
States.

 

A-1



--------------------------------------------------------------------------------

material respects, other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case such representation and warranty shall
be true and correct on and as of such earlier date and (2) subject to Sections
1.04 and 2.20(e) of the Credit Agreement at the time of and immediately after
giving effect to this Agreement, no Default shall have occurred and be
continuing.

The parties hereto acknowledge and agree that the guarantees of the Obligations
contained in the Subsidiary Guaranty will apply to the Obligations of the
Additional Borrower, to the extent applicable in accordance with the terms
hereof and thereof. Upon execution of this Agreement by each of Parent, the Lux
Borrower, the Co-Borrower, the Additional Borrower and the Administrative Agent,
and the satisfaction of (i) the conditions set forth in Section 9.18(a) of the
Credit Agreement and (ii) the other terms and conditions set forth therein, the
Additional Borrower (1) shall be a party to the Credit Agreement and shall
constitute an “Additional Borrower” and a “Borrower” for all purposes of the
[    ]4 and (2) agrees to be bound by all applicable provisions of the Credit
Agreement and the other Loan Documents to which it is a party and shall have all
the applicable rights and obligations of a Borrower thereunder for purposes of
the [    ]5.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. Sections 9.06, 9.09, 9.10 and 9.12 of the Credit
Agreement are incorporated herein mutatis mutandis.

[Remainder of page intentionally left blank]

 

4  Identify applicable Facility, Loans or Commitments.

5  Identify applicable Facility, Loans or Commitments.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 

ENDO INTERNATIONAL PLC, as Parent

By:  

 

Name:   Title:  

ENDO LUXEMBOURG FINANCE

COMPANY I S.À R.L., as the Lux Borrower

By:  

 

Name:   Title:  

ENDO LLC, as the Co-Borrower

By:  

 

Name:   Title:  

[●], as a Borrower

By:  

 

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities as applicable) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:          [and is an Affiliate/Approved Fund
of [identify Lender]1] 3.    Borrowers:    ENDO LUXEMBOURG FINANCE COMPANY I S.À
R.L. and ENDO LLC 4.    Administrative Agent:    JPMORGAN CHASE BANK, N.A., as
the administrative agent under the Credit Agreement 5.    Credit Agreement:   
The Credit Agreement, dated as of April 27, 2017 among Endo International PLC,
Endo Luxembourg Finance Company I S.à r.l., Endo LLC, the Lenders from time to
time party thereto and JPMORGAN CHASE BANK, N.A. as Administrative Agent,
Issuing Bank and Swingline Lender.

 

 

1  Select if, and as applicable.

 

B-1-1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Class

Assigned2

  

Aggregate Amount

of

Commitment/Loans

for all Lenders of

such Class

  

Amount of

Commitment/

Loans of such

Class Assigned

  

Percentage

Assigned of

Commitment/Loans
of such Class 3

  

CUSIP

Number

   $                $                            %       $    $                %
      $    $                %   

Effective Date:            , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Title:  

 

2  Fill in the appropriate terminology for the Classes of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Revolving Loans”, “Term Loans,” etc.).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-1-2



--------------------------------------------------------------------------------

Consented to and Accepted:

[JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:]4  

[JPMORGAN CHASE BANK, N.A.,

as Issuing Bank and Swingline Lender

By:  

 

Name:   Title:]5  

 

4  Consent is not required for an assignment of all or any portion of a Term
Loan to a Lender, an Affiliate of Lender or an Approved Fund.

5  Consent is not required for an assignment of all or any portion of a Term
Loan or any related commitment..

 

B-1-3



--------------------------------------------------------------------------------

Consented to:

[                                                            
                 ]6

By:

 

 

Title:

 

 

6  The applicable Borrower shall be deemed to have consented unless it shall
object by written notice to the Administrative Agent within ten (10) Business
Days after receiving written notice thereof. Consent of the applicable Borrower
is not required for an assignment to a Lender, an Affiliate of Lender, an
Approved Fund, or, if an Event of Default has occurred and is continuing under
clause (a), (b), (h), (i) or (j) of Section 7.01, to any other assignee.

 

B-1-4



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Parent, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee,
(vi) it does not bear a relationship to the Borrower described in Section
108(e)(4) of the Code (or, if it does bear such a relationship, it has obtained
the prior written consent of the Administrative Agent), (vii) is an Eligible
Transferee and (viii) if it is a Foreign Lender, as of the Effective Date,
assuming compliance with procedural formalities, amounts payable to it pursuant
to the Credit Agreement are exempt from U.S. federal withholding tax or would be
so exempt but for one or more Changes in Law which have occurred after the
Closing Date; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

B-1-5



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, email or other electronic transmission (e.g., as a “.pdf” or “.tif”
attachment) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

B-1-6



--------------------------------------------------------------------------------

EXHIBIT B-2

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Affiliated Lender
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Affiliated
Lender Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   

Assignor:

                                                                     2.   

Assignee:

                                                                          

and is an Affiliate of Parent

3.   

Borrowers:

  

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L. and ENDO LLC

4.   

Administrative Agent:

  

JPMORGAN CHASE BANK, N.A., as the administrative agent under the Credit
Agreement

5.   

Credit Agreement:

   The Credit Agreement, dated as of April 27, 2017 among Endo International
PLC, Endo Luxembourg Finance Company I S.à r.l., Endo LLC, the Lenders from time
to time party thereto and JPMORGAN CHASE BANK, N.A. as Administrative Agent,
Issuing Bank and Swingline Lender.

 

B-2-1



--------------------------------------------------------------------------------

6.    Assigned Interest:

 

Class Assigned1

 

Aggregate Amount of
Term Loans for all
Lenders of such Class

 

Amount of Term Loans of such
Class Assigned

 

Percentage Assigned
of Term Loans of such Class 2

 

CUSIP Number

  $               $                           %     $              
$                           %     $               $                           %
 

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

1  Fill in the appropriate terminology for the Classes of Term Loans under the
Credit Agreement that are being assigned under this Assignment.

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

B-1-2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Parent, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Parent, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it (including those set forth in
Section 9.04(g) of the Credit Agreement) in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Affiliated Lender Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, (vi) it does not bear a
relationship to the Borrower described in Section 108(e)(4) of the Code (or, if
it does bear such a relationship, it has obtained the prior written consent of
the Administrative Agent), (vii) is an Eligible Transferee, (viii) is an
Affiliated Lender, (ix) after giving effect to the assignment contemplated
hereby, the aggregate principal amount of the assigned Class of Term Loans held
by Affiliated Lenders shall not exceed the Affiliated Lender Cap and (x) if it
is a Foreign Lender, as of the Effective Date, assuming compliance with
procedural formalities, amounts payable to it by a Domestic Subsidiary pursuant
to the Credit Agreement are exempt from U.S. federal withholding tax or would be
so exempt but for one or more Changes in Law which have occurred after the
Closing Date; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

B-1-3



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Affiliated Lender Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Assumption by facsimile, email or
other electronic transmission (e.g., as a “.pdf” or “.tif” attachment) shall be
effective as delivery of a manually executed counterpart of this Affiliated
Lender Assignment and Assumption. This Affiliated Lender Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

B-1-4



--------------------------------------------------------------------------------

EXHIBIT C

AUCTION PROCEDURES

This Exhibit C is intended to summarize certain basic terms of the modified
Dutch auction (an “Auction”) procedures pursuant to and in accordance with the
terms and conditions of Section 2.24 of that certain Agreement of which this
Exhibit C is a part (as amended, restated, amended and restated, supplemented
and otherwise modified from time to time, the “Credit Agreement”). It is not
intended to be a definitive statement of all of the terms and conditions of an
Auction, the definitive terms and conditions for which shall be set forth in the
applicable offering document. None of the Administrative Agent, the Auction
Manager or any of their respective affiliates or any officers, directors,
employees, agents or attorneys-in-fact of such Persons (together with the
Administrative Agent and its affiliates, the “Agent-Related Person”) makes any
recommendation pursuant to any offering document as to whether or not any Lender
should sell its Term Loans to the applicable Borrower pursuant to any offering
documents, nor shall the decision by the Administrative Agent, the Auction
Manager or any other Agent-Related Person (or any of their affiliates) in its
respective capacity as a Lender to sell its Term Loans to the applicable
Borrower be deemed to constitute such a recommendation. Each Lender should make
its own decision on whether to sell any of its Term Loans and, if it decides to
do so, the principal amount of and price to be sought for such Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning each Auction
and the relevant offering documents. Capitalized terms not otherwise defined in
this Exhibit C have the meanings assigned to them in the Credit Agreement.

1.    Notice Procedures. In connection with each Auction, the applicable
Borrower will provide notification to the Auction Manager (for distribution to
the Term Lenders of the applicable Class of Term Loans (each, an “Auction
Notice”). Each Auction Notice shall contain (i) the maximum principal amount
(calculated on the face amount thereof) of Term Loans of each applicable
Class that the applicable Borrower offers to purchase in such Auction (the
“Auction Amount”) which shall be no less than $25,000,000 (unless another amount
is agreed to by the Administrative Agent); (ii) the range of discounts to par
(the “Discount Range”) expressed as a range of prices per $1,000 (in increments
of $5), at which the applicable Borrower would be willing to purchase Term Loans
of each applicable Class in such Auction; and (iii) the date on which such
Auction will conclude, on which date Return Bids (as defined below) will be due
by 1:00 p.m. (New York time) (as such date and time may be extended by the
Auction Manager, such time the “Expiration Time”). Such Expiration Time may be
extended for a period not exceeding three (3) Business Days upon notice by the
applicable Borrower to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided that only one extension per offer
shall be permitted. An Auction shall be regarded as a “failed auction” in the
event that either (x) the applicable Borrower withdraws such Auction in
accordance with the terms hereof or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received. In the event of a
failed auction, the applicable Borrower shall not be permitted to deliver a new
Auction Notice prior to the date occurring three (3) Business Days after such
withdrawal or Expiration Time, as the case may be. Notwithstanding anything to
the contrary contained herein, the applicable Borrower shall not initiate any
Auction by delivering an Auction Notice to the Auction Manager until after the
conclusion (whether successful or failed) of the previous Auction (if any),
whether such conclusion occurs by withdrawal of such previous Auction or the
occurrence of the Expiration Time of such previous Auction.

 

C-1



--------------------------------------------------------------------------------

2.    Reply Procedures. In connection with any Auction, each Term Lender of each
applicable Class wishing to participate in such Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation, in
the form included in the respective offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (in increments of $5) in principal amount of Term Loans of each
applicable Class (the “Reply Price”) within the Discount Range and (ii) the
principal amount of Term Loans of each applicable Class, in an amount not less
than $1,000,000 or an integral multiple of $1,000 in excess thereof, that such
Lender offers for sale at its Reply Price (the “Reply Amount”). A Term Lender
may submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans of each applicable Class held by such Term
Lender. Term Lenders may only submit one Return Bid per Auction but each Return
Bid may contain up to three (3) component bids, each of which may result in a
separate Qualifying Bid and each of which will not be contingent on any other
component bid submitted by such Term Lender resulting in a Qualifying Bid. In
addition to the Return Bid, the participating Term Lender must execute and
deliver, to be held by the Auction Manager, an assignment and acceptance in the
form included in the offering document (each, an “Auction Assignment and
Assumption”). The applicable Borrower will not purchase any Term Loans of any
applicable Class at a price that is outside of the applicable Discount Range,
nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

3.    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
applicable Borrower, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for such Auction within the Discount Range for such Auction
that will allow the applicable Borrower to complete the Auction by purchasing
the full Auction Amount (or such lesser amount of Term Loans for which the
applicable Borrower has received Qualifying Bids). The applicable Borrower shall
purchase Term Loans of each applicable Class from each Term Lender whose Return
Bid is within the Discount Range and contains a Reply Price that is equal to or
less than the Applicable Threshold Price (each, a “Qualifying Bid”). All Term
Loans included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration.

4.    Proration Procedures. All Term Loans of each applicable Class offered in
Return Bids (or, if applicable, any component thereof) constituting Qualifying
Bids at the Applicable Threshold Price will be purchased at the Applicable
Threshold Price; provided that if the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans of any applicable Class for which
Qualifying Bids have been submitted in any given Auction at the Applicable
Threshold Price would exceed the remaining portion of the Auction Amount (after
deducting all Term Loans of such Class to be purchased at prices below the
Applicable Threshold Price), the applicable Borrower shall purchase the Term
Loans of such Class for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount. No Return Bids or any component thereof will be
accepted above the Applicable Threshold Price.

 

C-2



--------------------------------------------------------------------------------

5.    Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (e.g., an IntraLinks or SyndTrak) in
accordance with the Auction Manager’s standard dissemination practices by 4:00
p.m. New York time on the same Business Day as the date the Return Bids were due
(as such due date may be extended in accordance with this Exhibit B). The
Auction Manager will insert the principal amount of Term Loans of each
applicable Class to be assigned and the applicable settlement date into each
applicable Auction Assignment and Assumption received in connection with a
Qualifying Bid. Upon the request of the submitting Lender, the Auction Manager
will promptly return any Auction Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.

6.    Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations,
warranties and covenants by the applicable Borrower (provided that, with respect
to any Auction Notice, the delivery of such Auction Notice shall constitute the
making thereof):

The conditions set forth in Section 2.24 of the Credit Agreement have each been
satisfied on and as of the date thereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the applicable Borrower shall terminate any Auction if it fails to
satisfy one of more of the conditions which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans of any
applicable Class pursuant to an Auction.

The representations and warranties of the applicable Borrower contained in
Article III of the Credit Agreement or any other Loan Document to which it is a
party, or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (other than any representation or warranty that is qualified by
materiality or reference to Material Adverse Effect, which shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (other than
any representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes hereof, the representations and
warranties contained in Section 3.04(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and (b)
of Section 5.01 of the Credit Agreement.

7.    Additional Procedures. Once initiated by an Auction Notice, the applicable
Borrower may withdraw an Auction only in the event that, (i) as of such time, no
Qualifying Bid has been received by the Auction Manager or (ii) the applicable
Borrower has failed to meet a condition set forth in Section 2.24 of the Credit
Agreement. Furthermore, in connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled by a Lender.
However, an Auction may become void if the conditions to the purchase of Term
Loans of any applicable Class by the applicable Borrower required by the terms
and conditions of Section 2.24 of the Credit Agreement are not met. The purchase
price in respect of each Qualifying Bid for which purchase by the applicable
Borrower is required in

 

C-3



--------------------------------------------------------------------------------

accordance with the foregoing provisions shall be paid directly by the
applicable Borrower to the respective assigning Lender on a settlement date as
determined jointly by the applicable Borrower and the Auction Manager (which
shall be not later than ten (10) Business Days after the date Return Bids are
due). The applicable Borrower shall execute each applicable Auction Assignment
and Assumption received in connection with a Qualifying Bid. All questions as to
the form of documents and validity and eligibility of Term Loans of each
applicable Class that are the subject of an Auction will be determined by the
Auction Manager, in consultation with the applicable Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.24 of the Credit Agreement or this
Exhibit C. The Auction Manager’s interpretation of the terms and conditions of
the offering document, in consultation with the applicable Borrower, will be
final and binding so long as such interpretation is not inconsistent with the
terms of Section 2.24 of the Credit Agreement or this Exhibit C. None of the
Administrative Agent, the Auction Manager, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the applicable Borrower, the Loan
Parties, or any of their affiliates (whether contained in an offering document
or otherwise) or for any failure to disclose events that may have occurred and
may affect the significance or accuracy of such information. This Exhibit C
shall not require the applicable Borrower to initiate any Auction.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER OF CREDIT REQUEST

Dated [                ]

JPMORGAN CHASE BANK, N.A., as Administrative Agent, under that certain Credit
Agreement, dated as of April 27, 2017 (as amended, restated, amended and
restated, supplemented and otherwise modified from time to time, the “Credit
Agreement”), among ENDO INTERNATIONAL PLC, ENDO LUXEMBOURG FINANCE COMPANY I S.À
R.L., ENDO LLC, the Lenders from time to time party thereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent, Issuing Bank and Swingline Lender.


 

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60603

Attention: Ryan Bowman

[[        1         ], as Issuing Bank

under the Credit Agreement

 

 

 

 

                                                 ]

Attention: [                                    ]

Ladies and Gentlemen:

[Pursuant to Section 2.06(b) of the Credit Agreement, we hereby request that the
Issuing Bank referred to above issue a [Trade][Standby] Letter of Credit for the
account of the undersigned on [        2        ] (the “Date of Issuance”) in
the aggregate amount of [        3        ]. The Letter of Credit shall be [a
Dollar Tranche Letter of Credit denominated in Dollars][a Multicurrency Tranche
Letter of Credit in [        4        ], which is an Agreed Currency].]5
[Pursuant to Section 2.06(b) of the Credit Agreement, we hereby request that the
Issuing Bank referred to above [amend][renew][extend] the Letter of Credit
[                    ]6 on [        7        ] (the “Date of Modification”) to
provide that [                ]8.]9

 

1  Insert name and address of Issuing Bank. For [Standby ]Letters of Credit
issued by JPMorgan Chase Bank, N.A. insert: JPMorgan Chase Bank, N.A., 10 S
Dearborn, Chicago IL 60603, Telecopy No. (3120732-4754, Email:
jpm.agency.cri@jpmorgan.com. For Trade Letters of Credit issued by JPMorgan
Chase Bank, N.A., insert: JPMorgan Chase Bank, N.A., 10 S Dearborn, Chicago IL
60603, Telecopy No. (3120732-4754, Email: jpm.agency.cri@jpmorgan.com. For
Letters of Credit issued by another Issuing Bank, insert the correct notice
information for that Issuing Bank.

2  Date of Issuance which shall be (x) a Business Day and (y) at least 5
Business Days after the date hereof (or such earlier date as is acceptable to
the respective Issuing Bank in any given case).

3  Aggregate initial amount of the Letter of Credit.

4  Insert Dollars, euros, Japanese Yen, Pounds Sterling, Canadian Dollars or any
other Foreign Currency agreed to by the Administrative Agent and each of the
Multicurrency Tranche Lenders.

5  Include for initial issuances of Letters or Credit.

6  Describe Letter of Credit to be amended, renewed or extended.

7  Date of Modification which shall be (x) a Business Day and (y) at least 5
Business Days after the date hereof (or such earlier date as is acceptable to
the respective Issuing Bank in any given case).

8  Describe requested amendment, renewal or extension.

9  Include for amendments, renewals or extensions of existing Letters of Credit.

 

D-1



--------------------------------------------------------------------------------

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be [        10        ],
and such Letter of Credit will be in support of [        11        ] and will
have a stated expiration date of [        12        ].

We hereby certify that:

 

  (A) subject to Sections 1.04 and 2.20(e) of the Credit Agreement, the
representations and warranties of Parent and the Borrowers set forth in the
Credit Agreement shall be true and correct in all material respects (other than
to the extent qualified by materiality or “Material Adverse Effect”, in which
case, such representations and warranties shall be true and correct) on and as
of the [Date of Issuance][Date of Modification], except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects, other than to the extent qualified by materiality or “Material Adverse
Effect”, on and as of such earlier date; and

 

  (B) subject to Sections 1.04 and 2.20(e), at the time of and immediately after
giving effect to the [issuance][amendment][renewal][extension] of such Letter of
Credit no Default shall have occurred and be continuing.

Copies of documentation with respect to the supported transaction are attached
hereto.

*    *    *

 

10  Insert name and address of beneficiary.

11  Insert a description of the applicable supporting Indebtedness (in the case
of standby Letters of Credit) and insert description of permitted trade
obligations of Parent or any of its Restricted Subsidiaries (in the case of
trade Letters of Credit).

12  Insert the last date upon which drafts may be presented which may not be
later than the earlier of (x) one year after the Date of Issuance or Date of
Modification, as applicable, and (y) the 5th Business Day preceding the Maturity
Date with respect to the Revolving Commitments pursuant to which such Letter of
Credit is issued.

 

D-2



--------------------------------------------------------------------------------

[NAME OF BORROWER]

        By:  

 

        Name:           Title:  

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

ENDO INTERNATIONAL PLC

(the “Parent”)

SOLVENCY CERTIFICATE

April 27, 2017

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(g) of that certain
Credit Agreement, dated as of the date hereof (the “Credit Agreement”), among
Endo International PLC, a company incorporated under the laws of the Republic of
Ireland (Registered Number 534814) (“Parent”), ENDO LUXEMBOURG FINANCE COMPANY I
S.À R.L., a société à responsabilité limitée (private limited liability company)
incorporated under the laws of Luxembourg,, ENDO LLC, a Delaware limited
liability company, the Lenders from time to time party thereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Swingline Lender.
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

I, [                ], [manager/director] of Parent (in my capacity as such and
not in my individual capacity (and without personal liability)), DO HEREBY
CERTIFY on behalf of Parent that as of the date hereof:

1.    the fair value of the assets of Parent and its Subsidiaries on a
consolidated basis exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise;

2.    the present fair saleable value of the property of Parent and its
Subsidiaries on a consolidated basis is greater than the amount that will be
required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

3.    Parent and its Subsidiaries on a consolidated basis have not incurred any
debts and liabilities, subordinated, contingent or otherwise, that they do not
believe that they will be able to pay as such debts and liabilities become
absolute and matured;

4.    Parent and its Subsidiaries on a consolidated basis do not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and

5.    I am familiar with the financial performance and business of Parent and
its Subsidiaries and have made such other investigations and inquiries as I have
deemed appropriate for purposes of delivering this Certificate.

 

E-1



--------------------------------------------------------------------------------

For purposes of this certificate, the terms below shall have the following
definitions:

 

  (a) “fair value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Parent and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

  (b) “present fair salable value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Parent and its Restricted
Subsidiaries taken as a whole are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

  (c) “stated liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Parent and its Restricted Subsidiaries
taken as a whole, determined in accordance with GAAP consistently applied.

 

  (d) “contingent liabilities”

The estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of Parent and its Restricted Subsidiaries taken as
a whole (but exclusive of such contingent liabilities to the extent reflected in
stated liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of Parent.

 

  (e) “Parent and its Restricted Subsidiaries on a consolidated basis will not
have unreasonably small capital”

For the period from the date hereof through the Maturity Date, Parent and its
Restricted Subsidiaries taken as a whole is a going concern and has sufficient
capital to ensure that it will continue to be a going concern for such period.

[Remainder of Page Intentionally Left Blank]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

ENDO INTERNATIONAL PLC

By:  

 

Name:   Title:  

 

E-3



--------------------------------------------------------------------------------

SCHEDULE 1.01A

AGREED SECURITY PRINCIPLES

Unless otherwise defined herein, capitalized terms used herein and defined in
the Agreement to which this Schedule 1.01A is attached are used herein as
therein defined.

(A)    Considerations

 

1. In determining what Liens will be granted by Foreign Loan Parties to secure
the Secured Obligations (as defined in the Collateral Trust Agreement) the
following matters will be taken into account. Liens shall not be created or
perfected to the extent that it would:

 

  (a) result in any breach of corporate benefit, financial assistance,
fraudulent preference, thin capitalisation laws, capital maintenance rules or
the laws or regulations (or analogous restrictions) of any applicable
jurisdiction or any similar principles which may limit the ability of any
Foreign Loan Party to provide a guarantee or security or may require that that
the guarantee or security be limited by an amount or otherwise;

 

  (b) result in any (x) material risk to the officers of the relevant grantor of
Liens in contravention of their fiduciary duties and/or (y) risk to the officers
of the relevant grantor of Liens of civil or criminal or personal liability (in
each case, other than arising from fraud, gross negligence or wilful misconduct
of the relevant officer);

 

  (c) result in costs that are disproportionate to the benefit obtained by the
beneficiaries of the Liens by reference to the costs of creating or perfecting
the lien versus the value of the assets being secured;

 

  (d) impose an undue administration burden on, or material inconvenience to the
ordinary course of operations of, the provider of the Lien, in each case which
is disproportionate to the benefit obtained by the beneficiary of the Lien; and

 

  (e) create Liens over any assets subject to third party arrangements which are
permitted by the Loan Documents to the extent (and for so long as) such
arrangements prevent those assets from being charged, provided that the Foreign
Loan Parties shall use reasonable endeavours to obtain consent to the charging
any such assets if the relevant asset is material.

 

2. These Agreed Security Principles embody recognition by all parties that there
may be certain legal, regulatory and practical difficulties (including those in
paragraph 1 above) in obtaining security from all Foreign Loan Parties in every
jurisdiction in which Foreign Loan Parties are located, in particular:

 

  (a) perfection of liens, when required, and other legal formalities will be
completed as soon as practicable and, in any event, within the time periods
specified in the Loan Documents or (if earlier or to the extent no such time
periods are specified in the Loan Documents) within the time periods specified
by applicable law in order to ensure due perfection. Perfection of security will
not be required if it would have a material adverse effect on the ability of the
relevant Foreign Loan Party to conduct its operations and business in the
ordinary course as otherwise permitted by the Loan Documents;



--------------------------------------------------------------------------------

  (b) the maximum granted or secured amount may be limited to minimise stamp
duty, notarisation, registration or other applicable fees, taxes and duties
where the benefit of increasing the granted or secured amount is
disproportionate to the level of such fees, taxes and duties; or

 

  (c) where a class of assets to be secured includes material and immaterial
assets, if the costs of granting security over the immaterial assets is
disproportionate to the benefit of such security, security will be granted over
the material assets only.

For the avoidance of doubt, in these Agreed Security Principles, “cost”
includes, but is not limited to, income tax cost, registration taxes payable on
the creation or enforcement or for the continuance of any Liens, stamp duties,
the cost of maintaining capital for regulatory purposes, out-of-pocket expenses,
and other fees and expenses directly incurred by the relevant grantor of Liens
or any of its direct or indirect owners, subsidiaries or Affiliates.

(B)    Obligations to be Guaranteed and Secured

 

1. Subject to paragraph (A) above and to paragraph (B)2 below, the obligations
to be secured are the Secured Obligations. The Liens are to be granted in favor
of the Collateral Trustee on behalf of each Secured Party (as defined in the
Collateral Trust Agreement) (or equivalent local procedure and unless otherwise
necessary in any jurisdictions). Subject to paragraph (B)2 below, the
obligations to be guaranteed by Foreign Loan Parties are the Secured
Obligations.

For ease of reference, the definitions of the “Secured Obligations” and “Secured
Parties” (including any singular form of such terms) set forth in the Collateral
Trust Agreement should, where relevant and to the extent legally possible, be
incorporated into each Collateral Document (with the capitalised terms used in
them having the meaning given to them in the Collateral Trust Agreement). Each
reference in this Schedule 1.01A to ”Secured Parties”, “Secured Obligations” and
“Secured Debt Default” (including any singular or plural form of such terms) has
the respective meaning assigned to such term in the Collateral Trust Agreement.

 

2. The Secured Obligations may be limited pursuant to the terms of the relevant
Collateral Document and the Secured Obligations may be limited pursuant to the
terms of the Subsidiary Guaranty:

 

2.1 to avoid any breach of corporate benefit, financial assistance, fraudulent
preference, thin capitalisation rules or the laws or regulations (or analogous
restrictions) of any applicable jurisdiction; and

 

2.2 to avoid any (x) material risk to officers of the relevant party that is
granting Liens in contravention of their fiduciary duties and/or (y) risk to the
officers of the relevant grantor of Liens of civil or criminal or personal
liability (in each case, other than arising from fraud, gross negligence or
wilful misconduct of the relevant officer).

(C)    General

 

1. Where appropriate, defined terms in the Collateral Documents should mirror
those in the Agreement and the US Security Agreement, as applicable.



--------------------------------------------------------------------------------

2. The parties to the Agreement agree to negotiate the form of each Collateral
Document in good faith. The form of guarantee is the Subsidiary Guaranty and,
with respect to any Foreign Loan Party, shall be subject to any limitations as
set out in the joinder, supplement or other Guaranty applicable to such Foreign
Loan Party as may be required in order to comply with local laws in accordance
with these Agreed Security Principles.

 

3. The Liens granted by any Foreign Loan Party in favor of the Collateral
Trustee on behalf of each Secured Party shall, to the extent possible under
local law, be enforceable upon the earlier of (a) acceleration of any of the
Secured Obligations upon a Secured Debt Default (after giving effect to any
applicable grace period) under any Security Debt Document and (b) any Secured
Debt Default resulting from the failure to pay any Obligations when due under
any Secured Debt Document (after giving effect to any applicable grace period)
(an “Enforcement Event”).

(D)    Covenants/Representations and Warranties

Any representations, warranties or covenants which are required to be included
in any Collateral Document shall reflect (to the extent to which the subject
matter of such representation, warranty and covenant is the same as the
corresponding representation, warranty and undertaking in this Agreement) the
commercial deal set out in the Agreement and the US Security Agreement (save to
the extent that the Collateral Trustee’s local counsel advise it necessary to
include any further provisions (or deviate from those contained in this
Agreement or the US Security Agreement) in order to protect or preserve the
Liens granted to the Collateral Trustee on behalf of each Secured Party).
Accordingly, the Collateral Documents shall not include, repeat or extend
clauses set out in the Agreement including the representations or undertakings
in respect of insurance, maintenance of assets, information, indemnities or the
payment of costs, in each case, unless applicable local counsel advise it
necessary in order to ensure the validity of any Collateral Document or the
perfection of any Lien granted thereunder.

(E)    Liens over Land and Buildings

 

1. Subject to (A) and (B) above, any mortgage over (x) real estate owned by a
Foreign Loan Party with a fair market value of more than $20,000,000 or (y) real
estate leased by a Foreign Loan Party that is material to the business of such
Loan Party and subject to a lease with an unexpired term in excess of 90 years
will, in each case, charge land and interests in land and buildings, except
where granting the Lien would contravene any legal or contractual prohibition.

 

2. There will be no obligations to investigate title, provide surveys or other
insurance or environmental due diligence other than to the extent customary
under relevant local practice, provided such investigation, provision or other
due diligence does not result in costs that are disproportionate to the benefit
obtained by the beneficiaries of the Liens by reference to the costs of the
investigation, provision or other due diligence versus the value of the real
estate asset.

(F)    Liens over Equity Interests

 

1. Subject to (A) and (B) above, equitable share charges (or the equivalent in
local jurisdictions) will be made over Equity Interests in Foreign Loan Parties
that are Material Subsidiaries in accordance with Section 5.09. For the
avoidance of doubt, share charges over Foreign Subsidiaries which are not
Material Subsidiaries is not required.

 

2. Subject to (A) and (B) above, equitable share charges (or the equivalent in
local jurisdictions) over Equity Interests in Loan Parties will be granted
pursuant to which the Collateral Trustee on behalf of each Secured Party will be
entitled, subject to local laws, to transfer the Equity Interests and satisfy
themselves out of the proceeds of such sale upon enforcement of the Lien.



--------------------------------------------------------------------------------

3. Subject to (A) and (B) above, to the extent permitted under local law, share
pledges should contain provisions to ensure that, unless an Enforcement Event
has occurred and is continuing, the grantor of the Lien is entitled to receive
dividends and exercise voting rights in any shareholders’ meeting of the
relevant company (except if exercise would be materially adverse to the validity
or enforceability of the Lien created or would materially impair the value of
the shares charged) and if an Enforcement Event has occurred and is continuing
the voting and dividend receipt rights may only be exercised by the Collateral
Trustee on behalf of each Secured Party, it being understood that if such
Enforcement Event is subsequently remedied or waived, the right to receive
dividends and the voting rights in any shareholders’ meeting of the relevant
company shall return to the grantor of the Lien.

 

4. Liens over Equity Interests will, where possible, automatically charge
further Equity Interests issued or otherwise contemplate a procedure for the
extension (at the cost of the relevant Loan Party) of Liens over newly-issued
shares.

 

5. Liens will not be created over minority shareholdings or Equity Interests in
joint ventures where the consent of a third party is required before the
relevant Loan Party can create a Lien over the same unless such consent has been
obtained.

 

6. Liens will not be created on Equity Interests so long as same constitute
Excluded Assets.

 

7. No Collateral Document shall contain a provision that requires the consent of
the Administrative Agent or Collateral Trustee for a Subsidiary to issue
additional Equity Interests or to increase its share capital. To the extent a
Collateral Document contains a provision that conflicts with this Section F(7),
this Section F(7) governs..

(G)    Liens over Receivables of Foreign Loan Parties

 

1. Except where an Enforcement Event has occurred and is continuing, unless
necessary to ensure the creation of valid and/or perfected security, (and
notwithstanding that the Lien may be expressed as a first fixed charge) the
proceeds of Receivables shall not be paid into a nominated account unless the
relevant Foreign Loan Party is able freely to withdraw such money and the
Foreign Loan Party shall be free to deal with those receivables in the course of
its business.

 

2. Each relevant Foreign Loan Party shall not be required to notify third party
debtors to any contracts that have been assigned and/or charged under a
Collateral Document unless (i) so required by the Collateral Trustee if an
Enforcement Event has occurred and is continuing or (ii) otherwise customary
under relevant local practice and is not materially prejudicial to the business
relationship of such Foreign Loan Party. The Collateral Trustee shall however be
entitled to give such notice if an Enforcement Event has occurred and is
continuing.

 

3. No Lien will be granted under local law over any Receivables to the extent
(and for so long as) such Receivable cannot be secured under the terms of the
relevant contract (unless the relevant local law dictates otherwise), provided
that the Foreign Loan Parties shall use reasonable endeavours to obtain consent
to the charging any such assets if the relevant asset is material.



--------------------------------------------------------------------------------

(H)    Insurances

 

1. Subject to (A) and (B) above, proceeds of material insurance policies owned
by each relevant Foreign Loan Party (excluding third party liability insurance
policies) are to be assigned by way of security or pledged to the Collateral
Trustee on behalf of each Secured Party. Proceeds of insurance shall be
collected and retained by the relevant Foreign Loan Party (without the further
consent of the Secured Parties) (i) unless such insurance proceeds must be
applied to mandatory prepayment in accordance with subsection (c)(1) of
Section 2.11 of this Agreement or (ii) unless an Enforcement Event has occurred
and is continuing.

 

2. If required by local law to create or perfect the security, notice of the
security will be served on the insurance provider within 10 Business Days of the
security being granted and the Foreign Loan Party shall use its reasonable
endeavours to obtain an acknowledgement of that notice within 30 Business Days
of service. If a Foreign Loan Party has used its reasonable endeavours but has
not been able to obtain acknowledgement its obligations to obtain
acknowledgement shall cease on the expiry of that 30 Business Days period.

(I)    Material Contracts And Claims

 

1. Each relevant Foreign Loan Party shall not be required to notify the
counterparties to any contracts that have been charged/assigned under a
Collateral Document that such contract has been so charged/assigned unless
(i) required by the Collateral Trustee if an Enforcement Event has occurred and
is continuing or (ii) otherwise customary under relevant local practice and is
not materially prejudicial to the business relationship of such Foreign Loan
Party. Liens should not be created over contracts, leases or licenses which
prohibit assignment or the creation of such Liens or which require the consent
of third parties for the creation of such Liens or such assignment unless the
contracts are material and such consent has been obtained.

 

2. Proceeds of material contracts and claims shall be collected and retained by
the relevant Foreign Loan Party (without the further consent of the Secured
Parties) (i) unless such proceeds must be applied to mandatory prepayment in
accordance with subsection (c) of Section 2.11 of this Agreement or (ii) unless
an Enforcement Event has occurred and is continuing.

(J)    Liens Over Intellectual Property

 

1. Subject to (A) and (B) above, Liens over intellectual property will only be
required to be perfected in the United States of America and Canada; provided
that in no event is there any requirement to pledge any intellectual property
which constitutes Excluded Assets.

 

2. If a Foreign Loan Party grants a Lien over any of its intellectual property,
it will be free to deal with those assets in the course of its business
(including without limitation, allowing any intellectual property to lapse or
become abandoned if, in the reasonable judgment of the Irish Holdco, it is no
longer economically practicable to maintain or useful in the conduct of the
business of the Irish Holdco and its Subsidiaries, taken as a whole) until an
Enforcement Event has occurred and is continuing.

(K)    Liens Over Bank Accounts

 

1. Where any Foreign Loan Party is granting a Lien over a bank account it shall,
at the request of the Collateral Trustee, notify the relevant bank of, and shall
use commercially reasonable efforts to procure that the relevant bank
acknowledges the creation of that Lien. Such Foreign Loan Party shall be free to
deal with those accounts in the course of its business until Secured Debt
Default has occurred and is continuing.



--------------------------------------------------------------------------------

2. If required by local law to perfect the security and/or to give effect to the
making thereof, notice of the security will be served on the account bank within
10 Business Days of the security being granted and the Foreign Loan Party shall
use commercially reasonable endeavours to obtain an acknowledgement of that
notice within 10 Business Days of service. If the Foreign Loan Party has used
commercially reasonable endeavours but has not been able to obtain
acknowledgement, its obligation to obtain acknowledgement shall cease on the
expiry of that 20 Business Day period. Irrespective of whether notice of the
security is required for perfection, if the service of notice would prevent the
Foreign Loan Party from using a bank account in the course of its business, no
notice of security shall be served until an Event of Default has occurred and is
continuing.

 

3. Any security over bank accounts shall be subject to any prior security
interests in favour of the account bank which are created either by law or in
the standard terms and conditions of the account bank. The notice of security
shall request these are waived by the account bank but the Foreign Loan Party
shall not be required to change its banking arrangements if these security
interests are not waived or only partially waived.

 

4. Notwithstanding the foregoing, (i) the provisions of this Section (K) shall
not apply to Excluded Accounts; and (ii) no control agreements or account pledge
agreements shall be required with respect to the perfection of any security
interest or Lien in any deposit accounts, securities accounts or other accounts.

(L)    Other Material Assets

Liens shall be given over any other material assets (only to the extent
constituting Collateral and which are not otherwise covered by the Agreed
Security Principles) of any relevant Foreign Loan Party from time to time,
according to the principles set out herein. Such Foreign Loan Party shall be
free to deal with those assets in the course of its business until an
Enforcement Event has occurred and is continuing.

(M)    Perfection of Liens

 

1. Where customary, a Collateral Document may contain a power of attorney
allowing the Collateral Trustee to perform on behalf of the grantor of the Lien,
its obligations under such Collateral Document only if an Enforcement Event has
occurred and is continuing.

 

2. Subject to (A) and (B) above, where obligatory or customary under the
relevant local law all registrations and filings necessary in relation to the
Collateral Documents and/or the Liens evidenced or created thereby are to be
undertaken within applicable time limits, by the appropriate local counsel
(based on local law and custom), unless otherwise agreed.

 

3. Subject to (A) and (B) above, where obligatory or customary, documents of
title relating to the assets charged will be required to be delivered to the
Collateral Trustee.

 

4. Except as explicitly provided herein, notice, acknowledgement or consent to
be obtained from a third party will only be required where the efficacy of the
Lien requires it or where it is practicable and reasonable having regard to the
costs involved, the commercial impact on the Foreign Loan Party in question and
the likelihood of obtaining the acknowledgement and, when possible without
prejudicing the validity of the Lien concerned, such perfecting procedures shall
be delayed until an Enforcement Event has occurred and is continuing.



--------------------------------------------------------------------------------

(N)    Liens

Notwithstanding anything to the contrary contained in this agreement, no
provision contained herein shall prejudice the right of the Foreign Loan Parties
to benefit from the permitted exceptions set out in Section 6.02 of the
Agreement regarding the granting of Liens over assets.

(O)    Proceeds

The Collateral Documents will state that the proceeds of enforcement of such
Collateral Document will be applied as specified in the Collateral Trust
Agreement.

(P)    Regulatory consent

The enforcement of security over shares and the exercise by the Collateral
Trustee of voting rights in respect of such shares may be subject to regulatory
consent. Accordingly, enforcement of any security over any shares subject to
such a restriction, and the exercise by the Collateral Trustee of the voting
rights in respect of any such shares, will be expressed to be conditional upon
obtaining any consents required by law or regulation.

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

REVOLVING COMMITMENTS

 

LENDER

   DOLLAR TRANCHE
COMMITMENT      MULTICURRENCY TRANCHE
COMMITMENT  

JPMorgan Chase Bank, N.A.

     N/A      $ 125,000,000.00  

Citigroup Global Markets Inc.

     N/A      $ 125,000,000.00  

Barclays Bank PLC

     N/A      $ 86,333,333.33  

Credit Suisse AG, Cayman Islands Branch

     N/A      $ 86,333,333.33  

Deutsche Bank AG New York Branch

     N/A      $ 86,333,333.33  

RBC Capital Markets, LLC

     N/A      $ 86,333,333.33  

Bank of America, N.A.

     N/A      $ 80,000,000.02  

Morgan Stanley Senior Funding, Inc.

     N/A      $ 61,333,333.33  

Goldman Sachs Lending Partners LLC

      $ 46,333,333.33  

Goldman Sachs Bank USA

     N/A      $ 40,000,000.00  

Fifth Third Bank

     N/A      $ 38,000,000.00  

Sumitomo Mitsui Banking Corporation

     N/A      $ 38,000,000.00  

SunTrust Robinson Humphrey, Inc.

     N/A      $ 38,000,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     N/A      $ 38,000,000.00  

Morgan Stanley Bank, N.A.

     N/A      $ 25,000,000.00  

AGGREGATE COMMITMENTS

   $ 0.00      $ 1,000,000,000.00  

TERM LOAN COMMITMENTS

 

LENDER

   TERM LOAN COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 3,415,000,000.00  

AGGREGATE COMMITMENTS

   $ 3,415,000,000.00  

 

1



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Customer Name

  Company   LC#     Bank     Currency     Current
Amount $     

Expiry

   Auto
Renewal
Notice   

Beneficiary

Endo Pharmaceuticals

  Qualitest     6644/S24409       RBC       USD       623,600.00     

8/11/2014 -

Evergreen

   60 Days    Huntsville Utilities

Endo Pharmaceuticals

  Qualitest     6644/S24410       RBC       USD       18,500.00     

8/11/2014 -

Evergreen

   60 Days    Huntsville Utilities

Endo Pharmaceuticals

  Qualitest     6644/S24437       RBC       USD       100,000.00     

10/28/2014 -

Evergreen

   60 Days    Arizona State Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest     6644/S24438       RBC       USD       100,000.00     

10/28/2014 -

Evergreen

   60 Days    Oregon Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest     6644/S24439       RBC       USD       100,000.00     

10/28/2014 -

Evergreen

   60 Days    Nevada State Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest     6644/S24440       RBC       USD       100,000.00     

10/28/2014 -

Evergreen

   60 Days    Nebraska Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest     6644/S24441       RBC       USD       100,000.00      10/28/2014
- Evergreen    60 Days    State Of Indiana Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest     6644/S24442       RBC       USD       100,000.00     

10/28/2014 -

Evergreen

   60 Days    California State Board Pharmacy

Endo Pharmaceuticals

  Qualitest     6644/S24443       RBC       USD       5,000.00     

10/29/2014 -

Evergreen

   60 Days    State Of Wisconsin

Endo Pharmaceuticals

  Qualitest     6644/S24449       RBC       USD       100,000.00     

12/14/2014 -

Evergreen

   30 Days    Maryland Board Of Pharmacy

 

1



--------------------------------------------------------------------------------

Endo Pharmaceuticals   Qualitest   6644/S24450   RBC   USD     100,000.00     

12/14/2014 -

Evergreen

   30 Days    Maryland Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest   6644/S24533   RBC   USD     100,000.00     

5/12/2014 -

Evergreen

   60 Days    Wyoming State Board Of Pharmacy

Endo Pharmaceuticals

  Qualitest   2012050100   Morgan
Stanley   USD     100,000.00     

4/30/2014 -

Evergreen

   60 Days    Western Surety Company

Endo Pharmaceuticals

  Endo
Pharmaceuticals   2012041800   Morgan
Stanley   EUR     282,252.00      2/20/19    90 Days    Meridian Vat LC

Endo Luxembourg Finance Company I SARL

  Endo
Pharmaceuticals   DBS 21535   DB   EUR     111,742.02     

5/22/2018 –

Evergreen

   60 Days    DB Milan

Endo Luxembourg Finance Company I SARL

  Endo
Pharmaceuticals   DBS-21536   DB   EUR     140,852.63     

5/22/2018 –

Evergreen

   60 Days    DB Milan

Endo Luxembourg Finance Company I SARL

  Astora
Women’s
Health Ireland
Limited   DBS-21624   DB   EUR     120,000.00      8/8/2017    60 Days    DB
Brussels

Endo Luxembourg Finance Company I SARL

  Endo
Pharmaceuticals   DBS-21842   DB   EUR     181,371.55     

1/25/2018 –

Evergreen

   60 Days    DB Milan

Endo Luxembourg Finance Company I SARL

  Endo
Pharmaceuticals   DBS-21843   DB   EUR     246,902.65     

1/25/2018 –

Evergreen

   60 Days    DB Milan

Endo Luxembourg Finance Company I SARL

  Endo
Pharmaceuticals   DBS-21881   DB   EUR     595,971.27     

2/23/2018 –

Evergreen

   60 Days    DB Milan

 

1



--------------------------------------------------------------------------------

Endo Luxembourg Finance
Company I SARL

  Astora
Women’s
Health
LLC   68114148   Bank of
America,
N.A.   USD   $ 400,000.00      7/31/2017 with auto renewal subject to final
maturity date of 3/31/2021    60 Days    United Properties Investment LLC

Endo Luxembourg Finance
Company I SARL

  Endo
Health
Solutions
Inc   68129336   Bank of
America,
N.A.   USD     100,000      11/02/2017 with auto renewal    60 days    ACE
American Insurance Company

 

1



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

(*) - Subsidiary Guarantor

 

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership

*Endo Designated Activity Company

   Endo International
PLC    Yes    No    Ireland    Designated
Activity
Company    100%

*Endo Ventures Limited

   Endo Designated
Activity Company    Yes    No    Ireland    Private Limited
Company    100%

*Endo Management Limited

   Endo Designated
Activity Company    Yes    No    Ireland    Private Limited
Company    100%

*Endo TopFin Limited

   Endo Designated
Activity Company    Yes    No    Ireland    Private Limited
Company    100%

*Endo Luxembourg Holding Company S.a.r.l

   Endo
Management
Limited    Yes    No    Luxembourg    société à
responsabilité
limitée    29.43%    Endo Designated
Activity Company                70.57%

*Endo Luxembourg Finance Company I S.a.r.l.

   Endo
Luxembourg
Finance Company
II S.a r.l.    Yes    No    Luxembourg    société à
responsabilité
limitée    100%

*Endo Global Finance LLC

   Endo
Luxembourg
Holding Company
S.a r.l    No    No    Delaware    Limited
Liability
Company    90%   

 

Endo
Luxembourg
Finance Company
I S.a.r.l.

              

 

10%

*Endo Finance Generics LLC

   Endo Global
Finance LLC    No    No    Delaware    Limited
Liability
Company    100%

*Endo Somar Holdings B.V.

   Endo Global
Finance LLC    No    No    Netherlands    Private Limited
Liability
Company    100%

Endo Receivables Limited

   Endo Ventures
Bermuda Limited    No    No    Cayman
Islands    Limited
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Endo LLC    Endo Luxembourg
Finance Company I
S.a.r.l.    No    No    Delaware    Limited


Liability
Company

   100%

*Endo Finco Inc.

   Endo Luxembourg
Finance Company I
S.a.r.l.    No    No    Delaware    Corporation    100%

*Par Pharmaceutical Holdings, Inc.

   Endo Luxembourg
Holding Company

S.a. r.l

   Yes    No    Delaware    Corporation    90%


common

  

 

Endo Luxembourg
Finance Company I
S.a.r.l.

               10%
common   

 

Paladin Labs Inc.

               100%


preferred

*Luxembourg Endo Specialty Pharmaceuticals Holding I S.a.r.l.

   Par Pharmaceutical
Holdings, Inc.    No    No    Luxembourg    société à
responsabilité
limitée    100%

*Luxembourg Endo Specialty Pharmaceuticals Holding II S.a.r.l.

   Luxembourg Endo
Specialty
Pharmaceuticals
Holding I S.a.r.l.    Yes    No    Luxembourg    société à
responsabilité
limitée    100%

*Endo Luxembourg Finance Company II S.a.r.l.

   Endo Luxembourg
Holding Company
S.ar.l    Yes    No    Luxembourg    société à
responsabilité
limitée    100%

*Endo Finance Limited

   Endo Luxembourg
Finance Company
II S.a.r.l.    Yes    No    Ireland    Private Limited
Company    100%

*Endo Finance II Limited

   Endo Luxembourg
Finance Company
II S.a.r.l.    Yes    No    Ireland    Private Limited
Company    100%

*Endo Finance III Limited

   Endo Luxembourg
Finance Company
II S.a.r.l.    No    No    Ireland    Private Limited
Company    100%

*Endo Finance IV Limited

   Endo Finance II
Limited    Yes    No    Ireland    Private Limited
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Endo Finance V Limited    Endo Luxembourg
Finance Company I
S.a.r.l.    No    No    Ireland    Private Limited
Company    100%

*Endo Bermuda Finance Limited

   Endo Finance II
Limited    Yes    No    Bermuda    Limited


Company

   100%

*Endo Finance LLC

   Endo Luxembourg
Finance Company I
S.a.r.l.    Yes    No    Delaware    Limited


Liability
Company

   100%

*Endo U.S. Inc.

   Endo Ireland Finance
Limited    Yes    No    Delaware    Corporation    100%

*Endo Ventures Bermuda Limited

   Endo Ventures Cyprus
Limited    No    No    Bermuda    Limited Company    100%

*Endo Health Solutions Inc.

   Endo U.S. Inc.    Yes    No    Delaware    Corporation    100%
preferred   

 

Endo US Holdings
Luxembourg II S.a.r.l.

              

 

100%
common

*Endo Pharmaceuticals Inc.

   Endo Health Solutions
Inc.    Yes    No    Delaware    Corporation    18.2%   

 

Innoteq 2, Inc.

              

 

0.34%

  

 

Anchen
Pharmaceuticals 2, Inc.

              

 

1.73%

  

 

Kali Laboratories 2,
Inc.

               0.44%

 

  

 

Par Two, Inc.

              

 

0.02%

  

 

Par Pharmaceutical 2,
Inc.

              

 

64.17%

  

 

JHP Group Holdings 2,
Inc.

              

 

15.1%

Astora Women’s Health Ireland Limited

   Endo Pharmaceuticals
Inc.    No    No    Ireland    Private Limited
Company    100%

*Hawk Acquisition Ireland Limited

   Endo Health Solutions
Inc.    Yes    No    Ireland    Private Limited
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Endo Generics Holdings, Inc.    Hawk Acquisition
Ireland Limited    No    No    Delaware    Corporation    100%

*Par Pharmaceutical 2, Inc.

   Endo Generics
Holdings, Inc.    Yes    No    Delaware    Corporation    100%

*Par Two, Inc.

   Par Pharmaceutical 2,
Inc.    Yes    No    Delaware    Corporation    100%

*JHP Group Holdings 2, Inc.

   Par Pharmaceutical 2,
Inc.    Yes    No    Delaware    Corporation    100%

*Innoteq 2, Inc.

   Par Pharmaceutical 2,
Inc.    No    No    Delaware    Corporation    100%

*Anchen 2 Incorporated

   Par Pharmaceutical 2,
Inc.    No    No    Delaware    Corporation    100%

*Anchen Pharmaceuticals 2, Inc.

   Anchen Incorporated    Yes    No    Delaware    Corporation    100%

*Kali Laboratories 2, Inc.

   Endo Generics
Holdings, Inc.    No    No    Delaware    Corporation    100%

*Endo Ireland Finance Limited

   Endo Luxembourg
Finance Company I
S.a.r.l.    Yes    No    Ireland    Private Limited
Company    100%

*Endo Ireland Finance II Limited

   Endo Ireland Finance
Limited    No    No    Ireland    Private Limited
Company    100%

*Endo US Holdings Luxembourg I
S.à r.l.

   Endo U.S. Inc.    Yes    No    Luxembourg    société à
responsabilité
limitée    100%

*Endo US Holdings Luxembourg II
S.à r.l.

   Endo US Holdings
Luxembourg I S.à r.l.    Yes    No    Luxembourg    société à
responsabilité
limitée    100%

*Endo Pharmaceuticals Solutions Inc.

   Endo Pharmaceuticals
Inc.    Yes    No    Delaware    Corporation    100%

CPEC LLC

   Endo Pharmaceuticals
Solutions Inc.    No    No    Delaware    Limited
Liability
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Endo Pharmaceuticals Valera Inc.    Endo Pharmaceuticals
Solutions Inc.    Yes    No    Delaware    Corporation    100%

*Generics International (US Parent), Inc.

   Endo Pharmaceuticals
Inc.    No    No    Delaware    Corporation    100%

*Par Pharmaceutical Companies, Inc.

   Luxembourg Endo
Specialty
Pharmaceuticals
Holdings II S.a.r.l.    Yes    No    Delaware    Corporation    100%


common

  

 

Paladin Labs Inc.

              

 

100%

preferred

*Par Pharmaceutical, Inc.

   Par Pharmaceutical
Companies, Inc.    Yes    No    New York    Corporation    100%

*Par Laboratories Europe, Ltd.

   Par Pharmaceutical,
Inc.    No    No    England and
Wales    Limited
Company    100%

*Innoteq, Inc.

   Par Pharmaceutical,
Inc.    No    No    Delaware    Corporation    100%

*Kali Laboratories, LLC

   Par Pharmaceutical,
Inc.    No    No    New Jersey    Limited


Liability
Company

   100%

*Endo Par Innovation Company, LLC

   Par Pharmaceutical,
Inc.    Yes    No    Delaware    Limited


Liability
Company

   100%

*Par, LLC

   Par Pharmaceutical,
Inc.    Yes    No    Delaware    Limited


Liability
Company

   100%

*Generics International (US), Inc.

   Par Pharmaceutical,
Inc.    No    No    New York    Corporation    100%

*Generics International (US) 2, Inc.

   Generics International
(US Parent), Inc.    Yes    No    Delaware    Corporation    100%

*Generics Bidco I, LLC

   Generics International
(US), Inc.    Yes    No    Delaware    Limited
Liability
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Vintage Pharmaceuticals, LLC    Generics International
(US), Inc.    Yes    No    Delaware    Limited


Liability
Company

   100% *Moores Mill Properties L.L.C.    Generics International
(US), Inc.    No    No    Delaware    Limited


Liability
Company

   100% *Quartz Specialty Pharmaceuticals, LLC    Generics Bidco I,
LLC    No    No    Delaware    Limited


Liability
Company

   50%   

 

Vintage
Pharmaceuticals,
LLC

              

 

50%

Par Formulations Private Limited    Par Pharmaceutical,
Inc.    No    No    India    Limited


Company

   99.999%   

 

Par, LLC

              

 

0.001%

Par Biosciences Private Limited    Par Pharmaceutical,
Inc.    No    No    India    Limited


Company

   99.999%   

 

Par Formulations
Private Limited

               0.001% Par Active Technologies Private Limited    Par
Pharmaceutical,
Inc.    No    No    India    Limited


Company

   99.999%   

 

Par Formulations
Private Limited

              

 

0.001%

*Anchen Incorporated    Par Pharmaceutical,
Inc.    No    No    New York    Corporation    100% *Anchen Pharmaceuticals,
Inc.    Anchen Incorporated    No    No    Delaware    Corporation    100% *JHP
Group Holdings, LLC    Par Pharmaceutical,
Inc.    No    No    Delaware    Limited
Liability
Company    100% *JHP Acquisition, LLC    JHP Group Holdings,
LLC    No    No    Delaware    Limited
Liability
Company    100% *Par Sterile Products, LLC    JHP Acquisition,
LLC    Yes    No    Delaware    Limited
Liability
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Astora Holdings, LLC    Endo Pharmaceuticals
Inc.    No    No    Delaware    Limited
Liability
Company    100% *Astora Women’s Health, LLC    Astora Holdings, LLC    No    No
   Delaware    Limited
Liability
Company    100% Astora Women’s Health Bermuda ULC    Astora Women’s
Health, LLC    No    No    Bermuda    Unlimited
Liability
Company    100% Astora Women’s Health Technologies    Astora Women’s
Health, LLC    No    No    Ireland    Private
unlimited
Company    99.83%   

 

Astora Women’s
Health Bermuda ULC

              

 

.17%

*Astora Women’s Health Holdings, LLC    Astora Holdings, LLC    No    No   
Delaware    Limited
Liability
Company    100% *Paladin Labs Canadian Holding Inc.    Endo Luxembourg
Finance Company II
S.a.r.l.    Yes    No    Canada    Corporation    100% *Paladin Labs Inc.   
Paladin Labs Canadian
Holding Inc.    Yes    No    Canada    Corporation    100%

*Endo Ventures Cyprus Limited

   Endo Ventures Limited    No    No    Cyprus    Private
Limited
Liability
Company    100%

Litha Healthcare (Pty) Group Limited

   Endo Luxembourg
Finance Company I
S.a.r.l.    No    Yes    South
Africa    Private
Company    100%

Pharmaplan (Pty) Ltd

   Litha Healthcare Group
(Pty) Limited    No    Yes    South
Africa    Private
Company    100%

OTC Pharma SA (Pty) Ltd

   Litha Healthcare Group
(Pty) Limited    No    Yes    South
Africa    Private
Company    100%

Litha Health Care Holdings (Pty) Ltd

   Litha Healthcare Group
(Pty) Limited    No    Yes    South
Africa    Private
Company    100%

Firefly Investments 223 (Pty) Ltd

   Litha Healthcare Group
(Pty) Limited    No    Yes    South
Africa    Private
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership Pharmafrica (Pty) Ltd    Litha Healthcare Group
(Pty) Limited    No    Yes    South Africa    Private
Company    30%   

 

Litha Healthcare
Holdings (Pty) Ltd

              

 

70%

Litha Healthcare Group SSC (Pty) Ltd

   Litha Health Care
Holdings (Pty) Ltd    No    Yes    South Africa    Private
Company    100%

Litha Medical Consumables (Pty) Ltd

   Litha Health Care
Holdings (Pty) Ltd    No    Yes    South Africa    Private
Company    100%

Litha Pharma (Pty) Ltd

   Litha Health Care
Holdings (Pty) Ltd    No    Yes    South Africa    Private
Company    100%

Goldex 775 (Pty) Ltd

   Litha Pharma (Pty) Ltd    No    Yes    South Africa    Private
Company    100%

MS Patient Care Pharmacy (Pty) Ltd

   Litha Pharma (Pty) Ltd    No    Yes    South Africa    Private
Company    100%

*DAVA Pharmaceuticals, LLC

   Generics International
(US), Inc.    Yes    No    Delaware    Limited
Liability
Company    50%   

 

Par Pharmaceutical,
Inc.

              

 

50%

*Dava International, LLC

   DAVA
Pharmaceuticals, LLC    No    No    Delaware    Limited
Liability
Company    100%

*Auxilium Pharmaceuticals, LLC

   Endo Pharmaceuticals
Inc.    Yes    No    Delaware    Limited
Liability
Company    50%   

 

Generics International
(US) 2, Inc.

              

 

50%

*Slate Pharmaceuticals, LLC

   Actient
Pharmaceuticals LLC    No    No    Delaware    Limited
Liability
Company    100%

*Auxilium International Holdings, LLC

   Auxilium
Pharmaceuticals, LLC    No    No    Delaware    Limited
Liability
Company    100%

*Actient Pharmaceuticals LLC

   Auxilium
Pharmaceuticals, LLC    No    No    Delaware    Limited
Liability
Company    100%



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership *Actient Therapeutics, LLC    Actient
Pharmaceuticals LLC    No    No    Delaware    Limited
Liability
Company    95%
common   

 

Slate Pharmaceuticals,
LLC

              

 

5%
common

100%
preferred

*Auxilium US Holdings, LLC

   Auxilium
Pharmaceuticals, LLC    Yes    No    Delaware    Limited
Liability
Company    100%

*Timm Medical Holdings, LLC

   Actient
Pharmaceuticals LLC    No    No    Delaware    Limited
Liability
Company    100%

*70 Maple Avenue, LLC

   Actient
Pharmaceuticals LLC    No    No    Delaware    Limited
Liability
Company    100%

*Auxilium UK Ltd

   Auxilium
Pharmaceuticals, LLC    No    No    United
Kingdom    Private Limited
Liability
Company    100%

* Endo Global Ventures

   Endo Designated
Activity Company    Yes    No    Bermuda    Unlimited
Liability
Company    81.64%
common

.76%
preferred

  

 

Endo Ventures Cyprus
Limited

              

 

17.6%
common

Grupo Farmacéutico Somar, Sociedad Anónima Promotora de Inversión de Capital
Variable

   Endo Somar Holdings
B.V.    No    No    Mexico    Sociedad
Anónima
Promotora de
Inversión de
Capital
Variable    Effectively
100%   

 

Endo Luxembourg
Finance Company I
S.a.r.l.

              

 

1 Nominal
Share

Serral, Sociedad Anónima de Capital Variable

   Grupo Farmacéutico
Somar, Sociedad
Anónima Promotora de
Inversión de Capital
Variable    No    No    Mexico    Sociedad
Anónima de
Capital
Variable    Effectively
100%   

 

Endo Global Finance
LLC

              

 

1 Nominal
Share



--------------------------------------------------------------------------------

Subsidiary

   Owner    Material
Subsidiary:
Yes / No    Unrestricted
Subsidiary:
Yes / No    Jurisdiction    Organizational
Form    Percentage
Ownership Laboratorios Serral, Sociedad Anónima de Capital Variable    Grupo
Farmacéutico
Somar, Sociedad
Anónima Promotora de
Inversión de Capital
Variable    No    No    Mexico    Sociedad
Anónima de
Capital
Variable    Effectively
100%   

 

Endo Global Finance
LLC

              

 

1 Nominal
Share

Somar Humana, Sociedad Anónima de Capital Variable

   Grupo Farmacéutico
Somar, Sociedad
Anónima Promotora de
Inversión de Capital
Variable    No    No    Mexico    Sociedad
Anónima de
Capital
Variable    Effectively
100%   

 

Endo Global Finance
LLC

              

 

1 Nominal
Share

Lakeside Salud Humana, Sociedad Anónima de Capital Variable

   Grupo Farmacéutico
Somar, Sociedad
Anónima Promotora de
Inversión de Capital
Variable    No    No    Mexico    Sociedad
Anónima de
Capital
Variable    Effectively
100%   

 

Endo Global Finance
LLC

              

 

1 Nominal
Share

Pharma Inmobiliria, Sociedad Anónima de Capital Variable

   Grupo Farmacéutico
Somar, Sociedad
Anónima Promotora de
Inversión de Capital
Variable    No    No    Mexico    Sociedad
Anónima de
Capital
Variable    100%



--------------------------------------------------------------------------------

SCHEDULE 3.06

MATERIAL LITIGATION

We and certain of our subsidiaries are involved in various claims, legal
proceedings, internal and governmental investigations (collectively,
proceedings) that arise from time to time in the ordinary course of our
business, including, among others, those relating to product liability,
intellectual property, regulatory compliance and commercial matters. While we
cannot predict the outcome of these proceedings and we intend to defend
vigorously our position, an adverse outcome in any of these proceedings could
have a material adverse effect on our current and future financial position,
results of operations and cash flows. Matters that are not being disclosed
herein are, in the opinion of our management, immaterial both individually and
in the aggregate with respect to our financial position, results of operations
and cash flows. If and when such matters, in the opinion of our management,
become material either individually or in the aggregate, we will disclose such
matters.

As of March 31, 2017, our reserve for loss contingencies totaled $758.7 million,
of which $714.4 million relates to our product liability accrual for vaginal
mesh cases. Although we believe there is a reasonable possibility that a loss in
excess of the amount recognized exists, we are unable to estimate the possible
loss or range of loss in excess of the amount recognized at this time.

Product Liability

We and certain of our subsidiaries have been named as defendants in numerous
lawsuits in various U.S. federal and state courts, as well as in Canada and
other countries, alleging personal injury resulting from the use of certain
products of our subsidiaries. These matters are described below in more detail.

We believe that certain settlements and judgments, as well as legal defense
costs, relating to certain product liability matters are or may be covered in
whole or in part under our product liability insurance policies with a number of
insurance carriers. In certain circumstances, insurance carriers reserve their
rights to contest or deny coverage. We intend to contest vigorously any and all
such disputes with our insurance carriers and to enforce our rights under the
terms of our insurance policies. Accordingly, we will record receivables with
respect to amounts due under these policies only when the resolution of any
dispute has been reached and realization of the potential claim for recovery is
considered probable. Amounts recovered under our product liability insurance
policies will likely be less than the stated coverage limits and may not be
adequate to cover damages and/or costs relating to claims. In addition, there is
no guarantee that insurers will pay claims or that coverage will otherwise be
available.

Vaginal Mesh Cases. In October 2008, the FDA issued a Public Health Notification
(October 2008 Public Health Notification) regarding potential complications
associated with transvaginal placement of surgical mesh to treat pelvic organ
prolapse (POP) and stress urinary incontinence (SUI). The notification provided
recommendations and encouraged physicians to seek specialized training in mesh
procedures, to advise their patients about the risks associated with these
procedures and to be diligent in diagnosing and reporting complications.

In July 2011, the FDA issued an update to the October 2008 Public Health
Notification regarding mesh to further advise the public and the medical
community of the potential complications associated with transvaginal placement
of surgical mesh to treat POP and SUI. In the July 2011 update, the FDA stated
that adverse events are not rare. Furthermore, the FDA questioned the relative
effectiveness of transvaginal mesh as a treatment for POP as compared to
non-mesh surgical repair. The July 2011 notification continued to encourage
physicians to seek specialized training in mesh procedures, to consider and to
advise their patients about the risks associated with these procedures and to be
diligent in diagnosing and reporting complications. In January 2016, the FDA
issued a statement reclassifying surgical mesh for transvaginal POP repair from
Class II to Class III. Surgical mesh for SUI repair remains a Class II device.



--------------------------------------------------------------------------------

In January 2012, the FDA ordered manufacturers of transvaginal surgical mesh
used for POP and of single incision mini-slings for urinary incontinence, such
as our AMS subsidiary, to conduct post-market safety studies and to monitor
adverse event rates relating to the use of these products. The FDA agreed to
place 16 AMS study orders on hold for a variety of reasons. AMS commenced three
of these post-market study orders. However, due to the wind-down of the Astora
business in 2016, AMS notified the FDA of its termination of these studies and
the FDA has confirmed closure of those studies.

Since 2008, we and certain of our subsidiaries, including AMS and/or Astora,
have been named as defendants in multiple lawsuits in the U.S. in various state
and federal courts, including a multidistrict litigation (MDL) in the U.S.
District Court for the Southern District of West Virginia (MDL No. 2325), in
Canada, where various class action and individual complaints are pending, and in
other countries alleging personal injury resulting from the use of transvaginal
surgical mesh products designed to treat POP and SUI. Plaintiffs in these suits
allege various personal injuries including chronic pain, incontinence and
inability to control bowel function and permanent deformities, and seek
compensatory and punitive damages, where available.

We and certain plaintiffs’ counsel representing mesh-related product liability
claimants have entered into various Master Settlement Agreements (MSAs) and
other settlement agreements regarding settling up to approximately 49,000 filed
and unfiled mesh claims handled or controlled by the participating counsel for
an aggregate total of approximately $2.8 billion. These MSAs, which were
executed at various times since June 2013, were entered into solely by way of
compromise and settlement and are not in any way an admission of liability or
fault by us or any of our subsidiaries. All MSAs are subject to a process that
includes guidelines and procedures for administering the settlements and the
release of funds. In certain cases, the MSAs provide for the creation of QSFs
into which funds may be deposited pursuant to certain schedules set forth in
those agreements. All MSAs have participation thresholds regarding the claims
represented by each law firm party to the MSA. If certain participation
thresholds are not met, then we will have the right to terminate the settlement
with that law firm. In addition, one agreement gives us a unilateral right of
approval regarding which claims may be eligible to participate under that
settlement. To the extent fewer claims than are authorized under an agreement
participate, the total settlement payment under that agreement will be reduced
by an agreed-upon amount for each such non-participating claim. Funds deposited
in QSFs are included in restricted cash and cash equivalents in the Condensed
Consolidated Balance Sheets.

Distribution of funds to any individual claimant is conditioned upon the receipt
of documentation substantiating the validity of the claim, a full release and a
dismissal of the entire action or claim as to all AMS parties and affiliates.
Prior to receiving funds, an individual claimant is required to represent and
warrant that liens, assignment rights or other claims identified in the claims
administration process have been or will be satisfied by the individual
claimant. Confidentiality provisions apply to the amount of settlement awards to
participating claimants, the claims evaluation process and procedures used in
conjunction with award distributions, and the negotiations leading to the
settlements.

We expect that valid claims under the MSAs will continue to be settled. However,
we intend to vigorously contest pending and future claims that are invalid, for
which settlement is unable to be reached or that are in excess of the maximum
claim amounts under the applicable MSAs. In addition to claims covered by MSAs,
we are currently aware of approximately 10,500 claims that have been filed,
asserted or that we believe are likely to be asserted. These claims have not
been accrued for because we lack sufficient information to determine whether any
potential loss is probable. In addition, there may be other claims asserted in
the future. It is currently not possible to estimate the number or validity of
any such future claims.



--------------------------------------------------------------------------------

In order to evaluate whether a claim is probable of a loss, we must obtain and
evaluate certain information pertaining to each individual claim, including but
not limited to the following items: the name and social security number of the
plaintiff, evidence of an AMS implant, the date of implant, the date the claim
was first asserted to AMS and medical records establishing the injury
alleged. Without access to and review of at least this information and the
opportunity to evaluate it, we are not in a position to determine a claim’s
validity or whether a loss is probable. Further, the timing and extent to which
we obtain this information and our evaluation thereof, is often impacted by
items outside of our control, including, without limitation, the normal cadence
of the litigation process and the provision of claim information to us by
plaintiff’s counsel.

We will continue to monitor the situation, and, if appropriate, we will make
further adjustments to our product liability accrual based on new information.
We intend to continue exploring all options as appropriate in our best
interests, and depending on developments, there is a possibility that we will
suffer adverse decisions or verdicts of substantial amounts, or that we will
enter into additional monetary settlements. Any unfavorable outcomes as a result
of such litigation or settlements with respect to any asserted or unasserted
claims could have a material adverse effect on our business, financial
condition, results of operations and cash flows.

As of the date of this report, we believe that the current product liability
accrual includes all known claims for which liability is probable.

The following table presents the changes in the vaginal mesh QSFs and product
liability accrual balance during the three months ended March 31, 2017 (in
thousands):

 

     Qualified
Settlement
Funds      Product Liability
Accrual  

Balance as of December 31, 2016

   $ 275,987      $ 963,117  

Additional charges

     —          —    

Cash contributions to Qualified Settlement Funds

     243,344        —    

Cash distributions to settle disputes from Qualified Settlement Funds

     (247,530 )    

Cash distributions to settle disputes

     —          (1,224 ) 

Other

     240        —       

 

 

    

 

 

 

Balance as of March 31, 2017

   $ 272,041      $ 714,363     

 

 

    

 

 

 

The entire portion of the $714.4 million product liability accrual amount shown
above is classified in the Current portion of the legal settlement accrual in
the March 31, 2017 Condensed Consolidated Balance Sheets. Charges related to
vaginal mesh product liability for all periods presented are reported in
Discontinued operations, net of tax in our Condensed Consolidated Statements of
Operations.

We expect to fund the payments under all current settlement agreements over the
remainder of 2017. As the funds are disbursed out of the QSFs from time to time,
the product liability accrual will be reduced accordingly with a corresponding
reduction to restricted cash and cash equivalents. In addition, we may pay cash
distributions to settle disputes separate from the QSFs, which will also
decrease the product liability accrual and decrease cash and cash equivalents.



--------------------------------------------------------------------------------

We were contacted in October 2012 regarding a civil investigation initiated by a
number of state attorneys general into mesh products, including transvaginal
surgical mesh products designed to treat POP and SUI. In November 2013, we
received a subpoena relating to this investigation from the state of California,
and we have subsequently received additional subpoenas from California and other
states. We are currently cooperating with this investigation. At this time, we
cannot predict or determine the outcome of this investigation or reasonably
estimate the amount or range of amounts of fines or penalties, if any, that
might result from a settlement or an adverse outcome from this investigation.

Testosterone Cases. We and certain of our subsidiaries, including Endo
Pharmaceuticals Inc. (EPI) and Auxilium Pharmaceuticals, Inc. (subsequently
converted to Auxilium Pharmaceuticals, LLC and hereinafter referred to as
Auxilium), along with other pharmaceutical manufacturers, have been named as
defendants in lawsuits alleging personal injury resulting from the use of
prescription medications containing testosterone, including FORTESTA® Gel,
DELATESTRYL®, TESTIM®, TESTOPEL®, AVEED® and STRAINT®. Plaintiffs in these suits
allege various personal injuries, including pulmonary embolism, stroke and other
vascular and/or cardiac injuries and seek compensatory and/or punitive damages,
where available. In June 2014, an MDL was formed to include claims involving all
testosterone replacement therapies filed against EPI, Auxilium, and other
manufacturers of such products, and certain transferable cases pending in
federal court were coordinated in the U.S. District Court for the Northern
District of Illinois as part of MDL No. 2545. In addition, litigation has also
been filed against EPI in the Court of Common Pleas for Philadelphia County and
in certain other state courts. Litigation similar to that described above may
also be brought by other plaintiffs in various jurisdictions, and we expect
cases brought in federal court to be transferred to the U.S. District Court for
the Northern District of Illinois as tag-along actions to MDL No. 2545. However,
we cannot predict the timing or outcome of any such litigation, or whether any
such additional litigation will be brought against us. We intend to contest the
litigation vigorously and to explore all options as appropriate in our best
interests. As of April 25, 2017, approximately 1,250 cases are currently pending
against us; some of which may have been filed on behalf of multiple plaintiffs.
The first MDL trial against Auxilium involving TESTIM® is set to begin in
November 2017; the first trial against Auxilium in the Court of Common Pleas for
Philadelphia County involving TESTIM® is set to begin in January 2018; and the
first MDL trial against EPI involving FORTESTA® Gel is set to begin in September
2018.

In November 2015, the U.S. District Court for the Northern District of Illinois
entered an order granting defendants’ motion to dismiss claims involving certain
testosterone products that were approved pursuant to ANDAs, including TESTOPEL®.
Plaintiffs filed a motion for reconsideration and clarification of this order.
In March 2016, the District Court granted plaintiffs’ motion in part and entered
an order permitting certain claims to go forward to the extent they are based on
allegations of fraudulent off-label marketing.



--------------------------------------------------------------------------------

In November 2014, a civil class action complaint was filed in the U.S. District
for the Northern District of Illinois against EPI, Auxilium, and various other
manufacturers of testosterone products on behalf of a proposed class of health
insurance companies and other third party payors that had paid for certain
testosterone products, alleging that the marketing efforts of EPI, Auxilium, and
other defendant manufacturers with respect to certain testosterone products
constituted racketeering activity in violation of 18 U.S.C. §1962(c), and other
civil Racketeer Influenced and Corrupt Organizations Act claims. Further, the
complaint alleged that EPI, Auxilium, and other defendant manufacturers violated
various state consumer protection laws through their marketing of certain
testosterone products and raised other state law claims. In March 2015,
defendants filed a motion to dismiss the complaint and plaintiffs responded by
filing amended complaints, which defendants also moved to dismiss. In February
2016, the District Court granted in part and denied in part defendants’ motion
to dismiss. The District Court declined to dismiss plaintiffs’ claims for
conspiracy to commit racketeering activity in violation of 18 U.S.C. §1962(d)
and claims for negligent misrepresentation. In April 2016, plaintiffs filed a
third amended complaint, which defendants moved to dismiss in June 2016. In
August 2016, the court denied the motion to dismiss and we filed a response to
the third amended complaint in September 2016. In October 2015, a similar civil
class action complaint was filed against EPI and other defendant manufacturers
in the U.S. District for the Northern District of Illinois. Similar litigation
may be brought by other plaintiffs. We are unable to predict the outcome of this
matter or the ultimate legal and financial liability, if any, and at this time
cannot reasonably estimate the possible loss or range of loss for this matter,
if any, but we intend to contest this litigation vigorously and will explore all
options as appropriate in our best interests.

Unapproved Drug Litigation

In September 2013, the State of Louisiana filed a petition for damages against
certain of our subsidiaries, EPI and Generics Bidco I, LLC, and over 50 other
pharmaceutical companies alleging the defendants or their subsidiaries marketed
products that were not approved by the FDA. See State of Louisiana v. Abbott
Laboratories, Inc., et al., C624522 (19th Jud. Dist. La.). The State of
Louisiana sought damages, fines, penalties, attorneys’ fees and costs under
various causes of action. In October 2015, the District Court ordered judgment
for defendants on their exception for no right of action. The State of Louisiana
appealed that decision and in October 2016, the Louisiana Court of Appeals,
First Circuit, issued a decision affirming the dismissal as to certain counts
and reversing the dismissal as to others. The State filed a petition for
rehearing, which was denied by the court in December 2016. Both sides applied to
Louisiana Supreme Court for a writ of certiorari to review the First Circuit’s
decision. Those writs were denied in March 2017.

In March 2017, the State of Mississippi filed a complaint against our subsidiary
EPI in the Chancery Court for the First Judicial District of Hinds County,
Mississippi, alleging that EPI marketed products that were not approved by the
FDA. The State of Mississippi seeks damages, penalties, attorneys’ fees, costs,
and other relief under various causes of action. In April 2017, EPI removed this
case to the U.S. District Court for the Southern District of Mississippi. See
State of Mississippi v. Endo Pharmaceuticals Inc., No. 3:17-CV-277 (S.D. Miss.).

We intend to contest the above cases vigorously and to explore other options as
appropriate in our best interests. Litigation similar to that described above
may also be brought by other plaintiffs in various jurisdictions. However, we
cannot predict the timing or outcome of any such litigation, or whether any such
litigation will be brought against us. We are unable to predict the outcome of
this matter or the ultimate legal and financial liability, if any, and at this
time cannot reasonably estimate the possible loss or range of loss for this
matter, if any.



--------------------------------------------------------------------------------

Opioid-Related Litigations, Subpoenas and Document Requests

In June 2014, Corporation Counsel for the City of Chicago filed suit in Illinois
state court against multiple defendants, including our subsidiaries Endo Health
Solutions Inc. (EHSI) and EPI, for alleged violations of city ordinances and
other laws relating to defendants’ alleged opioid sales and marketing practices.
In June 2014, the case was removed to the U.S. District Court for the Northern
District of Illinois. In December 2014, defendants moved to dismiss the amended
complaint and in May 2015, the District Court issued an order granting that
motion in part, dismissing the case as to EHSI and EPI. In August 2015,
plaintiff filed its second amended complaint against multiple defendants,
including EPI and EHSI. In November 2015, defendants moved to dismiss the second
amended complaint. In September 2016, the District Court granted in part and
denied in part defendants’ motions to dismiss and provided plaintiff an
opportunity to amend its complaint. Plaintiff filed the third amended complaint
in October 2016. In December 2016, defendants moved to dismiss the re-pled
claims in the third amended complaint, and filed their answers as to the claims
not previously dismissed by the Court.

In May 2014, a lawsuit was filed in California Superior Court (Orange County) in
the name of the People of the State of California, acting by and through County
Counsel for Santa Clara County and the Orange County District Attorney, against
multiple defendants, including our subsidiaries EHSI and EPI (with EPI being
added as part of the first amended complaint in June 2014). The complaint
asserts violations of California’s statutory Unfair Competition and False
Advertising laws, as well as asserting a claim for public nuisance, based on
alleged misrepresentations in connection with sales and marketing of opioids,
including OPANA®. Plaintiff seeks declaratory relief, restitution, civil
penalties (including treble damages), abatement, an injunction, and attorneys’
fees and costs. Defendants, which include our subsidiaries, filed various
motions attacking the pleadings, including one requesting that the Superior
Court refrain from proceeding under the doctrines of primary jurisdiction and
equitable abstention. That motion was granted in August 2015, and the case was
stayed pending further proceedings and findings by the FDA. In June 2016,
plaintiffs filed a motion to lift the stay and to amend the complaint.
Defendants, including EHSI and EPI, opposed that motion. Following a hearing in
July 2016, the court provided plaintiffs an opportunity to seek leave to file
another amended complaint. In August 2016, plaintiffs filed a renewed motion to
lift the stay and amend the complaint. In October 2016, the court granted, in
part, plaintiffs’ renewed motion to lift the stay and the plaintiffs filed their
third amended complaint. Defendants’ response to the third amended complaint is
not due at this time.

In December 2015, a lawsuit was filed in the Chancery Court of the First
Judicial District of Hinds County, Mississippi by the State of Mississippi
against multiple defendants, including our subsidiaries EHSI and EPI. The
complaint alleges violations of Mississippi’s Consumer Protection Act and
various other claims arising out of defendants’ alleged opioid sales and
marketing practices. Plaintiff seeks declaratory relief, restitution, civil
penalties, abatement, an injunction, and attorneys’ fees and costs. In March
2016, defendants moved to dismiss the complaint and to transfer the case from
Hinds County to Rankin County. The motion to transfer was denied in February
2017. In March 2017, Defendants petitioned for an interlocutory appeal of that
ruling, and [that petition remains pending. The motion to dismiss also remains
pending.

In August 2016, the County of Suffolk, New York filed suit in New York state
court against multiple defendants, including our subsidiaries EHSI and EPI, for
alleged violations of state false and deceptive advertising and other statutes,
public nuisance, common law fraud, and unjust enrichment based on opioid sales
and marketing practices. The County of Suffolk is seeking compensatory damages,
interest, costs, disbursements, punitive damages, treble damages, penalties and
attorneys’ fees. Defendants, including our subsidiaries, filed motions to
dismiss and to stay in January 2017. In February 2017, Broome County, New York,
and Erie County, New York, filed similar suits in New York state court.



--------------------------------------------------------------------------------

In March 2017, the Boone County Commission filed suit in the U.S. District Court
for the Southern District of West Virginia against multiple defendants,
including our subsidiary Generics Bidco I, LLC, for the alleged violation of
federal and state safety laws designed to monitor, detect, and prevent the
diversion of controlled substances. The complaint generally seeks compensatory
and punitive damages for the alleged creation of a public nuisance.

With respect to the litigations brought on behalf of the City of Chicago, the
People of the State of California, the State of Mississippi, the Counties of
Suffolk, Broome and Erie and the Boone County Commission, we intend to contest
those matters vigorously. We are unable to predict the outcome of these matters
or the ultimate legal and financial liability, if any, and at this time cannot
reasonably estimate the possible loss or range of loss, if any, for these
matters but will explore all options as appropriate in our best interests.

In September 2014, our subsidiaries EHSI and EPI received a Request for
Information from the State of Tennessee Office of the Attorney General and
Reporter seeking documents and information regarding the sales and marketing of
opioids, including OPANA® ER. We are currently cooperating with the State of
Tennessee Office of the Attorney General and Reporter in this investigation.

In August 2015, our subsidiaries EHSI and EPI received a subpoena from the State
of New Hampshire Office of the Attorney General seeking documents and
information regarding the sales and marketing of opioids, including OPANA® ER.
We were cooperating with the State of New Hampshire Office of the Attorney
General in its investigation until we learned it was being assisted by outside
counsel hired on a contingent fee basis. The New Hampshire Attorney General
initiated an action in the Superior Court for the State of New Hampshire to
enforce the subpoena despite this contingent fee arrangement, and we (along with
other companies that had received similar subpoenas) responded by filing a
motion for protective order to preclude the use of contingent fee counsel. In
addition, we filed a separate motion seeking declaratory relief. In March 2016,
the Superior Court granted the motion for protective order on the grounds that
the contingent fee agreement was invalid as ultra vires and that the office of
the Attorney General had acted outside of its statutory authority in entering
into the agreement with the contingent fee counsel. In April 2016, both the New
Hampshire Attorney General and the companies that received subpoenas from the
New Hampshire Attorney General, including EHSI and EPI, appealed, in part, the
March 2016 Superior Court order to the New Hampshire Supreme Court. Those
appeals are pending. In April 2016, the New Hampshire Attorney General also
entered into a new agreement with outside counsel. In response, the companies
that received a subpoena from the New Hampshire Attorney General, including EHSI
and EPI, moved to enforce a part of the protective order issued by the Superior
Court in March 2016 that is not being appealed by EHSI and EPI. That motion was
denied in August 2016.

In April 2016, EHSI and EPI received a Civil Investigative Demand (CID) from the
Department of Justice (DOJ) for the State of Oregon seeking documents and
information regarding the sales and marketing of OPANA® ER. We are currently
cooperating with the State of Oregon in its investigation.

In November 2016, Endo International plc and EPI received an Administrative
Subpoena from the Office of the Attorney General of Maryland seeking documents
and information regarding the sales and marketing of opioid products. We are
currently cooperating with the State of Maryland in its investigation.

In March 2017, EPI received a subpoena from the Office of the Attorney General
of New Jersey seeking documents and information regarding the sales and
marketing of opioid products. We are currently cooperating with the State of New
Jersey in its investigation.



--------------------------------------------------------------------------------

Antitrust Litigation and Investigations

Multiple direct and indirect purchasers of LIDODERM® have filed a number of
cases against our subsidiary EPI and co-defendants Teikoku Seiyaku Co., Ltd.,
Teikoku Pharma USA, Inc. (collectively, Teikoku) and Actavis plc and certain of
its subsidiaries (collectively, Actavis), which was subsequently acquired by
Teva Pharmaceuticals Industries Ltd and its subsidiaries (collectively, Teva)
from Allergan plc (Allergan). Certain of these actions have been asserted on
behalf of classes of direct and indirect purchasers, while others are individual
cases brought by one or more alleged direct or indirect purchasers. The
complaints in these cases generally allege that EPI, Teikoku and Actavis entered
into an anticompetitive conspiracy to restrain trade through the settlement of
patent infringement litigation concerning U.S. Patent No. 5,827,529 (the ‘529
patent) and other patents. Some of the complaints also allege that Teikoku
wrongfully listed the ‘529 patent in the Orange Book as related to LIDODERM®,
that EPI and Teikoku commenced sham patent litigation against Actavis and that
EPI abused the FDA citizen petition process by filing a citizen petition and
amendments solely to interfere with generic companies’ efforts to obtain FDA
approval of their versions of LIDODERM®. The cases allege violations of Sections
1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2) and various state antitrust and
consumer protection statutes as well as common law remedies in some states.
These cases generally seek damages, treble damages, disgorgement of profits,
restitution, injunctive relief and attorneys’ fees.

The U.S. Judicial Panel on Multidistrict Litigation, pursuant to 28 U.S.C. §
1407, issued an order in April 2014 transferring these cases as In Re Lidoderm
Antitrust Litigation, MDL No. 2521, to the U.S. District Court for the Northern
District of California. The court granted plaintiffs’ motions for class
certification filed on behalf of classes of direct and indirect purchasers in
February 2017. Trial is currently scheduled to begin in late 2017. We cannot
predict whether or not additional cases similar to those described above will be
filed by other plaintiffs or the timing or outcome of any such litigation. We
expect any such cases brought in federal court to be transferred to the Northern
District of California as tag-along actions to In Re Lidoderm Antitrust
Litigation.

Multiple direct and indirect purchasers of OPANA® ER have filed cases against
our subsidiaries EHSI and EPI, and other pharmaceutical companies, including
Penwest Pharmaceuticals Co., which we subsequently acquired, and Impax
Laboratories Inc. (Impax), all of which have been transferred and coordinated
for pretrial proceedings in the U.S. District Court for the Northern District of
Illinois by the Judicial Panel on Multidistrict Litigation. Some of these cases
have been filed on behalf of putative classes of direct and indirect purchasers,
while others have been filed on behalf of individual retailers or health care
benefit plans. These cases generally allege that the agreement reached by EPI
and Impax to settle patent infringement litigation concerning multiple patents
pertaining to OPANA® ER and EPI’s introduction of the re-formulation of OPANA®
ER violated antitrust laws. The complaints allege violations of Sections 1 and 2
of the Sherman Act (15 U.S.C. §§ 1, 2), various state antitrust and consumer
protection statutes, as well as state common law. These cases generally seek
damages, treble damages, disgorgement of profits, restitution, injunctive relief
and attorneys’ fees. In February 2016, the District Court issued orders
(i) denying defendants’ motion to dismiss the claims of the direct purchasers,
(ii) denying in part and granting in part defendants’ motion to dismiss the
claims of the indirect purchasers, but giving them permission to file amended
complaints and (iii) granting defendants’ motion to dismiss the complaints filed
by certain retailers, but giving them permission to file amended complaints. In
response to the District Court’s orders, the indirect purchasers filed an
amended complaint to which the defendants filed a renewed motion to dismiss
certain claims, and certain retailers also filed amended complaints. The
defendants successfully moved to dismiss the indirect purchaser unjust
enrichment claims arising under the laws of the states of California, Rhode
Island and Illinois. We cannot predict whether or not additional cases similar
to those described above will be filed by other plaintiffs or the timing or
outcome of any such litigation.



--------------------------------------------------------------------------------

We are unable to predict the outcome of these matters or the ultimate legal and
financial liability, if any, and at this time cannot reasonably estimate the
possible loss or range of loss for these matters, if any, but will explore all
options as appropriate in our best interests.

In February 2014, our subsidiary EPI received a CID (the February 2014 CID) from
the U.S. Federal Trade Commission (the FTC). The FTC issued a second CID to EPI
in March 2014 (the March 2014 CID). The February 2014 CID requested documents
and information concerning EPI’s settlement agreements with Actavis and Impax
settling the OPANA® ER patent litigation, EPI’s Development and Co-Promotion
Agreement with Impax, and EPI’s settlement agreement with Actavis settling the
LIDODERM® patent litigation, as well as information concerning the marketing and
sales of OPANA® ER and LIDODERM®. The March 2014 CID requested documents and
information concerning EPI’s acquisition of U.S. Patent No. 7,852,482 (the ‘482
patent), as well as additional information concerning certain litigation
relating to, and the marketing and sales of, OPANA® ER. The FTC also issued
subpoenas for investigational hearings (similar to depositions) to our employees
and former employees. In March 2016, the FTC filed a lawsuit in the U.S.
District Court for the Eastern District of Pennsylvania against us and our
subsidiary EPI, as well as against Allergan, Actavis, Impax and Teikoku,
alleging generally that the LIDODERM® settlement agreements with Actavis and the
OPANA® ER settlement agreement with Impax constituted, in whole or part, unfair
methods of competition in violation Section 5(a) of the FTC Act, 15 U.S.C. §
45(a). The FTC also alleged that one provision of the agreement with Actavis
violated Section 7 of the Clayton Act, 15 U.S.C. § 18. Concurrently with the
filing of the FTC’s complaint, Teikoku entered into a consent judgment with the
FTC and was dismissed from the case. The FTC’s complaint sought injunctive and
declaratory relief and other remedies, including restitution and disgorgement.
In June 2016, we joined in the defendants’ motion to sever OPANA® ER-related
claims from the LIDODERM®-related claims. In July 2016, a motion to dismiss was
filed on behalf of all remaining defendants. In October 2016, the District Court
granted the defendants’ motion to sever the claims and ordered the FTC to file a
new complaint for the OPANA® ER-related claims and to amend the existing
complaint to include only the LIDODERM®-related claims. The District Court also
denied the defendants’ motion to dismiss as moot with leave to refile in each of
the two separate actions. Subsequently in October 2016, the FTC voluntarily
dismissed its pending complaint against us without prejudice. Following the
FTC’s voluntary dismissal, in October 2016, we, along with Impax and Actavis,
filed two separate lawsuits against the FTC in the Eastern District of
Pennsylvania seeking declaratory judgment relating, respectively, to the FTC’s
OPANA® ER-related claims and LIDODERM®-related claims. The declaratory judgment
actions each sought a declaration by the court that the FTC does not have the
authority under the FTC Act to bring its claims in federal court or to seek
disgorgement. The declaratory judgment action concerning the OPANA® ER-related
claims also sought a declaration that the FTC’s claims are time-barred. In
December 2016, the FTC filed a motion to dismiss the declaratory judgment
actions for failure to state a claim. In January 2017, we entered into a
settlement with the FTC pursuant to which the FTC re-filed claims against us,
our subsidiary EPI, and other defendants in the U.S. District Court for the
Northern District of California and concurrently filed a joint motion for entry
of a Stipulated Order dismissing the claims against us and EPI, with prejudice.
The Stipulated Order involves no monetary payment to the FTC and no admission of
liability. Under the Stipulated Order, we agreed to dismiss our claims in the
declaratory judgment actions, and also agreed to certain covenants relating to
the future settlement of patent infringement litigation for a period of 10
years. These covenants, which are consistent with Endo’s current practices in
settling patent infringement cases, include a prohibition on patent settlement
agreements that prevent the marketing of authorized generic products or that
involve certain payments to generics manufacturers. The FTC agreed that the
prior dismissal of its claims against us in the Eastern District of Pennsylvania
will be treated as being with prejudice, that it will bring no other claims
against us arising from the OPANA® ER and LIDODERM® settlements and that it
would also dismiss with prejudice its claims against our subsidiary Par
Pharmaceutical Companies, Inc. (subsequently renamed Endo Generics Holdings,
Inc. and with its subsidiaries and affiliates, referred to in this Note 11.
Commitments and Contingencies as Par) in the action FTC v. Actavis, Inc., et al.
pending in the U.S. District Court for the Northern



--------------------------------------------------------------------------------

District of Georgia. The Stipulated Order also requires the FTC to consider in
good faith any requested modifications proposed by us in the event of a material
change in the law governing the antitrust implications of patent infringement
settlements. As of February 2017, the Stipulated Order of dismissal has been
entered by the Northern District of California, we have dismissed the
declaratory judgment actions filed against the FTC in the Eastern District of
Pennsylvania, and the FTC has dismissed its claims against Par in the Actavis
case in the Northern District of Georgia.

In November 2014, EPI received a CID from the State of Florida Office of the
Attorney General issued pursuant to the Florida Antitrust Act of 1980,
Section 542.28 seeking documents and other information concerning EPI’s
settlement agreement with Actavis settling the LIDODERM® patent litigation, as
well as information concerning the marketing and sales of LIDODERM®.

In February 2015, EHSI and EPI received CIDs for Production of Documents and
Information from the State of Alaska Office of Attorney General issued pursuant
to Alaska’s Antitrust and Unfair Trade Practices and Consumer Protection law
seeking documents and other information concerning settlement agreements with
Actavis and Impax settling the OPANA® ER patent litigation as well as
information concerning EPI’s settlement agreement with Actavis settling the
LIDODERM® patent litigation, as well as information concerning the marketing and
sales of LIDODERM®.

In February 2016, EPI received a CID from the State of South Carolina Office of
the Attorney General seeking documents and other information concerning EPI’s
settlement agreement with Actavis settling the LIDODERM® patent litigation, as
well as information concerning the marketing and sales of LIDODERM®.

In January 2009, the FTC filed a lawsuit against our subsidiary, Par, in the
U.S. District Court for the Central District of California, which was
subsequently transferred to the U.S. District Court for the Northern District of
Georgia, and which alleged violations of antitrust law arising out of Par’s
settlement of certain patent litigation concerning the generic version of
AndroGel®. The FTC complaint sought a finding that Par’s settlement agreement
violates Section 5(a) of the FTC Act, and a permanent injunction against Par’s
ability to engage in certain types of patent settlements in the future.
Beginning in February 2009, certain private plaintiffs, including distributors
and retailers, filed similar litigation. Generally, the complaints in the
remaining private plaintiff suits seek equitable relief, unspecified damages and
costs.

In February 2010, the District Court granted a motion to dismiss the FTC’s
claims and granted in part and denied in part a motion to dismiss the claims of
the private plaintiffs. In April 2012, the U.S. Court of Appeals for the 11th
Circuit affirmed the District Court’s decision on the motion to dismiss the
FTC’s claims. In September 2012, the District Court granted a motion for summary
judgment against the private plaintiffs’ claims of sham litigation. In July
2013, the Supreme Court of the U.S. reversed the Court of Appeals’ and District
Court’s decisions concerning the FTC action and remanded the case to the
District Court for further proceedings. In May 2016, those private plaintiffs
representing the putative class of indirect purchasers voluntarily dismissed
their case against Par with prejudice. In February 2017, pursuant to the
Stipulated Order described above, the FTC dismissed its claims against Par with
prejudice. Claims by the direct purchasers are still pending. We intend to
contest this litigation vigorously and to explore all options as appropriate in
our best interests.

In February 2015, Par received a CID from the Office of the Attorney General for
the State of Alaska seeking production of certain documents and information
regarding Par’s settlement of the AndroGel® patent litigation as well as
documents produced in the aforementioned litigation filed by the FTC.



--------------------------------------------------------------------------------

We are currently cooperating with the State of Florida Office of the Attorney
General, the State of Alaska Office of the Attorney General and the State of
South Carolina Office of the Attorney General in their respective
investigations. Investigations and lawsuits similar to these antitrust matters
described above may be brought by others. We are unable to predict the outcome
of these investigations or litigations or the ultimate legal and financial
liability, if any, and at this time cannot reasonably estimate the possible loss
or range of loss for these investigations or litigations, if any, but will
explore all options as appropriate in our best interests.

In July 2016, Fresenius Kabi USA, LLC (Fresenius) filed a complaint against Par
and its subsidiary Par Sterile Products, LLC in the U.S. District Court for the
District of New Jersey alleging that Par and its subsidiary engaged in an
anticompetitive scheme to exclude competition from the market for vasopressin
solution for intravenous injection in view of Par’s VASOSTRICT® (vasopressin)
product. The complaint alleges violations of Sections 1 and 2 of The Sherman
Antitrust Act, 15 U.S.C. §§ 1, 2, as well as the antitrust law and common law of
the state of New Jersey, alleging that Par and its subsidiary entered into
exclusive supply agreements with one or more active pharmaceutical ingredient
(API) manufacturers and that Fresenius has been unable to obtain vasopressin API
in order to file an ANDA to obtain FDA approval for its own vasopressin
product. Fresenius seeks actual, treble and punitive damages in an unspecified
amount, attorneys’ fees and costs and injunctive relief and demands a trial by
jury. In September 2016, Par and its subsidiary filed a motion to dismiss the
case for Fresenius’ failure to properly state a claim under the antitrust laws.
In February 2017, the District Court denied Par’s motion to dismiss. We are
unable to predict the outcome of this matter or the ultimate legal and financial
liability, if any, and at this time cannot reasonably estimate the possible loss
or range of loss, if any, for this matter. We intend to contest the litigation
vigorously and to explore all options as appropriate in our best interests.

False Claims Act Litigation

The Attorneys General of Florida, Indiana and Virginia and the U.S. Office of
Personnel Management (the USOPM) have issued subpoenas, and the Attorneys
General of Michigan, Tennessee, Texas, and Utah have issued CIDs, to our
subsidiary, Par, among other companies. The demands generally request documents
and information pertaining to allegations that certain of Par’s sales and
marketing practices caused pharmacies to substitute ranitidine capsules for
ranitidine tablets, fluoxetine tablets for fluoxetine capsules, and two 7.5 mg
buspirone tablets for one 15 mg buspirone tablet, under circumstances in which
some state Medicaid programs at various times reimbursed the new dosage form at
a higher rate than the dosage form being substituted. Par has provided documents
in response to these subpoenas to the respective Attorneys General and the
USOPM. The aforementioned subpoenas and CIDs culminated in the federal and state
law qui tam action brought on behalf of the U.S. and several states by Bernard
Lisitza. The complaint was unsealed in August 2011. Lisitza’s corrected second
amended complaint generally seeks (i) a finding that defendants violated and be
enjoined from future violations of the federal False Claims Act and state false
claims acts; (ii) treble damages and maximum civil penalties for each violation
of the federal False Claims Act and state false claims acts; (iii) an applicable
percentage share of the proceeds; and (iv) expenses, fees, and costs. The U.S.
intervened in this action and filed a separate complaint in September 2011,
alleging claims for violations of the Federal False Claims Act and common law
fraud. The U.S.’s second corrected complaint generally seeks (i) treble damages
and civil penalties for violations under the federal False Claims Act and
(ii) compensatory and punitive damages for common law fraud. The states of
Michigan and Indiana have also intervened as to claims arising under their
respective state false claim acts, common law fraud, and unjust enrichment.
Michigan’s complaint generally seeks (i) treble damages and civil penalties and
(ii) common law compensatory and punitive damages. Indiana’s amended complaint
generally seeks treble damages, costs, and attorney’s fees. We intend to
vigorously defend this lawsuit. At this time, we are unable to predict the
outcome of this matter or the ultimate legal and financial liability, if any,
and at this time cannot reasonably estimate the possible loss or range of loss
for this matter, if any.



--------------------------------------------------------------------------------

Pricing Matters

In March 2016, EPI received a CID from the U.S. Attorney’s Office for the
Southern District of New York. The CID requested documents and information
regarding contracts with Pharmacy Benefit Managers regarding FROVA®. We are
currently cooperating with this investigation.

In December 2014, our subsidiary Par received a Subpoena to Testify Before Grand
Jury from the Antitrust Division of the DOJ and issued by the U.S. District
Court for the Eastern District of Pennsylvania. The subpoena requested documents
and information focused primarily on product and pricing information relating to
Par’s authorized generic version of Lanoxin (digoxin) oral tablets and Par’s
generic doxycycline products, and on communications with competitors and others
regarding those products. Par is currently cooperating fully with the
investigation.

In December 2015, EPI received Interrogatories and Subpoena Duces Tecum from the
State of Connecticut Office of Attorney General requesting information regarding
pricing of certain of its generic products, including doxycycline hyclate,
amitriptyline hydrochloride, doxazosin mesylate, methotrexate sodium and
oxybutynin chloride. We are currently cooperating with this investigation.

We are unable to predict the outcome of the foregoing investigations or the
ultimate legal and financial liability, if any, and at this time cannot
reasonably estimate the possible loss or range of loss, if any, for these
matters but will explore all options as appropriate in our best interests.

Beginning in December 2015, two complaints, including a class action complaint,
were filed in the Philadelphia Court of Common Pleas against us and certain of
our subsidiaries, including Par Pharmaceutical, Inc. (PPI), along with other
manufacturers of generic pharmaceutical products, seeking compensatory and
punitive or treble damages, as well as injunctive relief, and alleging that
certain marketing and pricing practices by the defendant companies violated
state law, including consumer protection law. The class action complaint was
subsequently removed to the U.S. District Court for the Eastern District of
Pennsylvania, and the plaintiff filed an amended complaint. In January 2017,
defendants moved to dismiss the amended class action complaint, and that motion
remains pending. The case in the Philadelphia Court of Common Pleas is stayed
pending resolution of the class action. Additional similar claims may be brought
by other plaintiffs in various jurisdictions. We intend to contest the
litigation vigorously and to explore all options as appropriate in our best
interests.

Beginning in March 2016, several class action complaints were filed in the U.S.
District Courts for the Eastern District of Pennsylvania and the District of
Rhode Island against us and certain of our subsidiaries, including PPI, and
other manufacturers seeking compensatory and punitive or treble damages, as well
as injunctive relief, and alleging that certain marketing and pricing practices
regarding digoxin and doxycycline violated federal and/or state antitrust laws
and/or gave rise to state consumer protection and/or unjust enrichment claims.
The U.S. Judicial Panel on Multidistrict Litigation, pursuant to 28 U.S.C.
§1407, issued an order in August 2016 establishing coordinated or consolidated
pretrial proceedings for these cases in the U.S. District Court for the Eastern
District of Pennsylvania under the caption In Re Generic Digoxin and Doxycycline
Antitrust Litigation, MDL No. 2724. The direct purchaser plaintiffs and indirect
purchaser plaintiffs filed consolidated amended class action complaints in
January 2017, and defendants moved to dismiss those complaints in March 2017. An
independent pharmacy plaintiff filed a similar class action complaint in the
U.S. District Court for the Eastern District of Pennsylvania in March 2017.
Additional similar claims may be brought by other plaintiffs in various
jurisdictions. We intend to contest the litigation vigorously and to explore all
options as appropriate in our best interests.



--------------------------------------------------------------------------------

Since November 2016, several class action complaints have been filed in the U.S.
District Court for the Eastern District of Pennsylvania against certain of our
subsidiaries, including PPI, and other manufacturers seeking compensatory and
punitive or treble damages, as well as injunctive relief, and alleging that
certain marketing and pricing practices regarding divalproex ER violated federal
and/or state antitrust laws and/or gave rise to state consumer protection and/or
unjust enrichment claims. Additional similar claims may be brought by other
plaintiffs in various jurisdictions. We intend to contest the litigation
vigorously and to explore all options as appropriate in our best interests.

Beginning in December 2016, multiple class action complaints were filed in the
U.S. District Court for the Eastern District of Pennsylvania and U.S. District
Court for the Southern District of New York against us and certain of our
subsidiaries, including PPI, and other manufacturers seeking compensatory and
punitive or treble damages, as well as injunctive relief, and alleging that
certain marketing and pricing practices regarding propranolol violated federal
and/or state antitrust laws and/or gave rise to state consumer protection and/or
unjust enrichment claims. Defendants moved to dismiss one direct purchaser
complaint pending in the Eastern District of Pennsylvania in March 2017. The
remaining Eastern District of Pennsylvania actions relating to propranolol were
stayed pending a ruling from the U.S. Judicial Panel on Multidistrict Litigation
on the motion to transfer described below. In the Southern District of New York
actions, the indirect purchasers filed a consolidated amended complaint in
February 2017, and the direct purchasers filed a consolidated amended complaint
in March 2017. Defendants moved to dismiss both consolidated amended complaints,
and those motions were denied in April 2017, except as to certain state law
claims brought by the indirect purchaser plaintiffs. Additional similar claims
may be brought by other plaintiffs in various jurisdictions. We intend to
contest the litigation vigorously and to explore all options as appropriate in
our best interests.

Beginning in March 2017, several class action complaints were filed in the U.S.
District Court for the Eastern District of Pennsylvania against our subsidiary
PPI and other manufacturers seeking compensatory and punitive or treble damages,
as well as injunctive relief, and alleging that certain marketing and pricing
practices regarding baclofen violated federal and/or state antitrust laws and/or
gave rise to state consumer protection and/or unjust enrichment claims.
Additional similar claims may be brought by other plaintiffs in various
jurisdictions. We intend to contest the litigation vigorously and to explore all
options as appropriate in our best interests.

Also beginning in March 2017, several class action complaints were filed, in the
U.S. District Courts for the Eastern District of Pennsylvania and the Southern
District of New York against us and certain of our subsidiaries, including PPI,
and other manufacturers seeking compensatory and punitive or treble damages, as
well as injunctive relief, and alleging that certain marketing and pricing
practices regarding amitriptyline hydrochloride violated federal and/or state
antitrust laws and/or gave rise to state consumer protection and/or unjust
enrichment claims. Additional similar claims may be brought by other plaintiffs
in various jurisdictions. We intend to contest the litigation vigorously and to
explore all options as appropriate in our best interests.



--------------------------------------------------------------------------------

In January 2017, Rochester Drug Co-Operative, Inc. filed a motion with the U.S.
Judicial Panel on Multidistrict Litigation seeking to transfer certain of the
foregoing antitrust complaints to the U.S. District Court for the Eastern
District of Pennsylvania for inclusion in MDL No. 2724, which would then be
renamed In re Generic Pharmaceuticals Pricing Antitrust Litigation. In April
2017, the U.S. Judicial Panel on Multidistrict Litigation issued an order
renaming MDL No. 2724 as requested and expanding it to include actions in which:
(a) plaintiffs assert claims for price fixing of generic drugs in violation of
the Sherman Act and/or state antitrust laws on behalf of overlapping putative
nationwide classes of direct or indirect purchasers of generic pharmaceuticals;
(b) the average market price of the subject generic pharmaceutical is alleged to
have increased between 2012 and the present; (c) defendants are alleged to have
effectuated the alleged conspiracy through direct company-to-company contacts
and through joint activities undertaken through trade associations, in
particular meetings of the Generic Pharmaceutical Association; and (d) the
allegations stem from the same government investigation into anticompetitive
conduct in the generic pharmaceuticals industry. Pursuant to this order, the
propranolol and amitriptyline hydrochloride cases filed in the U.S. District
Court for the Southern District of New York have been or we expect will be
transferred to the U.S. District Court for the Eastern District of Pennsylvania
as part of MDL No. 2724. As noted above, the digoxin and doxycycline, divalproex
ER, and baclofen cases are already pending in the U.S. District Court for the
Eastern District of Pennsylvania.

We are unable to predict the outcome of the foregoing matters or the ultimate
legal and financial liability, if any, and at this time cannot reasonably
estimate the possible loss or range of loss, if any, for these matters but will
explore all options as appropriate in our best interests.

Securities Related Class Action Litigation

In May 2016, a putative class action entitled Craig Friedman v. Endo
International plc, Rajiv Kanishka Liyanaarchie de Silva and Suketu P. Upadhyay
was filed in the U.S. District Court for the Southern District of New York by an
individual shareholder on behalf of himself and all similarly situated
shareholders. In August 2016, the Steamfitters’ Industry Pension Fund and
Steamfitters’ Industry Security Benefit Fund were appointed lead plaintiffs in
the action. In October 2016, a second amended complaint was filed, which added
Paul Campanelli as a defendant, and we filed a motion to dismiss the case. In
response, and without resolving the motion, the Court permitted lead plaintiffs
to file a third amended complaint. The lawsuit alleges violations of Sections
10(b) and 20(a) of the Exchange Act based on the Company’s revision of its 2016
earnings guidance and certain disclosures about its generics business, the
integration of Par and its subsidiaries, certain other alleged business issues
and the receipt of a CID from the U.S. Attorney’s Office for the Southern
District of New York regarding contracts with Pharmacy Benefit Managers
concerning FROVA®. Lead plaintiffs seek class certification, damages in an
unspecified amount and attorneys’ fees and costs. We filed a motion to dismiss
the third amended complaint in December 2016. Briefing on that motion has been
completed but no ruling has been issued. We are unable to predict the outcome of
this matter or the ultimate legal and financial liability, if any, and at this
time cannot reasonably estimate the possible loss or range of loss, if any, for
this matter, but will explore all options as appropriate in our best interests
and we intend to defend this lawsuit vigorously.



--------------------------------------------------------------------------------

In February 2017, a putative class action entitled Public Employees’ Retirement
System of Mississippi v. Endo International plc was filed in the Court of Common
Pleas of Chester County, Pennsylvania by an institutional purchaser of shares in
our June 2, 2015 public offering, on behalf of itself and all similarly situated
purchasers. The lawsuit alleges violations of Sections 11, 12(a)(2) and 15 of
the Securities Act of 1933 against Endo, certain of Endo’s current and former
directors and officers, and the underwriters who participated in the offering,
based on certain disclosures about Endo’s generics business. In March 2017
defendants removed the case to the U.S. District Court for the Eastern District
of Pennsylvania. We are unable to predict the outcome of this matter or the
ultimate legal and financial liability, if any, and at this time cannot
reasonably estimate the possible loss or range of loss, if any, for this matter,
but will explore all options as appropriate in our best interests and we intend
to defend this lawsuit vigorously.

Paragraph IV Certifications on OPANA® ER

In late 2012, two patents (U.S. Patent Nos. 8,309,122 and 8,329,216) were issued
to EPI covering OPANA® ER (oxymorphone hydrochloride extended-release tablets
CII). In December 2012, EPI filed a complaint against Actavis in U.S. District
Court for the Southern District of New York for patent infringement based on its
ANDA for a non-INTAC® technology version of OPANA® ER. In May 2013 and June
2013, EPI filed similar suits in the U.S. District Court for the Southern
District of New York against the following applicants for non-INTAC® technology
OPANA® ER: Roxane Laboratories, Inc. (Roxane) and Ranbaxy Laboratories Limited,
which was acquired by Sun Pharmaceutical Industries Ltd. (Ranbaxy). Those suits
allege infringement of U.S. Patent Nos. 7,851,482, 8,309,122, and 8,329,216. In
July 2013, Actavis and Roxane were granted FDA approval to market all strengths
of their respective non-INTAC® technology formulations of OPANA® ER. A trial in
this case was held from March 2015 through April 2015 in the U.S. District Court
for the Southern District of New York. In August 2015, the District Court ruled
that all defendants infringed the claims of U.S. Patent Nos. 8,309,122 and
8,329,216. The District Court also ruled that the defendants failed to show that
U.S. Patent Nos. 8,309,122 and 8,329,216 were invalid, enjoined the defendants
from launching their generic products until the expiration of those patents and
directed Actavis to withdraw its generic product within 60 days. In October
2015, the District Court tolled the 60-day period until it decided two pending
post-trial motions. In April 2016, the District Court issued an order upholding
its August 2015 ruling in EPI’s favor and confirming the prior injunction
against the manufacture or sale of the generic version of the non-INTAC®
technology OPANA® ER currently offered by Actavis and the additional approved
but not yet marketed generic version of the product developed by Roxane. The
defendants filed appeals to the Court of Appeals for the Federal Circuit. We
intend to continue vigorously asserting our intellectual property rights and to
oppose any such appeal.



--------------------------------------------------------------------------------

From September 21, 2012 through October 30, 2013, EPI and its partner Grünenthal
received Paragraph IV Notices from each of Teva Pharmaceuticals USA, Inc.,
Amneal Pharmaceuticals, LLC (Amneal), ThoRx Laboratories, Inc. (ThoRx), Actavis,
Impax and Ranbaxy (now Sun Pharmaceutical Industries Ltd.), advising of the
filing by each such company of an ANDA for a generic version of the formulation
of OPANA® ER with INTAC® technology. These Paragraph IV Notices refer to U.S.
Patent Nos. 7,851,482, 8,075,872, 8,114,383, 8,192,722, 8,309,060, 8,309,122 and
8,329,216, which variously cover the formulation of OPANA® ER, a highly pure
version of the active pharmaceutical ingredient and the release profile of
OPANA® ER. EPI filed lawsuits against each of these filers in the U.S. District
Court for the Southern District of New York. Each lawsuit was filed within the
45-day deadline to invoke a 30-month stay of FDA approval pursuant to the
Hatch-Waxman legislative scheme. A trial in this case was held from March 2015
through April 2015 in the U.S. District Court for the Southern District of New
York against the remaining filers. In August 2015, the District Court issued an
Opinion holding that all defendants infringed the claims of U.S. Patent Nos.
8,309,060, 8,309,122 and 8,329,216. The Opinion also held that the defendants
had shown that U.S. Patent No. 8,309,060 was invalid, but that the defendants
had failed to show that U.S. Patent Nos. 8,309,122 and 8,329,216 were invalid.
The District Court also issued an Order enjoining the defendants from launching
their generic products until the expiration of U.S. Patent Nos. 8,309,122 and
8,329,216. The defendants filed appeals to the Court of Appeals for the Federal
Circuit. We intend to continue to vigorously assert our intellectual property
and oppose appeals by the defendants. However, there can be no assurance that we
and/or Grünenthal will be successful. If we are unsuccessful and Teva, Amneal,
ThoRx, Actavis or Impax is able to obtain FDA approval of its product, generic
versions of OPANA® ER INTAC® technology may be launched prior to the applicable
patents’ expirations in 2023. Additionally, we cannot predict or determine the
timing or outcome of this defense but will explore all options as appropriate in
our best interests.

In August 2014 and October 2014, the U.S. Patent Office issued U.S. Patent Nos.
8,808,737 and 8,871,779 respectively, which cover a method of using OPANA® ER
and a highly pure version of the active pharmaceutical ingredient of OPANA® ER.
In November 2014, EPI filed lawsuits against Teva, ThoRx, Actavis, Impax,
Ranbaxy, Roxane, Amneal, and Sandoz Inc. based on their ANDAs filed against both
the INTAC® technology and non-INTAC® technology versions of OPANA® ER. Those
lawsuits were filed in the U.S. District Court for the District of Delaware
alleging infringement of these new patents, which expire in 2027 and 2029,
respectively. On November 17, 2015, the District Court held the ‘737 patent
invalid for claiming unpatentable subject matter. That patent has been dismissed
from all suits and the suits administratively closed as to that patent, subject
to appeal at the end of the case on the ‘779 patent. Beginning July 11, 2016, a
three-day trial was held in the U.S. District Court for the District of Delaware
against Teva and Amneal for infringement of the ‘779 patent. In October 2016,
the District Court issued an Opinion holding that the defendants infringed the
claims of U.S. Patent No. 8,871,779. The Opinion also held that the defendants
had failed to show that U.S. Patent No. 8,871,779 was invalid. The District
Court issued an Order enjoining the defendants from launching their generic
products until the expiration of U.S. Patent No. 8,871,779 in November 2029. A
trial for infringement of the ‘799 patent by Actavis was held in February 2017
in the same court (U.S. District Court for the District of Delaware) in front of
the same judge.

We intend to defend vigorously our intellectual property rights and to pursue
all available legal and regulatory avenues in defense of both the non-INTAC®
technology formulation OPANA® ER and the INTAC® technology formulation OPANA®
ER, including enforcement of the product’s intellectual property rights and
approved labeling. However, there can be no assurance that we will be
successful. If we are unsuccessful, competitors that already have obtained, or
are able to obtain, FDA approval of their products may be able to launch their
generic versions of OPANA® ER prior to the applicable patents’ expirations.
Additionally, we cannot predict or determine the timing or outcome of related
litigation but will explore all options as appropriate in our best interests. In
addition to the above litigation, it is possible that another generic
manufacturer may also seek to launch a generic version of OPANA® ER and
challenge the applicable patents.



--------------------------------------------------------------------------------

Paragraph IV Certification on FORTESTA® Gel

In January 2013, EPI and its licensor Strakan Limited received a notice from
Watson advising of the filing by Watson of an ANDA for a generic version of
FORTESTA® (testosterone) Gel. In February 2013, EPI filed a lawsuit against
Watson in the U.S. District Court for the Eastern District of Texas, Marshall
division. Because the suit was filed within the 45-day period under the
Hatch-Waxman Act for filing a patent infringement action, we believe that it
triggered an automatic 30-month stay of approval under the Act. A two-day trial
was held on or about February 26 and 27, 2015. In August 2015, the District
Court issued an Order holding that the asserted patents are valid and are
infringed by Watson’s ANDA. As a result, the District Court ordered that the
effective date for the approval of Watson’s ANDA to be the date no sooner than
the latest expiration date of the ’913 Patent and the ’865 Patent in November of
2018. Watson filed an appeal in October 2015. In October 2016, the Court of
Appeals for the Federal Circuit issued an opinion upholding the District Court’s
decision.

We intend, and have been advised by Strakan Limited that it too intends, to
defend vigorously FORTESTA® Gel and to pursue all available legal and regulatory
avenues in defense of FORTESTA® Gel, including enforcement of the product’s
intellectual property rights and approved labeling. However, there can be no
assurance that we and/or Strakan will be successful. We cannot predict or
determine the timing or outcome of this litigation but will explore all options
as appropriate in our best interests. In addition to the above litigation, it is
possible that another generic manufacturer may also seek to launch a generic
version of FORTESTA® Gel and challenge the applicable patents.

Other Proceedings and Investigations

In addition to the above proceedings, proceedings similar to those described
above may also be brought in the future. Additionally, we are involved in, or
have been involved in, arbitrations or various other proceedings that arise from
the normal course of our business. We cannot predict the timing or outcome of
these other proceedings. Currently, neither we nor our subsidiaries are involved
in any other proceedings that we expect to have a material effect on our
business, financial condition, results of operations and cash flows.



--------------------------------------------------------------------------------

SCHEDULE 3.07

COMPLIANCE WITH LAWS

In February 2014, we entered into a Deferred Prosecution Agreement (DPA) with
the U.S. Department of Justice and a Corporate Integrity Agreement (CIA) with
the U.S. Department of Health and Human Services to resolve allegations
regarding the promotion of Lidoderm®. In March 2013, our subsidiary, Par,
entered into a CIA and a Plea Agreement with the U.S. Department of Justice to
resolve allegations regarding the promotion of Megace ES®. Those agreements
place certain obligations on us related to the marketing of our branded
pharmaceutical products and our healthcare regulatory compliance program,
including reporting requirements to the U.S. government, detailed requirements
for our compliance program, code of conduct, and policies and procedures, and
the requirement to engage an Independent Review Organization. We have
implemented procedures and practices to comply with the CIA, including the
engagement of an Independent Review Organization. In the event we breach the
DPA, the Plea Agreement, and/or the CIA, there is a risk the government would
seek remedies provided for in those agreements, including instituting criminal
prosecution against us, seeking to impose stipulated penalties, or seeking to
exclude us from participation in Federal health care programs.



--------------------------------------------------------------------------------

SCHEDULE 5.12

POST-CLOSING OBLIGATIONS

In accordance with the terms of the Credit Agreement and applicable Collateral
Documents, Parent shall, or shall cause its Restricted Subsidiaries to, take the
following actions within the applicable time periods set forth below; provided
that any such time period may be extended in the reasonable discretion of the
Administrative Agent.

 

  1. Use commercially reasonable efforts to discharge the hypothec granted by
Paladin Labs Inc. in favour of ODF Pharma Inc. (formerly known as 7729391 CANADA
INC.) on December 21, 2010, and registered at the Register of Personal and
Movable Real Rights under number 10-0903461-0001 within 60 days of the Closing
Date.

 

  2. Delivery of legal opinion by Lavery, de Billy, L.L.P. confirming that the
deed of hypothec among Paladin Labs Inc. and Paladin Labs Canadian Holding Inc.,
as grantors, and Wilmington Trust, National Association, as hypothecary
representative, dated April 26, 2017 has been registered in all places in the
Province of Québec which are currently necessary to render same opposable to
third parties within 45 days of the Closing Date.

 

  3. Delivery of bank account notices pursuant to the terms of the UK Security
Documents. .

 

  4. Delivery of bank account notices pursuant t to the Cyprus Security
Documents.

 

  5. Delivery of bank account notices pursuant to the Bermuda Security
Documents.

 

  6. Entry into a pledge agreement by Endo Designated Activity Company with
respect to its shares in Endo Luxembourg Holding Company I S.à r.l within 90
days of the Closing Date.

 

  7. Delivery of the stock certificates and related transfer powers with respect
to the equity owned in Endo Ventures Cyprus Limited by Endo Ventures Limited in
accordance with the Irish Security Documents within 45 days of the Closing Date.

 

  8. Delivery of the stock certificate and related transfer power evidencing
Endo Luxembourg Finance Company II S.a r.l.’s ownership in Paladin Labs Canadian
Holding Inc. within 45 days of the Closing Date.

 

  9. Within 45 days of the Closing Date, delivery of the transfer powers
relating to the following stock certificates:

 

  a. Stock power in the name of Endo Luxembourg Finance Company I S.a r.l.
relating to Certificate No. C-1 issued by Endo Finco Inc.

 

  b. Transfer power in the name of Endo Luxembourg Finance Company I S.a r.l.
relating to Certificate No. 4 issued by Endo LLC

 

  c. Stock Power in the name of Endo Luxembourg Finance Company I S.a r.l.
relating to Certificate No. 3 issued by Par Pharmaceutical Holdings, Inc.

 

  d. Stock Power in the name of Endo Luxembourg Holding Company S.a r.l.
relating to Certificate No. 4 issued by Par Pharmaceutical Holdings, Inc.

 

  e. Transfer power in the name of Auxilium Pharmaceuticals, LLC relating to
Certificate No. C-1 issued by Actient Pharmaceuticals LLC



--------------------------------------------------------------------------------

  f. Stock Power in the name of Endo Health Solutions Inc. relating to
Certificate No. 14 issued by Endo Pharmaceuticals Inc.

 

  g. Stock Power in the name of Par Pharmaceutical 2, Inc. relating to
Certificate No. 15 issued by Par Pharmaceuticals Inc.

 

  h. Stock Power in the name of Endo U.S. Inc. relating to Certificate No. 1
issued by Endo Health Solutions Inc.

 

  i. Stock power in the name of Endo Pharmaceuticals Inc. relating to
Certificate No. 1 issued by Endo Pharmaceuticals Solutions Inc.

 

  j. Stock Power in the name of Par Pharmaceutical, Inc. relating to Certificate
No. 1 issued by Generics International (US), Inc.

 

  10. Within 45 days of the Closing Date, delivery of the below listed stock
certificates and related transfer powers.

 

Owner

   Issuer    Certificate
Number      Shares      Type of Shares

Slate Pharmaceuticals, LLC

   Actient Therapeutics
LLC      P-3        100      Preferred

Slate Pharmaceuticals, LLC

   Actient Therapeutics
LLC      C-4        5      Common

 

  11. Within 45 days of the Closing Date, delivery of the following notes and
corresponding allonges:

 

  a. Promissory note issued by Endo Luxembourg Finance Company I S.à r.l. to
Endo Finance LLC on August 29, 2014 in the principal amount of $17,500,000.

 

  b. Promissory note issued by Endo Luxembourg Finance Company I S.à r.l. to
Endo Finance LLC on December 17, 2014 in the principal amount of $160,000,000.

 

  c. Promissory note issued by Endo Luxembourg Finance Company I S.à r.l. to
Endo Finance LLC on January 7, 2015 in the principal amount of $110,000,000.

 

  12. Within 45 days of the Closing Date, delivery of the allonges relating to
the following notes:

 

Holder

   Issuer    Principal Amount      Maturity   Auxilium Pharmaceuticals, LLC
(formerly Auxilium Pharmaceuticals, Inc.) (previously held by Auxilium
International Holdings, Inc.)    Endo U.S. Inc.    $ 52,441,991       
01/29/2025   Auxilium Pharmaceuticals, LLC (formerly Auxilium Pharmaceuticals,
Inc.) (previously held by Auxilium US Holdings, LLC)    Endo U.S. Inc.    $
416,829,000        01/29/2025   Endo U.S. Inc. (formerly held by Endo
Pharmaceuticals Inc.)    Astora Women’s Health
Holdings, LLC
(formerly American
Medical Systems
Holdings, Inc.)    $ 400,000,000        08/03/18  

 



--------------------------------------------------------------------------------

  13. To the extent requested by the Administrative Agent in accordance with
Section 5.09 of the Credit Agreement and within the timeframe specified therein,
entry into a Mortgage and the delivery of any related Mortgage Instruments (to
the extent required under the Credit Agreement) with respect to the following
properties:

 

Moores Mill Properties, L.L.C.

 

120 Vintage Drive

Huntsville AL 35811

Moores Mill Properties, L.L.C.

 

130 Vintage Drive

Huntsville AL 35811

Moores Mill Properties, L.L.C.

 

150 Vintage Drive

Huntsville AL 35811

Par Sterile Products, LLC

 

870 Parkdale Road

Rochester, MI 48307

For the avoidance of doubt, no Mortgage will be entered (and no Mortgage
Instruments will be obtained) with respect to the property owned by Par
Pharmaceutical, Inc. located at One and Two Ram Ridge Road Chestnut Ridge, NY
10977.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

  1. $55,000 – 1.50% Convertible Senior Subordinated Notes due 2018 of Auxilium
Pharmaceuticals, Inc.

 

1. Indebtedness of approximately $182,050 pursuant to the Master Unified Lease
Agreement dated January 2013, between Canon Business Solutions, Inc. and Endo
Pharmaceuticals Inc.

 

2. Indebtedness of approximately $2,803,000 pursuant to the Microsoft E3
Enterprise Agreement dated August 2014, between Microsoft and Endo
Pharmaceuticals Inc.

 

3. Indebtedness pursuant to the Lease Agreement by and between Canadian Property
Holdings Inc., duly represented by its mandatory Credit Management Limited, as
general partner of Credit Management L.P. and Paladin Labs Inc. for the term
commencing on January 1, 2014 and expiring on December 31, 2018. Initial monthly
rent is $13,967.42 plus share of taxes operating expenses and electricity.

 

4. Indebtedness pursuant to the Lease Agreement between CREIT Management L.P.
and Paladin Labs Inc. dated December 1, 2003. Initial annual rent $63,000.00,
initial operating expenses $72,800.00 both of which increased after the second
year

 

5. Compulsorily Convertible Debenture Agreement between Par Pharmaceutical,
Inc., as CCD Holder, and Par Formulations Private Limited, as Company.

 

6. Build to Suit Lease Agreement, made as of the 28th day of October, 2011, by
and between Endo Pharmaceuticals and RT/TC Atwater LP.

 

7. Master Continuing Guaranty, dated March 21, 2017, by Endo Designated Activity
Company in favor of Bank of America N.A.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

I.    Lien pursuant to Bank Overdraft Facility on certain trade receivables,
inventories, by a notarial bond over certain fixed property, plant, equipment
and cross guarantees for all of the companies in the Litha group except for The
Biovac Consortium Proprietary Limited.

II.    Deeds of Hypothec registered in Quebec

 

Holder

   Grantor    Amount    Registration Date    Registration Number

7729391 Canada Inc.

   Paladin Labs Inc.    $500k    12/24/2010    10-0903461-0001

III.    Intellectual Property Liens

 

Title

   Application
Number    Application
Date    Patent
Number    Issue Date    Owner   Lien

Selective nerve fiber stimulation for treating heart conditions

   10205475    7/24/2002    7778703    8/17/2010    Bio
Control
Medical
(B.C.M.)
Ltd.   Lien in
connection
with
Security
Agreement
granted to
Medtronic,
Inc. by
Bio
Control
Medical
(B.C.M.)
Ltd.
recorded
on
5/20/2010
at Reel/
Frame
024411 /
0365



--------------------------------------------------------------------------------

IV.    Uniform Commercial Code Filings

 

Debtor

   Secured Party    Collateral    State    Filing
Office    Original File
Number
and Date

Auxilium Pharmaceuticals, LLC

   General
Electric
Capital
Corporation    Specific
equipment    DE    Secretary
of State    12/28/2004


#4366126 3

Auxilium Pharmaceuticals LLC

   Pennsylvania
Department
of Revenue    State Tax Lien


$3,091.17

   PA    Chester
County    12/15/2016


#2016-
11780

Endo Pharmaceuticals Inc.

   Canon
Financial
Services,
Inc.    Equipment    DE    Secretary
of State    4/22/2013


#2013
1532507

Par Pharmaceutical, Inc.

   Canon
Financial
Services    Leased
equipment    DE    Secretary
of State    7/9/2012


#2012
2631226

Par Pharmaceutical, Inc.

   Catalent
Pharma
Solutions
GmbH    Acquired Assets
as defined in the
Acquisition
Agreement by
and among
Handa
Pharmaceuticals,
LLC and Debtor
dated 8/3/12;
Accounts;
Regulatory
Documentation    DE    Secretary
of State    8/3/2012


#2012
3009836



--------------------------------------------------------------------------------

Par Pharmaceutical, Inc.

   New York
State
Department of
State    State Tax
Lien

$148.16

   NY    Department
of State

(Rockland
County)

  5/11/2016


#E-001832739-

W009-6

Par Pharmaceutical Inc

   New York
State
Department of
Taxation and
Finance    State Tax
Lien

$148.16

   NY    Rockland
County   5/9/2016


#2016-
00003442

Par Sterile Products, LLC

   Corporation
Service
Company, as
Representative    Specific
equipment    DE    Secretary
of State   9/29/2014


#2014 3891587

Endo Pharmaceuticals Inc

   Pennsylvania
Department of
Revenue    State Tax
Lien

$381,935.24

   PA    Chester
County   11/14/2016


#2016-10693



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

1. Endo Pharmaceuticals Inc.’s investment in Durect Corporation.

 

2. Endo Pharmaceuticals Inc.’s investment in Life Sciences Opportunities Fund
(Institutional) II, L.P.

 

3. Endo Pharmaceuticals Solutions Inc.’s investment in Arca biopharma, Inc.

 

4. Endo Pharmaceuticals Solutions Inc.’s investment in Aeolus Pharmaceuticals,
Inc.

 

5. Paladin Labs Inc.’s investment in Glide Pharmaceuticals Technologies Limited.
(Investment of Cdn$801,000 to acquire 84,679 class B common shares).

 

6. Paladin Labs Inc.’s investment in Apeiron Biologics AG. (Cdn$2,000,000
investment in shares of Apeiron).

 

7. Paladin Labs Inc.’s investment in Altus Formulation Inc. (35% of common
shares of Altus Formulation).

 

8. Endo Ventures Limited investment of $7,000,000 in Zogenix

 

9. Compulsorily Convertible Debenture Agreement, dated September 3, 2015,
between Par Pharmaceutical, Inc., as CCD Holder, and Par Formulations Private
Limited, as Company.

 

10. Master Continuing Guaranty, dated March 21, 2017, by Endo Designated
Activity Company in favor of Bank of America N.A.

 

11. Endo Ventures Bermuda, Ltd’s Investment in Acerus Pharmaceuticals
Corporation.

 

12. Guarantee and Indemnity agreement between Endo Designated Activity Company
and Galderma UK, Ltd in the amount of €150,000.

 

13. Astora Women’s Health LLC’s investment in Astora Women’s Health Ireland.

 

14. Astora Women’s Health LLC’s Investment in Astora Women’s Health Technologies
Ireland.

 

15. Endo Pharmaceuticals Inc.’s Investment in shares of Astora Women’s Health
Ireland Limited in the amount of $5,100,000.

 

16. Endo Luxembourg Finance Company II SARL’s Investment in Litha Pharma (Pty)
Limited in the amount of ZAR 1,822,600,000.

 

17. Investments in Litha Healthcare Group (Pty) Limited and its subsidiaries on
the Closing Date.

 

18. Investments as of the Closing Date in all Restricted Subsidiaries which are
not Loan Parties.



--------------------------------------------------------------------------------

SCHEDULE 6.08

EXISTING RESTRICTIONS

Endo Pharmaceuticals Inc. has assets in a Rabbi Trust that are restricted for
use to pay benefits to a former CEO of Penwest Pharmaceuticals Co. The Trustee
under this arrangement is Wells Fargo and the asset value as of December 31,
2016 is $2,276,089.